Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of

October 18, 2010,

among

SUN HEALTHCARE GROUP, INC.,

SHG SERVICES, INC.

(to be renamed SUN HEALTHCARE GROUP, INC.),

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

J.P. MORGAN SECURITIES LLC,

and

RBC CAPITAL MARKETS1,

as Joint Bookrunners and Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

RBC CAPITAL MARKETS,

as Documentation Agent

 

 

 

 

1

RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.



--------------------------------------------------------------------------------

EXECUTION VERSION

THE TERM LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH “ORIGINAL
ISSUE DISCOUNT” FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED STATES
INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO LATER
THAN 10 DAYS AFTER THE CLOSING DATE, A LENDER MAY OBTAIN THE ISSUE PRICE AND
ISSUE DATE OF THE LOANS, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE LOANS AND
THE YIELD TO MATURITY OF THE LOANS BY SUBMITTING A WRITTEN REQUEST FOR SUCH
INFORMATION TO SUN AT THE FOLLOWING ADDRESS: 18831 VON KARMAN, SUITE 400,
IRVINE, CA 92612, ATTENTION OF TREASURY DEPARTMENT (FAX NO. (949) 255-7055).



--------------------------------------------------------------------------------

 

Table of Contents

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Terms Generally

     30   

SECTION 1.03. Pro Forma Calculations

     31   

SECTION 1.04. Classification of Loans and Borrowings

     31   

SECTION 1.05. Senior Debt

     31    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     31   

SECTION 2.02. Loans

     32   

SECTION 2.03. Borrowing Procedure

     34   

SECTION 2.04. Evidence of Debt; Repayment of Loans

     34   

SECTION 2.05. Fees

     35   

SECTION 2.06. Interest on Loans

     36   

SECTION 2.07. Default Interest

     37   

SECTION 2.08. Alternate Rate of Interest

     37   

SECTION 2.09. Termination and Reduction of Commitments and Deposit L/C Facility
Amount

     37   

SECTION 2.10. Conversion and Continuation of Borrowings

     38   

SECTION 2.11. Repayment of Term Borrowings

     40   

SECTION 2.12. Optional Prepayment

     41   

SECTION 2.13. Mandatory Prepayments

     42   

SECTION 2.14. Reserve Requirements; Change in Circumstances

     44   

SECTION 2.15. Change in Legality

     45   

SECTION 2.16. Indemnity

     46   

SECTION 2.17. Pro Rata Treatment

     46   

SECTION 2.18. Sharing of Setoffs

     47   

SECTION 2.19. Payments

     47   

SECTION 2.20. Taxes

     48   

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

     51   

SECTION 2.22. Swingline Loans

     52   

SECTION 2.23. Letters of Credit

     54   

SECTION 2.24. Incremental Commitments

     60   

 

i



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page   ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

     62   

SECTION 3.02. Authorization

     63   

SECTION 3.03. Enforceability

     63   

SECTION 3.04. Governmental Approvals

     63   

SECTION 3.05. Financial Statements

     64   

SECTION 3.06. No Material Adverse Change

     64   

SECTION 3.07. Title to Properties; Possession Under Leases

     64   

SECTION 3.08. Subsidiaries

     65   

SECTION 3.09. Litigation; Compliance with Laws

     65   

SECTION 3.10. Agreements

     65   

SECTION 3.11. Federal Reserve Regulations

     65   

SECTION 3.12. Investment Company Act

     66   

SECTION 3.13. Use of Proceeds

     66   

SECTION 3.14. Tax Returns

     66   

SECTION 3.15. No Material Misstatements

     66   

SECTION 3.16. Employee Benefit Plans

     66   

SECTION 3.17. Environmental Matters

     67   

SECTION 3.18. Insurance

     67   

SECTION 3.19. Security Documents

     67   

SECTION 3.20. Leased Premises

     68   

SECTION 3.21. Labor Matters

     68   

SECTION 3.22. Solvency

     69   

SECTION 3.23. Restructuring Documents

     69   

SECTION 3.24. Healthcare Representations

     69   

SECTION 3.25. Senior Indebtedness

     72   

SECTION 3.26. Sanctioned Persons

     72    ARTICLE IV    Conditions of Lending   

SECTION 4.01. All Credit Events

     72   

SECTION 4.02. First Credit Event

     73    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties

     75   

SECTION 5.02. Insurance

     76   

 

ii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page   SECTION 5.03. Obligations and Taxes      76   

SECTION 5.04. Financial Statements, Reports, etc

     77   

SECTION 5.05. Litigation and Other Notices

     78   

SECTION 5.06. Information Regarding Collateral

     79   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

     79   

SECTION 5.08. Use of Proceeds

     80   

SECTION 5.09. Employee Benefits

     80   

SECTION 5.10. Compliance with Environmental Laws

     80   

SECTION 5.11. Preparation of Environmental Reports

     80   

SECTION 5.12. Further Assurances

     81   

SECTION 5.13. Interest Rate Protection

     82   

SECTION 5.14. Healthcare Requirements

     82   

SECTION 5.15. Deposit Accounts; Concentration Accounts; Letters of Instruction

     84   

SECTION 5.16. Restructuring Documents

     85   

SECTION 5.17. Additional New Sun Subsidiary Guarantors

     85    ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness

     85   

SECTION 6.02. Liens

     87   

SECTION 6.03. Sale and Lease-Back Transactions

     89   

SECTION 6.04. Investments, Loans and Advances

     90   

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

     92   

SECTION 6.06. Restricted Payments; Restrictive Agreements

     93   

SECTION 6.07. Transactions with Affiliates

     94   

SECTION 6.08. Business of Sun and Subsidiaries

     95   

SECTION 6.09. Other Indebtedness and Agreements

     95   

SECTION 6.10. Capital Expenditures

     96   

SECTION 6.11. Interest Coverage Ratio

     96   

SECTION 6.12. Maximum Leverage Ratio

     97   

SECTION 6.13. Fiscal Year

     97   

SECTION 6.14. Certain Equity Securities

     97   

 

iii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page   ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent and the Collateral Agent    ARTICLE IX    Miscellaneous   
SECTION 9.01. Notices    103  

SECTION 9.02. Survival of Agreement

     105   

SECTION 9.03. Binding Effect

     106   

SECTION 9.04. Successors and Assigns

     106   

SECTION 9.05. Expenses; Indemnity

     111   

SECTION 9.06. Right of Setoff

     112   

SECTION 9.07. Applicable Law

     112   

SECTION 9.08. Waivers; Amendment

     113   

SECTION 9.09. Interest Rate Limitation

     114   

SECTION 9.10. Entire Agreement

     114   

SECTION 9.11. WAIVER OF JURY TRIAL

     115   

SECTION 9.12. Severability

     115   

SECTION 9.13. Counterparts

     115   

SECTION 9.14. Headings

     115   

SECTION 9.15. Jurisdiction; Consent to Service of Process

     115   

SECTION 9.16. Confidentiality

     116   

SECTION 9.17. USA PATRIOT Act Notice

     117   

SECTION 9.18. Release of Old Sun and Other Sun Guarantors

     117   

 

iv



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

SCHEDULES

 

               Page

Schedule 1.01(a)

   -    New Sun Subsidiary Guarantors   

Schedule 1.01(b)

   -    Additional New Sun Subsidiary Guarantors   

Schedule 1.01(c)

   -    Other Sun Guarantors   

Schedule 1.01(d)

   -    Existing Letters of Credit   

Schedule 1.01(e)

   -    Facilities   

Schedule 1.01(f)

   -    Restructuring Schedule   

Schedule 2.01

   -    Lenders and Commitments   

Schedule 3.02

   -    Certain Corporate and Stakeholder Actions   

Schedule 3.04

   -    Certain Governmental Approvals   

Schedule 3.08

   -    Subsidiaries   

Schedule 3.09

   -    Litigation   

Schedule 3.17

   -    Environmental Matters   

Schedule 3.18

   -    Insurance   

Schedule 3.19(a)

   -    UCC Filing Offices   

Schedule 3.20

   -    Leased Real Property   

Schedule 3.21

   -    Collective Bargaining Agreements   

Schedule 3.24(d)

   -    Certain Medicare/Medicaid Provider Agreements   

Schedule 4.02(a)

   -    Local Counsel   

Schedule 6.01

   -    Existing Indebtedness   

Schedule 6.02

   -    Existing Liens   

Schedule 6.04

   -    Existing and Scheduled Investments   

Schedule 6.05

   -    Scheduled Asset Sales   

EXHIBITS

 

Exhibit A

     -       Form of Administrative Questionnaire

Exhibit B

     -       Form of Assignment and Acceptance

Exhibit C

     -       Form of Borrowing Request

Exhibit D

     -       Form of Guarantee and Collateral Agreement

Exhibit E

     -       Form of Mortgage

Exhibit F-1

     -       Form of Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP

Exhibit F-2

     -       Form of Opinion of General Counsel

Exhibit F-3

     -       Form of Local Counsel Opinion

Exhibit G

     -       Form of Minority Holder Acknowledgement, Consent and Waiver

 

v



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of October 18, 2010, among SUN HEALTHCARE GROUP, INC.,
a Delaware Corporation (“Old Sun”), SHG SERVICES, INC., a Delaware corporation
to be renamed SUN HEALTHCARE GROUP, INC. (the “Borrower”), the Lenders (as
defined in Article I), and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders.

PRELIMINARY STATEMENT

Pursuant to the Restructuring Documents (such term and each other capitalized
term used but not defined in this introductory statement having the meaning
given it in Article I), Old Sun will restructure its business into two separate
publicly traded companies through a series of internal restructurings (the
“Restructuring”), such that (a) the Borrower will own and continue to operate
all of Old Sun’s operating subsidiaries, after Old Sun has (i) declared (the
date of such declaration being referred to herein as the “Declaration Date”) a
dividend comprising the common stock of the Borrower and cash (the “Dividend”)
and (ii) distributed such Dividend to the existing stockholders of Old Sun in
accordance with their pro rata shares of Old Sun’s common stock (such
distribution being the “Separation”), (b) Sabra Health Care REIT, Inc., a
Maryland corporation and a wholly owned subsidiary of Old Sun (“Sabra”), will
own substantially all of Old Sun’s real property assets and will lease those
assets to the Subsidiaries pursuant to the Lease Agreements, (c) immediately
following the Separation, (i) Old Sun will be merged into Sabra, with Sabra
surviving such merger (the “REIT Conversion Merger”) and (ii) the Borrower will
change its name to Sun Healthcare Group, Inc., and (d) Sabra will thereafter
seek to qualify and elect to be treated as a real estate investment trust for
U.S. Federal income tax purposes (such election, together with the REIT
Conversion Merger, the “REIT Conversion”). Prior to the Separation, Sabra and
certain of its subsidiaries anticipates (a) issuing senior unsecured notes (the
“Sabra Notes”), the proceeds of which are to be funded into escrow on or after
the Closing Date and (b) entering into a senior secured revolving credit
facility to provide working capital and other general corporate purpose
borrowings to Sabra and its subsidiaries (the “Sabra Bank Facilities”).

In connection with the Restructuring, the Borrower has requested that the
Lenders extend credit in the form of (a) Term Loans, on the Closing Date, in an
aggregate principal amount not in excess of $225,000,000 and (b) Revolving Loans
at any time and from time to time after the Revolving Credit Availability Date
and until the Revolving Credit Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $60,000,000. The Borrower has requested
the Swingline Lender to extend credit, at any time and from time to time after
the Revolving Credit Availability Date and until the Revolving Credit Maturity
Date, in the form of Swingline Loans, in an aggregate principal amount at any
time outstanding not in excess of $10,000,000. The Borrower has requested the
Issuing Bank to issue (a) RF Letters of Credit, in an aggregate face amount at
any time outstanding not in excess of $30,000,000 and (b) Deposit Letters of
Credit, in an aggregate face amount at any time outstanding not in excess of
$75,000,000.



--------------------------------------------------------------------------------

$75,000,000 of the proceeds of the Term Loans will be deposited in the Deposit
L/C Collateral Account on the Closing Date for the purpose of cash
collateralizing the Borrower’s reimbursement obligations to the Issuing Bank in
respect of Deposit Letters of Credit. The balance of the proceeds of the Term
Loans are to be used solely (i) to repay all amounts due or outstanding under
the Existing Credit Agreement, (ii) to pay fees and expenses related thereto and
(iii) for working capital and general corporate purposes. The proceeds of the
Revolving Loans and the Swingline Loans are to be used, and Letters of Credit
are to be requested, solely for working capital and general corporate purposes
of the Borrower and the Subsidiaries.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional New Sun Subsidiary Guarantor” shall mean the persons set forth on
Schedule 1.01(b), each of which (a) is a direct or indirect wholly owned
subsidiary of Old Sun that is scheduled to become a subsidiary of the Borrower
on or prior to the Declaration Date in connection with the Restructuring but, on
the Closing Date, is not a subsidiary of the Borrower and (b) is a Domestic
Person.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
Notwithstanding the foregoing, the “Adjusted LIBO Rate” shall be deemed to be
not less than 1.75% per annum.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however,

 

2



--------------------------------------------------------------------------------

that, for purposes of Section 6.07, the term “Affiliate” shall also include any
person that directly or indirectly owns 5% or more of any class of Equity
Interests of the person specified.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO
Rate in effect on such day for a one-month Interest Period on such day (or, if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate determined on such day at approximately 11 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates).
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of Federal Funds Effective Rate,
the Alternate Base Rate shall be determined without regard to clause (b) or (c),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 5.75% per annum and (b) with respect to any ABR Loan, 4.75% per
annum.

“Approvals” shall mean the approvals from the applicable Governmental
Authorities in respect of all appropriate Healthcare Licenses with respect to a
particular Facility.

“Arden House” shall have the meaning assigned to such term in Section 6.02.

“Arrangers” shall mean Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities LLC and RBC Capital Markets.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Sun or any of the Subsidiaries
to any person other than Sun or any Guarantor of (a) any Equity Interests of any
of the Subsidiaries (other than directors’ qualifying shares) or (b) any other
assets of Sun or any of the Subsidiaries (other than (i) inventory, damaged,
obsolete or worn out assets, scrap and Permitted Investments, in each case
disposed of in the ordinary course of business,

 

3



--------------------------------------------------------------------------------

(ii) dispositions between or among Foreign Subsidiaries and (iii) any sale,
transfer or other disposition or series of related sales, transfers or other
dispositions having a value not in excess of $750,000); provided, however that
the sale, transfer or other disposition (by way of merger, casualty,
condemnation or otherwise) by Sun or any of the Subsidiaries to any person of
Equity Interests or any other assets (i) made pursuant to and in order to
effectuate the Restructuring and the Restructuring Documents or (ii) as set
forth on the Restructuring Schedule shall not be considered an “Asset Sale” for
any purpose under the Loan Documents.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Available Excess Cash Flow Amount” shall mean, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination, minus (b) the
aggregate amount of prepayments required to be made pursuant to Section 2.13(d)
through the date of determination (provided that, in the case of any Excess Cash
Flow Period in respect of which the amount of Excess Cash Flow shall have been
calculated as contemplated by Section 2.13(d) but the prepayment required
pursuant to Section 2.13(d) is not yet due and payable in accordance with the
provisions of Section 2.13(d) as of the date of determination, then the amount
of prepayments that will be so required to be made in respect of such Excess
Cash Flow shall be included for purposes of this clause (b)), minus (c) the
cumulative amount of Permitted Acquisitions made pursuant to Section 6.04(g) in
reliance on the Available Excess Cash Flow Amount and other investments made
pursuant to Section 6.04(m) in reliance on the Available Excess Cash Flow
Amount, in each case made after the Closing Date and prior to such date.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Sun and its
consolidated

 

4



--------------------------------------------------------------------------------

subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of Sun for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations or Synthetic Lease Obligations incurred by Sun and
its consolidated subsidiaries during such period, but excluding in each case any
such expenditure (i) made to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation and (ii) to the extent that
proceeds of Asset Sales are used to make such expenditure pursuant to the
proviso in the definition of the term “Net Cash Proceeds”.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own, directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Sun, (b) prior
to the Separation, a majority of the seats (other than vacant seats) on the
board of directors of Old Sun shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of Old Sun nor (ii) appointed by
directors so nominated, (c) after the Separation, a majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall at any time
be occupied by persons who were (i) neither nominated by the board of directors
of the Borrower nor (ii) appointed by directors so nominated (or shareholders of
the Borrower immediately prior to the Separation) or (d) any change in control
(or similar event, however denominated) with respect to Sun or any Subsidiary
shall occur under and as defined in any indenture or agreement in respect of
Material Indebtedness to which Sun or any Subsidiary is a party. For the
avoidance of doubt, the consummation of any transactions (i) pursuant to and in
order to effectuate the Restructuring and the Restructuring Documents or (ii) as
set forth on the Restructuring Schedule shall not constitute a “Change of
Control” under this Agreement.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
Term Loan Commitment, Incremental Term Loan Commitment or Swingline Commitment.

“Clipper” refers collectively to the three partnerships and six limited
liability companies, each of which owns one Facility in New Hampshire that is,
as of the Closing Date, operated by Old Sun and the Subsidiaries and which
leases such Facilities to Sun and the Subsidiaries.

“Clipper Option Agreement” shall mean the Option and Indemnity Agreement dated
as of April 30, 2004, among William E. Gilmore, Jr., Clipper Holdings, Inc.,
Langdon Place Affiliates, Inc., Langdon Place of Keene, Inc., William E. Gilmore
Family, LLC (collectively, “Gilmore”) and SunBridge G.P. Corporation, as
amended, pursuant to which SunBridge G.P. Corporation is causing Clipper to
redeem the partnership and membership interests held by Gilmore.

“Closing Date” shall mean October 18, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Concentration Accounts” shall mean (a) that certain deposit account established
with Bank of America, N.A., identified as account number 5801008813, (b) that
certain deposit account established with Bank of America, N.A., identified as
account number 5800949637 and (c) any replacement deposit accounts satisfactory
to the Collateral Agent and otherwise satisfying the requirements set forth in
Section 5.15.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2010.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges (other than the write-down of current assets and other
than charges referred to in clause (a)(v) below) for such period, (v) charges
resulting from increases in professional liability, general

 

6



--------------------------------------------------------------------------------

liability and workers’ compensation reserves, solely relating to prior periods,
(vi) fees and expenses for such period paid in connection with the Transactions,
(vii) any non-recurring fees, costs or expenses for such period in an amount
consistent with the cost estimates previously provided to the Administrative
Agent prior to the Closing Date incurred in connection with the Restructuring
(whether or not such transactions are consummated), (viii) any non-recurring
fees, costs or expenses for such period incurred in connection with an
investment permitted by Section 6.04(l) or a Permitted Acquisition to the extent
such fees, costs or expenses (A) would have been permitted to be capitalized
pursuant to GAAP as in effect on December 31, 2008 and (B) are taken into
account in determining the amount of such investment under Section 6.04(l) or
the amount of consideration in respect of a Permitted Acquisition under
Section 6.04(g)(iv)(D), (ix) start-up costs and restructuring charges, including
facility closure, retention, severance and system establishment costs in an
aggregate amount not to exceed $2,000,000 in any fiscal year and (x) cash
payments received during such period on account of non-cash gains deducted from
Consolidated Net Income pursuant to clause (b)(ii) below in a prior period, and
minus (b) without duplication (i) all cash payments made during such period on
account of non-cash charges added to Consolidated Net Income pursuant to clause
(a)(iv) above in a previous period, (ii) to the extent included in determining
such Consolidated Net Income, any extraordinary gains and all non-cash gains for
such period (other than gains referred to in clause (b)(iii) below), and
(iii) gains resulting from decreases in professional liability, general
liability and workers’ compensation reserves, solely relating to prior periods,
all determined on a consolidated basis in accordance with GAAP. If the
Declaration Date Transactions have been consummated on or prior to the Outside
Date, for purposes of determining the Interest Coverage Ratio and the Leverage
Ratio as of or for the periods ended on March 31, 2011, June 30, 2011 and
September 30, 2011, Consolidated EBITDA will be deemed to be equal to (i) for
the fiscal quarter ended June 30, 2010, $26,300,000 and (ii) for the fiscal
quarter ended September 30, 2010 or December 31, 2010, as the case may be, the
actual Consolidated EBITDA for such fiscal quarter, without duplication,
calculated on a pro forma basis as if the Transactions and the Declaration Date
Transactions had occurred on the first day of such fiscal quarter.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of Sun and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(b) any interest accrued during such period in respect of Indebtedness of Sun or
any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by Sun or any Subsidiary with
respect to interest rate Hedging Agreements and shall exclude any imputed
interest expense relating to the amortization of deferred financing costs
(including any original issue discount). If the Declaration Date Transactions
have been consummated on or prior to the Outside Date, for purposes of
determining the Interest Coverage Ratio for the period of four consecutive
quarters ended March 31, 2011, June 30, 2011 and September 30, 2011,
Consolidated Interest Expense shall be deemed to be equal to (a) the
Consolidated Interest Expense for the fiscal quarter ended March 31, 2011,
multiplied by 4, (b) the Consolidated Interest Expense for the two consecutive

 

7



--------------------------------------------------------------------------------

fiscal quarters ended June 30, 2011, multiplied by 2 and (c) the Consolidated
Interest Expense for the three consecutive fiscal quarters ended September 30,
2011, multiplied by  4/3, respectively.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Sun and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary (other than up to $1,000,000 of the aggregate income of the
Special Purpose Vehicles) to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Sun or any Subsidiary or the date that such person’s assets are acquired by Sun
or any Subsidiary, (c) any gains attributable to sales of assets out of the
ordinary course of business and (d) any gains or losses relating to discontinued
operations; provided further that the net income of any person in which any
other person (other than Sun or a wholly owned Subsidiary or any director or
foreign national holding qualifying shares in accordance with applicable law)
has a joint interest shall be included in Consolidated Net Income only to the
extent of the percentage interest of such person owned by Sun and the
Subsidiaries.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Sun and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Sun and the Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.

“Declaration Date” shall have the meaning assigned to such term in the
preliminary statement.

“Declaration Date Transactions” shall mean (a) the declaration of the Dividend
by Old Sun and (b) if the Sabra Notes have been issued, the release of the
proceeds of the Sabra Notes from escrow and the satisfaction and discharge of
the indenture in respect of the Subordinated Notes in accordance with its terms.

 

8



--------------------------------------------------------------------------------

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
RF Letters of Credit or Swingline Loans within three Business Days of the date
required to be made or funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding RF Letters of Credit or Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, custodian or similar entity
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian or similar
entity appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Deposit L/C Collateral Account” shall have the meaning assigned to such term in
Section 2.23(l).

“Deposit L/C Collateral Account Balance” shall mean, at any time, the aggregate
amount of cash on deposit in the Deposit L/C Collateral Account.

“Deposit L/C Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.23.

“Deposit L/C Depositary Bank” shall have the meaning assigned to such term in
Section 2.23(l).

“Deposit L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Deposit Letter of Credit.

“Deposit L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Deposit Letters of Credit at such time and
(b) the aggregate principal amount of all Deposit L/C Disbursements in respect
of Deposit Letters of Credit that have not yet been reimbursed at such time.

“Deposit L/C Facility Amount” shall mean $75,000,000, representing the maximum
aggregate face amount of Deposit Letters of Credit permitted to be outstanding

 

9



--------------------------------------------------------------------------------

under this Agreement, as such amount may be (a) reduced from time to time
pursuant to Section 2.09 or (b) increased from time to time pursuant to
Section 2.24.

“Deposit L/C Obligations” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Deposit Letter of Credit” shall mean a Letter of Credit designated as such and
issued pursuant to Section 2.23(a) and any Existing Letter of Credit.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Term Loan Maturity Date.

“Distribution Agreement” shall mean the Distribution Agreement among the
Borrower, Sabra and their respective subsidiaries, substantially in the form
attached to the Registration Statement.

“Dividend” shall have the meaning assigned to such term in the preliminary
statement.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Person” shall mean, with respect to any natural person, any such
person domiciled in the United States, and with respect to any non-natural
person, any such person organized under the laws of the United States of
America, any State thereof or the District of Columbia; provided, however, that
“Domestic Person” shall not include any Subsidiary that (i) is directly or
indirectly owned by a Foreign Subsidiary or (ii) is treated as a disregarded
entity for United States Federal income tax purposes, if substantially all of
the assets of such Subsidiary consist of the equity of one or more direct or
indirect Foreign Subsidiaries.

“Domestic Subsidiary” shall mean any Subsidiary that is a Domestic Person.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) that
extends credit or invests in bank loans as one of its businesses; provided that
neither the Borrower nor any of its Affiliates shall be an Eligible Assignee.

 

10



--------------------------------------------------------------------------------

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives and orders (including consent
orders) in each case, relating to protection of the environment, natural
resources, human health and safety, but specifically excluding any local, state
or Federal employee health and safety laws, or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equity Issuance” shall mean any issuance or sale by Sun or any of the
Subsidiaries of any Equity Interests of Sun or any such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to Sun or any
Subsidiary, (b) any issuance of directors’ qualifying shares, (c) sales or
issuances of common stock of Sun to management, directors or employees of, or
consultants to, Sun or any Subsidiary under any employee stock option or stock
purchase plan or employee benefit plan in existence from time to time or to the
holders of warrants outstanding as of the date of this Agreement and (d) any
issuance of Equity Interests to the extent the Net Cash Proceeds thereof are
used to fund a Permitted Acquisition; provided, however that any issuance or
sale by Sun or any Subsidiary of Equity Interests (i) made pursuant to and in
order to effectuate the Restructuring and the Restructuring Documents or (ii) as
set forth on the Restructuring Schedule shall not be considered an “Equity
Issuance” for any purpose under the Loan Documents.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Sun, is treated as a single employer under Section 414(b) or
(c) of the Code, or solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

 

11



--------------------------------------------------------------------------------

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a failure by
any Plan to meet the minimum funding standards within the meaning of Section 412
of the Code or Section 302 of ERISA applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by Sun or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of Sun or any of
its ERISA Affiliates from any Plan or Multiemployer Plan, (e) a determination
that any Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (f) the receipt
by Sun or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, (g) the adoption of any amendment to a
Plan that would require the provision of security pursuant to Section 401(a)(29)
of the Code or Section 307 of ERISA, (h) the receipt by Sun or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Sun or
any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), (i) the occurrence of a
“prohibited transaction” with respect to which Sun or any of the Subsidiaries is
a “disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which Sun or any such Subsidiary could otherwise be liable or (j) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of Sun or any Subsidiary other than liability for
contributions, administrative expenses and PBGC premiums in the ordinary course.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of Sun and the Subsidiaries
for such fiscal year (i.e., the decrease, if any, in Current Assets minus
Current Liabilities from the beginning to the end of such fiscal year) over
(b) the sum, without duplication, of (i) the amount of any Taxes payable in cash
by Sun and the Subsidiaries with respect to such fiscal year, (ii) Consolidated
Interest Expense for such fiscal year paid in cash, (iii) Capital Expenditures
made in cash in accordance with Section 6.10 during such fiscal year, except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, (iv) permanent repayments of Indebtedness
(other than mandatory prepayments of Loans under Section 2.13 and Voluntary
Prepayments) made

 

12



--------------------------------------------------------------------------------

in cash by Sun and the Subsidiaries during such fiscal year, but only to the
extent that the Indebtedness so prepaid by its terms cannot be reborrowed or
redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness and (v) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year).

“Excess Cash Flow Period” shall mean any fiscal year of the Borrower for which
Excess Cash Flow has been calculated pursuant to the terms of this Agreement,
commencing with the fiscal year ending on December 31, 2011.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, in each case inclusive
of any interest, additions to Tax, penalties or other liabilities related
thereto, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.21(a), any withholding Tax (including FATCA) or backup
withholding Tax that is imposed on amounts payable to such recipient at the time
such recipient becomes a party to this Agreement (or designates a new lending
office) (and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) or is attributable to such recipient’s
failure (or unreasonable delay) to comply with Section 2.20(f), except to the
extent that such recipient (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such Tax pursuant to Section 2.20(a),
and (d) any Tax resulting solely from such recipient’s gross negligence or
willful misconduct.

“Existing Credit Agreement” shall mean the Credit Agreement dated as of
April 19, 2007, as amended on June 30, 2010, among Old Sun, Credit Suisse AG, as
administrative agent and collateral agent, and the lenders party thereto.

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of Old Sun or any of its subsidiaries pursuant to the Existing
Credit Agreement that is outstanding on the Closing Date and listed on Schedule
1.01(d).

“Existing Mortgage Indebtedness” shall mean certain existing Indebtedness of Sun
and the Subsidiaries, in an aggregate outstanding principal amount not in excess
of (a) on the Closing Date, $165,318,355 or (b) in the event that the
Declaration Date Transactions have been consummated on or prior to the Outside
Date, as from the Declaration Date, $8,160,528.

“Extraordinary Receipt” shall mean the receipt by a Loan Party or any Subsidiary
of any purchase price adjustments, indemnity payments, tax refunds, judgments,
litigation

 

13



--------------------------------------------------------------------------------

settlements and any pension plan reversions, in each case net of legal fees and
other costs related thereto, and in the case of judgments and litigation
settlements, net of amounts actually paid by any Loan Party during the previous
365 days from the date of the receipt of any such judgments and litigation
settlements, to settle litigation in which such Loan Party was a defendant, and
in any event (a) in excess of $2,000,000 and (b) to the extent not included in
Consolidated EBITDA.

“Facility” shall mean any hospital, outpatient clinic, long-term care facility,
nursing home or rehabilitation center and related medical office building or
other facility owned or used by Sun or any Subsidiary in connection with their
respective business. Set forth on Schedule 1.01(e) is a list of all Facilities
in existence on the Closing Date owned or used by the Borrower and the
Subsidiaries.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations thereunder or governmental interpretations
thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated October 18 2010, between the
Borrower and the Administrative Agent.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Gilmore” shall have the meaning assigned to such term in Section 1.01
(definition of Clipper Option Agreement).

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality, taxing authority or
regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

14



--------------------------------------------------------------------------------

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, Old Sun,
the Guarantors and the Collateral Agent for the benefit of the Secured Parties.

“Guarantor” shall mean (a) each New Sun Subsidiary Guarantor, (b) each
Additional New Sun Subsidiary Guarantor, (c) Old Sun, (d) each Other Sun
Guarantor and (e) each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement and that is a Domestic Person; provided that,
in the event that the Declaration Date Transactions have been consummated on or
prior to the Outside Date, as from the Declaration Date, (i) Old Sun and
(ii) each Other Sun Guarantor shall be released from their Guarantees pursuant
to Section 9.18; provided, further, that, prior to the Outside Date Trigger,
none of Sabra or any of its subsidiaries shall be considered a Guarantor for any
purpose under this Agreement or any other Loan Document or any other agreements,
instruments, certificates or other documents in connection therewith.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“HCLP” shall have the meaning assigned to such term in Section 6.02.

“Healthcare Licenses” shall have the meaning assigned to such term in
Section 3.24(a).

“Healthcare Requirements” shall mean all Federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions or agreements, in each case, pertaining to or
concerned with the establishment, construction, ownership, operation, use or
occupancy of a Facility or any part thereof as a skilled-nursing facility,
assisted-living facility or other healthcare facility and all material permits,
licenses and authorizations and regulations relating thereto,

 

15



--------------------------------------------------------------------------------

including all material rules, orders, regulations and decrees of and agreements
with healthcare Governmental Authorities as pertaining to such Facility.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 and the Federal standard for privacy of individually identifiable health
information promulgated thereunder, and any and all rules or regulations
promulgated from time to time thereunder, including the regulations set forth at
45 CFR parts 160 and 164 as such provisions are currently drafted and, if
applicable, updated, amended or revised.

“HIPAA Compliant” shall mean that Sun and each Subsidiary is or will be in
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any part thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be, except where failure
to be in compliance could not reasonably be expected to result in a Material
Adverse Effect.

“HUD” shall mean the U.S. Department of Housing and Urban Development and any
successor.

“Inactive Subsidiary” shall mean any Subsidiary that, on any date of
determination, (a) does not conduct any business operations, (b) has assets with
a book value not in excess of $10,000 and (c) does not have any Indebtedness
outstanding.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $75,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

 

16



--------------------------------------------------------------------------------

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations and Synthetic Lease Obligations of such person, (i) all
obligations of such person as an account party in respect of letters of credit
and (j) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner. Notwithstanding anything in this
Agreement to the contrary, for any and all purposes under this Agreement,
including for purposes of calculating the financial covenant set forth in
Section 6.12, the Deposit L/C Collateral Account Balance shall be deducted from
the total amount of outstanding Indebtedness of Sun and its Subsidiaries.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that

 

17



--------------------------------------------------------------------------------

would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of the Administrative Agent and to the extent available to each
applicable Lender, 9 or 12 months thereafter, as the Borrower may elect;
provided, however, that if any Interest Period for any Eurodollar Borrowing
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing, unless the Administrative Agent shall otherwise
agree, the Interest Period of any Eurodollar Borrowing made within 30 days of
the Closing Date shall be of one month’s duration.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
acting through any of its Affiliates or branches, in its capacity as the issuer
of Letters of Credit hereunder, (b) with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit and (c) any other
Lender that may become an Issuing Bank pursuant to Section 2.23(m), with respect
to Letters of Credit issued by such Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lease Agreements” shall mean (i) the triple net lease agreements to be entered
into between Sabra and the Borrower and members of their respective Groups (as
such term is defined in the Distribution Agreement), that will be substantially
in the form of the draft Master Lease attached as Exhibit B to the Distribution
Agreement and (ii) the interim master lease agreements to be entered into
between Sabra and the Borrower and members of their respective Groups (as such
term is defined in the Distribution

 

18



--------------------------------------------------------------------------------

Agreement), that will be substantially in the form of the draft provided to the
Administrative Agent prior to the date hereof.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance or an Incremental Term Loan Assumption Agreement.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Swingline Lender.

“Letter of Credit” shall mean any RF Letter of Credit and any Deposit Letter of
Credit.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date. In any period of four consecutive
fiscal quarters in which a Permitted Acquisition or Significant Asset Sale
occurs, the Leverage Ratio shall be determined on a pro forma basis in
accordance with Section 1.03.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Term Loan Assumption Agreement and the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

19



--------------------------------------------------------------------------------

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, condition (financial or otherwise) or operating
results of Sun and the Subsidiaries, taken as a whole, (b) a material impairment
of the ability of Sun or any other Loan Party to perform any of its obligations
under any Loan Document to which it is or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Sun or any Subsidiary in an aggregate principal amount
exceeding, for purposes of (a) Article VII, $5,000,000, and (b) all other
Articles, $20,000,000. For purposes of determining Material Indebtedness for all
Articles, the “principal amount” of the obligations of Sun or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Sun or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time.

“Medicaid” shall mean Title XIX of the Social Security Act, which was enacted in
1965 to provide a cooperative Federal-state program for low income and medically
indigent persons, which is partially funded by the Federal government and
administered by the states.

“Medicare” shall mean Title XVIII of the Social Security Act, which was enacted
in 1965 to provide a Federally funded and administered health program for the
aged and certain disabled persons.

“Medicare/Medicaid Deposit Account” shall have the meaning assigned to such term
in Section 5.16.

“Minority Holder Acknowledgement, Consent and Waiver” shall mean an agreement
substantially in the form of Exhibit G, with such modifications to such form as
may be reasonably approved by the Administrative Agent.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered pursuant to Section 5.12, each
substantially in the form of Exhibit E.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

20



--------------------------------------------------------------------------------

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and Sun’s good faith estimate of income taxes paid or
payable in connection with such sale) and reasonable costs and expenses incurred
in connection with the settlement or adjustment of any claims with respect to
casualty, condemnation, eminent domain or similar events, (ii) amounts provided
as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower shall deliver a certificate of a
Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth Sun’s intent to reinvest such proceeds in productive assets of a
kind then used or usable in the business of Sun and the Subsidiaries within 360
days of receipt of such proceeds and (y) no Default or Event of Default shall
have occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
360-day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; provided further that if during such 360-day period Sun or a
Subsidiary enters into a written agreement committing it to so apply all or a
portion of such proceeds after such 360th day, such 360-day period will be
extended with respect to the amount of proceeds so committed to be used, but
such extension will in no event be for a period longer than 180 days, at which
time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect
to any issuance or incurrence of Indebtedness or any Equity Issuance (other than
any Equity Issuance to the extent made pursuant to, and for the purposes set
forth in, Section 6.04(g)), the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.

“New Sun Subsidiary Guarantor” shall mean the persons set forth on Schedule
1.01(a), each of which (a) is a direct or indirect wholly owned subsidiary of
the Borrower on the Closing Date and (b) is a Domestic Person.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Other Sun Guarantor” shall mean the persons set forth on Schedule 1.01(c), each
of which (a) is a direct or indirect wholly owned subsidiary of Old Sun on the
Closing Date and is not a New Sun Subsidiary Guarantor or an Additional New Sun
Guarantor and (b) is a Domestic Person.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

21



--------------------------------------------------------------------------------

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Outside Date” shall mean December 31, 2010.

“Outside Date Trigger” shall have the meaning assigned to such term in
Section 5.12.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permanent Injunction” shall mean that certain Superseding Permanent Injunction
and Final Judgment entered on September 14, 2005, in Case No. GIC853861 in the
Superior Court of the State of California for the County of San Diego, Central
Division, filed by the State of California against Sun and certain other
entities named therein.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

22



--------------------------------------------------------------------------------

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by Sun or any
ERISA Affiliate.

“Post-Closing Letter Agreement” shall have the meaning assigned to such term in
Section 4.02(f).

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

“Purchase Money Indebtedness” shall have the meaning assigned to such term in
Section 6.01(d).

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Registration Statement” shall have the meaning assigned to such term in
Section 5.16.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“REIT Conversion” shall have the meaning assigned to such term in the
preliminary statement.

 

23



--------------------------------------------------------------------------------

 

“REIT Conversion Merger” shall have the meaning assigned to such term in the
preliminary statement.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning given such term in Section 2.11.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), RF L/C Exposure, Swingline Exposure and unused Revolving
Credit Commitments and Term Loan Commitments representing more than 50% of the
sum of all Loans outstanding (excluding Swingline Loans), RF L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments and Term Loan
Commitments at such time; provided that the Term Loan Commitments, Revolving
Loans, RF L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of any Loan Party or
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Sun or any Subsidiary, or any payment
(whether in cash, securities or other property (other than Qualified Capital
Stock)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Sun or any Subsidiary.

“Restructuring” shall have the meaning assigned to such term in the preliminary
statement.

 

24



--------------------------------------------------------------------------------

 

“Restructuring Documents” shall mean the Distribution Agreement, the Tax
Allocation Agreement, the Transition Services Agreement, the Lease Agreements
and all other documentation to be entered into in connection with the foregoing
or to effect the Restructuring.

“Restructuring Schedule” shall mean Schedule 1.01(f) hereto.

“Revolving Credit Availability Date” shall mean the earlier of (a) the
Declaration Date and (b) the Outside Date.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and RF Letters of Credit as provided for
herein) as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s RF L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean October 18, 2015; provided that if
any Subordinated Notes remain outstanding on January 13, 2015, the Revolving
Credit Maturity Date shall be deemed to be January 13, 2015.

“Revolving Facility Pro Rata Percentage” of any Revolving Credit Lender at any
time shall mean the percentage of the Total Revolving Credit Commitment
represented by such Lender’s Revolving Credit Commitment. In the event the
Revolving Credit Commitments shall have expired or been terminated, the
Revolving Facility Pro Rata Percentages shall be determined on the basis of the
Revolving Credit Commitments most recently in effect.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (a)(ii) of Section 2.01 and clause (f) of
Section 2.02.

“RF L/C Commitment” shall mean the commitment of the Issuing Bank to issue RF
Letters of Credit pursuant to Section 2.23.

“RF L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to an RF Letter of Credit.

 

25



--------------------------------------------------------------------------------

 

“RF L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding RF Letters of Credit at such time and (b) the
aggregate principal amount of all RF L/C Disbursements in respect of RF Letters
of Credit that have not yet been reimbursed at such time. The RF L/C Exposure of
any Revolving Credit Lender at any time shall equal its Revolving Facility Pro
Rata Percentage of the aggregate RF L/C Exposure at such time.

“RF Letter of Credit” shall mean a Letter of Credit designated (or deemed
designated) as such and issued pursuant to Section 2.23.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Sabra” shall have the meaning assigned to such term in the preliminary
statement.

“Sabra Bank Facilities” shall have the meaning assigned to such term in the
preliminary statement.

“Sabra Notes” shall have the meaning assigned to such term in the preliminary
statement.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.

“Separation” shall have the meaning assigned to such term in the preliminary
statement.

“Significant Asset Sale” shall mean an Asset Sale of all or substantially all of
the assets of, or a majority of the Equity Interests in, a person, or a division
or line of business or other business unit of a person, which Asset Sale
generates gross proceeds in excess of $5,000,000.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Special Purpose Vehicle” shall mean a direct or indirect Subsidiary that is
formed for the sole purpose of becoming an obligor under HUD-guaranteed or
mortgage financings and that engages in no activities other than in connection
with such financing and any business or other activities incidental thereto;
provided that Sun shall identify such Subsidiary as a Special Purpose Vehicle on
the Closing Date or, if later, in writing

 

26



--------------------------------------------------------------------------------

to the Administrative Agent and the Collateral Agent either prior to such
Subsidiary engaging in any such financing or at the time of the acquisition of
such Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other rights in respect thereof.

“Subordinated Notes” shall mean Old Sun’s 9 1/8% Senior Subordinated Notes due
2015, in an initial aggregate principal amount of $200,000,000.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of Sun; provided that, prior to the
Outside Date Trigger, none of Sabra nor any of its subsidiaries shall be
considered a Subsidiary for any purpose under this Agreement or any other Loan
Document or other agreements, instruments, certificates or other documents in
connection therewith.

“Sun” shall mean Old Sun; provided that, in the event that the Declaration Date
Transactions have been consummated on or prior to the Outside Date, as from the
Declaration Date, the term “Sun” shall mean the Borrower.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

 

27



--------------------------------------------------------------------------------

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Facility Pro Rata
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. Federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Sun or any Subsidiary
is or may become obligated to make (a) any payment in connection with a purchase
by any third party from a person other than Sun or any Subsidiary of any Equity
Interest or Restricted Indebtedness or (b) any payment (other than on account of
a permitted purchase by it of any Equity Interest or Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest or Restricted Indebtedness; provided that no phantom
stock or similar plan providing for payments only to current or former
directors, officers or employees of Sun or the Subsidiaries (or to their heirs
or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Tax Allocation Agreement” shall mean the Tax Allocation Agreement dated
September 23, 2010, entered into among the Borrower, Sabra and Old Sun.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender

 

28



--------------------------------------------------------------------------------

assumed its Term Loan Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. Unless the context shall otherwise require, the term “Term Loan
Commitments” shall include the Incremental Term Loan Commitments.

“Term Loan Maturity Date” shall mean October 18, 2016; provided that if any
Subordinated Notes remain outstanding on January 13, 2015, the Term Loan
Maturity Date shall be deemed to be January 13, 2015.

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a). Unless the context shall otherwise require, the
term “Term Loans” shall include all Incremental Term Loans.

“Total Debt” shall mean, at any time, the total Indebtedness of Sun and the
Subsidiaries at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $60,000,000.

“Transactions” shall mean, collectively, (a) the execution and delivery of the
Tax Allocation Agreement by the parties thereto, (b) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder, (c) the repayment of all amounts due
or outstanding under or in respect of, and the termination of, the Existing
Credit Agreement and (d) the payment of related fees and expenses.

“Transition Services Agreement” shall mean the Transition Services Agreement
among the Borrower, Sabra and their respective subsidiaries, substantially in
the form of Exhibit F to the Distribution Agreement.

“TRICARE” shall mean, collectively, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, which program was
formerly known as the “Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS)”.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

29



--------------------------------------------------------------------------------

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Veterans Administration” shall mean the Department of Veterans Affairs.

“Voluntary Prepayment” shall mean (i) a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year and (ii) a prepayment of principal of Revolving Loans pursuant
to Section 2.12 in any year to the extent that such prepayment results in a
permanent reduction of the Revolving Credit Commitments, in each case except to
the extent such prepayment is financed with a substantially concurrent
incurrence of Incremental Term Loans

“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be

 

30



--------------------------------------------------------------------------------

determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding the foregoing, all terms of an accounting or financial nature
involving the treatment of operating leases for all purposes under the Loan
Documents shall be construed in accordance with GAAP as in effect on the Closing
Date.

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition under Section 6.04(g) or would result in
a Default or an Event of Default), the Leverage Ratio shall be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Significant Asset Sale (including, without duplication,
(a) all pro forma adjustments permitted or required by Article 11 of Regulation
S-X under the Securities Act of 1933, as amended, and (b) pro forma adjustments
for cost savings (net of continuing associated expenses) to the extent such cost
savings are factually supportable, are expected to have a continuing impact and
have been realized or are reasonably expected to be realized within 12 months
following such Permitted Acquisition or Significant Asset Sale; provided that
all such adjustments should be reasonably satisfactory to the Administrative
Agent and shall be set forth in a reasonably detailed certificate of a Financial
Officer of Sun), using, for purposes of making such calculations, the historical
financial statements of Sun and the Subsidiaries which shall be reformulated as
if such Permitted Acquisition or Significant Asset Sale, and any other Permitted
Acquisitions and Significant Asset Sales that have been consummated during the
period, had been consummated on the first day of such period. If at any time
prior to March 31, 2011, Sun shall be required to determine compliance or pro
forma compliance with the covenants set forth in Section 6.11 or 6.12 (including
for purposes of Section 6.01(h) or 6.04(g)), the required covenant level used to
test such compliance shall be the level corresponding to the period ended
March 31, 2011.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.05. Senior Debt. The Loans and other Obligations are hereby designated
as “Senior Indebtedness” and “Designated Senior Debt” for all purposes of the
Subordinated Note Documents.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,

 

31



--------------------------------------------------------------------------------

severally and not jointly, (i) to make a Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Term Loan Commitment and
(ii) to make Revolving Loans to the Borrower, at any time and from time to time
after the Revolving Credit Availability Date, until the earlier of the Revolving
Credit Maturity Date and the termination of the Revolving Credit Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment. Within the
limits set forth in clause (ii) of the preceding sentence and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow, pay
or prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of
Term Loans may not be reborrowed.

(b) Subject to the terms and conditions and relying upon the representations and
warranties set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, each Lender having an Incremental Term Loan Commitment
agrees, severally and not jointly, to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment. Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 (except, with respect to any Incremental Term
Borrowing, to the extent otherwise provided in the related Incremental Term Loan
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Eurodollar
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the

 

32



--------------------------------------------------------------------------------

Administrative Agent may designate not later than 1:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) with respect to any RF Letter of Credit
within the time specified in such Section, the Issuing Bank will promptly notify
the Administrative Agent of the RF L/C Disbursement and the Administrative Agent
will promptly notify each Revolving Credit Lender of such RF L/C Disbursement
and its Revolving Facility Pro Rata Percentage thereof. Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Credit Lender shall have received such notice later than
12:00 (noon), New York City time, on any day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Lender’s Revolving Facility Pro Rata Percentage of such RF L/C Disbursement
(it being understood that such amount shall be deemed to constitute an ABR
Revolving Loan of such Lender and shall be deemed to have reduced the RF L/C
Exposure), and the Administrative Agent will promptly pay to the Issuing Bank
amounts so received by it from such Revolving Credit Lenders. The Administrative
Agent will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.23(e) prior to the time that any Revolving Credit
Lender makes any payment pursuant to this

 

33



--------------------------------------------------------------------------------

paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its
Revolving Facility Pro Rata Percentage of such RF L/C Disbursement available to
the Administrative Agent as provided above, such Lender and the Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 (noon), New York City time, three Business Days before a
proposed Borrowing (or not later than 8:00 p.m., New York City time, one
Business Day before a proposed Borrowing to occur on the Closing Date), and
(b) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before a proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a Term Borrowing, an Incremental Term Borrowing or a
Revolving Credit Borrowing, and whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed (which shall be an account that complies with the requirements
of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. The
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the first date after such Swingline Loan

 

34



--------------------------------------------------------------------------------

is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made, provided that on each date that
a Revolving Credit Borrowing is made, the Borrower shall repay all Swingline
Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender (other than a
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on each date on which
any Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to 0.50% per annum
on the daily unused amount of the Revolving Credit Commitment of such Lender
during the preceding quarter (or other period commencing with the date hereof or
ending with the Revolving Credit Maturity Date or the date on which the
Revolving Credit Commitment of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For purposes of calculating the Commitment Fees
only, no portion of the Revolving Credit Commitments shall be deemed utilized as
a result of outstanding Swingline Loans.

 

35



--------------------------------------------------------------------------------

 

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender (other than a
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December of each year and on the date on which the
Revolving Credit Commitment of such Lender shall be terminated as provided
herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s Revolving
Facility Pro Rata Percentage of the daily aggregate RF L/C Exposure (excluding
the portion thereof attributable to unreimbursed RF L/C Disbursements in respect
of RF Letters of Credit) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all RF Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage used to
determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06 and (ii) to the Issuing Bank with
respect to each Letter of Credit the standard fronting, issuance and drawing
fees specified from time to time by the Issuing Bank (the “Issuing Bank Fees”).
All L/C Participation Fees and Issuing Bank Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances
absent manifest error in the calculation of such Fees.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

36



--------------------------------------------------------------------------------

 

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days at all times) equal to the rate that
would be applicable to an ABR Term Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments and Deposit L/C Facility
Amount . (a) The Term Loan Commitments (other than any Incremental Term Loan
Commitments, which shall terminate as provided in the related Incremental Term
Loan Assumption Agreement) shall automatically terminate upon the making of the
Term Loans on the Closing Date. The Revolving Credit Commitments and the
Swingline Commitment shall automatically terminate on the Revolving Credit
Maturity Date. The RF L/C Commitment shall automatically terminate on the
earlier to occur of (x) the termination of the Revolving Credit Commitments and
(y) the date 30 days prior to the Revolving Credit Maturity Date. The Deposit
L/C Commitment shall automatically terminate on the earlier to occur of (x) the
date on which the Deposit L/C Facility Amount is cancelled or permanently
reduced to zero and (y) the date 30 days prior to the Term Loan Maturity Date.
The Deposit L/C Facility Amount shall be automatically cancelled on the Term
Loan Maturity Date. Notwithstanding the foregoing, all the Commitments shall
automatically terminate at 5:00 p.m., New York City time, on October 31, 2010,
if the initial Credit Event shall not have occurred by such time.

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments, the Revolving Credit Commitments or the Swingline Commitment;
provided, however, that (i) each partial reduction of the Term Loan Commitments
or the Revolving Credit

 

37



--------------------------------------------------------------------------------

Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000, (ii) each partial reduction of the Swingline Commitment
shall be in an integral multiple of $250,000 and in a minimum amount of
$1,000,000 and (iii) the Total Revolving Credit Commitment shall not be reduced
to an amount that is less than the Aggregate Revolving Credit Exposure at the
time. Each notice delivered by the Borrower pursuant to this Section 2.09(b)
shall be irrevocable; provided that a notice of termination of the Term Loan
Commitments, the Revolving Credit Commitments or the Swingline Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
any other event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(c) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time cancel, or from time to time
permanently reduce, the Deposit L/C Facility Amount; provided, however, that
each partial reduction of the Deposit L/C Facility Amount shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000; provided,
further, that no cancellation or partial reduction of the Deposit L/C Facility
Amount shall be permitted hereunder if after giving effect thereto and to the
concurrent prepayment of Term Loans required by Section 2.13(h), the Deposit L/C
Collateral Account Balance would be less than the greater of (i) the Deposit L/C
Exposure and (ii) the Deposit L/C Facility Amount. Each notice delivered by the
Borrower pursuant to this Section 2.09(c) shall be irrevocable; provided that a
notice of cancellation of the Deposit L/C Facility Amount delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or any other event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(d) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Revolving Credit Commitments so terminated or reduced accrued to but excluding
the date of such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

38



--------------------------------------------------------------------------------

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing that is maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Term Loan Repayment Date occurring on or after the first
day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with Interest Periods ending on
or prior to such Term Loan Repayment Date and (B) the ABR Term Borrowings
comprised of Term Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of Term Borrowings to be paid on such Term
Loan Repayment Date; and

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be in writing and irrevocable
and shall refer to this Agreement and specify (i) the identity and amount of the
Borrowing that the Borrower requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or
an ABR Borrowing, (iii) if

 

39



--------------------------------------------------------------------------------

such notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans other than Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12, 2.13(h) and 2.24(d)) equal to the amount set forth below for
such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

   Amount  

December 31, 2010

   $ 2,500,000   

March 31, 2011

   $ 2,500,000   

June 30, 2011

   $ 2,500,000   

September 30, 2011

   $ 2,500,000   

December 31, 2011

   $ 2,500,000   

March 31, 2012

   $ 2,500,000   

June 30, 2012

   $ 2,500,000   

September 30, 2012

   $ 2,500,000   

December 31, 2012

   $ 2,500,000   

March 31, 2013

   $ 2,500,000   

June 30, 2013

   $ 2,500,000   

September 30, 2013

   $ 2,500,000   

December 31, 2013

   $ 2,500,000   

March 31, 2014

   $ 2,500,000   

June 30, 2014

   $ 2,500,000   

September 30, 2014

   $ 2,500,000   

December 31, 2014

   $ 2,500,000   

March 31, 2015

   $ 2,500,000   

June 30, 2015

   $ 2,500,000   

September 30, 2015

   $ 2,500,000   

December 31, 2015

   $ 2,500,000   

 

40



--------------------------------------------------------------------------------

Repayment Date

   Amount  

March 31, 2016

   $ 2,500,000   

June 30, 2016

   $ 2,500,000   

September 30, 2016

   $ 2,500,000   

Term Loan Maturity Date

   $ 165,000,000   

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12 and 2.13(h)) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

(b) To the extent not previously paid, all Term Loans and Other Term Loans shall
be due and payable on the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date, respectively, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that (i) each partial prepayment shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 and (ii) at
the Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 2.12(a), such prepayment may not, so long as no Event
of Default then exists, be applied to any Revolving Loan of a Defaulting Lender.

(b) Optional prepayments of Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11 as designated by the Borrower to the Administrative Agent; if there
is no designation by the Borrower, such prepayments will be applied pro rata
against such installments.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified

 

41



--------------------------------------------------------------------------------

effective date) if such condition is not satisfied. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 (other than prepayments of ABR
Revolving Loans that are not made in connection with the termination or
permanent reduction of the Revolving Credit Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding RF Letters of Credit
and/or deposit an amount equal to the RF L/C Exposure in cash in a cash
collateral account established with the Collateral Agent for the benefit of the
Secured Parties. In the event of any partial reduction of the Revolving Credit
Commitments, then (i) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Revolving Credit Lenders
of the Aggregate Revolving Credit Exposure after giving effect thereto and
(ii) if the Aggregate Revolving Credit Exposure would exceed the Total Revolving
Credit Commitment after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, repay or prepay
Revolving Credit Borrowings or Swingline Loans (or a combination thereof) and/or
replace or cash collateralize outstanding RF Letters of Credit in an amount
sufficient to eliminate such excess.

(b) Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.13(h).

(c) In the event and on each occasion that an Equity Issuance occurs, the
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the occurrence of such Equity
Issuance, apply 50% of the Net Cash Proceeds therefrom to prepay outstanding
Term Loans in accordance with Section 2.13(h); provided, however, that (i) if
the aggregate principal amount of Term Loans outstanding as at the time of
receipt is less than $100,000,000 and (ii) the Leverage Ratio as at the time of
receipt is less than 2.75 to 1.0 (or, in the event that the Declaration Date
Transactions have been consummated on or prior to the Outside Date, as from the
Declaration Date, less than 1.25 to 1.0), such amount shall be reduced to 25% of
the Net Cash Proceeds from the occurrence of such Equity Issuance.

(d) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on December 31, 2011,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Term Loans in accordance with Section 2.13(h) in an aggregate principal amount
equal to (A) 50% of Excess Cash Flow for the fiscal year then ended minus
(B) Voluntary Prepayments during such fiscal year; provided, however, that
(i) if the aggregate principal amount of Term Loans outstanding as at the end of
such fiscal year was less than $100,000,000 and (ii) the Leverage Ratio as

 

42



--------------------------------------------------------------------------------

at the end of such fiscal year was less than 2.75 to 1.0 (or, in the event that
the Declaration Date Transactions have been consummated on or prior to the
Outside Date, as from the Declaration Date, less than 1.25 to 1.0), such amount
shall be reduced to 25% of such Excess Cash Flow.

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.13(h).

(f) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive any Extraordinary Receipt, the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Extraordinary Receipt, apply 100% of such
Extraordinary Receipt to prepay outstanding Term Loans in accordance with
Section 2.13(h); provided, however, that, if the Subsidiary receiving such
Extraordinary Receipt is a Special Purpose Vehicle, the Borrower shall not be
required to prepay Term Loans by the amount of such Extraordinary Receipt to the
extent the terms of any Indebtedness of such Special Purpose Vehicle would
prohibit the distribution by such Special Purpose Vehicle of the amount thereof
to the Borrower.

(g) In the event and on each occasion that the Deposit L/C Facility Amount is
reduced in accordance with Section 2.09(c), the Borrower agrees that the
Administrative Agent shall cause an amount equal to the amount of such reduction
to be withdrawn from the Deposit L/C Collateral Account and applied to the
prepayment of Term Loans in accordance with Section 2.13(h), unless an Event of
Default has occurred and is continuing or would result therefrom, in which case
funds on deposit in the Deposit L/C Collateral Account shall be applied in
accordance with the Guarantee and Collateral Agreement until such time as all
Events of Default shall have been cured or waived and only then, to the extent
any such funds remain available, to the prepayment of the Term Loans in
accordance with this Section 2.13.

(h) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata between the Term Loans and the Other Term Loans and
applied pro rata in direct order of maturity to the first four scheduled
installments of principal due in respect of the Term Loans and the Other Term
Loans under Sections 2.11(a)(i) and (ii), respectively and then against the
remaining scheduled installments of principal due in respect of the Term Loans
and the Other Term Loans under Sections 2.11(a)(i) and (ii), respectively.

(i) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of

 

43



--------------------------------------------------------------------------------

such prepayment and (ii) at least three Business Days’ prior written notice of
such prepayment. Each notice of prepayment shall specify the prepayment date,
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty. All prepayments of Borrowings under this Section 2.13 (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender,
the Issuing Bank or the Administrative Agent (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate) or shall impose on
such Lender, the Issuing Bank or the Administrative Agent or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein, and
the result of any of the foregoing shall be to increase the cost to such Lender,
the Issuing Bank or the Administrative Agent of making or maintaining any
Eurodollar Loan or increase the cost to any Lender of issuing or maintaining any
Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender, the Issuing
Bank or the Administrative Agent hereunder (whether of principal, interest or
otherwise), in each case, by an amount deemed by such Lender, the Issuing Bank
or the Administrative Agent to be material, then the Borrower will pay to such
Lender, the Issuing Bank or the Administrative Agent, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender, the
Issuing Bank or the Administrative Agent, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in RF Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time in
accordance with paragraph (c) below the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

44



--------------------------------------------------------------------------------

 

(c) A certificate of a Lender, the Issuing Bank or the Administrative Agent
setting forth the amount or amounts necessary to compensate such Lender, the
Issuing Bank or the Administrative Agent or its holding company, as applicable,
as specified in paragraph (a) or (b) above shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the Issuing Bank or the Administrative Agent the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender, the Issuing Bank or the
Administrative Agent to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital shall not
constitute a waiver of such Lender’s, the Issuing Bank’s or the Administrative
Agent’s right to demand such compensation; provided that the Borrower shall not
be under any obligation to compensate any Lender, the Issuing Bank or the
Administrative Agent under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender, the Issuing Bank or the
Administrative Agent knew or could reasonably have been expected to know of the
circumstances giving rise to such increased costs or reductions and of the fact
that such circumstances would result in a claim for increased compensation by
reason of such increased costs or reductions; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
120-day period. The protection of this Section shall be available to each
Lender, the Issuing Bank and the Administrative Agent regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

45



--------------------------------------------------------------------------------

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. Without duplication of the matters covered in Sections
2.14 and 2.20, the Borrower shall indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of (a) any event,
other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender in good faith, of (i) its cost of obtaining
funds for the Eurodollar Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender or the Administrative Agent setting forth in
reasonable detail the amount or amounts which such Lender or the Administrative
Agent is entitled to receive pursuant to this Section 2.16 shall be delivered to
the Borrower and shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and except as provided
below in this Section 2.17 with respect to Swingline Loans and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Term Loan Commitments or the Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans or

 

46



--------------------------------------------------------------------------------

participations in RF L/C Disbursements, as applicable). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swingline Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Revolving Credit Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or participations in RF L/C Disbursements and accrued interest
thereon as a result of which the unpaid principal portion of its Loans and
participations in RF L/C Disbursements and accrued interest thereon shall be
proportionately less than the unpaid principal portion of the Loans and
participations in RF L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and participations in RF L/C Disbursements and accrued interest thereon of
such other Lender, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of the principal of
and accrued interest on their respective Loans and participations in RF L/C
Disbursements; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or RF L/C Disbursement deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing Bank, and (ii) principal of
and interest on Swingline Loans, which shall be paid directly to the Swingline
Lender except as otherwise provided in Section 2.22(e)) shall be made to the
Administrative Agent at its offices at Eleven

 

47



--------------------------------------------------------------------------------

Madison Avenue, New York, NY 10010. The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or

 

48



--------------------------------------------------------------------------------

attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, unless such liability results
from or is with respect to any period prior to the date that is 120 days prior
to the date on which the Administrative Agent, the applicable Lender or the
Issuing Bank makes a claim hereunder if the Administrative Agent, the applicable
Lender or the Issuing Bank prior to such date knew or could reasonably have been
expected to know of the circumstances giving rise to the claim hereunder or the
fact that such circumstances would result in the claim hereunder. A certificate
setting forth in reasonable detail the status and amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.20(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding or backup withholding Tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without or at a reduced rate of withholding or backup
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

49



--------------------------------------------------------------------------------

 

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 2.20(f)(ii), FATCA shall include any regulations or official
interpretations thereof.

(g) If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund (including by way of offset) of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other person.

(h) For purposes of Section 2.20(e) and (f), the term “Lender” includes any
Issuing Bank.

(i) If the Borrower determines in good faith that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax with respect to which the Borrower
has paid an additional amount or an indemnity payment under this
Section 2.20(i), the relevant Lender, Administrative Agent, or Issuing Bank, as
applicable, shall cooperate with the Borrower (but shall have no obligation to
disclose any information that it deems confidential) in challenging such
Indemnified Tax or Other Tax at the Borrower’s expense if requested by the
Borrower (it being understood and agreed that none of the Administrative Agent,
applicable Issuing Bank or any Lender shall have any obligation to contest, or
any responsibility for contesting, any Tax).

 

50



--------------------------------------------------------------------------------

 

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders or (v) any Lender becomes a Defaulting Lender then, in each case, the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender or the Issuing Bank, as the case may be, and the Administrative
Agent, require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) or (v) above, all of its interests, rights and
obligation with respect to the Class of Loans or Commitments that is the subject
of the related consent, amendment, waiver or other modification or in respect of
which such Lender is a Defaulting Lender) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Swingline Lender), which consents
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
Eligible Assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus (except, in
the case of a Defaulting Lender, any Fees not required to be paid to such
Defaulting Lender pursuant to the express provisions of this Agreement) all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph (b)
below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such

 

51



--------------------------------------------------------------------------------

circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall cease to be a Defaulting Lender, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
Affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time after the Revolving Credit Availability Date and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitments, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of all
Swingline Loans exceeding $10,000,000 in the aggregate or (ii) the Aggregate
Revolving Credit Exposure, after giving effect to any Swingline Loan, exceeding
the Total Revolving Credit Commitment. Each Swingline Loan shall be in a
principal amount that is an integral multiple of $250,000. The Swingline
Commitment may be terminated or reduced from time to time as provided herein.
Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein. Notwithstanding anything to the contrary contained in this
Section 2.22 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, the Swingline Lender shall not be required
to make any Swingline Loan unless the Swingline Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swingline Lender’s risk with respect to the participation in Swingline Loans by
all such Defaulting Lenders, including by cash collateralizing each such
Defaulting Lender’s Revolving Facility Pro Rata Percentage of the applicable
Swingline Exposure.

 

52



--------------------------------------------------------------------------------

 

(b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax, or
by telephone (promptly confirmed by fax), not later than 10:00 a.m., New York
City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
disbursed. The Swingline Lender shall make each Swingline Loan by wire transfer
to the account specified in such request.

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written, or fax notice) to
the Swingline Lender before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified in
Section 9.01.

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Revolving Facility Pro Rata Percentage of such
Swingline Loan or Loans. In furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Revolving Facility Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations
of the Lenders) and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be

 

53



--------------------------------------------------------------------------------

promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower (or other person
liable for obligations of the Borrower) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any
other Loan Party or any Subsidiary (in which case the Borrower and such other
Loan Party or Subsidiary shall be co-applicants with respect to such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time from (i) the Revolving Credit Availability Date (in
the case of RF Letters of Credit) and (ii) the Closing Date (in the case of
Deposit Letters of Credit) and thereafter from time to time prior to the date
that is 30 days prior to (i) the Revolving Credit Maturity Date (in the case of
RF Letters of Credit) or (ii) the Term Loan Maturity Date (in the case of
Deposit Letters of Credit). Each Existing Letter of Credit shall be deemed, for
all purposes of this Agreement (including paragraph (f) of this Section 2.23),
to be a Deposit Letter of Credit issued hereunder. This Section shall not be
construed to impose an obligation upon (x) the Issuing Bank to issue any Letter
of Credit that is inconsistent with the terms and conditions of this Agreement
or (y) Credit Suisse AG or any of its Affiliates to issue documentary or “trade”
Letters of Credit (as opposed to “standby” Letters of Credit). Notwithstanding
anything to the contrary contained in this Section 2.23 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
the Issuing Bank shall not be required to issue any RF Letter of Credit unless
the Issuing Bank has entered into arrangements reasonably satisfactory to it and
the Borrower to eliminate the Issuing Bank’s risk with respect to the
participation in RF Letters of Credit by all such Defaulting Lenders, including
by cash collateralizing each such Defaulting Lender’s Revolving Facility Pro
Rata Percentage of the applicable RF L/C Exposure.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, whether such Letter of Credit shall be an RF
Letter of Credit or a Deposit Letter of Credit, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. The Issuing
Bank shall promptly (i) notify the Administrative Agent in writing of the amount
and expiry date of each Letter of Credit issued by it and (ii) provide a copy of
each such Letter of Credit (and any amendments, renewals or extensions thereof)
to the Administrative Agent. An RF Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each such Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment,

 

54



--------------------------------------------------------------------------------

renewal or extension (i) the RF L/C Exposure shall not exceed $30,000,000 and
(ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment. A Deposit Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each such Deposit Letter of Credit the Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension, the Deposit L/C Exposure will not exceed the lesser of
(i) the Deposit L/C Facility Amount and (ii) the Deposit L/C Collateral Account
Balance. If the Borrower shall fail to specify whether any requested Letter of
Credit is to be an RF Letter of Credit or a Deposit Letter of Credit, then the
requested Letter of Credit shall be deemed to be a Deposit Letter of Credit
unless the issuance thereof would not be permitted by the foregoing provisions
of this paragraph, in which case it shall be deemed to be an RF Letter of
Credit.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to (i) the
Revolving Credit Maturity Date (in the case of RF Letters of Credit) and
(ii) the Term Loan Maturity Date (in the case of Deposit Letters of Credit),
unless such Letter of Credit expires by its terms on an earlier date; provided,
however, that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to (i) the Revolving Credit Maturity Date (in
the case of RF Letters of Credit) or (ii) the Term Loan Maturity Date (in the
case of Deposit Letters of Credit)) unless the Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations in RF Letters of Credit. By the issuance of an RF Letter of
Credit and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Revolving Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
RF Letter of Credit equal to such Lender’s Revolving Facility Pro Rata
Percentage of the aggregate amount available to be drawn under such RF Letter of
Credit, effective upon the issuance of such RF Letter of Credit. In
consideration and in furtherance of the foregoing, (i) each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Revolving Facility Pro
Rata Percentage of each RF L/C Disbursement in respect of an RF Letter of Credit
made by the Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f). Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of RF Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

55



--------------------------------------------------------------------------------

 

(e) Reimbursement of RF L/C Disbursements. If the Issuing Bank shall make any RF
L/C Disbursement in respect of an RF Letter of Credit, then, subject to
Section 2.02(f), the Borrower shall pay to the Administrative Agent an amount
equal to such RF L/C Disbursement on the same Business Day that the Borrower
shall have received notice from the Issuing Bank that payment of such draft will
be made, or, if the Borrower shall have received such notice later than 10:00
a.m., New York City time, on any Business Day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day.

(f) Reimbursement of Deposit L/C Disbursements. If the Issuing Bank shall make
any Deposit L/C Disbursement in respect of a Deposit Letter of Credit, then the
Borrower shall pay to the Administrative Agent an amount equal to such Deposit
L/C Disbursement on the same Business Day that the Borrower shall have received
notice from the Issuing Bank that payment of such draft will be made, or, if the
Borrower shall have received such notice later than 10:00 a.m., New York City
time, on any Business Day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day. If the Borrower fails to reimburse any
Deposit L/C Disbursement by the time specified in the preceding sentence, the
Administrative Agent shall promptly instruct the Deposit L/C Depositary Bank to
withdraw from the Deposit L/C Collateral Account, and pay to the Administrative
Agent for the account of the Issuing Bank, an amount equal to the payment then
due from the Borrower in respect of such Deposit L/C Disbursement, whereupon the
Borrower shall be deemed to have reimbursed such Deposit L/C Disbursement.
Notwithstanding anything in this Agreement to the contrary, so long as there are
sufficient amounts in the Deposit L/C Collateral Account equal to the amount
then due from the Borrower in respect of any such Deposit L/C Disbursement, the
failure of the Borrower to pay to the Administrative Agent an amount equal to
such Deposit L/C Disbursement as required pursuant to this Section 2.23(f) shall
not constitute a Default or Event of Default for any purpose under this
Agreement or any other Loan Document.

(g) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraphs (e) and (f) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in

 

56



--------------------------------------------------------------------------------

connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or wilful misconduct of the Issuing Bank.

(h) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C

 

57



--------------------------------------------------------------------------------

Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and (in the case of RF Letters of Credit) the Revolving Credit
Lenders, with respect to any such L/C Disbursement.

(i) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of (i) the date
of payment by the Borrower or (ii) (x) in the case of an RF Letter of Credit,
the date on which interest shall commence to accrue thereon as provided in
Section 2.02(f), and (y) in the case of a Deposit Letter of Credit, the date on
which the Borrower is deemed to have reimbursed such L/C Disbursement as
provided in Section 2.23(f), at the rate per annum that would apply to such
amount if such amount were an ABR Revolving Loan.

(j) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(k) Cash Collateralization of RF Letters of Credit. If any Event of Default
shall occur and be continuing, the Borrower shall, on the Business Day it
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding RF Letters of Credit) thereof
and of the amount to be deposited, deposit in an account with the Collateral
Agent, for the benefit of the Revolving Credit Lenders, an amount in cash equal
to the RF L/C Exposure as of such date. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations.

 

58



--------------------------------------------------------------------------------

The Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Collateral Agent, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for RF L/C Disbursements in respect of RF Letters of Credit for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the RF L/C Exposure at such time
and (iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders holding participations in outstanding RF
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding RF Letters of Credit), be applied to satisfy the Obligations.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

(l) Deposit L/C Collateral Account. The Borrower shall cause $75,000,000 of the
proceeds of the Term Loans to be deposited, promptly upon receipt thereof on the
Closing Date in an account (the “Deposit L/C Collateral Account”) of the
Borrower with a depositary bank that is a Lender reasonably satisfactory to the
Collateral Agent (the “Deposit L/C Depositary Bank”). The Borrower shall grant
to the Collateral Agent a fully perfected security interest in the Deposit L/C
Collateral Account, all cash, investments and balances therein and all proceeds
thereof, for the benefit of the Issuing Bank as collateral for the payment and
performance of the Deposit L/C Obligations, and separately for the benefit of
the Secured Parties as collateral for the payment and performance of all other
Obligations, in each case with the priorities set forth in the Guarantee and
Collateral Agreement. Amounts on deposit in the Deposit L/C Collateral Account
shall be held by the Deposit L/C Depositary Bank, which shall enter into a
control agreement in favor of the Collateral Agent for the benefit of the
Secured Parties (such control agreement to be in form and substance reasonably
satisfactory to the Administrative Agent). The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Deposit L/C Collateral Account and no other person shall be entitled to
exercise any right or power with respect thereto. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the request of the Borrower and at the Borrower’s risk
(including the risk of loss) and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the Deposit
L/C Collateral Account. If an Event of Default shall have occurred and be
continuing, moneys in the Deposit L/C Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for Deposit L/C Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the Deposit L/C Obligations and the other
Obligations in accordance with the Guarantee and Collateral Agreement. If at any
time the Deposit L/C Exposure shall exceed the Deposit L/C Collateral Account
Balance, the Borrower shall promptly cause additional funds to be deposited in
the Deposit L/C Collateral Account in such amount as shall be necessary to
eliminate such excess. Except as expressly provided in the immediately preceding

 

59



--------------------------------------------------------------------------------

sentence and in Section 2.24, the Borrower shall not have the right to deposit
additional funds in the Deposit L/C Collateral Account. So long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
shall have the right at any time and from time to time, upon at least three
Business Days’ prior written notice to the Administrative Agent, to request the
release of (and the Administrative Agent hereby agrees to instruct the Deposit
L/C Depositary Bank to release and pay to the Borrower) any amounts on deposit
in the Deposit L/C Collateral Account in excess of 100% of the Deposit L/C
Exposure at such time, other than any such excess amounts held pursuant to
Section 2.13(h) in the Deposit L/C Collateral Account pending application
thereof to the prepayment of Term Loans as required by such Section; provided
that at no time shall the Deposit L/C Collateral Account Balance be less than
the Deposit L/C Facility Amount at such time. In addition, the Administrative
Agent hereby agrees to instruct the Deposit L/C Depositary Bank to release and
pay to the Borrower any amounts remaining on deposit in the Deposit L/C
Collateral Account, after making the prepayments of Term Loans required by
Section 2.13(h), on the later of (i) the date on which the Deposit L/C Facility
Amount is canceled or permanently reduced to zero and (ii) there ceases to be
any Deposit L/C Exposure.

(m) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (m) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.24. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Lenders, which may include any existing Lender;
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $10,000,000
or such lesser amount equal to the remaining Incremental Term Loan Amount),
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice, unless otherwise agreed by the
Administrative Agent), and (iii) whether such Incremental Term Loan Commitments
are commitments to make additional Term Loans or commitments to make term loans
with terms different from the Term Loans (“Other Term Loans”). The Borrower may
elect in the notice delivered pursuant to this Section 2.24(a), with the consent
of the Administrative Agent and the Issuing Bank, that the proceeds of the Term
Loans made pursuant to an Incremental Term Loan Commitment be deposited in the
Deposit L/C Collateral Account as collateral for the payment and performance of
the Borrower’s reimbursement obligations to the Issuing Bank in respect of
Deposit Letters

 

60



--------------------------------------------------------------------------------

of Credit and that the Deposit L/C Facility Amount be increased by an amount
equal to the amount of such deposit (such that, upon the date on which such
Incremental Term Loan Commitments become effective in accordance with this
Section 2.24, the Borrower shall cause the proceeds of any such Incremental Term
Loans the subject of such an election, to be deposited in the Deposit L/C
Collateral Account as collateral for the payment and performance of its
reimbursement obligations to the Issuing Bank in respect of Deposit Letters of
Credit, in the manner set forth in and subject to the provisions of
Section 2.23(l), whereupon the Deposit L/C Facility Amount shall be
automatically increased by an amount equal to the amount of such deposit).

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date, (ii) the
average life to maturity of the Other Term Loans shall be no shorter than the
average life to maturity of the Term Loans, and (iii) if the initial yield on
such Other Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the margin above the Adjusted LIBO Rate on such Other Term Loans
(which shall be increased by the amount that any “LIBOR floor” applicable to
such Other Term Loans on the date such Other Term Loans are made would exceed
the Adjusted LIBO Rate (without giving effect to the last sentence of the
definition of such term) that would be in effect for a three-month Interest
Period commencing on such date and (y) if such Other Term Loans are initially
made at a discount or the Lenders making the same receive a fee directly or
indirectly from the Borrower or any Subsidiary for doing so (the amount of such
discount or fee, expressed as a percentage of the Other Term Loans, being
referred to herein as “OID”), the amount of such OID divided by the lesser of
(A) the average life to maturity of such Other Term Loans and (B) four) exceeds
by more than 50 basis points the sum of (A) the margin then in effect for
Eurodollar Term Loans (which shall be the sum of the Applicable Percentage for
Eurodollar Term Loans increased by the amount that any “LIBOR floor” applicable
to such Eurodollar Term Loans on such date (i.e., 1.75%) would exceed the
Adjusted LIBO Rate (without giving effect to the last sentence of the definition
of such term) that would be in effect for a three-month Interest Period
commencing on such date) plus (B) the OID initially paid in respect of such Term
Loans (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”), then the Applicable Percentage for such Term Loans
shall automatically be increased by the Yield Differential, effective upon the
making of the Other Term Loans. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Term Loan Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Term Loan Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment, the Incremental
Term Loans evidenced thereby and, if applicable, the increase to the Deposit L/C
Facility Amount resulting therefrom.

 

61



--------------------------------------------------------------------------------

 

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b)(ii) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) at the time of, and after giving effect to, the incurrence
of the Incremental Term Loans, the Leverage Ratio would not exceed 2.75 to 1.0
(or, in the event that the Declaration Date Transactions have been consummated
on or prior to the Outside Date, as from the Declaration Date, 1.25 to 1.0) and
(iii) except as otherwise specified in the applicable Incremental Term Loan
Assumption Agreement, the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.02.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar Term Borrowing to be converted into an ABR Term Borrowing
on the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a pro
rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans required
by the preceding sentence shall be subject to Section 2.16. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurodollar
Term Borrowing, then the interest rate thereon for such Interest Period and the
other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

ARTICLE III

Representations and Warranties

Each of Old Sun (subject to Section 9.18) and the Borrower represents and
warrants to the Administrative Agent, the Collateral Agent, the Issuing Bank and
each of the Lenders that:

SECTION 3.01. Organization; Powers. Sun and each of the Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to

 

62



--------------------------------------------------------------------------------

execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action, except with
respect to the actions set forth on Schedule 3.02, which will have been taken on
or prior to the Declaration Date and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of Sun or any
Subsidiary, (B) any order of any Governmental Authority or (C) any provision of
any indenture, agreement or other instrument to which Sun or any Subsidiary is a
party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Sun or any Subsidiary
(other than any Lien created hereunder or under the Security Documents) and
except, in each case, to the extent such violation, conflict, breach, default,
right or Lien could not reasonably be expected to result in a Material Adverse
Effect. The execution, delivery and performance of the Loan Documents have been
duly authorized by all requisite corporate and, if required, stockholder action
and will not violate any provision of the certificate or articles of
incorporation or other constitutive documents or bylaws of any Loan Party or
Subsidiary.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and Old Sun and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto (and, in the
case of the promissory notes, if any, upon the making of the initial Loan
evidenced thereby) will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its
terms.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery of the
Restructuring Documents (if and when executed), the consummation of the
Transactions on the Closing Date, the Separation, the Borrowings under the Loan
Documents, the repayment of the Loans, or the granting of the Liens under the
Loan Documents, except for (a) those set forth on Schedule 3.04, (b) the filing
of Uniform Commercial Code financing statements and filings with the United
States Patent and Trademark Office and the United States Copyright Office,
(c) recordation of the Mortgages (none of which will be required to be recorded
as of the Closing Date), (d) such as have been made or obtained and are in full
force and effect and (e) such actions, consents, approvals, registrations,
filings or actions which the failure to obtain or make could not reasonably be
expected to result in a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

 

SECTION 3.05. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders the consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows of Old Sun as of and for the 2007, 2008 and
2009 fiscal years, audited by and accompanied by the opinion of Ernst & Young
LLP, independent public accountants, for the 2007 fiscal year, and audited by
and accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants, for the 2008 and 2009 fiscal years. Such financial statements
present fairly, in all material respects, the financial condition and results of
operations and cash flows of Sun and its consolidated subsidiaries, as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Old Sun and its consolidated
subsidiaries, as of the dates thereof. Such financial statements were prepared
in accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

(b) The Borrower has heretofore delivered to the Lenders (i) its unaudited pro
forma consolidated balance sheet as of December 31, 2009 and (ii) a certificate
from its chief financial officer showing the calculation of Consolidated EBITDA
for the 12-month period ending on December 31, 2009, in each case prepared
giving effect to the Restructuring and the Transactions as if they had occurred,
with respect to such balance sheet, on such date and, with respect to such
certificate, on the first day of the 12-month period ending on such date. Such
pro forma balance sheet and certificate have been prepared in good faith by the
Borrower, based on the assumptions used to prepare the pro forma financial
information contained in the Confidential Information Memorandum (which
assumptions are believed by the Borrower on the Closing Date to be reasonable),
and present fairly, in all material respects, on a pro forma basis the estimated
consolidated financial position of the Borrower and its consolidated
subsidiaries as of such date and for such period, assuming that the
Restructuring and the Transactions had actually occurred at such date or at the
beginning of such period, as the case may be, it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results, and that the consummation of the
Restructuring may not occur.

SECTION 3.06. No Material Adverse Change. Except for the transactions
contemplated by the Restructuring Schedule, the Restructuring and the
Restructuring Documents, no event, change or condition has occurred that has
had, or could reasonably be expected to have, a material adverse effect on the
business, assets, operations, condition (financial or otherwise) or operating
results of Sun and the Subsidiaries, taken as a whole, since December 31, 2009.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Sun and
the Subsidiaries has good and marketable title to, or valid leasehold interests
in, all its material properties and assets (including, if applicable, all
Mortgaged Property), except for minor defects in title that do not interfere in
any material respect with its ability to conduct its business as currently
conducted or to utilize such properties and

 

64



--------------------------------------------------------------------------------

assets for their intended purposes. All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.

(b) Each of Sun and the Subsidiaries has complied with all material obligations
under all material leases to which it is a party and all such leases are in full
force and effect. Each of Sun and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases.

SECTION 3.08. Subsidiaries. Other than the Inactive Subsidiaries, Schedule 3.08
sets forth as of the Closing Date a list of all Subsidiaries and the percentage
ownership interest of Sun therein. The shares of capital stock or other
ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable and are owned by Sun directly or indirectly, free and clear of
all Liens (other than Liens created under the Security Documents).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of Sun,
threatened against or affecting Sun or any Subsidiary or any business, property
or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(c) Neither Sun nor any of the Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, Environmental Law,
Healthcare Requirement, ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting the Mortgaged Property, or is
in default with respect to any judgment, writ, injunction (including the
Permanent Injunction), decree or order of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. Agreements. Neither Sun nor any of the Subsidiaries is in default
under any provision of any Material Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) Neither Sun nor any of the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

65



--------------------------------------------------------------------------------

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act. Neither Sun nor any of the Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans (other than any Incremental Term Loans) and will request the issuance of
Letters of Credit only for the purposes specified in the introductory statement
to this Agreement and (b) use the proceeds of Incremental Term Loans only for
the purposes specified in the applicable Incremental Assumption Agreement.

SECTION 3.14. Tax Returns. Each of Sun and the Subsidiaries has filed (or caused
to be filed) all Federal income and all material, state, local and foreign tax
returns or materials required to have been filed by it and has paid (or caused
to be paid) all material taxes due and payable by it and all material
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which Sun or such Subsidiary, as applicable,
shall have set aside on its books adequate reserves.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower or Old
Sun to the Administrative Agent, the Arrangers or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each of the Borrower and
Old Sun represents only that it acted in good faith and utilized reasonable
assumptions (based upon accounting principles consistent with the historical
audited financial statements of Old Sun) and due care in the preparation of such
information, report, financial statement, exhibit or schedule, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results, and that the
consummation of the Restructuring may not occur.

SECTION 3.16. Employee Benefit Plans. Each of Sun and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder with
respect to each Plan. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in material liability of Sun or any of its
ERISA Affiliates. The present value of all benefit liabilities under each Plan
(based on the assumptions used for purposes of Financial

 

66



--------------------------------------------------------------------------------

Accounting Standards Board Accounting Standards Codification Topic 715) did not,
as of the last annual valuation date applicable thereto, exceed by more than
$10,000,000 the fair market value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the last annual valuation dates
applicable thereto, exceed by more than $20,000,000 the fair market value of the
assets of all such underfunded Plans.

SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither Sun nor any of the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by Sun for itself or for the
Subsidiaries as of the Closing Date. As of the Closing Date, such insurance is
in full force and effect and all premiums have been duly paid. As of the date
hereof, Sun and the Subsidiaries have insurance in such amounts and covering
such risks and liabilities as is customary with companies in the same or similar
businesses operating in the same or similar locations.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Borrower, the New
Sun Subsidiary Guarantors and the Additional New Sun Subsidiary Guarantors in
such Pledged Collateral, in each case prior and superior in right to any other
person, (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower, the New Sun
Subsidiary Guarantors and the Additional New Sun Subsidiary Guarantors in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement) in which such Lien and security interest may be perfected
by filing, recording or registration in the United States, in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 and (iii) when the Administrative Agent
obtains control of the

 

67



--------------------------------------------------------------------------------

Deposit L/C Collateral Account, either through possession or by entry into a
deposit account control agreement with respect to the Deposit L/C Collateral
Account, the security interest created under the Guarantee and Collateral
Agreement in the Deposit L/C Collateral (as defined therein) in favor of the
Secured Parties will constitute a fully perfected security interest in all
right, title and interest of the pledgors in, to and under the Deposit L/C
Collateral, with the priority set forth in the Guarantee and Collateral
Agreement, subject only to Liens expressly permitted by Section 6.02.

(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower, the New Sun Subsidiary Guarantors and the
Additional New Sun Subsidiary Guarantors in the Intellectual Property (as
defined in the Guarantee and Collateral Agreement) in which a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by such persons after the date
hereof).

(c) If Mortgages are required to be entered into pursuant to Section 5.12, such
Mortgages will be effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the relevant recorder’s offices, the Mortgages shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other person, other than with respect to
the rights of persons pursuant to Liens expressly permitted by Section 6.02.

SECTION 3.20. Leased Premises. Schedule 3.20 lists completely and correctly as
of the Closing Date all real property leased by the Borrower, the New Sun
Subsidiary Guarantors and the Additional New Sun Subsidiary Guarantors and the
addresses thereof. The Borrower, the New Sun Subsidiary Guarantors and the
Additional New Sun Subsidiary Guarantors have no reason to believe that the
leases for the real property set forth on Schedule 3.20 are not in full force
and effect.

SECTION 3.21. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Sun or any Subsidiary pending or, to the knowledge
of Sun, threatened. Except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, the hours worked by
and payments made to employees of Sun and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing

 

68



--------------------------------------------------------------------------------

with such matters. Except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, all payments due from
Sun or any Subsidiary, or for which any claim may be made against Sun or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of Sun or
such Subsidiary. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Sun or any Subsidiary is bound.
Except as set forth on Schedule 3.21, as of the Closing Date, neither Sun nor
any Subsidiary is a party to any collective bargaining agreement or other labor
contract applicable to persons employed by it at any Facility.

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, on a
consolidated basis, (a) the fair value of the assets of the Loan Parties, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Loan Parties will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date. For the purpose of the above analysis on the Closing Date, the values of
the Loan Parties’ assets have been computed by considering the Loan Parties as
going concern entities.

SECTION 3.23. Restructuring Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of each of the Restructuring
Documents (including all schedules, exhibits, amendments, supplements and
modifications thereto).

SECTION 3.24. Healthcare Representations. (a) All Medicare, Medicaid and TRICARE
provider agreements, certificates of need, certifications, governmental
licenses, permits, regulatory agreements or other material agreements and
improvements, including certificates of operation, completion and occupancy, and
state skilled-nursing facility or assisted-living facility licenses or other
licenses required by healthcare Governmental Authorities for the legal use and
occupancy of each Facility that are necessary to operate each Facility have been
obtained and are in full force and effect, including approved provider status in
any approved provider payor program in which any Facility participates, and a
valid certificate of need or similar certificate and license from the applicable
state department of health or equivalent (or any subdivision) or the state
licensing agency, as applicable, for the licensed number of beds at such
Facility (collectively, the “Healthcare Licenses”), except to the extent that
the failure to obtain or maintain the same in full force and effect could not
reasonably be expected to result in a Material Adverse Effect. Each applicable
Subsidiary owns and/or possesses, and holds free from restrictions or conflicts
with the rights of others, all such Healthcare Licenses in

 

69



--------------------------------------------------------------------------------

respect of each applicable Facility, and operates each applicable Facility in
such a manner that the Healthcare Licenses shall remain in full force and
effect, except to the extent that any such failure could not reasonably be
expected to result in a Material Adverse Effect.

(b) To the knowledge of Sun, there are no proceedings or actions pending or
contemplated to reduce the number of licensed or certified beds of any Facility,
unless such actions have been taken at the request of Sun or a Subsidiary,
which, for purposes hereof, shall include the election by Sun or a Subsidiary to
take beds out of service in order to utilize the affected space to provide
larger resident rooms and/or for other health care related purposes.

(c) Sun and the applicable Subsidiaries (and the operation of each Facility) are
in compliance in all material respects with all applicable provisions of the
laws, ordinances, statutes, regulations, orders, standards, policies,
restrictions or rules of all Governmental Authorities having jurisdiction over
the ownership, use, occupancy or operation of any Facility, including,
(i) staffing requirements, (ii) health and fire safety codes, including quality
and safety standards, (iii) accepted professional standards and principles that
apply to professionals providing services at each Facility, (iv) Federal, state
or local laws, rules, regulations or published interpretations or policies
relating to the prevention of fraud and abuse, (v) insurance, reimbursement and
cost reporting requirements, (vi) government payment program requirements and
disclosure of ownership and related information requirements, (vii) requirements
of applicable healthcare Governmental Authorities, including those relating to
each Facility’s physical structure and environment, licensing, quality and
adequacy of medical care, distributions of pharmaceuticals, rate setting,
equipment, personnel, operating policies and services and fee splitting,
(viii) Section 1128B(b) of the Social Security Act, as amended (42 U.S.C.
Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute”) and
(ix) any other applicable laws, regulations or agreements for reimbursement for
the type of care or services provided by Sun or the Subsidiaries with respect to
each Facility. As used in this clause (c), “compliance in all material respects”
means a level of compliance that would keep Sun and the Subsidiaries (and the
operation of each Facility in the ordinary course of business) free from any
material proceedings or sanctions by any Governmental Authority having
jurisdiction over the operation of any Facility that could reasonably be
expected to result in a Material Adverse Effect.

(d) (i) Sun and each Subsidiary, as applicable, is in compliance in all material
respects with the requirements for participation in the Medicare, Medicaid and
TRICARE programs with respect to each Facility that currently participates in
such programs, including the Medicaid and Medicare Patient and Program
Protection Act of 1987, or if not currently in compliance has filed and is
implementing or will timely file and implement a plan of correction to bring any
such Facility in compliance, and (ii) except as set forth on Schedule 3.24(d),
Sun and each Subsidiary which participates in Medicare or Medicaid has a current
provider agreement under Title XVIII and/or XIX of the Social Security Act, as
applicable, which is in full force and effect.

 

70



--------------------------------------------------------------------------------

 

(e) To the knowledge of Sun, neither Sun nor any Subsidiary is a target of, or
participant in, any action, proceeding, suit, audit, investigation or sanction
by any healthcare Governmental Authority or any other administrative or
investigative body or entity or any other third party or any patient or resident
(including whistleblower suits, or suits brought pursuant to Federal or state
false claims acts, and Medicaid, Medicare, TRICARE, state fraud or abuse laws)
which may result, directly or indirectly or with the passage of time, in (i) the
imposition of a fine, penalty, alternative, interim or final sanction, a lower
rate certification, recoupment, recovery, suspension or discontinuance of all or
part of reimbursement from any healthcare Governmental Authority, third-party
payor, insurance carrier or private payor, or a lower reimbursement rate for
services rendered to eligible patients, in each case that could reasonably be
expected to result in a Material Adverse Effect, or (ii) any other civil or
criminal remedy, in the appointment of a receiver or manager, or in the
modification, limitation, annulment, revocation, transfer, surrender, suspension
or other impairment of a Healthcare License or affect Sun’s or any Subsidiary’s
participation in the Medicare, Medicaid, TRICARE or third-party payor program,
as applicable, or any successor program thereto, to the extent that Sun or such
Subsidiary currently participates therein nor to its knowledge has any such
action, proceeding, suit, investigation proceeding or audit been threatened.

(f) There are no agreements with residents of any Facility, or with any other
persons or organizations, which deviate in any material adverse respect from, or
which conflict with, any Healthcare Requirements. To the knowledge of Sun, all
resident records at each Facility, including patient and/or resident accounts
records, are true, complete and correct in all material respects.

(g) None of the execution and delivery of this Agreement or any other Loan
Document, the performance thereunder by Sun and the Subsidiaries or, to the
knowledge of Sun, any other party thereto, will, on the Closing Date,
(i) adversely affect, in any material respect, the right of Sun or any
Subsidiary to receive Medicaid, Medicare, TRICARE, insurance company, managed
care company, or other third-party insurance payments or reimbursements or to
receive private payor payments or reimbursements, to the extent Sun or such
Subsidiary is certified to participate in Medicare, Medicaid, TRICARE or any
third party payor program, (ii) materially reduce the Medicaid, Medicare,
TRICARE, insurance company, managed care company, or other third-party insurance
payments or reimbursements or materially reduce private payor payments or
reimbursements which Sun or any Subsidiary is receiving as of the date hereof or
(iii) materially adversely affect the Healthcare Licenses.

(h) To the extent that and for so long as Sun or any Subsidiary is a “covered
entity” within the meaning of HIPAA, such person (i) has undertaken or will
promptly undertake all necessary surveys, audits, inventories, reviews, analyses
and/or assessments (including any necessary risk assessments) of all areas of
its business and operations required by HIPAA and/or that could be adversely
affected by the failure of Sun or such Subsidiary to be HIPAA Compliant,
(ii) has developed or will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”) and (iii) has implemented
or will implement those provisions of such HIPAA

 

71



--------------------------------------------------------------------------------

Compliance Plan in all material respects necessary to ensure that such person is
or becomes HIPAA Compliant.

(i) All Medicare and Medicaid cost reports and financial reports submitted by or
on behalf of each Facility for years commencing on and after the date on which
Sun or the applicable Subsidiary commenced operation thereof are materially
accurate and complete.

(j) Notwithstanding anything to the contrary in this Agreement, the Lenders
acknowledge that Sun is not an operator of any Facility or any facilities or
businesses operated by a Subsidiary.

SECTION 3.25. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” and “Designated Senior Debt” under and as defined in the
Subordinated Note Documents.

SECTION 3.26. Sanctioned Persons. Neither Sun nor any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance, amendment, extension or renewal
of a Letter of Credit (each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

 

72



--------------------------------------------------------------------------------

 

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel for the Borrower, substantially to the
effect set forth in Exhibit F-1, (ii) Michael Newman, General Counsel to the
Borrower, substantially to the effect set forth in Exhibit F-2 and (iii) each
local counsel listed on Schedule 4.02(a), substantially to the effect set forth
in Exhibit F-3, in each case (A) dated the Closing Date and (B) addressed to the
Issuing Bank, the Administrative Agent and the Lenders, and the Borrower hereby
requests such counsel to deliver such opinions.

(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the certified copy furnished
pursuant to clause (i) above and (D) as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Lenders, the Issuing Bank or the Administrative
Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

73



--------------------------------------------------------------------------------

 

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

(f) Except as provided for in the Post-Closing Letter Agreement dated the
Closing Date, between the Borrower and the Administrative Agent (the
“Post-Closing Letter Agreement”), the Security Documents shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Closing Date, and the Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

(g) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons, as indicated on such Perfection Certificate, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agent that
the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated.

(h) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement or
to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received copies of each of the
Restructuring Documents executed on or prior to the Closing Date.

(j) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby, Sun
and the Subsidiaries shall have outstanding no Indebtedness or preferred stock
other than (a) Indebtedness outstanding under this Agreement and
(b) Indebtedness set forth on Schedule 6.01 (including the Subordinated Notes)
and Existing Mortgage Indebtedness.

(k) The Lenders shall have received the financial statements and opinions
referred to in Section 3.05.

 

74



--------------------------------------------------------------------------------

 

(l) The Administrative Agent shall have received a certificate from the chief
financial officer of Sun, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the Loan Parties, on a consolidated basis
after giving effect to the Transactions to occur on the Closing Date, are
solvent.

(m) The Arrangers shall have received, at least five Business Days prior to the
Closing Date, all documentation and any other information that is requested by
the Arrangers or the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(n) The Borrower shall have established procedures, satisfactory to the
Administrative Agent, for the deposit of $75,000,000 of the proceeds of the Term
Loans on the Closing Date in the Deposit L/C Collateral Account.

ARTICLE V

Affirmative Covenants

Each of Old Sun (subject to Section 9.18) and the Borrower covenants and agrees
with each Lender that so long as this Agreement shall remain in effect and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each of Old Sun
(subject to Section 9.18) and the Borrower will, and will cause each of the
Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; except as
provided in Section 6.05, at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition, ordinary wear and tear excepted; file, as and when
due, all Medicaid, Medicare and TRICARE cost reports required by law and all
claims for reimbursement; and maintain all certificates of need, provider
numbers, provider agreements and licenses necessary to conduct the businesses
reflected therein as currently conducted, except where the failure to maintain
the same could not reasonably be expected to have a Material Adverse Effect or
where such business is disposed of in accordance with Section 6.05. As used in
this clause (b), “comply in all material respects” means a level of compliance
that would keep Sun and the Subsidiaries (and the operation of each Facility

 

75



--------------------------------------------------------------------------------

in the ordinary course of business) free from any material proceedings or
sanctions by any Governmental Authority having jurisdiction over the operation
of any Facility that could reasonably be expected to result in a Material
Adverse Effect.

(c) For the avoidance of doubt, any and all of the transactions (i) made
pursuant to and in order to effectuate the Restructuring and the Restructuring
Documents or (ii) set forth on the Restructuring Schedule shall be permitted
under this Section 5.01.

SECTION 5.02. Insurance. (a) Maintain such insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Closing Date, if
the insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent upon its request therefor; cause each such policy to provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon not less than 10 days’ prior written notice thereof
by the insurer to the Administrative Agent and the Collateral Agent (giving the
Administrative Agent and the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason upon not less than 30 days’
prior written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time require.

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge

 

76



--------------------------------------------------------------------------------

promptly when due all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
Sun shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend or stay enforcement of
any Lien and, in the case of a Mortgaged Property, there is no risk of
forfeiture of such property.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Sun, furnish to
the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year (or such earlier date
required by the SEC), its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Sun and its consolidated subsidiaries as of the close of such fiscal year and
the results of its operations and the operations of such subsidiaries during
such year, together with comparative figures for the immediately preceding
fiscal year, all audited by PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall be without a “going concern”
explanatory note or any similar qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Sun and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (or such earlier date required by the SEC), its consolidated
balance sheet and related statements of income and cash flows showing the
financial condition of Sun and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of Sun and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Sun (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10, 6.11 and 6.12 and, in the case of a certificate delivered with

 

77



--------------------------------------------------------------------------------

the financial statements required by paragraph (a) above, setting forth Sun’s
calculation of Excess Cash Flow;

(d) promptly after approval by Sun’s board of directors and in any event not
later than 60 days after the beginning of each fiscal year of Sun, (i) a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows (including projected capital expenditures), as of the end of and for
such fiscal year and on a quarter by quarter basis and setting forth the
assumptions used for purposes of preparing such budget) and (ii) a detailed
reconciliation of such projected financial results to the financial covenants
set forth in Sections 6.11 and 6.12 hereof and, promptly when available, any
significant revisions of such budget or covenant reconciliation;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Sun or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed to its shareholders, as the case may be;

(f) promptly after the receipt thereof by Sun or any of its subsidiaries, a copy
of any “management letter” received by any such person from its certified public
accountants and the management’s response thereto;

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(h) promptly following any request therefor, copies of (i) any documents
described in Section 101(k)(1) of ERISA that Sun or any of its ERISA Affiliates
may request with respect to any Multiemployer Plan and (ii) any notices
described in Section 101(l)(1) of ERISA that Sun or any of its ERISA Affiliates
may request with respect to any Multiemployer Plan; provided that if Sun or any
of its ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, Sun or its ERISA
Affiliates shall promptly after the request of any Lender make a request for
such documents or notices from the such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof; and

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Sun or any Subsidiary,
or compliance with the terms of any Loan Document, as the Administrative Agent
or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender prompt written notice of the following:

 

78



--------------------------------------------------------------------------------

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against Sun or any
Subsidiary with an amount in dispute (in the good faith judgment of Sun) in
excess of $5,000,000 or that could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Sun and the Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e) any change in Sun’s corporate rating by S&P, in Sun’s corporate family
rating by Moody’s or in the ratings of the Credit Facilities by S&P or Moody’s,
or any notice from either such agency indicating its intent to effect such a
change or to place Sun or the Credit Facilities on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, rating Sun or the Credit Facilities.

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Sun agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral.

(b) In the case of Sun, each year, at the time of delivery of the annual
financial statements with respect to the preceding fiscal year pursuant to
Section 5.04(a), deliver to the Administrative Agent a certificate of a
Responsible Officer of Sun setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account so as to
permit the preparation of financial statements in conformity with GAAP. Each
Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested and to

 

79



--------------------------------------------------------------------------------

make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of such person with the officers thereof and
independent accountants therefor, subject in each case to the requirements of
applicable law, including HIPAA, all at the expense of Sun; provided that,
unless an Event of Default shall have occurred and be continuing, Sun shall not
be responsible for the expenses of more than one such visit per year.

(b) In the case of Sun, use commercially reasonable efforts to cause the Credit
Facilities to be continuously rated by S&P and Moody’s and to maintain a
corporate rating from S&P and a corporate family rating from Moody’s, in each
case in respect of the Borrower.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code with respect to each Plan and
(b) furnish to the Administrative Agent as soon as possible after, and in any
event within ten days after any responsible officer of Sun or any ERISA
Affiliate knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of Sun or any ERISA Affiliate in an aggregate amount
exceeding $5,000,000, a statement of a Financial Officer of Sun setting forth
details as to such ERISA Event and the action, if any, that Sun proposes to take
with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Except as could not reasonably
be expected to have a Material Adverse Effect, comply, and use good faith
efforts to cause all lessees and other persons occupying the Mortgaged
Properties to comply, in all material respects with all Environmental Laws
applicable thereto; obtain and renew all material environmental permits
necessary for its operations and properties; and conduct any remedial action in
accordance with Environmental Laws; provided, however, that neither Sun nor any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If an Event of Default
caused by reason of a breach of Section 3.17 or Section 5.10 shall have occurred
and be continuing for more than 45 days without Sun or any Subsidiary commencing
activities reasonably likely to cure such Default, at the written request of the
Required Lenders through the Administrative Agent, provide to the Lenders within
60 days after such request, at the expense of the Loan Parties, an environmental
site assessment report reviewing the matters which are the subject of such
Default prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent and

 

80



--------------------------------------------------------------------------------

indicating the estimated cost of any compliance or remedial action in connection
with such Default.

SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that the Administrative Agent or the Collateral
Agent may reasonably request, in order to effectuate the Restructuring, the
transactions contemplated by the Loan Documents, the Restructuring Documents and
the Restructuring Schedule and in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created by the Security Documents. Sun will promptly cause any subsequently
acquired or organized wholly owned Domestic Subsidiary (other than any Special
Purpose Vehicle), and Sun will use commercially reasonable efforts to cause any
subsequently acquired or organized non-wholly owned Domestic Subsidiary, to
become a Loan Party by executing the Guarantee and Collateral Agreement and each
applicable Security Document in favor of the Collateral Agent. In the event the
Lien securing any Existing Mortgage Indebtedness (or any permitted refinancing
thereof) is released, Sun will promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such released assets and properties. In addition, from time to time,
Sun will, at its cost and expense, promptly secure the Obligations by pledging
or creating, or causing to be pledged or created, perfected security interests
with respect to such of its assets and properties as the Administrative Agent
shall designate (it being understood that it is the intent of the parties that
the Obligations shall be secured by substantially all the assets of the Loan
Parties (other than, prior to the day following the Outside Date Trigger
specified in the proviso below, Old Sun and the Other Sun Guarantors) and the
Domestic Subsidiaries (other than Special Purpose Vehicles) (including
properties acquired subsequent to the Closing Date) other than (i) assets and
properties subject to Liens permitted under Sections 6.02(a) (except to the
extent agreements with certain lessors having Liens set forth on Schedule
6.02(a) hereof permit the granting of security interests to the Collateral Agent
hereunder in the applicable assets of the Grantors, in each case subject to the
terms and conditions of any such agreements), 6.02(c), 6.02(i), 6.02(o),
6.02(p), 6.02(q) and 6.02(r) (in each case, for so long as such Liens exist and,
in the case of Sections 6.02(o), 6.02(p) and 6.02(q), to the extent the
agreements governing the same prohibit subordinated Liens securing the
Obligations), (ii) Medicare/Medicaid Deposit Accounts, (iii) leasehold interests
in real property, (iv) assets and properties described in Schedule IV to the
Guarantee and Collateral Agreement, (v) assets of and Equity Interests in
(a) Inactive Subsidiaries, (b) Special Purpose Vehicles (to the extent any
HUD-guaranteed or mortgage financings of such Special Purpose Vehicle would
prevent such pledge or security interests), and (c) Clipper and Bowie Center
L.P., a Maryland limited partnership, (to the extent any HUD-guaranteed or
mortgage financings or partnership or joint venture agreement would prevent such
pledge or security interests), (vi) any deposit, securities or commodities
accounts except for the Concentration Account as specified in Section 5.15 and
the Deposit L/C Collateral Account, (vii) any Equity Interests (including the
Equity Interests of any Other Sun Guarantor) or assets that will be sold,
transferred or otherwise disposed of (x) pursuant to and in order to effectuate
the Restructuring and the Restructuring Documents or (y) as set forth on the
Restructuring Schedule, (viii) any real

 

81



--------------------------------------------------------------------------------

property owned by the Loan Parties or any of their respective subsidiaries on
the Closing Date, (ix) other assets and properties permitted to be so excluded
under the Loan Documents and (x) prior to the day following the Outside Date
Trigger specified in the proviso below, any assets and properties of Old Sun and
the Other Sun Guarantors; provided that, in the event that the Outside Date
occurs prior to the consummation of the Declaration Date Transactions (such
event being the “Outside Date Trigger”), promptly after the Outside Date Trigger
(and, in any event, by no later than 60 days thereafter (or such later date as
may be agreed to in writing by the Arrangers)), Old Sun shall secure, and shall
procure that the Domestic Subsidiaries secure, the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of their assets (including real properties) as the
Administrative Agent shall designate (other than assets of the type described in
clauses (i) through (ix) of this sentence). Such security interests and Liens
will be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance reasonably satisfactory to the Collateral Agent, and Sun promptly
shall deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Collateral Agent shall reasonably request to evidence compliance with
this Section 5.12. Sun agrees to provide such evidence as the Collateral Agent
shall reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, Sun will give
prompt notice to the Administrative Agent of the acquisition by it or any of the
Subsidiaries of a fee interest in any real property having a value in excess of
$2,000,000.

SECTION 5.13. Interest Rate Protection. No later than the 90th day after the
Closing Date, the Borrower shall enter into, and for a minimum of three years
thereafter maintain, Hedging Agreements acceptable to the Administrative Agent
that result in at least 50% of the aggregate principal amount of the Term Loans
being effectively subject to a fixed or maximum interest rate acceptable to the
Administrative Agent.

SECTION 5.14. Healthcare Requirements. (a) The operations conducted at each
Facility shall be conducted in a manner consistent with material Healthcare
Requirements and, in connection therewith, Sun further covenants and agrees
that:

(i) the storage, use, transportation and disposal of all medical equipment,
medical supplies, medical products or gases and medical waste, of any kind and
in any form, will be maintained in substantial compliance with all applicable
regulations and laws;

(ii) each Facility will be operated in a prudent manner in substantial and
material compliance with applicable laws and regulations relating thereto and
all Healthcare Licenses, reimbursement or care contracts, and any other
agreements necessary for the certification, licensure or operation of such
Facility as may be necessary for participation in the Medicare, Medicaid or
TRICARE reimbursement programs, or any managed care company, insurance company,
or other third-party payor reimbursement programs to remain in effect without
reduction in the number of licensed beds or beds authorized for use in Medicare,

 

82



--------------------------------------------------------------------------------

Medicaid or TRICARE reimbursement programs, or any managed care company,
insurance company, or other third-party payor reimbursement programs (unless
such reduction is requested by Sun or a Subsidiary);

(iii) each Facility will be operated in a manner that will not result in a
material reduction, suspension, denial or elimination of reimbursement for
services from, or material recoupment by, Medicare, Medicaid, TRICARE or any
managed care company, insurance company or other third-party payor, in each case
where the failure to so operate a Facility could reasonably be expected to
result in a Material Adverse Effect; and

(iv) all deposits relating to Healthcare Requirements, including deposits
relating to residents or residency agreements, will be maintained in material
compliance with all applicable regulatory requirements. If such deposits are in
cash, Sun and the Subsidiaries shall deposit and hold such deposits in
accordance with applicable law. Sun and the Subsidiaries shall cause any bond or
other instrument which they are permitted to hold in lieu of cash deposits under
any applicable Healthcare Requirements to be maintained in full force and effect
and to comply, in all material respects, with any applicable Healthcare
Requirements. Sun and the Subsidiaries shall, upon request, provide the
Administrative Agent with evidence reasonably satisfactory to the Administrative
Agent of compliance with the foregoing.

(b) Sun and the Subsidiaries that are certified to participate in Medicare,
Medicaid, TRICARE or any other third-party payor program shall (i) file all
required Medicare, Medicaid and TRICARE cost reports on or prior to the date
such reports are due and promptly make available to the Administrative Agent, if
requested, a complete and accurate copy of such filed cost reports accompanied
by an officer’s certificate of Sun or such Subsidiary certifying as of the date
thereof that such report is accurate and complete in all material respects, and
(ii) promptly furnish to the Administrative Agent, if requested, (x) any
amendments filed with respect to such cost reports and (y) all notices,
responses, audit reports or inquiries received by Sun or the applicable
Subsidiary with respect to such filed cost reports.

(c) Sun and the Subsidiaries that are certified to participate in Medicare,
Medicaid, TRICARE or any other third-party payor program shall furnish to the
Administrative Agent, if requested, within 30 days of such request, the annual
Medicaid reimbursement rate sheets and the Medicare published rates with respect
to the operation of the Facility or other business in which Sun or the
applicable Subsidiary is engaged, and any amendments thereto in the possession
of Sun and the applicable Subsidiaries at the time of receipt of such request.

(d) Sun and the Subsidiaries responsible for the operation of the Facilities
shall furnish to the Administrative Agent promptly upon request therefor, a copy
of any Medicare, Medicaid, TRICARE or other licensing entity survey report or
statement of deficiencies that includes a deficiency score of G or higher, or
includes a deficiency score of “substandard quality of care” (as that term is
defined in Part 488 of 42 C.F.R.) and

 

83



--------------------------------------------------------------------------------

within the time period required by the particular agency for furnishing a plan
of correction also furnish (or cause to be furnished) to the Administrative
Agent a copy of any related plan of correction generated from such survey report
for Sun or the applicable Subsidiary and any subsequent correspondence related
thereto, and correct or cause to be corrected any deficiency, the curing of
which is a condition of continued licensure or of full participation in
Medicare, Medicaid or TRICARE by the date required for cure by such agency or
entity (plus extensions granted by such agency or entity).

(e) Sun and the Subsidiaries shall furnish to the Administrative Agent, promptly
after receipt thereof by Sun or any Subsidiary, any other notices or charges
issued relating to the material non-compliance by Sun or any Subsidiary with any
Governmental Authority, laws, regulations, requirements, licenses, permits,
certificates, authorizations or approvals (including any inquiry or
investigation by any state or by the United States Department of Justice of Sun
or any Subsidiary or any Facility), which could reasonably be expected to have a
Material Adverse Effect.

(f) Sun and the Subsidiaries shall furnish to the Administrative Agent, promptly
upon receipt thereof, any and all notices (regardless of form) from any
healthcare Governmental Authority that any license, Medicare, Medicaid or
TRICARE certification is being downgraded, revoked, or suspended, or that action
is being taken to downgrade, revoke, or suspend any license or certification in
each case where the action set forth in such notice could reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.15. Deposit Accounts; Concentration Accounts; Letters of Instruction.
Sun and the Subsidiaries shall establish (or cause to be established), and shall
at all times during the term of this Agreement maintain (or cause to be
maintained), in accordance with all applicable laws and regulations, (i) cash
management services of a type and on terms reasonably satisfactory to the
Collateral Agent at one or more banks and/or depositary institutions reasonably
satisfactory to the Collateral Agent, (ii) in the case of Sun and the
Subsidiaries which are certified to participate in Medicare, Medicaid, TRICARE
or which receive reimbursement from the Veterans Administration, deposit
accounts with one or more depositary institutions into which payments in respect
of Medicare, Medicaid, TRICARE and any other Veterans Administration receivables
shall be initially deposited (all such deposit accounts referred to herein as
the “Medicare/Medicaid Deposit Accounts”). Sun and the Subsidiaries described in
clause (ii) of the preceding sentence shall deliver (or cause to be delivered)
to each depositary bank in respect of each Medicare/Medicaid Deposit Account, on
or prior to the Closing Date, a letter of instruction directing each such
depositary bank to transfer all amounts received in each Medicare/Medicaid
Deposit Account, promptly, and in any event no later than the first Business Day
after the receipt thereof, to the applicable Concentration Account (it being
acknowledged that the letters of instruction delivered under the Existing Credit
Agreement are sufficient to comply with the obligations to deliver the letters
of instruction hereunder). Sun agrees that (a) each Concentration Account shall
at all times be subject to a deposit account control agreement in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, (b) no letter
of instruction described in the previous sentence shall, at any time during the
term of this Agreement, be revoked, withdrawn or otherwise modified in a manner
adverse to the Secured Parties without the

 

84



--------------------------------------------------------------------------------

prior written consent of the Collateral Agent, and (c) no Medicare/Medicaid
Deposit Account shall be subject to any deposit account control agreement or
security interest in favor of the Collateral Agent or the Lenders.

SECTION 5.16. Restructuring Documents. By no later than the Declaration Date
(provided that such date is on or prior to the Outside Date), (i) all of the
relevant parties shall execute and deliver the Restructuring Documents (other
than the Tax Allocation Agreement executed prior to the Closing Date),
substantially in the form of the draft Restructuring Documents attached to the
Amendment No. 3 to Form S-1 Registration Statement of the Borrower, as filed
with the United States Securities and Exchange Commission on September 23, 2010
(the “Registration Statement”), as such drafts may be amended, supplemented or
otherwise modified so long as any such amendments, supplements or modifications
do not materially and adversely affect the interests of the Borrower, the New
Sun Subsidiary Guarantors and the Additional New Sun Subsidiary Guarantors or
the Administrative Agent and the Lenders under the Loan Documents, in each case
unless the Required Lenders shall have otherwise consented in writing and
(ii) Old Sun shall deliver certified copies of the final executed Restructuring
Documents (other than Tax Allocation Agreement delivered on the Closing Date) to
the Administrative Agent for delivery to the Lenders. Thereafter, the defined
terms, “Distribution Agreement”, “Lease Agreements” and “Transition Services
Agreement” in Section 1.01 of this Agreement shall refer to the final executed
version of each such agreement, as and when, applicable.

SECTION 5.17. Additional New Sun Subsidiary Guarantors. Old Sun, the Borrower
and the Subsidiaries shall execute any and all further documents, agreements and
instruments, and take all further action, as is reasonably necessary to cause
each Additional New Sun Subsidiary Guarantor to become a direct or indirect
wholly owned subsidiary of the Borrower, in each case by no later than the
Declaration Date.

ARTICLE VI

Negative Covenants

Each of Old Sun (subject to Section 9.18) and the Borrower covenants and agrees
with each Lender that, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been cancelled or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each of Old Sun
(subject to Section 9.18) and the Borrower will not and will not cause or permit
any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the date hereof (including the Subordinated Notes)
and set forth in Schedule 6.01(a), the Existing Mortgage Indebtedness and

 

85



--------------------------------------------------------------------------------

any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased (other than (x) to the
extent of any premiums, interest or costs and expenses incurred in connection
therewith and (y) on or after the date following the Outside Date Trigger, with
respect to the extension, renewal or replacement of Indebtedness of Peak Medical
Montana, Inc., the outstanding principal amount of which may be increased by up
to approximately $4,000,000), neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased, such Indebtedness,
if subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders in any material respect, and the original obligors in
respect of such Indebtedness remain the only obligors thereon;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of Sun and the Subsidiaries to the extent
permitted by Section 6.04(c);

(d) Indebtedness of Sun or any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than to the extent of any premiums,
interest or costs and expenses incurred in connection therewith) (“Purchase
Money Indebtedness”); provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this Section 6.01(d), when combined with the aggregate principal amount of
all Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant
to Section 6.01(e), shall not exceed $20,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $20,000,000
at any time outstanding;

(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(g) Indebtedness assumed in connection with a Permitted Acquisition and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than to the extent of
any premiums, interest or costs and expenses incurred in connection therewith);
provided that (i) such Indebtedness is not incurred in contemplation of, or in
connection with, such Permitted Acquisition, (ii) both immediately prior and
after giving effect thereto, no Default shall exist or result therefrom and
(iii) Indebtedness incurred pursuant to this Section 6.01(g) shall not exceed
$10,000,000 at any time outstanding;

 

86



--------------------------------------------------------------------------------

 

(h) Indebtedness of Sun or any Subsidiary consisting of (i) Purchase Money
Indebtedness, (ii) Capital Lease Obligations or (iii) Indebtedness incurred to
finance one or more Permitted Acquisitions so long as at the time of the
incurrence thereof and after giving effect thereto, Sun would be in compliance
with the covenant set forth in Section 6.12, calculated on a pro forma basis as
of the most recently completed period of four consecutive fiscal quarters ending
prior to such incurrence for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have
been delivered;

(i) Guarantees by Sun or the Subsidiaries of Indebtedness of Sun and the
Subsidiaries permitted to be incurred hereunder;

(j) Lease Agreements entered into in connection with the Restructuring to the
extent characterized as Capital Lease Obligations;

(k) Indebtedness of Old Sun and its Subsidiaries (other than the Borrower, any
New Sun Subsidiary Guarantor or any Additional New Sun Subsidiary Guarantor) in
respect of the Sabra Notes and the Sabra Bank Facilities; provided that, in the
event that the Outside Date Trigger occurs, all such Indebtedness shall be
repaid in full and the commitments under the Sabra Bank Facilities shall be
terminated; and

(l) other unsecured Indebtedness of Sun or the Subsidiaries in an aggregate
principal amount not exceeding $20,000,000 at any time outstanding.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including Sun or any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of Sun and the Subsidiaries existing on the date
hereof and set forth in Schedule 6.02; provided that such Liens shall secure
only those obligations which they secure on the date hereof and extensions,
renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by Sun or any Subsidiary or existing on any property or assets of any person
that becomes a Subsidiary after the date hereof prior to the time such person
becomes a Subsidiary, as the case may be; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Sun or any Subsidiary and (iii) such Lien secures only
those obligations which it secures on the date of such acquisition or the date
such person becomes a Subsidiary, as the case may be, and extensions, renewals
and

 

87



--------------------------------------------------------------------------------

replacement of any such Liens securing Indebtedness permitted under
Section 6.01(g) hereof;

(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Sun or any of the Subsidiaries;

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
Sun or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 90% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of Sun or any Subsidiary;

(j) Liens securing judgments that have not resulted in an Event of Default under
clause (i) of Article VII;

(k) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Loan Documents and not interfering in any material respect with the ordinary
conduct of the business of Sun or any Subsidiary or resulting in a material
diminution in the value of any Collateral as security for the Obligations;

(l) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of

 

88



--------------------------------------------------------------------------------

such lessor or sublessor may be subject to, or (iii) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (ii), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(m) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement;

(n) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Sun and the Subsidiaries;

(o) Liens on the property subject to any Sale and Lease-Back Transactions,
securing obligations thereunder in an aggregate principal amount outstanding at
any time not to exceed $3,000,000;

(p) Liens incurred in connection with Capital Lease Obligations and Synthetic
Lease Obligations securing obligations permitted to be incurred pursuant to
Section 6.01(e);

(q) in respect of Arden House Care and Rehabilitation Center (“Arden House”), a
healthcare center operated by Harborside Connecticut Limited Partnership
(“HCLP”), a Lien on all personal property of HCLP used in the operations of
Arden House securing obligations to HUD under a Regulatory Agreement Nursing
Homes and Rider to Regulatory Agreement Nursing Homes, each dated September 29,
2009, by and between HCLP and the Federal Housing Commissioner; provided that,
as soon as practicable after the Closing Date, Sun and HCLP shall use
commercially reasonable efforts to execute a subordination agreement with HUD
pursuant to which the Lien of HUD shall be subordinated in favor of the Lien of
the Secured Parties to the personal property of HCLP relating to Arden House;

(r) Liens on the assets of Subsidiaries of Old Sun (other than the Borrower, the
New Sun Subsidiary Guarantors and the Additional New Sun Subsidiary Guarantors)
securing Indebtedness permitted by Section 6.01(k) for so long as such
Indebtedness is permitted to be outstanding pursuant to such Section; and

(s) other Liens with respect to property or assets of Sun or any Subsidiary
securing obligations in an aggregate principal amount outstanding at any time
not to exceed $2,000,000.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person (other than Sun or any of its wholly
owned subsidiaries) whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same

 

89



--------------------------------------------------------------------------------

purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”) unless (a) the sale or transfer of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as the case may be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by Sun and the Subsidiaries existing on the date hereof in
the Equity Interests of their subsidiaries and (ii) additional investments by
Sun and the Subsidiaries in the Equity Interests of the Subsidiaries; provided
that, (A) except as permitted by Section 5.12, any such Equity Interests held by
the Borrower, a New Sun Subsidiary Guarantor or an Additional New Sun Subsidiary
Guarantor (and, in accordance with Section 5.12, after the Outside Date Trigger,
any such Equity Interests held by Old Sun and each Other Sun Guarantor) shall be
pledged pursuant to the Guarantee and Collateral Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary referred to
therein), (B) in the event that the Declaration Date Transactions have been
consummated on or prior to the Outside Date, as from the Declaration Date,
investments by the Borrower, the New Sun Subsidiary Guarantors and the
Additional New Sun Subsidiary Guarantors in Old Sun and the Other Sun Guarantors
shall be deemed made under Section 6.04(l) (to the extent permitted thereunder),
and (C) after the date hereof, the aggregate amount of investments made pursuant
to this Section 6.04(a) and Section 6.04(c) by Loan Parties in, and loans and
advances made pursuant to this Section 6.04(a) and Section 6.04(c) by Loan
Parties to, Subsidiaries that are not Loan Parties (determined without regard to
any write-downs or write-offs of such investments, loans and advances) shall not
exceed $2,000,000 at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by Sun to any Subsidiary and made by any Subsidiary
to Sun or any other Subsidiary; provided that (i) any such loans and advances
made by the Borrower, any New Sun Subsidiary Guarantor or any Additional New Sun
Subsidiary Guarantor (or, in accordance with Section 5.12, after the Outside
Date Trigger, Old Sun or any Other Sun Guarantor) shall be pledged pursuant to
the Guarantee and Collateral Agreement, (ii) in the event that the Declaration
Date Transactions have been consummated on or prior to the Outside Date, as from
the Declaration Date, loans and advances by the Borrower, the New Sun Subsidiary
Guarantors and the Additional New Sun Subsidiary Guarantors to Old Sun and the
Other Sun Guarantors shall be deemed made under Section 6.04(l) (to the extent
permitted thereunder), and (iii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (a) above;

 

90



--------------------------------------------------------------------------------

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Sun and the Subsidiaries may make loans and advances in the ordinary course
of business to their respective employees so long as the aggregate principal
amount thereof at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed
$1,000,000;

(f) Sun and the Subsidiaries may enter into Hedging Agreements that (i) are
required by Section 5.13 or (ii) are not speculative in nature and are related
to income derived from foreign operations of Sun or any Subsidiary or otherwise
related to purchases from foreign suppliers;

(g) Sun or any Subsidiary may acquire all or substantially all the assets of a
person or line of business of such person, or not less than 75% of the Equity
Interests (other than directors’ qualifying shares) of a person (referred to
herein as the “Acquired Entity”); provided that (i) such acquisition was not
preceded by an unsolicited tender offer for such Equity Interests by, or proxy
contest initiated by, Sun or any Subsidiary; (ii) the Acquired Entity shall be
in a similar line of business as that of Sun and the Subsidiaries as conducted
during the current and most recent calendar year; (iii) if the Acquired Entity
would not constitute a wholly owned Subsidiary and would be required to become a
Guarantor hereunder, Sun shall use commercially reasonable efforts to cause each
holder of an Equity Interest therein (other than Sun or any wholly owned
Subsidiary) to execute and deliver to the Collateral Agent a Minority Holder
Acknowledgement, Consent and Waiver; and (iv) at the time of such transaction
(A) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; (B) Sun would be in compliance with the
covenants set forth in Sections 6.11, and 6.12 as of the most recently completed
period of four consecutive fiscal quarters ending prior to such transaction for
which the financial statements and certificates required by Section 5.04(a) or
5.04(b), as the case may be, and 5.04(c) have been delivered or for which
comparable financial statements have been filed with the SEC, after giving pro
forma effect to such transaction and to any other event occurring after such
period as to which pro forma recalculation is appropriate (including any other
transaction described in this Section 6.04(g) occurring after such period) as if
such transaction had occurred as of the first day of such period (assuming, for
purposes of pro forma compliance with Section 6.12, that the maximum Leverage
Ratio permitted at the time by such Section was in fact 0.25 to 1.00 less than
the ratio actually provided for in such Section at such time); (C) after giving
effect to such acquisition, there must be at least $15,000,000 of unused and
available Revolving Credit Commitments; (D) except to the extent consisting of,
or financed with the proceeds of a substantially contemporaneous issuance of,
Qualified Capital Stock of Sun, the total consideration paid in connection with
such acquisition and any other acquisitions consummated pursuant to this
Section 6.04(g) (including any Indebtedness of the Acquired Entity that is
assumed by Sun or any Subsidiary

 

91



--------------------------------------------------------------------------------

following such acquisition and any payments following such acquisition pursuant
to earn-out provisions or similar obligations) shall not in the aggregate exceed
the sum of (x) $50,000,000, (y) the portion, if any, of the then available
amount that may be invested pursuant to Section 6.04(m) and (z) the positive
amount of the Available Excess Cash Flow Amount; (E) Sun shall have delivered a
certificate of a Financial Officer, certifying as to the foregoing and
containing reasonably detailed calculations in support thereof, in form and
substance reasonably satisfactory to the Administrative Agent; and (F) Sun shall
comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Section 5.12 and the Security Documents (any acquisition of an
Acquired Entity meeting all the criteria of this Section 6.04(g) being referred
to herein as a “Permitted Acquisition”);

(h) Sun and the Subsidiaries may acquire Equity Interests of Clipper on the
terms provided in the Clipper Option Agreement;

(i) investments existing on the date hereof (or contemplated to be acquired as a
result of exercise of purchase options in lease agreements existing on the date
hereof) and set forth in Schedule 6.04;

(j) Sun and the Subsidiaries may receive and hold promissory notes and other
non-cash consideration received in connection with Asset Sales permitted under
Section 6.05;

(k) Sun and the Subsidiaries may make Capital Expenditures permitted under
Section 6.10;

(l) investments made in connection with the Restructuring Schedule, the
Restructuring and the Restructuring Documents; and

(m) in addition to investments permitted by paragraphs (a) through (l) above,
additional investments, loans and advances by Sun and the Subsidiaries so long
as the aggregate amount invested, loaned or advanced pursuant to this paragraph
(m) (or pursuant to Section 6.04(g) utilizing amounts available to be invested
pursuant to this paragraph (m)) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $25,000,000
in the aggregate plus the positive amount of the Available Excess Cash Flow
Amount.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of Sun or
less than all the Equity Interests of any Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other person, except that (i) Sun and the
Subsidiaries may consummate all of the transactions (x) contemplated

 

92



--------------------------------------------------------------------------------

pursuant to and in order to effectuate the Restructuring and the Restructuring
Documents or (y) set forth on the Restructuring Schedule and (ii) if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (x) any wholly owned Subsidiary
may merge into or consolidate with Sun in a transaction in which Sun is the
surviving corporation, (y) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary, and no person other than Sun or a
wholly owned Subsidiary receives any consideration (provided that if any party
to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party) and (z) Sun and the Subsidiaries may make
Permitted Acquisitions. For the avoidance of doubt, Sun or any of the
Subsidiaries may sell, transfer or otherwise dispose (including by way of
merger) to any person all the Equity Interests of any Subsidiary to the extent
permitted under paragraph (b) below.

(b) Make any Asset Sale (other than (1) an involuntary Asset Sale, such as
casualty, condemnation or similar events or (2) Asset Sales having a fair market
value of up to $3,000,000 in the aggregate in connection with Sale and
Lease-Back Transactions) otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) (w) the asset is not
related to the inpatient skilled nursing facility business of Sun and the
Subsidiaries, (x) the asset is described on Schedule 6.05 and is sold within
nine months of the Closing Date, (y) the asset is a Facility subject to Existing
Mortgage Indebtedness and is sold to a Special Purpose Vehicle in connection
with the permitted refinancing of such Existing Mortgage Indebtedness or (z) in
the case of all other Asset Sales (other than (1) an involuntary Asset Sale,
such as casualty, condemnation or similar events or (2) Asset Sales having a
fair market value of up to $3,000,000 in the aggregate in connection with Sale
and Lease-Back Transactions), the fair market value of all assets sold,
transferred, leased or disposed of pursuant to this paragraph (b) shall not
exceed $25,000,000 in any fiscal year.

(c) For the avoidance of doubt, none of the transactions (i) made pursuant to
and in order to effectuate the Restructuring and the Restructuring Documents or
(ii) set forth on the Restructuring Schedule shall constitute an “Asset Sale”
for any purpose under this Agreement and the other Loan Documents, including
this Section 6.05.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) Sun
or any Subsidiary may declare and make Restricted Payments (x) pursuant to and
in order to effectuate the Restructuring and the Restructuring Documents or
(y) as set forth on the Restructuring Schedule, (ii) any Subsidiary may declare
and pay dividends or make other distributions ratably to its equity holders,
(iii) Sun may reacquire shares delivered or to be delivered to a director,
officer or employee of Sun or a Subsidiary in connection with the grant,
vesting, exercise or payment of a stock option or other equity or equity-based
award granted by Sun or a Subsidiary and the Loan Parties may make distributions
in order to

 

93



--------------------------------------------------------------------------------

satisfy the exercise or purchase price of the award and/or any tax withholding
obligations arising in connection with such event and (iv) so long as no Event
of Default or Default shall have occurred and be continuing or would result
therefrom, Sun may repurchase its Equity Interests owned by employees of Sun or
the Subsidiaries or make payments to employees of Sun or the Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity-based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$2,000,000 in any fiscal year.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Sun or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets to secure the Obligations, or (ii) the ability of any Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to Sun or any other Subsidiary or to
Guarantee Indebtedness of Sun or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or
regulations or by any Loan Document, any Subordinated Note Document, the
Existing Mortgage Indebtedness, or such other Indebtedness as is set forth on
Schedule 6.01, (B) the foregoing shall not apply to restrictions and conditions
imposed by the Sabra Notes and the Sabra Bank Facility; provided that, in the
event that the Declaration Date Transactions have not been consummated on or
prior to the Outside Date, as from the Outside Date, this Section 6.06(b)(B)
shall cease to apply, (C) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any other permitted asset sale pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or other asset that is
to be sold and such sale is permitted hereunder, (D) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary or
Special Purpose Vehicle by the terms of any Indebtedness of such Foreign
Subsidiary or Special Purpose Vehicle permitted to be incurred hereunder,
(E) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (F) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (G) the foregoing shall not apply to restrictions and
conditions imposed (1) pursuant to and in order to effectuate the Restructuring
or (2) by the Restructuring Schedule or Restructuring Documents.

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that Sun or any Subsidiary may
engage in any of the foregoing transactions in the ordinary course of business
at prices and on terms and conditions not less favorable to Sun or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; provided that the foregoing restriction shall not apply to (i) the
acquisition of Equity Interests in Clipper on the terms provided in the Clipper
Option Agreement, (ii) the leasing of property from Clipper on terms
substantially similar to the terms contained in leases in existence on the date
hereof, and performance of such

 

94



--------------------------------------------------------------------------------

leases in accordance with such terms and (iii) entering into transactions
(x) pursuant to and in order to effectuate the Restructuring and the
Restructuring Documents or (y) set forth on the Restructuring Schedule and the
performance of any of the foregoing transactions and agreements contemplated
thereunder.

SECTION 6.08. Business of Sun and Subsidiaries. Engage at any time in any
business or business activity other than the business currently conducted by it
and business activities reasonably incidental thereto.

SECTION 6.09. Other Indebtedness and Agreements. (a) Except for transactions
(i) pursuant to and in order to effectuate the Restructuring and the
Restructuring Documents or (ii) set forth on the Restructuring Schedule, permit
any waiver, supplement, modification, amendment, termination or release of any
indenture, instrument or agreement pursuant to which any Material Indebtedness
of Sun or any Subsidiary is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner materially adverse to Sun, such
Subsidiary or the Lenders.

(b) Except for transactions (i) pursuant to and in order to effectuate the
Restructuring and the Restructuring Documents or (ii) set forth on the
Restructuring Schedule (including, for the avoidance of doubt, the redemption of
the Subordinated Notes), make any distribution, whether in cash, property,
securities or a combination thereof, in respect of, or pay, or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, other than
regular scheduled payments of principal and interest as and when due (to the
extent not prohibited by applicable subordination provisions), or set apart any
sum for the aforesaid purposes, any Material Indebtedness (other than (i) the
Loans, (ii) any Existing Mortgage Indebtedness in connection with a refinancing
permitted pursuant to Section 6.01(a)) and (iii) the Sabra Notes and the Sabra
Bank Facilities, in the event the Declaration Date has not occurred on or prior
to the Outside Date.

 

95



--------------------------------------------------------------------------------

 

SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by Sun and the Subsidiaries in any period set forth below to
exceed the amount set forth below for such period:

 

Period

   Amount        If Declaration  Date
Transactions have been
consummated on or
prior to Outside Date      If Declaration  Date
Transactions have not
been consummated on
or prior to Outside
Date  

January 1, 2011 through December 31, 2011

   $ 65,000,000       $ 65,000,000   

January 1, 2012 through December 31, 2012

   $ 65,000,000       $ 65,000,000   

January 1, 2013 through December 31, 2013

   $ 65,000,000       $ 65,000,000   

January 1, 2014 through December 31, 2014

   $ 65,000,000       $ 65,000,000   

January 1, 2015 through December 31, 2015

   $ 65,000,000       $ 65,000,000   

January 1, 2016 through Term Loan Maturity Date

   $ 65,000,000       $ 65,000,000   

The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2012, shall
be increased by an amount equal to 50% of the unused permitted Capital
Expenditures for the immediately preceding fiscal year (including the portion
thereof (if any) of the unused permitted Capital Expenditures carried forward to
such preceding fiscal year pursuant to this sentence).

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending as of the last day of each fiscal quarter ending
during any period set forth below to be less than the ratio set forth opposite
such period below:

 

Period

   Amount        If Declaration  Date
Transactions have been
consummated on or
prior to Outside Date      If Declaration  Date
Transactions have not
been consummated on
or prior to Outside
Date  

January 1, 2011 through June 30, 2011

     4.50 to 1.00         2.90 to 1.00   

July 1, 2011 through December 31, 2011

     4.70 to 1.00         3.00 to 1.00   

January 1, 2012 through March 31, 2012

     5.00 to 1.00         3.10 to 1.00   

April 1, 2012 through June 30, 2012

     5.25 to 1.00         3.10 to 1.00   

July 1, 2012 through September 30, 2012

     5.50 to 1.00         3.30 to 1.00   

October 1, 2012 through December 31, 2012

     5.75 to 1.00         3.30 to 1.00   

January 1, 2013 through December 31, 2013

     6.00 to 1.00         3.50 to 1.00   

Thereafter

     6.25 to 1.00         3.50 to 1.00   

 

96



--------------------------------------------------------------------------------

 

SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio as of the last
day of each fiscal quarter ending during a period set forth below to be greater
than the ratio set forth opposite such period below:

 

Period

   Amount        If Declaration  Date
Transactions have been
consummated on or
prior to Outside Date      If Declaration  Date
Transactions have not
been consummated on
or prior to Outside
Date  

January 1, 2011 through June 30, 2011

     1.85 to 1.00         3.75 to 1.00   

July 1, 2011 through September 30, 2011

     1.70 to 1.00         3.50 to 1.00   

October 1, 2011 through December 31, 2011

     1.65 to 1.00         3.50 to 1.00   

January 1, 2012 through March 31, 2012

     1.50 to 1.00         3.25 to 1.00   

April 1, 2010 through June 30, 2012

     1.45 to 1.00         3.25 to 1.00   

July 1, 2012 through September 30, 2012

     1.25 to 1.00         3.00 to 1.00   

October 1, 2012 through December 31, 2012

     1.15 to 1.00         3.00 to 1.00   

January 1, 2013 through December 31, 2013

     1.00 to 1.00         2.50 to 1.00   

Thereafter

     0.75 to 1.00         2.50 to 1.00   

SECTION 6.13. Fiscal Year. With respect to Sun, change its fiscal year-end to a
date other than December 31.

SECTION 6.14. Certain Equity Securities. Issue any Equity Interest that is not
Qualified Capital Stock.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred

 

97



--------------------------------------------------------------------------------

to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of
three Business Days;

(d) default shall be made in the due observance or performance by Sun or any
Subsidiary of any covenant, condition or agreement contained in Section 5.01(a),
5.05 or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Sun or any
Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;

(f) (i) Sun or any Subsidiary shall fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable, or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Sun or any Subsidiary (other than an Inactive Subsidiary), or of a
substantial part of the property or assets of Sun or any Subsidiary (other than
an Inactive Subsidiary), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Sun or any Subsidiary (other than an Inactive Subsidiary) or for a substantial
part of the property or assets of Sun or any Subsidiary (other than an Inactive
Subsidiary) or (iii) the winding-up or liquidation of Sun or any Subsidiary
(other than an Inactive Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) Sun or any Subsidiary (other than an Inactive Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above,

 

98



--------------------------------------------------------------------------------

(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Sun or any Subsidiary (other
than an Inactive Subsidiary) or for a substantial part of the property or assets
of Sun or any Subsidiary (other than an Inactive Subsidiary), (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i) other than the Permanent Injunction, one or more judgments shall be rendered
against Sun, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any writ or warrant of attachment or similar
process shall be entered or filed upon assets or properties of Sun or any
Subsidiary to enforce any such judgment and such judgment is for the payment of
money in an aggregate amount in excess of $5,000,000 (net of any amounts covered
by applicable insurance or self-insurance);

(j) an ERISA Event shall have occurred that when taken together with all other
such ERISA Events, could reasonably be expected to result in liability of the
Borrower and its ERISA Affiliates in an aggregate amount exceeding $5,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by Sun or any other Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Collateral Agreement and, except to the extent that such loss is
covered by a lender’s title insurance policy and the related insurer promptly
after such loss, shall have acknowledged in writing that such loss is covered by
such title insurance policy;

(m) the Indebtedness under the Subordinated Notes or any other subordinated
Indebtedness of Sun and the Subsidiaries constituting Material Indebtedness
shall cease (or any Loan Party shall so assert), for any reason, to be validly
subordinated to the Obligations as provided in the Subordinated Note Documents
or the agreements evidencing such other subordinated Indebtedness;

 

99



--------------------------------------------------------------------------------

 

(n) the initiation of proceedings by any Governmental Authority for any
revocation or termination of any Healthcare License or any adverse modification
of the terms thereof which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect, or

(o) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Sun described
in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Sun described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of

 

100



--------------------------------------------------------------------------------

business with the Borrower, Old Sun or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) and (c) except as
expressly set forth in the Loan Documents, neither Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower, Old Sun or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower,
Old Sun or a Lender, and neither Agent shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such

 

101



--------------------------------------------------------------------------------

sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. If no successor Agent
has been appointed pursuant to the immediately preceding sentence by the 30th
day after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent, as the case may be. Any
such resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank and the Swingline Lender, in
which case such resigning Agent (a) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Collateral Agent

 

102



--------------------------------------------------------------------------------

on any of the Collateral pursuant to a public or private sale or other
disposition, any Lender may be the purchaser of any or all of such Collateral at
any such sale or other disposition, and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by such Collateral Agent on behalf of the Secured Parties at such sale
or other disposition. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Joint-Lead Arranger, Syndication Agent or Documentation Agent is
named as such for recognition purposes only, and in its capacity as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document; it being understood and agreed that each such person
and its Affiliates shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents.
Without limitation of the foregoing, none of such persons, in its capacity as
Joint Bookrunner, Joint-Lead Arranger, Syndication Agent or Documentation Agent,
shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other person.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to Sun, to it at 18831 Von Karman, Suite 400, Irvine, CA 92612, Attention
of Treasury Department (Fax No. (949) 255-7055); with copy to Law Department
(Fax No. (949) 255-7057)

(b) if to the Administrative Agent, to Credit Suisse AG, Eleven Madison Avenue,
New York, NY 10010, Attention of Sean Portrait, Agency Group (Fax No.
(212) 322-2291, e-mail: agency.loanops@credit-suisse.com); and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 

103



--------------------------------------------------------------------------------

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

The Borrower and Old Sun hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower and Old Sun hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower and Old Sun hereby agree
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrower and Old Sun shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.16); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (iv) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (A) the Loan
Documents and (B) notification of changes in the terms of the Credit Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of foreign, United
States Federal or state securities laws.

 

104



--------------------------------------------------------------------------------

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH COMMUNICATIONS OR THE PLATFORM.
IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE
ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that communications have been
posted to the Platform shall constitute effective delivery of such
communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Old Sun herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and, subject to Section 9.18, shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any other amount payable under this

 

105



--------------------------------------------------------------------------------

Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
The provisions of Sections 2.14, 2.16, 2.20, 9.05 and 9.16 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Old Sun, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Old Sun, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) in the case of
an assignment of a Revolving Credit Commitment, each of the Borrower, the
Issuing Bank and the Swingline Lender must also give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or delayed)
(provided that the consent of the Borrower shall not be required to any such
assignment made (A) to another Lender or an Affiliate of a Lender or Related
Fund or (B) after the occurrence and during the continuance of any Event of
Default), (ii) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in a minimum amount of $1,000,000 (or, if less, the entire
remaining amount of such Lender’s Commitment or Loans of the relevant Class);
provided that simultaneous assignments by or to two or more Related Funds shall
be combined for purposes of determining whether the minimum assignment
requirement is met, (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date

 

106



--------------------------------------------------------------------------------

specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits and obligations of Sections 2.14, 2.16,
2.20, 9.05 and 9.16, as well as to any Fees accrued for its account and not yet
paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in clause (i)
above, such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower, Old Sun or any Subsidiary or
the performance or observance by the Borrower, Old Sun or any Subsidiary of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.04
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names

 

107



--------------------------------------------------------------------------------

and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and interest owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive and
the Borrower, the Administrative Agent, the Issuing Bank, the Collateral Agent
and the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or other persons in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to such Lender)) and subject to the
obligations of Section 9.16 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant) and (iv) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or RF L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or person has an interest, increasing
or extending the Commitments in which such participating bank or person has an
interest or releasing any Guarantor (other than (x) in connection with the sale
of such Guarantor in a transaction permitted by Section 6.05 or (y) in
accordance

 

108



--------------------------------------------------------------------------------

with Section 9.18) or all or substantially all of the Collateral).
Notwithstanding the foregoing, a participant shall not be entitled to the
benefits of Section 2.20 unless the Borrower is notified in writing of such
participation and the participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) as though it were a Lender. Each Lender shall,
acting for this purpose as an agent of the Borrower, maintain at one of its
offices a register substantially similar to the Register for the recordation of
the names and addresses of its participants, and the amount and terms of its
participations; provided that no Lender shall be required to disclose or share
the information contained in such register with the Borrower or any other
person, except as required by applicable law.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the

 

109



--------------------------------------------------------------------------------

Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. Each Granting Lender shall, acting for this
purpose as an agent of the Borrower, maintain at one of its offices a register
substantially similar to the Register for the recordation of the names and
addresses of any SPC that has exercised an option to provide a Loan to the
Borrower and the amount and terms of such Loan; provided that no Granting Lender
shall be required to disclose or share the information contained in such
register with the Borrower or any other person, except as required by applicable
law.

(j) Neither the Borrower nor Old Sun shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank or the Swingline Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit Lender)
then the Issuing Bank shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) the Issuing Bank or such assignee,
as the case may be, shall pay to such Lender in immediately available funds on
the date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.

 

110



--------------------------------------------------------------------------------

 

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Old Sun agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender in connection with the syndication of the Credit Facilities and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent and the Collateral Agent, and,
in connection with any such enforcement or protection, the reasonable fees,
charges and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent or any Lender.

(b) Subject to the provisions of Section 2.14, 2.16 and 2.20 (which shall
provide the only source of indemnification for the matters covered therein), the
Borrower and Old Sun agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently owned or operated by Sun or any of the
Subsidiaries, or any Environmental Liability related in any way to Sun or any
Subsidiary; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from the bad faith, gross
negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower and Old Sun fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section 9.05, each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or

 

111



--------------------------------------------------------------------------------

indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the Aggregate Revolving Credit Exposure, outstanding Term
Loans and unused Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, neither the Borrower nor Old Sun
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Old Sun against any of and all the
obligations of the Borrower or Old Sun now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO

 

112



--------------------------------------------------------------------------------

MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or Old Sun in any case shall entitle the
Borrower or Old Sun to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Old Sun and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section 9.08 or release all or substantially all of the
Subsidiary Guarantors (other than in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC,
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Revolving Credit Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender

 

113



--------------------------------------------------------------------------------

hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender. Notwithstanding the foregoing, with the written consent of the
Borrower and the Required Lenders, this Agreement (including Section 2.17) may
be amended (x) to allow the Borrower to prepay Loans of a Class on a non-pro
rata basis in connection with offers made to all the Lenders of such Class
pursuant to procedures approved by the Administrative Agent and (y) to allow the
Borrowers to make loan modification offers to all the Lenders of one or more
classes of Loans that, if accepted, would (A) allow the maturity and/or
scheduled amortization of the Loans of the accepting Lenders to be extended,
(B) increase the Applicable Percentages and/or Fees payable with respect to the
Loans and Commitments of the accepting Lenders and/or (C) treat the modified
Loans and Commitments of the accepting Lenders as a new Class of Loans and
Commitments for all purposes under this Agreement.

(c) The Administrative Agent with the prior written consent of the Borrower may
amend any Loan Document to correct administrative or manifest errors or
omissions, or to effect administrative changes that are not adverse to any
Lender; provided, however, that no such amendment shall become effective until
the fifth Business Day after it has been posted to the Lenders, and then only if
the Required Lenders have not objected in writing thereto within such five
Business Day Period.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any RF L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such RF L/C Disbursement under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan or participation in accordance with applicable law, the rate of interest
payable in respect of such Loan or participation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or participation but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the

 

114



--------------------------------------------------------------------------------

Issuing Bank and the Lenders) any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by electronic .pdf email shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower and Old Sun hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of

 

115



--------------------------------------------------------------------------------

the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.

(b) Each of the Borrower and Old Sun hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents who agrees to be bound by provisions substantially similar
to those in this Section 9.16 or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower,
Old Sun or any Subsidiary or any of their respective obligations, (f) with the
consent of the Borrower or (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16. For the
purposes of this Section 9.16, “Information” shall mean all information received
from the Borrower or Old Sun and related to the Borrower or Old Sun or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the

 

116



--------------------------------------------------------------------------------

Borrower or Old Sun. Any person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.

SECTION 9.17. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
Old Sun that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Borrower and Old
Sun, which information includes the name and address of the Borrower and Old Sun
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and Old Sun in accordance with the USA
PATRIOT Act.

SECTION 9.18. Release of Old Sun and Other Sun Guarantors. In the event that the
Declaration Date Transactions are consummated on or prior to the Outside Date,
as from the Declaration Date, Old Sun and each Other Sun Guarantor shall
automatically be released from each of their respective obligations and
liabilities (including any obligations or liabilities arising as a result of any
representations and warranties made by them or covenants they have agreed to be
bound by) under this Agreement and the other Loan Documents and any other
agreements, instruments, certificates or other documents in connection therewith
(and, in the case of Old Sun, shall cease to have any rights under this
Agreement) and each of their respective Guarantees under the Guarantee and
Collateral Agreement shall be automatically released and terminated upon such
date. In connection with any such release, the Agents shall promptly execute and
deliver to Old Sun and each Other Sun Guarantor, at Old Sun’s or, as applicable,
each Other Sun Guarantor’s expense, all documents that Old Sun or, as
applicable, each Other Sun Guarantor shall reasonably request to evidence
termination or release. Any execution and delivery of documents pursuant to the
preceding sentence of this Section 9.18 shall be without recourse to or
representation or warranty by the Agents.

 

117



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUN HEALTHCARE GROUP, INC.,   by  

/s/ Michael Newman

    Name: /s/ Michael Newman     Title: Executive Vice President SHG SERVICES,
INC.,   by  

/s/ Michael Newman

    Name: /s/ Michael Newman     Title: Vice President CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, individually and as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Bank,   by  

/s/ Robert Hetu

    Name: Robert Hetu     Title: Managing Director   by  

/s/ Rahul Parmar

    Name: Rahul Parmar     Title: Associate

 

118



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE SHG SERVICES, INC. (TO BE RENAMED SUN HEALTHCARE GROUP,
INC.) CREDIT AGREEMENT DATED OCTOBER 18, 2010 Name of Lender: JPMORGAN CHASE
BANK, N.A. by:  

/s/ Vanessa Chiu

Name: Vanessa Chiu Title: Executive Director

 

119



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE SHG SERVICES, INC. (TO BE RENAMED SUN HEALTHCARE GROUP,
INC.) CREDIT AGREEMENT DATED OCTOBER 18, 2010 Name of Lender: ROYAL BANK OF
CANADA by:  

/s/ Mustafa Topiwalla

Name: Mustafa Topiwalla Title: Authorized Signatory

 

120



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE SHG SERVICES, INC.

SHG SERVICES, INC.

(to be renamed SUN HEALTHCARE GROUP, INC.)

Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse AG as soon as possible, at
Fax No. (212) 325-8304.

 

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:

GENERAL INFORMATION—DOMESTIC LENDING OFFICE:

Institution Name:                                          
                                         
                                         
                                         
                                                            Street Address:
                                         
                                         
                                         
                                         
                                                                 City, State,
Zip Code:                                          
                                         
                                         
                                         
                                                   

GENERAL INFORMATION—EURODOLLAR LENDING OFFICE:

Institution Name:                                          
                                         
                                         
                                         
                                                            Street Address:
                                         
                                         
                                         
                                         
                                                                 City, State,
Zip Code:                                          
                                         
                                         
                                         
                                                   

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

CREDIT CONTACTS:

Primary Contact:                                          
                                         
                                         
                                         
                                                            Street Address:
                                         
                                         
                                         
                                         
                                                                 City, State,
Zip Code:                                          
                                         
                                         
                                         
                                                   



--------------------------------------------------------------------------------

Phone Number:                                          
                                         
                                         
                                         
                                                                Fax Number:
                                         
                                         
                                         
                                         
                                                                     Backup
Contact:                                          
                                         
                                         
                                         
                                                              Street Address:
                                         
                                         
                                         
                                         
                                                                 City, State,
Zip Code:                                          
                                         
                                         
                                         
                                                    Phone Number:
                                         
                                         
                                         
                                         
                                                                Fax Number:
                                         
                                         
                                         
                                         
                                                                    

TAX WITHHOLDING:

Nonresident Alien            Y*        N

* Form 4224 Enclosed

Tax ID Number _________________________

POST-CLOSING, ONGOING ADMIN. CONTACTS / NOTIFICATION METHODS:

ADMINISTRATIVE CONTACTS—BORROWINGS, PAYDOWNS, FEES, ETC.

Contact:                                          
                                         
                                         
                                         
                                                                             
Street Address:                                          
                                         
                                         
                                         
                                                                 City, State,
Zip Code:                                          
                                         
                                         
                                         
                                                    Phone Number:
                                         
                                         
                                         
                                         
                                                               



--------------------------------------------------------------------------------

Fax Number:                                          
                                         
                                         
                                         
                                                                    

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:
                                         
                                         
                                                                             
Routing Transit/ABA number of Bank to which funds are to be transferred:
                                         
                                                                         Name of
Account, if applicable:                                          
                                         
                                         
                                                                         
Account Number:                                          
                                         
                                         
                                         
                                                            Additional
information:                                          
                                         
                                         
                                         
                                               

MAILINGS:

Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

Name:                                          
                                         
                                         
                                         
                                                                                
Street Address:                                          
                                         
                                         
                                         
                                                                 City, State,
Zip Code:                                          
                                         
                                         
                                         
                                                   



--------------------------------------------------------------------------------

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.



--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sun Healthcare Group, Inc., a Delaware corporation
(“Old Sun”), SHG Services, Inc. (to be renamed Sun Healthcare Group, Inc.), a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 9.04(e) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date set forth below (the “Effective Date”), (ii) the Loans
owing to the Assignor which are outstanding on the Effective Date and
(iii) participations in [RF][Deposit] Letters of Credit and Swingline Loans
which are outstanding on the Effective Date. Each of the Assignor and the
Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 9.04(c) of the Credit Agreement,
a copy of which has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement;
provided that the obligations of the Assignor under Section 9.16 of the Credit
Agreement shall survive the execution of this Assignment and Acceptance and the
assignment of interests effected hereby.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.04(e) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative



--------------------------------------------------------------------------------

Questionnaire in the form of Exhibit A to the Credit Agreement and (iii) to the
extent required by the Administrative Agent under Section 9.04(b) of the Credit
Agreement, a processing and recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:                                          
                                         
                                         
                                         
                                                      Legal Name of Assignor
(“Assignor”):                                          
                                         
                                         
                                                             Legal Name of
Assignee (“Assignee”):                                          
                                         
                                         
                                                            Effective Date of
Assignment (“Effective Date”):                                          
                                         
                                                                                

 

Facility/Commitment    Principal Amount
Assigned1   

Percentage Assigned of

Facility/Commitment1 (set forth, to at least

8 decimals, as a percentage of the Facility

and the aggregate Commitments of all

Lenders thereunder)

     

Term Loans2/Commitments

   $    %      

Revolving Loans/Credit Commitments

   $    %

[Remainder of page intentionally left blank]

 

 

1

Amount of Commitments and/or Loans assigned is governed by Section 9.04(b) of
the Credit Agreement.

 

2

If Term Loans, specify whether these relate to the Deposit L/C Facility.



--------------------------------------------------------------------------------

 

The terms set forth above are

hereby agreed to:                                         
                                             Accepted:

 

  

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Administrative

Agent[, Swingline Lender and Issuing

Bank]3

 

_________________, as Assignor

 

by:___________________________

Name:

Title:

  

by:___________________________

Name:

Title:

 

by:___________________________

Name:

Title:

 

_________________, as Assignee

 

by:___________________________

Name:

Title:

  

SHG SERVICES, INC. (to be renamed

SUN HEALTHCARE GROUP, INC.)4

 

by:___________________________

Name:

Title:

 

 

3

To the extent such consents are required under Section 9.04(b) of the Credit
Agreement.

 

4

To the extent such consents are required under Section 9.04(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
(ii) it appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Administrative Agent, by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.



--------------------------------------------------------------------------------

 

EXHIBIT C

[FORM OF]

BORROWING REQUEST

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

[DATE]1

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among SHG Services, Inc., to be renamed Sun Healthcare
Group, Inc., a Delaware corporation (the “Borrower”), Sun Healthcare Group,
Inc., a Delaware corporation (the “Parent”) the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

(A) Type of Borrowing:2                     ______________________

(B) Class of Borrowing:3                     ______________________

(C) Date of Borrowing:4                        ______________________

 

 

1

Signed Borrowing Request must be delivered irrevocably by hand or fax (a) in the
case of a Eurodollar Borrowing, not later than 8:00 PM, New York City time, one
Business Day before a Borrowing to occur on the Closing Date and not later than
12:00 noon, New York City time, three Business Days before a proposed Borrowing
to occur on any date thereafter, and (b) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before a proposed
Borrowing.

 

2

Specify Eurodollar Borrowing or ABR Borrowing.

 

3

Specify Term Borrowing, Revolving Credit Borrowing or Incremental Term
Borrowing.

 

4

Date of Borrowing must be a Business Day.



--------------------------------------------------------------------------------

 

(D) Account Number and Location:             ______________________

(E) Principal Amount of Borrowing:             ______________________

[(F) Interest Period:                                        
______________________]5

SHG Services, Inc. (to be renamed Sun Healthcare Group, Inc.) hereby represents
and warrants to the Administrative Agent and the Lenders that[, on the date of
this Borrowing Request and]6 on the date of the related Borrowing, the
conditions to lending specified in paragraphs (b) and (c) of Section 4.01 of the
Credit Agreement shall have been satisfied.

 

SHG SERVICES, INC. (to be renamed SUN

HEALTHCARE GROUP, INC.)

by        

Name:

Title:

 

 

5

If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.

 

6

Not applicable for a Borrowing to occur on the Closing Date



--------------------------------------------------------------------------------

 

EXHIBIT D

[FORM OF ]

GUARANTEE AND COLLATERAL AGREEMENT

(Attached)



--------------------------------------------------------------------------------

 

EXECUTION VERSION

GUARANTEE AND COLLATERAL AGREEMENT

dated as of October 18, 2010

among

SUN HEALTHCARE GROUP, INC.,

SHG SERVICES, INC.

(to be renamed SUN HEALTHCARE GROUP, INC.),

the Guarantors

from time to time party hereto

and

CREDIT SUISSE AG,

as Collateral Agent



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page  

ARTICLE I

 

Definitions

  

SECTION 1.01. Credit Agreement

     1   

SECTION 1.02. Other Defined Terms

     2    ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

     6   

SECTION 2.02. Guarantee of Payment

     7   

SECTION 2.03. No Limitations, Etc

     7   

SECTION 2.04. Reinstatement

     8   

SECTION 2.05. Agreement To Pay; Subrogation

     8   

SECTION 2.06. Information

     8    ARTICLE III    Pledge of Securities   

SECTION 3.01. Pledge

     8   

SECTION 3.02. Delivery of the Pledged Collateral

     10   

SECTION 3.03. Representations, Warranties and Covenants

     10   

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

     11   

SECTION 3.05. Registration in Nominee Name; Denominations

     11   

SECTION 3.06. Voting Rights; Dividends and Interest, Etc

     12    ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01. Security Interest

     14   

SECTION 4.02. Representations and Warranties

     16   

SECTION 4.03. Covenants

     18   

SECTION 4.04. Other Actions

     21   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     24   



--------------------------------------------------------------------------------

 

ARTICLE V    Remedies   

SECTION 5.01. Remedies Upon Default

     25   

SECTION 5.02. Application of Proceeds

     27   

SECTION 5.03. Grant of License to Use Intellectual Property

     28   

SECTION 5.04. Securities Act, Etc

     28    ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01. Indemnity and Subrogation

     29   

SECTION 6.02. Contribution and Subrogation

     29   

SECTION 6.03. Subordination

     30    ARTICLE VII    Miscellaneous   

SECTION 7.01. Notices

     30   

SECTION 7.02. Security Interest Absolute

     30   

SECTION 7.03. Survival of Agreement

     30   

SECTION 7.04. Binding Effect; Several Agreement

     31   

SECTION 7.05. Successors and Assigns

     31   

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification

     31   

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact

     32   

SECTION 7.08. Applicable Law

     33   

SECTION 7.09. Waivers; Amendment

     33   

SECTION 7.10. WAIVER OF JURY TRIAL

     33   

SECTION 7.11. Severability

     34   

SECTION 7.12. Counterparts

     34   

SECTION 7.13. Headings

     34   

SECTION 7.14. Jurisdiction; Consent to Service of Process

     34   

SECTION 7.15. Termination or Release

     35   

SECTION 7.16. Additional Subsidiaries

     36   

SECTION 7.17. Old Sun and Other Sun Guarantors

     36   

SECTION 7.18. Right of Setoff

     36   

SECTION 7.19. Additional Collateral Matters

     37   

 

ii



--------------------------------------------------------------------------------

 

 



Schedules Schedule I    Equity Interests; Pledged Debt Securities Schedule II   
Intellectual Property Schedule III    Excluded Assets Exhibits Exhibit A    Form
of Supplement Exhibit B    Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT dated as of October 18, 2010 (this
“Agreement”), among SUN HEALTHCARE GROUP, INC., a Delaware corporation (“Old
Sun”), SHG SERVICES, INC., a Delaware corporation to be renamed SUN HEALTHCARE
GROUP INC., (the “Borrower”), the Guarantors from time to time party hereto and
CREDIT SUISSE AG (“Credit Suisse”), as collateral agent (in such capacity, the
“Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Old Sun, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent.

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrower
pursuant to, and upon the terms and conditions specified in, the Credit
Agreement. The obligations of the Lenders and the Issuing Bank to extend credit
to the Borrower are conditioned upon, among other things, the execution and
delivery of this Agreement by the Borrower and each Guarantor. Each Guarantor is
an affiliate of the Borrower and, other than Old Sun, is a Subsidiary of Old
Sun, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement, including the making of intercompany
loans by the Borrower from time to time to such Guarantors from the proceeds of
borrowings under the Credit Agreement and the issuance of Letters of Credit
under the Credit Agreement for the account of, and for the benefit of, such
Guarantors and, in consideration of the foregoing and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), is willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Bank to extend such credit. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC.



--------------------------------------------------------------------------------

 

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Cash Management Arrangements” shall mean overdraft protections, netting
services and similar arrangements arising from treasury, depository and cash
management services, any automated clearing house transfers of funds or any
credit card, purchase card or similar services, in each case in the ordinary
course of business.

“Collateral” shall mean the Personal Property Collateral and the Pledged
Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any successor office), including those listed on
Schedule II.

“Deposit L/C Collateral” shall have the meaning assigned to such term in
Section 4.01(b).

 

2



--------------------------------------------------------------------------------

 

“Deposit L/C Obligations” shall mean (a) the due and punctual payment of (i) all
amounts required to be paid by the Borrower under the Credit Agreement in
respect of any Deposit Letter of Credit, when and as due, including payments in
respect of reimbursements of disbursements and interest thereon (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (ii) all other monetary obligations of the
Borrower to any of the Deposit L/C Secured Parties under the Credit Agreement
and each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrower under or pursuant to the Credit
Agreement and each of the other Loan Documents in respect of any Deposit Letter
of Credit, and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents in respect of any Deposit Letter of Credit.

“Deposit L/C Secured Parties” shall mean any Issuing Bank, its successors and
assigns.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

“Grantors” shall mean (a) on the Closing Date, the Borrower, the New Sun
Subsidiary Guarantors and the Additional New Sun Subsidiary Guarantors and
(b) after the Closing Date, any other subsidiary of Sun that becomes a party to
this Agreement as a Grantor as required under Section 5.12 of the Credit
Agreement; provided that, should the Outside Date Trigger occur, Old Sun and all
Other Sun Guarantors shall be deemed to also become Grantors hereunder pursuant
to Section 7.17 of this Agreement.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or

 

3



--------------------------------------------------------------------------------

other data or information, software and databases and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule II.

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement or Cash Management Arrangement that (i) is in effect on
the Closing Date with a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (ii) is entered into after the Closing Date with any counterparty that
is the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender at the time such Hedging Agreement is entered into; provided,
however, that the aggregate amount of obligations under Cash Management
Arrangements that shall constitute “Obligations” hereunder shall not exceed
$30,000,000 at any time and (c) the Deposit L/C Obligations.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell

 

4



--------------------------------------------------------------------------------

any invention on which a patent, now or hereafter owned by any third person, is
in existence, and all rights of any Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor thereto), including
those listed on Schedule II, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

“Permitted Liens” shall mean the Liens permitted to be incurred pursuant to
Section 6.02 of the Credit Agreement or otherwise permitted under the Loan
Documents.

“Personal Property Collateral” shall mean the Article 9 Collateral and the
Deposit L/C Collateral.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) any Issuing Bank, (e) each counterparty to any
Hedging Agreement or Cash Management Agreement with a Loan Party that either
(i) is in effect on the Closing Date if such counterparty is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender as of
the Closing Date or (ii) is entered into after the Closing Date if such
counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement or Cash
Management Agreement is entered into, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.

 

5



--------------------------------------------------------------------------------

 

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule II, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to the Swingline Lender, the aggregate amount, if any,
of participations in respect of any outstanding Swingline Loan that shall not
have been funded by the Revolving Credit Lenders in accordance with
Section 2.22(e) of the Credit Agreement and (c) with respect to any Issuing
Bank, the aggregate amount, if any, of participations in respect of any
outstanding RF L/C Disbursement that shall not have been funded by the Revolving
Credit Lenders in accordance with Sections 2.23(d) and 2.02(f) of the Credit
Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor

 

6



--------------------------------------------------------------------------------

waives presentment to, demand of payment from and protest to the Borrower or any
other Loan Party of any Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Concentration Account or credit on
the books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them, (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Collateral Agent to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan

 

7



--------------------------------------------------------------------------------

Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law and subject to Article VI, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. (a) As security for the payment or performance, as the
case may be, in full of the Obligations (other than the Deposit L/C
Obligations), each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties
(other than any Deposit L/C Secured Party), and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties (other than any Deposit L/C Secured Party), a

 

8



--------------------------------------------------------------------------------

security interest in, all of such Grantor’s right, title and interest in, to and
under (i)(x) the Equity Interests owned by such Grantor on the date hereof
(including all such Equity Interests listed on Schedule I), (y) any other Equity
Interests obtained in the future by such Grantor and (z) any certificates
representing such Equity Interests (all the foregoing collectively referred to
herein as the “Pledged Stock”); provided, however, that, notwithstanding the
foregoing, the Pledged Stock shall not include (A) more than 66% of the issued
and outstanding voting Equity Interests of any Foreign Subsidiary, (B) assets of
and the equity interests of (1) any Inactive Subsidiary, (2) any Special Purpose
Vehicle (to the extent any HUD-guaranteed or mortgage financings of such Special
Purpose Vehicle would prevent such pledge or security interests) and (3) Clipper
and Bowie Center L.P., a Maryland limited partnership (to the extent any
HUD-guaranteed or mortgage financings or partnership or joint venture agreement
would prevent such pledge or security interests) and (C) prior to the day
following the Outside Date Trigger, Equity Interests in the Other Sun Guarantors
or Sabra and its subsidiaries, (ii)(x) the debt securities held by such Grantor
on the date hereof (including all such debt securities listed opposite the name
of such Grantor on Schedule I), (y) any debt securities in the future issued to
such Grantor and (z) any promissory notes and any other instruments evidencing
such debt securities (all the foregoing collectively referred to herein as the
“Pledged Debt Securities”), (iii) all other property that may be delivered to
and held by the Collateral Agent pursuant to the terms of this Section 3.01,
(iv) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above, (v) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above, and (vi) all Proceeds of
any of the foregoing (the items referred to in clauses (i) through (vi) above
being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties (other than any Deposit L/C Secured Party), until the
discharge of the Obligations; subject, however, to the terms, covenants and
conditions hereinafter set forth.

(b) Separate from the security interest granted pursuant to paragraph (a) above,
as security for the payment or performance, as the case may be, in full of the
Deposit L/C Obligations, each Grantor hereby assigns and pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Deposit L/C Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Deposit L/C Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under the Pledged Collateral.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Deposit L/C

 

9



--------------------------------------------------------------------------------

Secured Parties, until the discharge of the Obligations; subject, however, to
the terms, covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
certificates, promissory notes, instruments or other documents representing or
evidencing Pledged Securities (excluding (i) any promissory notes evidencing
Pledged Debt Securities in a principal amount equal to or less than $250,000 and
(ii) any certificates representing Equity Interests of those entities that will
be converted from corporate form pursuant to and in order to effectuate the
Restructuring).

(b) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated stock powers duly executed in blank or other undated instruments of
transfer satisfactory to the Collateral Agent and duly executed in blank and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the applicable securities, which schedule
shall be attached hereto as Schedule I and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of the
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder;

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement or the other Loan Documents), each Grantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens (other than Permitted Liens), (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than

 

10



--------------------------------------------------------------------------------

transfers made in compliance with the Credit Agreement or the other Loan
Documents, and (iv) if required by Section 3.02 and subject to Section 3.06,
will cause any and all Pledged Collateral, whether for value paid by such
Grantor or otherwise, to be forthwith deposited with the Collateral Agent and
pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities or healthcare laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Permitted Liens), however arising, of all persons
whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
of the Pledged Collateral effected hereby (other than such as have been obtained
and are in full force and effect);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, except for any Permitted Liens arising by operation of law,
the Collateral Agent will obtain a legal, valid and perfected first priority
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Obligations; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and all action by any Grantor
necessary or desirable to protect and perfect the Lien on the Pledged Collateral
has been duly taken.

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. If any Pledged Collateral is not a security pursuant to
Section 8-103 of the UCC, no Grantor shall take any action that, under such
Section, converts such Pledged Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Pledged Collateral, which it shall promptly deliver to Secured Party as provided
in Section 3.02.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and

 

11



--------------------------------------------------------------------------------

absolute discretion) to hold the Pledged Securities in its own name as pledgee
or the name of its nominee (as pledgee or as sub-agent) but, in either case,
only after an Event of Default, or the name of the applicable Grantor, endorsed
or assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities in its capacity
as the registered owner thereof. The Collateral Agent shall at all times have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors notice of its intent to exercise its rights
under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided, however, that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Stock or Pledged Debt Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the ratable benefit of the Secured
Parties and shall be forthwith delivered to the Collateral Agent in the same
form as so received (with any necessary

 

12



--------------------------------------------------------------------------------

endorsement or instrument of assignment). This paragraph (ii) shall not apply to
dividends between or among the Borrower, the Guarantors and any Subsidiaries
only of property subject to a perfected security interest under this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(ii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement or
instrument of assignment). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(ii) of
this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06, and, subject to compliance
with any applicable healthcare laws, all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the

 

13



--------------------------------------------------------------------------------

Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations (other than the Deposit L/C
Obligations), each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties
(other than any Deposit L/C Secured Party), and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties (other than any Deposit L/C Secured Party), a security interest (the
“Security Interest”), in all right, title or interest in or to (x) any and all
of the Deposit L/C Collateral and (y) any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash;

(iv) the Concentration Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

 

14



--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, (i) any of such Grantor’s rights or interests in or under, any
license, contract, permit, Instrument, Security or franchise to which such
Grantor is a party or any of its rights or interests thereunder to the extent,
but only to the extent, that such a grant would, under the terms of such
license, contract, permit, Instrument, Security or franchise, result in a breach
of the terms of, or constitute a default under, such license, contract, permit,
Instrument, Security or franchise (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the UCC or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision the Collateral shall include, and
such Grantor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect; (ii) any
Collateral subject to Liens permitted under Sections 6.02(a) (except to the
extent agreements with certain lessors having Liens set forth on Schedule
6.02(a) of the Credit Agreement permit the granting of security interests to the
Collateral Agent hereunder in the applicable assets of the Grantors, in each
case subject to the terms and conditions of any such agreements), 6.02(c),
6.02(i), 6.02(o), 6.02(p), 6.02(q) and 6.02(r) of the Credit Agreement (in each
case, for so long as such Liens exist and, in the case of Sections 6.02(o),
6.02(p) and 6.02(q), to the extent the agreements governing the same prohibit
subordinated Liens securing the Obligations), (iii) Medicare/Medicaid Deposit
Accounts or other Collateral if not permitted by applicable law, including
healthcare law; (iv) leasehold interests in real property; (v) assets and
properties on Schedule III hereto; (vi) assets of and Equity Interests in
(A) any Inactive Subsidiary, (B) any Special Purpose Vehicle (to the extent any
HUD-guaranteed or mortgage financings of such Special Purpose Vehicle would
prevent the grant of such pledge or security interests), and (C) Clipper and
Bowie Center L.P., a Maryland limited partnership (to the extent any
HUD-guaranteed or mortgage financings or partnership or joint venture agreement
would prevent such pledge or security interests); (vii) any Deposit Accounts and
securities or commodities accounts except for the Concentration Accounts as
specified in Section 5.15 of the Credit Agreement and the Deposit L/C Collateral
Account, (viii) any Equity Interests or assets that will be sold, transferred or
otherwise disposed of (A) pursuant to and in order to effectuate the
Restructuring and the Restructuring Documents or (B) as set forth on the
Restructuring Schedule, (ix) any real property owned by the Loan Parties or any
of their respective subsidiaries on the Closing Date and (x) prior to the day
following the Outside Date Trigger, any assets and properties of, or Equity
Interests in, Old Sun and the Other Sun Guarantors or Sabra and its
subsidiaries.

(b) Separate from the security interest granted pursuant to paragraph (a) above,
each Grantor hereby grants, as security for the payment or performance, as the
case may be, in full of the Deposit L/C Obligations, to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Deposit L/C Secured
Parties, a security interest in, all right, title and interest in, to and under
(i) the Deposit L/C Collateral Account, all cash, investments and balances
therein and all Proceeds and products of any and all of the foregoing, now owned
or at any time hereafter acquired by such Grantor or in which such

 

15



--------------------------------------------------------------------------------

Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Deposit L/C Collateral”) and (ii) any and all of
the Article 9 Collateral.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the parties hereto hereby acknowledge and agree that the
security interest in the Deposit L/C Collateral granted to the Collateral Agent
as security for the Obligations (other than the Deposit L/C Obligations)
pursuant to Section 4.01(a) is junior and subordinate to the security interest
in the Deposit L/C Collateral granted to the Collateral Agent as security for
the Deposit L/C Obligations pursuant to Section 4.01(b).

(d) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party.

(e) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Personal Property Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Personal Property
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the ratable benefit of the Secured Parties, the Security Interest in such
Personal Property Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the

 

16



--------------------------------------------------------------------------------

consent or approval of any other person other than any consent or approval that
has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete in all material respects as of the Closing Date. Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Personal Property Collateral have been prepared by the
Collateral Agent based upon the information provided to the Administrative Agent
and the Secured Parties in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Section 2 of the Perfection
Certificate (or specified by notice from the Borrower to the Administrative
Agent after the Closing Date in the case of filings, recordings or registrations
required by Sections 5.06 or 5.12 of the Credit Agreement), which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in the Personal Property
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Personal
Property Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements. Each Grantor represents and
warrants that a fully executed agreement in the form hereof (or a fully executed
short form agreement in form and substance reasonably satisfactory to the
Collateral Agent), and containing a description of all Personal Property
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights has been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Personal Property Collateral consisting of Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Personal Property Collateral consisting of

 

17



--------------------------------------------------------------------------------

Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Personal Property Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Personal Property Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Personal Property Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Personal Property Collateral, other than
Permitted Liens.

(d) The Personal Property Collateral is owned by the Grantors free and clear of
any Lien, except for Permitted Liens. No Grantor has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Personal Property
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Personal Property
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which any Grantor assigns any Personal Property
Collateral or any security agreement or similar instrument covering any Personal
Property Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Permitted
Liens. No Grantor holds any Commercial Tort Claims as of the date of any
Perfection Certificate or updates thereto except as indicated on such Perfection
Certificate.

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization. Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Personal Property Collateral.

 

18



--------------------------------------------------------------------------------

 

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Personal Property Collateral owned by
it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.

(c) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Personal Property Collateral against all persons and to
defend the Security Interest of the Collateral Agent in the Personal Property
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to the Credit Agreement or the other Loan Documents.

(d) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Personal Property Collateral
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, duly endorsed in a manner satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s judgment, constitute Copyrights, Licenses, Patents or
Trademarks; provided that any Grantor shall have the right, exercisable within
10 days after it has been notified by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any inaccuracy of the representations and warranties made by such Grantor
hereunder with respect to such Collateral. Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 30 days after the date it has
been notified by the Collateral Agent of the specific identification of such
Collateral.

(e) The Collateral Agent and such persons as the Collateral Agent may designate
shall have the right to inspect the Personal Property Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Personal Property Collateral is located, to
discuss the applicable Grantor’s affairs with the officers of such Grantor and
its independent accountants and to verify the existence, validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Personal Property Collateral, including, in the case of Accounts or
other Personal Property Collateral in the possession of any third person, upon
notice to the

 

19



--------------------------------------------------------------------------------

applicable Grantor of its intention to do so, by contacting Account Debtors or
the third person possessing such Personal Property Collateral for the purpose of
making such a verification, subject in each case to the requirements of
applicable law, including HIPAA, all at the expense of the Borrower; provided
that, unless an Event of Default shall have occurred and be continuing, the
Borrower shall not be responsible for the expenses of more than one such
inspection per year. The Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party, subject in each case to the requirements of applicable law, including
HIPAA.

(f) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Personal Property Collateral and not expressly
permitted pursuant to the Credit Agreement or the other Loan Documents, and may
pay for the maintenance and preservation of the Personal Property Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Personal Property Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(h) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Personal Property Collateral or shall grant any other Lien
in respect of the Personal Property Collateral or permit any notice to be filed
under the Assignment of Claims Act, except, in each case, for Permitted Liens.
No Grantor shall make or permit to be made any transfer of the Personal Property
Collateral and each Grantor shall remain at all times in possession or otherwise
in control of the Personal Property Collateral owned by it, except as permitted
by the Credit Agreement or the other Loan Documents.

(i) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Personal
Property Collateral, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business and consistent with its current
practices and in accordance with such prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.

 

20



--------------------------------------------------------------------------------

 

(j) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.02 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Personal
Property Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or under the Credit Agreement or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent deems advisable. All sums disbursed by the Collateral Agent in
connection with this paragraph, including attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

(k) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Personal Property Collateral, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Personal Property Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in an aggregate amount in excess of $250,000, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(b) Concentration Accounts. For each Concentration Account, the Grantors shall,
upon the Collateral Agent’s request, either (i) cause the depositary bank to
agree to comply at any time with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Concentration Account, without further consent of such Grantor or any other
person, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, or (ii) arrange for the Collateral Agent to become the
customer of the depositary bank with respect to the Concentration Account, with
the Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw funds from such Concentration Account.

 

21



--------------------------------------------------------------------------------

The Collateral Agent agrees with each Grantor that the Collateral Agent shall
not give any such instructions or withhold any withdrawal rights from any
Grantor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any withdrawal, would occur.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause such Securities Intermediary or Commodity Intermediary, as the case
may be, to agree to comply with Entitlement Orders from the Collateral Agent to
such Securities Intermediary as to such securities or other Investment Property,
or (as the case may be) to apply any value distributed on account of any
commodity contract as directed by the Collateral Agent to such Commodity
Intermediary, in each case without further consent of any Grantor or such
nominee, or (ii) in the case of Financial Assets (as governed by Article 8 of
the New York UCC) or other Investment Property held through a Securities
Intermediary, arrange for the Collateral Agent to become the Entitlement Holder
with respect to such Investment Property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Collateral Agent agrees with
each Grantor that the Collateral Agent shall not give any such Entitlement
Orders or instructions or directions to any such issuer, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights would occur. The provisions of this paragraph shall not apply
to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary.

(d) Deposit L/C Collateral Account. Notwithstanding anything to the contrary in
this Agreement, the Borrower shall cause the Deposit L/C Depositary Bank to
enter into, and at all times to maintain, a control agreement with the

 

22



--------------------------------------------------------------------------------

Borrower and the Collateral Agent (in form and substance reasonably satisfactory
to the Collateral Agent) in respect of the Deposit L/C Collateral Account,
pursuant to which the Deposit L/C Depositary Bank and the Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Deposit L/C Collateral Account and no other person shall be
entitled to exercise any right or power with respect thereto.

(e) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may request to vest in the Collateral Agent control under
New York UCC Section 9-105 of such Electronic Chattel Paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures satisfactory to the Collateral Agent and so long
as such procedures will not result in the Collateral Agent’s loss of control,
for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

(f) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit that exceeds $250,000 in value now or hereafter issued in favor
of such Grantor, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request and option of the Collateral Agent, such Grantor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

(g) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $250,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim

 

23



--------------------------------------------------------------------------------

and grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any material Patent, Trademark or
Copyright (or for the registration of any material Trademark or Copyright) with
the United States Patent and Trademark Office, United States Copyright Office or
any office or agency in any political subdivision of the United States, unless
it promptly notifies the Collateral Agent, and, upon request of the Collateral
Agent, executes and delivers any and all agreements, instruments, documents and
papers as the Collateral Agent may request to evidence the Security Interest in
such Patent, Trademark or Copyright, and each Grantor hereby appoints the
Collateral Agent as its attorney-in-fact to execute and file such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

 

24



--------------------------------------------------------------------------------

 

(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Personal Property Collateral consisting of a Patent, Trademark or Copyright
material to the conduct of any Grantor’s business has been or is about to be
infringed, misappropriated or diluted by a third person, such Grantor promptly
shall notify the Collateral Agent and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Personal Property Collateral.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License,
and each other material License, to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Collateral Agent, for the ratable
benefit of the Secured Parties, or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Personal
Property Collateral consisting of Intellectual Property, on demand, to cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Personal Property Collateral by the applicable Grantor to the
Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such Personal
Property Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Personal Property
Collateral and without liability for trespass to enter any premises

 

25



--------------------------------------------------------------------------------

where the Personal Property Collateral may be located for the purpose of taking
possession of or removing the Personal Property Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, including any
applicable healthcare laws, to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released

 

26



--------------------------------------------------------------------------------

to the extent permitted by applicable law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent and/or the Collateral Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, the
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
provided that the proceeds of any collection or sale of the Deposit L/C
Collateral shall be applied, first, to the payment in full of the Deposit L/C
Obligations and, second, to the extent not so applied, to the payment in full of
the Obligations (other than the Deposit L/C Obligations); and

 

27



--------------------------------------------------------------------------------

 

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Personal Property Collateral consisting of Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
only upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral

 

28



--------------------------------------------------------------------------------

Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a limited number of
potential purchasers (including a single potential purchaser) to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor

 

29



--------------------------------------------------------------------------------

pursuant to this Section 6.02 shall be subrogated to the rights of such Claiming
Guarantor under Section 6.01 to the extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor or Guarantor in respect of
the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied

 

30



--------------------------------------------------------------------------------

upon by the Lenders and the Issuing Bank and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or Issuing
Bank or on their behalf and notwithstanding that the Collateral Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or the aggregate RF
L/C Exposure and Deposit L/C Exposure does not equal zero and so long as the
Commitments have not expired or terminated.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or Guarantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and Guarantor jointly and severally agrees to indemnify
the Collateral Agent and the other indemnitees against, and hold each indemnitee
harmless from, any and all losses, claims, damages, liabilities, and related out
of pocket expenses, including the fees, charges and disbursements of any counsel
for any indemnitee, incurred by or asserted against any indemnitee arising out
of, in any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate

 

31



--------------------------------------------------------------------------------

thereof; provided, however, that such indemnity shall not, as to any indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or wilful misconduct of such indemnitee. To the extent permitted by applicable
law, no Grantor or Guarantor shall assert, and each Grantor and Guarantor hereby
waives any claim against any indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor and shall bear
interest, on and from the date of demand, at the rate specified in
Section 2.06(a) of the Credit Agreement.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, to the extent
permitted by applicable law, including any healthcare law (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or

 

32



--------------------------------------------------------------------------------

obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, wilful misconduct or bad faith.

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY

 

33



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile or
electronic .pdf transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors and Guarantors hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the Loan Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Loan Parties
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Collateral Agent, the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.

 

34



--------------------------------------------------------------------------------

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the Loan Parties hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Collateral Agent to serve
process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate when all the Loan
Document Obligations have been indefeasibly paid in full (other than any
contingent obligations for which no claim or demand for payment has been made)
and the Lenders have no further commitment to lend under the Credit Agreement,
the aggregate RF L/C Exposure and Deposit L/C Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
under the Credit Agreement.

(b) A Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Guarantor ceases to
be a Subsidiary.

(c) In accordance with Section 9.18 of the Credit Agreement, in the event that
the Declaration Date Transactions are consummated on or prior to the Outside
Date, as from the Declaration Date, Old Sun and each Other Sun Guarantor shall
automatically be released from each of their respective obligations and
liabilities (including any obligations or liabilities arising as a result of any
representations and warranties made by them or covenants that they have agreed
to be bound by) hereunder and each of their respective Guarantees under Article
II hereof shall be automatically released and terminated upon such date.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.08
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) above, the Collateral Agent shall promptly execute and deliver
to any Grantor or Guarantor, as the case may be, at such Grantor’s or
Guarantor’s expense, all Uniform Commercial Code termination statements and
similar documents that such Grantor or Guarantor shall reasonably request to
evidence such termination or release. Any

 

35



--------------------------------------------------------------------------------

execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or representation or warranty by the Collateral Agent or any
Secured Party. Without limiting the provisions of Section 7.06, the Borrower
shall reimburse the Collateral Agent upon demand for all costs and out of pocket
expenses, including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.15.

SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.12 of the Credit Agreement shall enter into
this Agreement as a Guarantor and a Grantor upon becoming such a Subsidiary.
Upon execution and delivery by the Collateral Agent and such Subsidiary of a
supplement in the form of Exhibit A hereto, such Subsidiary shall become a
Guarantor and a Grantor hereunder with the same force and effect as if
originally named as a Guarantor and a Grantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.

SECTION 7.17. Old Sun and Other Sun Guarantors. On the date following the
Outside Date Trigger, Old Sun and each Other Sun Guarantor party to this
Agreement as a Guarantor shall also be deemed to be a Grantor hereunder with the
same force and effect as if originally named a Grantor herein and, as promptly
as practicable after the Outside Date Trigger (and, in any event, by no later
than 60 days thereafter (or such later date as may be agreed to in writing by
the Arrangers)), Old Sun shall, and shall cause each of the Other Sun Guarantors
to, deliver all certificates and instruments owned by them that would constitute
Pledged Collateral hereunder and would be required to be delivered hereunder,
together with updates to the Schedules to this Agreement to reflect the same and
such other documents and instruments as the Collateral Agent may reasonably
request to effectuate the foregoing. The foregoing shall not require the consent
of any other Loan Party hereunder or any Lender. The rights and obligations of
each Loan Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor hereunder.

SECTION 7.18. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time (with reasonably prompt notice thereof to Borrower), to the fullest extent
permitted by law, to set off and apply any and all Collateral (including any
deposits (general or special, time or demand, provisional or final)) at any time
held and other obligations at any time owing by such Secured Party to or for the
credit or the account of any Grantor against any and all of the obligations of
such Grantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 7.18 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.

 

36



--------------------------------------------------------------------------------

 

SECTION 7.19. Additional Collateral Matters. (a) The parties hereto hereby agree
that the security interests granted in Sections 3.01(a), 3.01(b), 4.01(a) and
4.01(b) constitute separate and distinct grants of security interests, with such
security interests having the priorities set forth in Section 4.01(c). The
parties hereto hereby further acknowledge and agree that because of, among other
things, their differing rights in the Deposit L/C Collateral, the Obligations
(other than the Deposit L/C Obligations) are fundamentally different from the
Deposit L/C Obligations and must be separately classified in any plan proposed
or adopted in any bankruptcy, insolvency, reorganization or other similar
proceeding of any Loan Party under the Bankruptcy Code. To further effectuate
the intent of the parties as provided in this paragraph, if it is held that the
Obligations (other than the Deposit L/C Obligations) and the Deposit L/C
Obligations constitute only one class of secured claims, then the Collateral
Agent, on behalf of each of the Secured Parties, hereby acknowledges and agrees
that all distributions shall be made as if there were separate classes of
secured claims against the Loan Parties in respect of the Collateral (with the
effect being that, to the extent that the aggregate value of the Deposit L/C
Collateral is sufficient (for this purpose ignoring all Obligations (other than
the Deposit L/C Obligations)), the Deposit L/C Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees, costs or charges before any distribution from the
proceeds of the Deposit L/C Collateral is made in respect of the Obligations
(other than the Deposit L/C Obligations).

(b) The Collateral Agent hereby acknowledges and agrees, on behalf of the
Secured Parties, that it and each Secured Party (other than any Deposit L/C
Secured Party) shall turn over to the Deposit L/C Secured Parties all amounts
otherwise received or receivable by the Collateral Agent or such Secured Party
from the Deposit L/C Collateral to the extent necessary to effectuate the intent
of paragraph (a), even if such turnover has the effect of reducing the claim or
recovery of the Collateral Agent or the Secured Parties (other than the Deposit
L/C Secured Parties), and that, until turned over to the Deposit L/C Secured
Parties, such amounts shall be held in trust for the benefit of the Deposit L/C
Secured Parties, shall be segregated from other property or funds of the Secured
Parties (other than the Deposit L/C Secured Parties) and shall be forthwith
delivered to the Deposit L/C Secured Parties, upon demand in the same form as so
received. Any such payment that is paid over to the Deposit L/C Secured Parties
pursuant to this Agreement shall be deemed not to reduce any of the Obligations
unless and until (and then only to the extent that) the Deposit L/C Obligations
have been paid in full in cash; provided that any such payment shall not be
deemed to reduce any of the Obligations if, at the time of such payment, an
Event of Default has occurred and is continuing.

(c) If any Deposit L/C Secured Party shall not consent under Section 363 of the
Bankruptcy Code to the use of the Deposit L/C Collateral as cash collateral, the
Secured Parties (other than the Deposit L/C Secured Parties) shall not (nor
support or instruct any other person to) take a position contrary to the
position taken by the Deposit L/C Secured Parties with respect to the use of the
Deposit L/C Collateral as cash collateral.

[Remainder of page intentionally left blank]

 

37



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUN HEALTHCARE GROUP, INC.,   by      

 

    Name:       Title:   SHG SERVICES, INC.,   by      

 

    Name:       Title:   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral
Agent,   by      

 

    Name:       Title:     by      

 

    Name:       Title:  

 

38



--------------------------------------------------------------------------------

 

Exhibit A to the Guarantee and

Collateral Agreement

SUPPLEMENT NO. [—] (this “Supplement”) dated as of [—],  201[—] to the Guarantee
and Collateral Agreement dated as of October [18], 2010 (the “Guarantee and
Collateral Agreement”), among SUN HEALTHCARE GROUP, INC., a Delaware corporation
(the “Borrower”), each Guarantor from time to time party thereto and CREDIT
SUISSE AG (together with its affiliates, “Credit Suisse”), as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).1

A. Reference is made to the Credit Agreement dated as of October [18], 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Old Sun, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, as administrative agent for the
Lenders and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Guarantors and Grantors under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor and a Grantor under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Guarantor under the Guarantee and Collateral Agreement with the same force and
effect as if originally named therein as a Grantor and Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement applicable to it as a Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder

 

 

1

Form assumes that Separation and all the Restructuring Transactions have been
consummated.



--------------------------------------------------------------------------------

are true and correct on and as of the date hereof. In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Guarantee and Collateral
Agreement) of the New Subsidiary. Each reference to a “Grantor” or a “Guarantor”
in the Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Intellectual Property now owned by the New Subsidiary and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

A-2



--------------------------------------------------------------------------------

 

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the fees,
other charges and disbursements of counsel for the Collateral Agent.

 

A-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY],   by      

 

    Name:     Title:     Address:     Legal Name:     Jurisdiction of Formation:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,   by      

 

    Name:     Title:   by      

 

    Name:     Title:

 

A-4



--------------------------------------------------------------------------------

 

Schedule I to

Supplement No. [—] to the

Guarantee and

Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

   Number of
Certificate      Registered
Owner      Number and
Class of
Equity Interest      Percentage of
Equity Interests                                      

PLEDGED DEBT SECURITIES

 

Issuer

   Principal
Amount      Date of
Note      Maturity
Date                             

INTELLECTUAL PROPERTY

[Follow format of Schedule II to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

Exhibit B to the

Guarantee and

Collateral Agreement

FORM OF PERFECTION CERTIFICATE

[Provided separately]



--------------------------------------------------------------------------------

 

EXHIBIT E

[FORM OF]

MORTGAGE

(Attached)



--------------------------------------------------------------------------------

 

 

[FORM OF]

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FINANCING STATEMENT

From

[NAME OF SUN SUBSIDIARY]

To

CREDIT SUISSE AG

 

 

Dated: _____, 2010

Premises: [City], [State]

____________ County

 

 

 

 

 



--------------------------------------------------------------------------------

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of _____, 201[•] (this “Mortgage”), by [            ], a
[            ] corporation, having an office at [            ] (the
“Mortgagor”), to CREDIT SUISSE AG, having an office at Eleven Madison Avenue,
New York, New York 10010 (the “Mortgagee”) as Collateral Agent for the Secured
Parties (as such terms are defined below).

WITNESSETH THAT:

Reference is made to (i) the Credit Agreement dated as of October 18, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sun Healthcare Group, Inc., a Delaware corporation, SHG
Services, Inc., a Delaware corporation to be renamed Sun Healthcare Group Inc.,
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
including, inter alia, Credit Suisse AG as administrative agent (the
“Administrative Agent”) for the Lenders, collateral agent (the “Collateral
Agent”) for the Secured Parties, swingline lender (the “Swingline Lender”) and
issuing bank (the “Issuing Bank”) with respect to any letters of credit (the
“Letters of Credit”) issued pursuant to the terms of the Credit Agreement and
(ii) the Guarantee and Collateral Agreement dated as of even date hereof (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) among the Sun Healthcare Group Inc., a Delaware
corporation, SHG Services Inc., a Delaware corporation to be renamed Sun
Healthcare Group Inc., the Subsidiaries from time to time party thereto and
Credit Suisse AG as Collateral Agent. Capitalized terms used but not defined
herein have the meanings given to them in the Credit Agreement and the Guarantee
and Collateral Agreement.

In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”) and revolving loans (the “Revolving Loans”) to the Borrower,
(ii) the Swingline Lender has agreed to make swingline loans (the “Swingline
Loans”, together with Term Loans and Revolving Loans, the “Loans”) to the
Borrower and (iii) the Issuing Bank has issued or agreed to issue from time to
time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, Borrower may borrow, prepay and reborrow
Revolving Loans.1

 

 

1

This paragraph will need to be modified for any properties located in New York
such that only term loans are secured.



--------------------------------------------------------------------------------

 

[Mortgagor is the Borrower and will derive substantial benefit from the making
of the Loans by the Lenders and the issuance of the Letters of Credit by the
Issuing Bank. In order to induce the Lenders to make Loans and the Issuing Bank
to issue Letters of Credit, the Mortgagor has agreed to grant this Mortgage to
secure, among other things, the due and punctual payment and performance of all
of the obligations of the Borrower under the Credit Agreement.

Mortgagor is a wholly owned Subsidiary of the Borrower and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank. In order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrower under the Credit Agreement
pursuant to the terms of the Guarantee and Collateral Agreement.]2

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
obligations (as defined in the Guarantee and Collateral Agreement).

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) any Issuing Bank,
(e) each counterparty to any Hedging Agreement or Cash Management Arrangement
with a Loan Party that either (i) is in effect on the Closing Date if such
counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Hedging Agreement or Cash Management Arrangement is entered into, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the successors and assigns of each of the
foregoing.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other

 

 

2

Only one of the two immediately preceding paragraphs should appear in any
particular Mortgage.



--------------------------------------------------------------------------------

Mortgages”) that create liens on and security interests in certain real and
personal property other than the Mortgaged Property to secure the performance of
the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all of Mortgagor’s apparatus, movable appliances, building materials,
equipment, fittings, furnishings, furniture, machinery and other articles of
tangible personal property of every kind and nature, and replacements thereof,
now or at any time hereafter placed upon or used in any way in connection with
the use, enjoyment, occupancy or operation of the Improvements or the Premises,
including all of Mortgagor’s books and records relating thereto and including
all of Mortgagor’s pumps, tanks, goods, machinery, tools, equipment, lifts
(including fire sprinklers and alarm systems, fire prevention or control
systems, cleaning rigs, air conditioning, heating, boilers, refrigerating,
electronic monitoring, water, loading, unloading, lighting, power, sanitation,
waste removal, entertainment, communications, computers, recreational, window or
structural,



--------------------------------------------------------------------------------

maintenance, truck or car repair and all other equipment of every kind),
restaurant, bar and all other indoor or outdoor furniture (including tables,
chairs, booths, serving stands, planters, desks, sofas, racks, shelves, lockers
and cabinets), bar equipment, glasses, cutlery, uniforms, linens, memorabilia
and other decorative items, furnishings, appliances, supplies, inventory, rugs,
carpets and other floor coverings, draperies, drapery rods and brackets,
awnings, venetian blinds, partitions, chandeliers and other lighting fixtures,
freezers, refrigerators, walk-in coolers, signs (indoor and outdoor), computer
systems, cash registers and inventory control systems, and all of Mortgagor’s
other apparatus, equipment, furniture, furnishings, and articles used in
connection with the use or operation of the Improvements or the Premises, it
being understood that the enumeration of any specific articles of property shall
in no way result in or be held to exclude any items of property not specifically
mentioned (the property referred to in this subparagraph (3), the “Personal
Property”);

(4) to the extent permitted by applicable law, including applicable health care
laws of the state in which the Premises are located, all general intangibles
owned by Mortgagor and relating to design, development, operation, management
and use of the Premises or the Improvements, all certificates of occupancy,
zoning variances, building, use or other permits, approvals, authorizations and
consents obtained from and all materials prepared for filing or filed with any
governmental agency in connection with the development, use, operation or
management of the Premises and Improvements, all construction, service,
engineering, consulting, leasing, architectural and other similar contracts
concerning the design, construction, management, operation, occupancy and/or use
of the Premises and Improvements, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises and Improvements, and all payment and performance bonds or
warranties or guarantees relating to the Premises or the Improvements, all to
the extent assignable (the “Permits, Plans and Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor,



--------------------------------------------------------------------------------

together with all charges, fees, income, issues, profits, receipts, rents,
revenues or royalties payable thereunder (“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to those Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement and minor defects in title that do not interfere in any material
respect with the ability of any of Borrower, Mortgagor or any other Subsidiary
of Borrower to conduct its business as currently conducted or to utilize the
Mortgaged Property for its intended purposes (the “Permitted Encumbrances”) and
to satisfaction and release as provided in Section 3.04.



--------------------------------------------------------------------------------

 

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to Permitted Encumbrances.

(b) The execution and delivery of this Mortgage is within Mortgagor’s [corporate
/ limited liability company / limited partnership] powers and has been duly
authorized by all necessary corporate and, if required, [stockholder / member /
partnership] action. This Mortgage has been duly executed and delivered by
Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c) The execution, delivery and recordation of this Mortgage (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Mortgage, (ii) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Mortgagor or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Mortgagor or its assets,
or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

(d) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records
identified in the Perfection Certificate will create a valid, perfected and
enforceable lien upon and security interest in all of the Mortgaged Property.

(e) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Encumbrances to
the extent of those rights.



--------------------------------------------------------------------------------

 

SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due or within
any applicable cure periods, and to timely perform when due or within any
applicable cure periods, and to cause the other Loan Parties to pay when due or
within any applicable cure periods, and to timely perform, the Obligations in
accordance with the terms of the Loan Documents.

SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement except to the extent the same are
being duly contested in accordance with the terms of the Credit Agreement.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly (i) after receipt of notice thereof, notify
Mortgagee of such event, (ii) enter into such further instruments as Mortgagee
may determine are reasonably necessary to obligate Mortgagor to make any
additional payments necessary to put the Lenders and Secured Parties in the same
financial position they would have been if such law, order, rule or regulation
had not been passed and (iii) pay such taxes to Mortgagee for the benefit of the
Lenders and Secured Parties.

SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in the Guarantee and Collateral Agreement and shall purchase
such additional insurance as may be required from time to time pursuant to the
Credit Agreement. Federal Emergency Management Agency Standard Flood Hazard
Determination Forms will be purchased by Mortgagor for each Mortgaged Property
on which Improvements are located.



--------------------------------------------------------------------------------

If any portion of Improvements constituting part of the Mortgaged Property is
located in an area identified as a special flood hazard area by Federal
Emergency Management Agency or other applicable agency, Mortgagor will purchase
flood insurance in an amount satisfactory to Mortgagee, but in no event less
than the maximum limit of coverage available under the National Flood Insurance
Act of 1968, as amended.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such Net Cash Proceeds, to
be applied in accordance with the Credit Agreement.

SECTION 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Mortgagor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.

All Leases shall be subordinate to the lien of this Mortgage. Mortgagor will not
enter into, modify or amend any Lease if such Lease, as entered into, modified
or amended, will not be subordinate to the lien of this Mortgage.

(b) Subject to Section 1.07(c) and to any limitations of applicable law,
including applicable healthcare laws, Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(c) and to any limitations of applicable law, including applicable
healthcare laws, an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(c) and to any limitations of applicable law, including applicable
healthcare laws, Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and



--------------------------------------------------------------------------------

rent, lease or let all or any portion of any of the Mortgaged Property to any
party or parties at such rental and upon such terms as Mortgagee shall, in its
sole discretion, determine, and may collect and have the benefit of all of said
Rents arising from or accruing at any time thereafter or that may thereafter
become due under any Lease.

(c) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(b), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Subject to any
limitations of applicable law, including applicable healthcare laws, Mortgagor
hereby irrevocably authorizes and directs each tenant, if any, and each
successor, if any, to the interest of any tenant under any Lease, respectively,
to rely upon any notice of a claimed Event of Default sent by Mortgagee to any
such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Mortgagee without any obligation or right to inquire as to whether
an Event of Default actually exists and even if some notice to the contrary is
received from the Mortgagor, who shall have no right or claim against any such
tenant or successor in interest for any such Rents so paid to Mortgagee but
shall have a claim against Mortgagee if such notice from Mortgagee is
demonstrated by Mortgagor to be the result of the gross negligence or willful
misconduct of Mortgagee. Each tenant or any of such tenant’s successors in
interest from whom Mortgagee or any officer, agent, attorney or employee of
Mortgagee shall have collected any Rents, shall be authorized to pay Rents to
Mortgagor only after such tenant or any of their successors in interest shall
have received written notice from Mortgagee that the Event of Default is no
longer continuing, unless and until a further notice of an Event of Default is
given by Mortgagee to such tenant or any of its successors in interest.

(d) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition, prior to
taking possession of the Mortgaged Property, Mortgagee shall not be responsible
or liable for performing any of the obligations of the landlord under any Lease,
for any waste by any tenant, or others, for any dangerous or defective
conditions of any of the Mortgaged Property, for negligence in the management,
upkeep, repair or control of any of the Mortgaged Property or any other act or
omission by any other person.

(e) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or



--------------------------------------------------------------------------------

Improvements, the terms of any Lease, the space occupied and the rentals and/or
other amounts payable thereunder.

SECTION 1.08. Restrictions on Transfers and Encumbrances. Mortgagor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, consent to or suffer
the creation of any lien, charge or other form of encumbrance upon any interest
in or any part of the Mortgaged Property, or be divested of its title to the
Mortgaged Property or any interest therein in any manner or way, whether
voluntarily or involuntarily (other than resulting from a condemnation or from a
foreclosure by the Mortgagee), or engage in any common, cooperative, joint,
time-sharing or other congregate ownership of all or part thereof, except in
each case in accordance with and to the extent permitted by the Credit
Agreement; provided, that Mortgagor may, in the ordinary course of business and
in accordance with reasonable commercial standards, enter into easement or
covenant agreements and leases that relate to and/or benefit the operation of
the Mortgaged Property and that do not materially and adversely affect the
value, use or operation of the Mortgaged Property. If any of the foregoing
transfers or encumbrances results in an event requiring prepayment of the Loans
in accordance with the terms of the Credit Agreement, any Net Cash Proceeds
received by or on behalf of the Mortgagor in respect thereof shall constitute
trust funds to be held by the Mortgagor for the benefit of the Secured Parties
and applied in accordance with the Credit Agreement.

SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagee has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence in the event
Mortgagor fails to do so upon receipt of a written request from Mortgagee and
provided that any document so executed and filed by Mortgagee shall be
consistent with the terms of the Credit Agreement and/or the Guaranty and
Collateral Agreement,



--------------------------------------------------------------------------------

as applicable. Mortgagee shall have all rights with respect to the part of the
Mortgaged Property that is the subject of a security interest afforded by the
UCC in addition to, but not in limitation of, the other rights afforded
Mortgagee hereunder and under the Guarantee and Collateral Agreement.

SECTION 1.10. Filing and Recording. Mortgagee will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.04 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, UCC continuation
statements any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, Permits, Plans and Warranties and Proceeds or
any instrument of further assurance.

SECTION 1.11. Further Assurances. Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.



--------------------------------------------------------------------------------

 

SECTION 1.12. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest



--------------------------------------------------------------------------------

hereunder may be obtained is the address of the Mortgagee set forth in the first
paragraph of this Mortgage. Mortgagor’s organizational identification number is
[                                ].3

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and the
Guarantee and Collateral Agreement and such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
attorneys’ fees, disbursements and expenses incurred by Mortgagee, and Mortgagee
shall be entitled and empowered to institute an action or proceedings at law or
in equity for the collection of the sums so due and unpaid, to prosecute any
such action or proceedings to judgment or final decree, to enforce any such
judgment or final decree against Mortgagor and to collect, in any manner
provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to

 

 

3

Mortgagor’s organizational i.d. number must be inserted.



--------------------------------------------------------------------------------

Mortgagee, upon demand, all reasonable expenses of obtaining such judgment or
decree, including reasonable compensation to Mortgagee’s attorneys and agents
with interest thereon at the rate per annum applicable to overdue amounts under
the Credit Agreement as provided in Section 2.07 of the Credit Agreement (the
“Interest Rate”); and all such expenses and compensation shall, until paid, be
secured by this Mortgage.

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in its own name or otherwise with respect to the
same, or (v) enter into any and all agreements with respect to the exercise by
others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to be in its best interest and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (i) all reasonable expenses of taking, holding, managing and operating
the Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the reasonable costs of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions, (iii) the reasonable costs of insurance, (iv) such taxes,
assessments and other similar charges as Mortgagee may at its option pay,
(v) other proper charges upon the Mortgaged Property or any part thereof and
(vi) the reasonable compensation, expenses and disbursements of the attorneys
and agents of Mortgagee, Mortgagee shall apply the remainder of the moneys and
proceeds so received first to the payment of the Mortgagee for the satisfaction
of the Obligations, and second, if there is any surplus, to Mortgagor, subject
to the entitlement of others thereto under applicable law.

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the rights granted to Mortgagee under this
Section 2.03 shall not be deemed or construed (i) to authorize Mortgagee or any
other party to assume operational responsibility for the Mortgaged Property
unless and until it or they are duly licensed and certified under applicable
state and/or federal law to do so or (ii) to require Mortgagor (A) to permit
Mortgagee or any other party to operate the Mortgaged Property under any license
or certification held by Mortgagor or (B) to agree to manage the Mortgaged
Property for the benefit of Mortgagee until Mortgagee or its designee is so
licensed and certified to operate the Mortgaged Property.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance when due or within any applicable
cure period of any term, covenant or condition required by this Mortgage or the
Credit Agreement (with respect to the Mortgaged Property), Mortgagee may pay,
perform or observe the same, and all payments made or costs or expenses incurred
by Mortgagee in connection therewith shall be secured hereby and shall be,
without demand, immediately repaid by Mortgagor to Mortgagee with interest
thereon at the Interest Rate. Mortgagee shall be the judge using reasonable
discretion of the necessity for any such actions and of the amounts to be paid.
Mortgagee is hereby empowered to enter and to authorize others to enter upon the
Premises or the Improvements or any part thereof for the purpose of performing
or observing any such defaulted term, covenant or condition without having any
obligation to so perform or observe and, absent gross negligence or willful
misconduct, without thereby becoming liable to Mortgagor, to any person in
possession holding under Mortgagor or to any other person.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right, but subject to any limitations of
applicable law, including healthcare laws, to the appointment of a receiver to
take possession of and to operate the Mortgaged Property and to collect and
apply the Rents. The receiver shall have all of the rights and powers permitted
under the laws of the state wherein the Mortgaged Property is located. Mortgagor
shall pay to Mortgagee upon demand all reasonable expenses, including receiver’s
fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of



--------------------------------------------------------------------------------

the power of foreclosure or of sale granted to Mortgagee by applicable law or
this Mortgage. In such case, Mortgagee may commence a civil action to foreclose
this Mortgage, or it may proceed and sell the Mortgaged Property to satisfy any
Obligation. Mortgagee or an officer appointed by a judgment of foreclosure to
sell the Mortgaged Property, may sell all or such parts of the Mortgaged
Property as may be chosen by Mortgagee at the time and place of sale fixed by it
in a notice of sale, either as a whole or in separate lots, parcels or items as
Mortgagee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder. Mortgagee or an officer appointed by a judgment
of foreclosure to sell the Mortgaged Property may postpone any foreclosure or
other sale of all or any portion of the Mortgaged Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale.
Without further notice, Mortgagee or an officer appointed to sell the Mortgaged
Property may make such sale at the time fixed by the last postponement, or may,
in its discretion, give a new notice of sale. Any person, including Mortgagor or
Mortgagee or any designee or affiliate thereof, may purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Mortgagee
(including costs of evidence of title in connection with the sale), Mortgagee or
an officer that makes any sale shall apply the proceeds of sale in the manner
set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.



--------------------------------------------------------------------------------

 

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Mortgagee (in their respective capacities as such hereunder or
under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Mortgage, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent and/or the Mortgagee hereunder or under any
other Loan Document on behalf of any Mortgagor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, the
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
provided that the proceeds of any collection or sale of the Deposit L/C
Collateral shall be applied, first, to the payment in full of the Deposit L/C
Obligations and, second, to the extent not so applied, to the payment in full of
the Obligations (other than the Deposit L/C Obligations); and

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.



--------------------------------------------------------------------------------

 

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Collateral by the Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the Mortgagee
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Mortgagee or such officer or be answerable in
any way for the misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property without the consent of Mortgagee
after any foreclosure sale by Mortgagee, at Mortgagee’s election Mortgagor shall
be deemed a tenant holding over and shall forthwith surrender possession to the
purchaser or purchasers at such sale or be summarily dispossessed or evicted
according to provisions of law applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.



--------------------------------------------------------------------------------

 

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.



--------------------------------------------------------------------------------

 

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of



--------------------------------------------------------------------------------

this Mortgage, and this Mortgage shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04. Satisfaction and Cancelation. (a) This Mortgage shall terminate
when all the Loan Document Obligations and Deposit L/C Obligations have been
indefeasibly paid in full (other than any contingent obligations for which no
claim or demand for payment has been made) and the Lenders have no further
commitment to lend under the Credit Agreement, the aggregate Deposit L/C
Exposure and RF L/C Exposure has been reduced to zero and the Issuing Banks have
no further obligations to issue Letters of Credit under the Credit Agreement.

Mortgagor shall automatically be released from its obligations hereunder upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which Mortgagor ceases to be a Subsidiary.4

(b) Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Mortgagor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.08
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(c) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Mortgagee shall promptly execute and deliver to Mortgagor,
at such Mortgagor’s expense, a release of this Mortgage and all Uniform
Commercial Code termination statements and similar documents that

 

 

4

Should be deleted if Mortgagor is the Borrower.



--------------------------------------------------------------------------------

Mortgagor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or representation or warranty by the Mortgagee or any Secured Party.
Without limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Borrower shall reimburse the Mortgagee upon demand for all costs
and out of pocket expenses, including the fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section.

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy



--------------------------------------------------------------------------------

available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[NAME OF MORTGAGOR], a [            ] corporation,

by:

       

Name:

Title:



--------------------------------------------------------------------------------

 

[ADD LOCAL FORM OF ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

 

Exhibit A

to Mortgage

Description of the Land



--------------------------------------------------------------------------------

 

Appendix A

to Mortgage

Local Law Provisions



--------------------------------------------------------------------------------

 

EXHIBIT F-1

[FORM OF]

OPINION OF FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP

(Attached)



--------------------------------------------------------------------------------

 

October 18, 2010

To the Lenders and the Agents and the Issuing Bank Referred to Below

c/o Credit Suisse, as Administrative Agent and Collateral Agent

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

We have acted as special New York counsel for SHG Services, Inc. (to be renamed
Sun Healthcare Group, Inc.), a Delaware corporation (the “Company”); Sun
Healthcare Group, Inc., a Delaware corporation (the “Parent”); Harborside
Healthcare Corporation, a Delaware corporation (“Harborside”); Peak Medical
Corporation, a Delaware corporation (“Peak”); Regency Health Services, Inc., a
Delaware corporation (“Regency”); CareerStaff Unlimited, Inc., a Delaware
corporation (“CareerStaff”); and SunBridge Care Enterprises, Inc., a Delaware
corporation (“Sunbridge”, and together with Parent, Harborside, Peak, Regency,
and CareerStaff, the “Delaware Significant Guarantors”, and together with the
Company, the “Delaware Significant Obligors”); the entities organized under the
laws of the State of Delaware and listed on Schedule 1 hereto (the “Other
Delaware Guarantors”); and the other entities listed on Schedule 2 hereto (the
“Other Guarantors”, and together with the Other Delaware Guarantors and the
Delaware Significant Obligors, the “Obligors”), in connection with the Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), among the
Company, the Parent, the financial institutions from time to time party thereto
as lenders (the “Lenders”), and Credit Suisse AG, as administrative agent (in
such capacity, the “Administrative Agent”), collateral agent (in such capacity,
the “Collateral Agent”, and together with the Administrative Agent, the
“Agents”) and as issuing bank (in such capacity, the “Issuing Bank”). The
Obligors organized under the Delaware General Corporate Law (the “DGCL”) are
referred to herein as the “Delaware Corporate Obligors”. This opinion is
delivered to you pursuant to Section 4.02(a)(i) of the Credit Agreement.
Capitalized terms used herein that are defined in, or by reference in, the
Credit Agreement have the meanings assigned to such terms therein, or by
reference therein, unless otherwise defined herein. The Uniform Commercial Code
of the State of New York is referred to herein as the “NYUCC.” Terms used herein
that are defined in Articles 8 and 9 of the NYUCC and not otherwise defined
herein have the meanings assigned to such terms therein. The Uniform Commercial
Code of the State of Delaware is referred to herein as the “DEUCC.” “UCC” means
the NYUCC and the DEUCC, as applicable. With your permission, all assumptions
and statements of reliance herein have been made without any independent
investigation or verification on our part, and we express no opinion with
respect to the subject matter or accuracy of such assumptions or items relied
upon.

In connection with this opinion, we have (i) investigated such questions of law,
(ii) examined originals, or certified, conformed or reproduction copies, of such
documents and records of each Obligor, such certificates of public officials and
such other documents, and (iii) received such information from officers and
representatives of each Obligor and others, as we have deemed necessary or
appropriate for the purposes of this opinion. We have examined, among other
documents, the following (each dated the date hereof, unless otherwise noted):



--------------------------------------------------------------------------------

 

(a) An executed copy of the Credit Agreement;

(b) An executed copy of the Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) among the Company, the Parent, the Guarantors party
thereto, and the Collateral Agent;

(c) An executed copy of the Deposit Account Control Agreement (the “L/C Deposit
Account Control Agreement”) among the Company, the Collateral Agent and JPMorgan
Chase Bank, N.A., as deposit account bank (in such capacity, the “L/C Deposit
Account Bank”), with respect to the deposit account referenced therein (the “L/C
Deposit Account”);

(d) Unfiled copies of financing statements on form UCC-1 (the “DE Financing
Statements”) naming the Delaware Significant Obligors (other than Parent) as
debtors and the Collateral Agent as secured party, which are attached hereto as
Exhibit A, which DE Financing Statements we understand are to be filed with the
Office of the Secretary of State of the State of Delaware, Uniform Commercial
Code Section (the “DE Filing Office”); and

(e) The Officers’ Certificate of the Obligors delivered to us in connection with
this opinion, a copy of which is attached hereto as Exhibit B.

The documents referred to in items (a) through (c) above are referred to herein
collectively as the “Financing Documents”; and the documents referred to in
items (a) through (e) above are referred to herein collectively as the
“Documents”.

In all such examinations, we have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of original and
certified documents and the conformity to original or certified copies of all
copies submitted to us as conformed or facsimile, electronic or photo static
copies. As to various questions of fact relevant to the opinions expressed
herein, we have relied upon, and assume the accuracy of, statements and
representations contained in the Documents and certificates and other
information of or from representatives of each Obligor and others and assume
compliance on the part of all parties to the Documents with their covenants and
agreements contained therein. With respect to the opinions expressed in
paragraph 1 below, we have relied solely upon certificates of public officials.
The opinions expressed in clause (b) of paragraph 4 below are limited to our
review of only those laws and regulations that, in our experience, are normally
applicable to borrowers and guarantors in transactions of the type contemplated
by the Financing Documents.

To the extent it may be relevant to the opinions expressed herein, we have
assumed (i) that all of the parties to the Financing Documents (other than the
Delaware Significant Obligors) are validly existing and in good standing under
the laws of their respective jurisdictions of organization and have the power
and authority to execute and deliver the Financing Documents, to perform their
obligations thereunder and to consummate the transactions contemplated thereby,
(ii) that the Financing Documents have been duly authorized, executed and
delivered by all of the parties thereto (other than the Delaware Significant
Obligors), (iii) that the Financing Documents constitute valid and binding
obligations of all the parties thereto (other than the Obligors), enforceable
against such parties in accordance with their respective terms, and (iv) that
all of the parties to the Financing Documents comply with all laws applicable
thereto.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

 

2



--------------------------------------------------------------------------------

 

1. Each Delaware Significant Obligor is a corporation validly existing and in
good standing under the laws of the State of Delaware.

2. Each Delaware Significant Obligor has the requisite corporate power, and has
taken all corporate action necessary to authorize it, to execute and deliver
each of the Financing Documents to which it is a party, to perform its
obligations thereunder and to grant the security interests pursuant to the
Financing Documents to which it is a party.

3. Each Delaware Significant Obligor has duly executed and delivered each of the
Financing Documents to which it is a party.

4. The execution and delivery by each Obligor of the Financing Documents to
which it is a party and the performance by each Obligor of its obligations
thereunder:

(a) solely with respect to each Delaware Significant Obligor, do not contravene
any provision of the certificate of incorporation or by-laws of such Delaware
Significant Obligor; and

(b) do not violate the laws, or regulations of any governmental agency or
authority, of the United States of America or the State of New York or, solely
with respect to the Delaware Corporate Obligors, the provisions of the Delaware
General Corporation Law applicable to such Delaware Corporate Obligor or its
property and do not require under such laws or regulations any filing or
registration by such Obligor with, or approval or consent to such Obligor of,
any such governmental agency or authority that has not been made or obtained
except (i) those required in the ordinary course of business after the date
hereof in connection with the performance by such Obligor of its obligations
under certain covenants contained in the Financing Documents, (ii) to perfect or
release security interests or other liens thereunder, and (iii) pursuant to
securities and other laws that may be applicable to the disposition of any
collateral subject thereto.

5. Each of the Financing Documents is a valid and binding obligation of each
Obligor that is a party thereto enforceable against such Obligor in accordance
with its terms.

6. The borrowings by the Company under the Credit Agreement and the application
of the proceeds thereof as provided therein do not violate Regulations T, U or X
of the Board of Governors of the Federal Reserve System.

7. No Obligor is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended.

8. The Guarantee and Collateral Agreement creates in favor of the Collateral
Agent, for the benefit of the Secured Parties (as defined in the Guarantee and
Collateral Agreement, the “Secured Parties”), as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), a security
interest in the Grantors’ (as defined in the Guarantee and Collateral Agreement
but as used herein only including Grantors that are Obligors, the “Grantors”)
rights in the Collateral (as defined in the Guarantee and Collateral Agreement,
the “Collateral”) in which a security interest may be created under Article 9 of
the NYUCC (the “Article 9 Collateral”).

9. Upon filing of the DE Financing Statements with the DE Filing Office, the
Collateral Agent will have, for the benefit of the Secured Parties, a perfected
security interest in the Delaware Significant Obligors’ (other than Parent)
rights in that portion of the Article 9 Collateral described in the

 

3



--------------------------------------------------------------------------------

DE Financing Statements in which a security interest may be perfected by filing
a financing statement under the DEUCC.

10. The Guarantee and Collateral Agreement, together with physical delivery of,
the certificates representing the shares of stock and membership interests
identified on part (I) of Schedule I to the Guarantee and Collateral Agreement
(the “Pledged Equity Securities”) accompanied by an effective indorsement to the
Collateral Agent or in blank, to the Collateral Agent, in the State of New York,
creates in favor of the Collateral Agent, for the benefit of the Secured Parties
a perfected security interest in the Grantors’ rights in the Pledged Equity
Securities.

11. The Guarantee and Collateral Agreement, together with the Collateral Agent
taking physical possession in the State of New York of the instruments
identified on part (II) of Schedule I to the Guarantee and Collateral Agreement
(the “Pledged Debt Securities”), creates in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected security interest in the
Grantors’ rights in the Pledged Debt Securities.

12. The Guarantee and Collateral Agreement, together with the L/C Deposit
Account Control Agreement, creates in favor of the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest in the Company’s
rights in the L/C Deposit Account.

We have assumed for purposes of our opinions in paragraphs 8 through 12 above
the following:

(i) that each Grantor has (or has the power to transfer) sufficient rights in
the Collateral for the security interest in favor of the Collateral Agent to
attach; and value has been given by the Lenders to each of the Grantors for the
security interest granted by each Grantor in the Collateral;

(ii) that (x) the certificate of incorporation of each Delaware Significant
Obligor has not been amended, (y) the name and jurisdiction of organization of
each Delaware Significant Obligor is true and accurate in accordance with the
records of the Secretary of State of the State of Delaware and (z) there are no
proceedings for the merger, consolidation, dissolution, liquidation,
termination, change of jurisdiction of organization or change of name of any
Delaware Significant Obligor;

(iii) that the Guarantee and Collateral Agreement and the DE Financing
Statements reasonably identify what is described as the collateral;

(iv) that the Collateral Agent (or any bailee of the Collateral Agent) is not
acting as a securities intermediary in connection with any of the Collateral or
the Financing Documents;

(v) that the Grantors do not control, are not controlled by, and are not under
common control with, the Collateral Agent (or any bailee of the Collateral
Agent); the Collateral Agent, or any bailee that has acknowledged in an
authenticated record that it is holding on behalf of the Collateral Agent,
retains continuous and exclusive possession in the State of New York of the
Pledged Equity Securities and Pledged Debt Securities and has possession of such
items solely on behalf of the Secured Parties and not any other person; the
Pledged Equity Securities are the only certificates issued and outstanding with
respect to the shares of capital stock and limited liability company membership
interests intended to be represented thereby; the Pledged Equity Securities
(other than those issued by a Delaware Corporate Obligor) are certificated
securities; and the Pledged Debt Securities are the only writings evidencing the
debt intended to be evidenced thereby;

(vi) the L/C Deposit Account Control Agreement will remain in continuous effect
without any amendment, modification or waiver;

 

4



--------------------------------------------------------------------------------

 

(vii) the L/C Deposit Account Bank is a bank, the L/C Deposit Account is a
deposit account and the jurisdiction of the L/C Deposit Account Bank is the
State of New York; and no investment property is deposited in the L/C Deposit
Account and the L/C Deposit Account is not evidenced by an instrument;

The opinions set forth above are subject to the following qualifications:

(A) We express no opinion as to:

(i) the validity, binding effect or enforceability of any provision in any
Financing Document:

(a) relating to (I) forum selection or submission to jurisdiction (including any
waiver of any objection to venue in any court or that a court is an inconvenient
forum) to the extent that the validity, binding effect or enforceability of such
provision is to be considered by any court other than a court of the State of
New York, or (II) choice of governing law to the extent that the validity,
binding effect or enforceability of such provision (x) is to be considered by
any court other than a court of the State of New York or a federal court sitting
in the State of New York, in each case applying the choice of law rules of the
State of New York, or (y) is contrary to the governing law provided in Sections
1-105(2), 5-116, 8-110 or 9-301 to 9-306 of the NYUCC, or (III) service of
process, or (IV) waivers of any rights to trial by jury;

(b) relating to (I) indemnification, contribution or exculpation in connection
with violations of applicable laws, statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution, or (II)
exculpation of any party in connection with its own negligence the enforcement
of which a court determines in the circumstances to be unfair or insufficiently
explicit or contrary to public policy;

(c) specifying that provisions thereof may be modified or waived only in
writing;

(d) that purports to give any person the power to accelerate obligations,
foreclose on collateral or require additional collateral at will or without
notice to the Obligor;

(e) relating to payment of late charges, interest (or discount or equivalent
amounts), premium, “make-whole” payments, collection costs or fees at a rate or
in an amount, after or upon the maturity or acceleration of the liabilities
evidenced or secured thereby or after or during the continuance of any default
or other circumstance, or upon prepayment, that a court would determine in the
circumstances to be unreasonable, a penalty or a forfeiture;

(f) relating to any purported waiver, release or variation of rights or other
agreement to similar effect (all of the foregoing, collectively, a “Waiver”) by
any Obligor under any of the Financing Documents to the extent limited by
Sections 1-102(3), 5-103(c), 9-602 or 9-603 of the NYUCC or other provisions

 

5



--------------------------------------------------------------------------------

of applicable law (including judicial decisions), or to the extent that such a
Waiver applies to a right, claim, duty, ground for discharge or release of, or
defense available to, an obligor generally or as a guarantor or co-obligor or
otherwise available as a matter of law (including judicial decisions), except to
the extent that such a Waiver is effective under and is not prohibited by
Sections 9-602 or 9-603 of the NYUCC or other applicable law (including judicial
decisions);

(g) that purports to create a trust, power of attorney, or other fiduciary
relationship;

(h) specifying that any person purchasing a participation from a Lender or other
person may exercise set-off or similar rights with respect to such participation
or that a Lender or other person may exercise set-off rights other than in
accordance with applicable law;

(i) which is inconsistent with Article 5 of the NYUCC;

(j) requiring that any amount due at maturity be paid at an earlier date to the
extent that it has not been earned at such earlier date;

(k) that purports to limit the ability of any Grantor or any other person to
transfer any of its right, title or interest in or to any collateral, to the
extent contemplated by Section 9-401 of the NYUCC or other applicable law
regarding restraints on alienation;

(l) relating to third party beneficiary rights of the Agents, the Lenders or
other Persons;

(m) that purports to create separate and distinct grants of security interests
for different groups of Secured Parties in the Collateral; and

(n) Section 4.01(c) and Section 7.19 of the Guarantee and Collateral Agreement.

(ii) the effect of any law of any jurisdiction other than the State of New York
wherein any party to the Financing Documents may be located or wherein
enforcement of any Financing Document may be sought that limits the rates of
interest legally chargeable or collectible;

(iii) the right, title or interest of any Grantor (or the power of any Grantor
to transfer rights) in or to any collateral under the Financing Documents or any
other property; whether any property constitutes a particular type of collateral
under the UCC; or the validity or effectiveness for any purpose of any such
collateral or any other property;

(iv) except as expressly stated in paragraphs 8 through 12 above, the creation,
attachment, validity, binding effect, enforceability or perfection of any
security interest, pledge, lien, mortgage or other encumbrance that may be
created under any of the Financing Documents, or (y) the priority or other
effect of perfection or non-perfection of any security interest created under
any of the Financing Documents;

 

6



--------------------------------------------------------------------------------

 

(v) the creation, attachment, validity, binding effect, enforceability,
perfection, priority or other effect of perfection or non-perfection of any
security interest in: (1) the proceeds of any collateral other than in
accordance with, and subject to the limitations set forth in, Section 9-315 of
the NYUCC, (2) goods that are accessions to, or commingled or processed with,
other goods other than in accordance with, and subject to the limitations set
forth in, Section 9-335 or 9-336 of the NYUCC, (3) any item of collateral
subject to a certificate-of-title statute or other statute, regulation or treaty
set forth in Section 9-311(a) of the NYUCC, (4) consumer goods, (5) commercial
tort claims, (6) rights to demand payment or performance under a letter of
credit, (7) commodity accounts or commodity contracts, (8) as extracted
collateral, (9) farm products, (10) goods that are or are to become fixtures,
(11) health care insurance receivables, (12) manufactured homes, (13) standing
timber or timber to be cut, (14) cooperative apartment interests, (15) any item
of collateral that is subject to restriction on or prohibition against transfer
(except to the extent limited by Sections 9-401, 9-406, 9-407, 9-408 or 9-409 of
the NYUCC) contained in an agreement, instrument, document or applicable law
governing, evidencing or otherwise relating to such item, or (16) any
obligations of the United States of America, a state, a foreign country or any
other governmental unit;

(vi) any filings or other actions required after the date of this opinion to
maintain the perfection, priority or other effect of perfection of the security
interests under the Financing Documents in any collateral;

(vii) any agreement, instrument or other document referred to, or incorporated
by reference, in any of the Financing Documents, other than the Financing
Documents listed in this opinion letter; and

(viii) any matters subject to, or the effect of, any Federal, state or local
laws, regulations or policies relating to health care, including, but not
limited to, licensure, permitting, registrations, certification, and
reimbursement (including, but not limited to, Medicare, Medicaid, CHAMPVA,
TRICARE and any other Federal or state health care program or regulatory
agency), the Health Insurance Portability and Accountability Act of 1996, the
Food, Drug & Cosmetic Act, 42 U.S.C. §1320a-7, 7a and 7b, 42 U.S.C. §1395nn, 31
U.S.C. §3729-3733 and any related Federal, state or local laws, regulations or
policies.

(B) Our opinions are subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, (ii) general equitable principles
(including, without limitation, standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses and limits on the availability of
equitable remedies), whether considered in a proceeding at law or in equity, and
(iii) the qualification that certain provisions of the Financing Documents may
be unenforceable in whole or in part, but the inclusion of such provisions does
not affect the validity as against any Obligor of the Financing Documents as a
whole, and the Financing Documents and the laws of the State of New York contain
adequate provisions for enforcing payment of the obligations governed or secured
thereby, subject to the other qualifications contained in this letter.

(C) Provisions in the Guarantee and Collateral Agreement that provide that the
Obligors’ liability thereunder shall not be affected by actions or failures to
act on the part of the recipient of the guarantee or by modifications or waivers
of provisions of the guaranteed obligations might not be enforceable if such
actions, failures to act, modifications or waivers so change the essential
nature of the

 

7



--------------------------------------------------------------------------------

terms and conditions of the guaranteed obligations that, in effect, a new
contract has arisen between such recipient and the primary obligor on whose
behalf the guarantee was issued.

(D) We have assumed that (i) the obligations of each Obligor under the Financing
Documents are necessary or convenient to the conduct, promotion or attainment of
the business of each such Obligor; and (ii) consideration that is sufficient to
support the agreements of each Obligor under the Financing Documents has been
received by each such Obligor.

(E) We express no opinion as to the application of, and our opinions are subject
to the effect, if any, of

(i) laws or regulations applicable to the subject transactions because of the
legal or regulatory status of any of the parties to the Financing Documents or
the legal or regulatory status of any of their affiliates;

(ii) federal or state securities or “blue sky” laws or rules and regulations of
the Financial Industry Regulatory Authority;

(iii) laws governing the liquidation or dissolution of, or the distribution of
assets of, any person or entity (including any laws relating to the payment of
dividends or other distributions on or the redemption or repurchase of capital
stock or other equity interests);

(iv) bulk sale or bulk transfer laws;

The opinions expressed herein are limited to the federal laws of the United
States of America and the laws of the State of New York and, to the extent
relevant to the opinions expressed in paragraphs 1, 2 and 4 above, the Delaware
General Corporation Law, each as currently in effect; and no opinion is
expressed with respect to any other laws or any effect that such other laws may
have on the opinions expressed herein.

Our opinions in paragraphs 8 and 12 above are limited to Article 9 of the NYUCC,
our opinions in paragraphs 10 and 11 are limited to Articles 8 and 9 of the
NYUCC, and, therefore, those opinions do not address (i) laws of jurisdictions
other than New York, and of New York except for Articles 8 or 9, as the case may
be, of the NYUCC, (ii) collateral of a type not subject to Article 9 of the
NYUCC, and (iii) except as stated in paragraphs 10, 11 and 12 above, under the
NYUCC what law governs perfection of the security interests granted in the
collateral addressed by this opinion letter. Our opinions in paragraph 9 above
are limited to Article 9 of the DEUCC and, therefore, those opinions do not
address (i) laws of jurisdictions other than Delaware, and of Delaware except
for Article 9 of the DEUCC, (ii) collateral of a type not subject to Article 9
of the DEUCC, and (iii) except as stated in paragraph 9 above, under the DEUCC
what law governs perfection of the security interests granted in the collateral
addressed by this opinion letter.

This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the opinions expressly stated herein. The
opinions expressed herein are given only as of the date hereof, and we undertake
no responsibility to update or supplement this opinion letter after the date
hereof for any reason.

 

8



--------------------------------------------------------------------------------

 

The opinions expressed herein are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Lenders in connection with
the Financing Documents and may not be relied upon in any manner or used for any
purpose by any other person, and may not be quoted in whole or in part, without
our prior written consent.

Very truly yours,

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP



--------------------------------------------------------------------------------

 

Schedule 1

Other Delaware Guarantors

 

Other Delaware Guarantor

  

Jurisdiction

1240 Pinebrook Road, LLC    DE 1501 SE 24th Road, LLC    DE 1775 Huntington
Lane, LLC    DE 1980 Sunset Point Road, LLC    DE 2600 Highlands Boulevard,
North, LLC    DE 2900 Twelfth Street North, LLC    DE 3865 Tampa Road, LLC    DE
4602 Northgate Court, LLC    DE 4927 Voorhees Road, LLC    DE Allegiance Hospice
Care of Connecticut, LLC    DE Allegiance Hospice Care of Massachusetts, Inc.   
DE Allegiance Hospice Care of New Hampshire, LLC    DE Allegiance Hospice Care
of Southeastern Massachusetts, LLC    DE Allegiance Hospice Group, Inc.    DE
Americare Health Services Corp.    DE Bradford Square Nursing, LLC    DE
Crestview Nursing, LLC    DE Falmouth Healthcare, LLC    DE Florida
Administrative Services, LLC    DE Florida Holdings I, LLC    DE Florida
Holdings II, LLC    DE Florida Holdings III, LLC    DE Grant Manor LLC    DE
Harborside Administrative Services, LLC    DE Harborside Health I LLC    DE
Harborside Holdings I, LLC    DE Harborside Point Place, LLC    DE Harborside
Swanton, LLC    DE Harborside Sylvania, LLC    DE Harborside Troy, LLC    DE HBR
Bardwell LLC    DE HBR Barkely Drive, LLC    DE HBR Bowling Green LLC    DE HBR
Brownsville, LLC    DE HBR Campbell Lane, LLC    DE Hbr Danbury, LLC    DE HBR
Elizabethtown, LLC    DE Hbr Kentucky, LLC    DE HBR Lewisport, LLC    DE HBR
Madisonville, LLC    DE HBR Owensboro, LLC    DE HBR Paducah, LLC    DE Hbr
Stamford, LLC    DE Hbr Trumbull, LLC    DE HBR Woodburn, LLC    DE KHI LLC   
DE Klondike Manor LLC    DE Leisure Years Nursing, LLC    DE



--------------------------------------------------------------------------------

 

Other Delaware Guarantor

  

Jurisdiction

LTC Leasing, LLC    DE Marietta Healthcare, LLC    DE Mashpee Healthcare, LLC   
DE Massachusetts Holdings I, LLC    DE Ohio Holdings I, LLC    DE Owenton Manor
Nursing, LLC    DE Peak Medical Ancillary Services, Inc.    DE Peak Medical
Colorado No. 2, Inc.    DE Peak Medical Colorado No. 3, Inc.    DE Peak Medical
Farmington, Inc.    DE Peak Medical Gallup, Inc.    DE Peak Medical Idaho
Operations, Inc.    DE Peak Medical Las Cruces No. 2, Inc.    DE Peak Medical
Las Cruces, Inc.    DE Peak Medical Montana Operations, Inc.    DE Peak Medical
New Mexico No. 3, Inc.    DE Peak Medical NM Management Services, Inc.    DE
Peak Medical of Boise, Inc.    DE Peak Medical of Colorado, Inc.    DE Peak
Medical of Idaho, Inc.    DE Peak Medical of Montana, Inc.    DE Peak Medical of
Utah, Inc.    DE Peak Medical Oklahoma No. 1, Inc.    DE Peak Medical Oklahoma
No. 11, Inc.    DE Peak Medical Oklahoma No. 12, Inc.    DE Peak Medical
Oklahoma No. 13, Inc.    DE Peak Medical Oklahoma No. 3, Inc.    DE Peak Medical
Oklahoma No. 4, Inc.    DE Peak Medical Oklahoma No. 5, Inc.    DE Peak Medical
Oklahoma No. 7, Inc.    DE Peak Medical Oklahoma No. 8, Inc.    DE Peak Medical
Oklahoma No. 9, Inc.    DE Peak Medical Roswell, Inc.    DE Peak Medical Utah
No. 2, Inc.    DE Pine Tree Villa LLC    DE PM Henryetta Holdings, Inc.    DE PM
Oxygen Services, Inc.    DE ProCare One Nurses, LLC    DE Regency Nursing, LLC
   DE SunAlliance Healthcare Services, Inc.    DE SunBridge Hallmark Health
Services, Inc.    DE SunBridge San Bernardino Rehabilitation Hospital, Inc.   
DE SunDance Rehabilitation Agency, Inc.    DE Vital Care Services, LLC    DE
Wakefield Healthcare, LLC    DE Westfield Healthcare, LLC    DE Woodspoint LLC
   DE



--------------------------------------------------------------------------------

 

Schedule 2

Other Guarantors

 

Other Guarantor

  

Jurisdiction

SunBridge Braswell Enterprises, Inc.    CA SunBridge Brittany Rehabilitation
Center, Inc.    CA SunBridge Carmichael Rehabilitation Center    CA SunBridge
Harbor View Rehabilitation Center    CA SunBridge Meadowbrook Rehabilitation
Center    CA SunBridge Paradise Rehabilitation Center, Inc.    CA SunBridge
Shandin Hills Rehabilitation Center    CA CareerStaff Services Corporation    CO
SunBridge Retirement Care Associates, LLC    CO SunDance Rehabilitation
Corporation    CT Huntington Place Limited Partnership    FL Atlantic Medical
Supply Company, Inc.    GA SunBridge Charlton Healthcare, LLC    GA SunBridge
Gardendale Health Care Center, Inc.    GA SunBridge Jeff Davis Healthcare, LLC
   GA SunBridge Statesboro Healthcare Center, Inc.    GA SunBridge Summers
Landing, Inc.    GA SunBridge West Tennessee, Inc.    GA Countryside Care Center
Corp.    MA Harborside Connecticut Limited Partnership    MA Harborside Danbury
Limited Partnership    MA Harborside Healthcare Advisors Limited Partnership   
MA Harborside Healthcare Baltimore Limited Partnership    MA Harborside
Healthcare Limited Partnership    MA Harborside Massachusetts Limited
Partnership    MA Harborside New Hampshire Limited Partnership    MA Harborside
North Toledo Limited Partnership    MA Harborside of Cleveland Limited
Partnership    MA Harborside of Dayton Limited Partnership    MA Harborside of
Ohio Limited Partnership    MA Harborside Rehabilitation Limited Partnership   
MA Harborside Rhode Island Limited Partnership    MA Harborside Toledo Business
LLC    MA Harborside Toledo Limited Partnership    MA HHCI Limited Partnership
   MA Maryland Harborside Corp.    MA Massachusetts Holdings II, Limited
Partnership    MA Riverside Retirement Limited Partnership    MA Great Falls
Health Care Company, LLC    MT SunBridge Regency-North Carolina, Inc.    NC
SunBridge Clipper Home of North Conway, Inc.    NH SunBridge Clipper Home of
Portsmouth, Inc.    NH SunBridge Clipper Home of Rochester, Inc.    NH SunBridge
Clipper Home of Wolfeboro, Inc.    NH SunBridge Goodwin Nursing Home, Inc.    NH
Masthead Corporation    NM SunBridge Healthcare Corporation    NM SunHealth
Specialty Services, Inc.    NM



--------------------------------------------------------------------------------

 

Other Guarantor

  

Jurisdiction

SunMark of New Mexico, Inc.    NM The Mediplex Group, Inc.    NM SunBridge
Circleville Health Care Corp.    OH SunBridge Marion Health Care Corp.    OH
SolAmor Hospice Corporation    OK SunBridge Regency-Tennessee, Inc.    TN
SunDance Services Corporation    TN Peak Medical Peachtree, Inc.    UT SunBridge
Care Enterprises West    UT SunBridge Nursing Home, Inc.    WA SunBridge Beckley
Health Care Corp.    WV SunBridge Dunbar Health Care Corp.    WV SunBridge
Glenville Health Care, Inc.    WV SunBridge Putnam Health Care Corp.    WV
SunBridge Salem Health Care Corp.    WV



--------------------------------------------------------------------------------

 

Exhibit A

DE Financing Statements



--------------------------------------------------------------------------------

 

Exhibit B

Officers’ Certificate



--------------------------------------------------------------------------------

 

EXHIBIT F-2

[FORM OF]

OPINION OF GENERAL COUNSEL

(Attached)



--------------------------------------------------------------------------------

 

October 18, 2010

To the Lenders and the Agents and the Issuing Bank Referred to Below

c/o Credit Suisse, as Administrative Agent and Collateral Agent

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

I am the General Counsel to SHG Services, Inc. (to be renamed Sun Healthcare
Group, Inc.), a Delaware corporation (the “Company”); Sun Healthcare Group,
Inc., a Delaware corporation (the “Parent”); the entities organized under the
laws of the State of California and listed on Schedule 1 hereto (the “California
Guarantors”); and the other entities listed on Schedule 2 hereto (the “Other
Guarantors”, and together with the Company, the Parent and the California
Guarantors, the “Obligors”), in connection with the Credit Agreement, dated as
of the date hereof (the “Credit Agreement”), among the Company, the Parent, the
financial institutions from time to time party thereto as lenders (the
“Lenders”), and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent (in such capacity, the “Collateral
Agent”, and together with the Administrative Agent, the “Agents”) and as issuing
bank (in such capacity, the “Issuing Bank”). This opinion is delivered to you
pursuant to Section 4.02(a)(ii) of the Credit Agreement. Capitalized terms used
herein that are defined in, or by reference in, the Credit Agreement have the
meanings assigned to such terms therein, or by reference therein, unless
otherwise defined herein. The Uniform Commercial Code of the State of California
is referred to herein as the “CAUCC.” Terms used herein that are defined in
Article 9 of the CAUCC and not otherwise defined herein have the meanings
assigned to such terms therein. With your permission, all assumptions and
statements of reliance herein have been made without any independent
investigation or verification on my part, and I express no opinion with respect
to the subject matter or accuracy of such assumptions or items relied upon.

In connection with this opinion, in my capacity as General Counsel of the
Obligors, I have (i) examined originals, or certified, conformed or reproduction
copies, of such documents and records of each Obligor, such certificates of
public officials and such other documents, and (ii) received such information
from officers and representatives of each Obligor and others, as I have deemed
necessary or appropriate for the purposes of this opinion. I have examined,
among other documents, the following (each dated the date hereof, unless
otherwise noted):

(a) An executed copy of the Credit Agreement;

(b) An executed copy of the Guarantee and Collateral Agreement (the “Guarantee
and Collateral Agreement”) among the Company, the Parent, the Guarantors party
thereto, and the Collateral Agent; and

(c) Unfiled copies of financing statements on form UCC-1 (the “CA Financing
Statements”) naming the California Guarantors as debtors and the Collateral
Agent as secured party, which are



--------------------------------------------------------------------------------

attached hereto as Exhibit A, which CA Financing Statements I understand are to
be filed with the Office of the Secretary of State of the State of California
(the “CA Filing Office”).

The documents referred to in items (a) and (b) above are referred to herein
collectively as the “Financing Documents”; and the documents referred to in
items (a) through (c) above are referred to herein collectively as the
“Documents”.

I have assumed the authenticity of original and certified documents and the
conformity to original or certified copies of all copies submitted to me as
conformed or facsimile, electronic or photo static copies. As to various
questions of fact relevant to the opinions expressed herein, I have relied upon,
and assume the accuracy of, statements and representations contained in the
Documents and certificates and other information of or from representatives of
each Obligor and others and assume compliance on the part of all parties to the
Documents with their covenants and agreements contained therein.

To the extent it may be relevant to the opinions expressed herein, I have
assumed that (i) the Financing Documents constitute valid and binding
obligations of all the parties thereto, enforceable against such parties in
accordance with their respective terms, (ii) the Guarantee and Collateral
Agreement creates in favor of the Collateral Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement, the
“Secured Parties”), as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), a security interest in the California Guarantors’
rights in the Collateral (as defined in the Guarantee and Collateral Agreement,
the “Collateral”) in which a security interest may be created under Article 9 of
the Uniform Commercial Code in the State of New York (the “Article 9
Collateral”) and (iii) all of the parties to the Financing Documents comply with
all laws applicable thereto.

On the basis of such examination and my consideration of such questions of law
as I have deemed relevant in the circumstances, I am of the opinion, subject to
the assumptions and limitations set forth herein, that:

1. The execution and delivery by each Obligor of the Financing Documents to
which it is a party, and the performance by each Obligor of its obligations
thereunder, do not breach or cause a default under any agreement, do not violate
any court decree or order, in each case binding upon such Obligor or its
property (this opinion being limited (x) to those agreements, decrees or orders,
if any, that have been identified on Schedule 3 hereto and (y) in that I express
no opinion with respect to any of the foregoing not readily ascertainable from
the face of any such agreement, decree or order, or arising under or based upon
any cross default provision insofar as it relates to a default under an
agreement not so identified to me, or arising under or based upon any covenant
of a financial or numerical nature or requiring computation).

2. Upon filing of the CA Financing Statements with the CA Filing Office, the
Collateral Agent will have, for the benefit of the Secured Parties, a perfected
security interest in the California Guarantors’ rights in that portion of the
Article 9 Collateral described in the CA Financing Statements in which a
security interest may be perfected by filing a financing statement under the
CAUCC.

3. To my knowledge, (i) neither the Company nor any other Obligor is a party to
any action, suit or proceeding that challenges the validity or enforceability,
or seek to enjoin the performance, of the Financing Documents or (ii) except as
disclosed in the Financing Documents, there are no actions, suits,
investigations or proceedings, pending or threatened to which the Company or any
Obligor is a party, or to which any of their respective properties is subject,
that would be likely to have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

 

I have assumed for purposes of my opinions in paragraph 2 the following:

(i) that each California Guarantor has (or has the power to transfer) sufficient
rights in the Collateral for the security interest in favor of the Collateral
Agent to attach; and value has been given by the Lenders to each of the
California Guarantors for the security interest granted by each California
Guarantor in the Collateral; and

(ii) that the Guarantee and Collateral Agreement and the CA Financing Statements
reasonably identify what is described as the collateral.

The opinions set forth above are subject to the following qualifications:

I express no opinion as to:

(i) the right, title or interest of any California Guarantor (or the power of
any California Guarantor to transfer rights) in or to any collateral under the
Financing Documents or any other property; whether any property constitutes a
particular type of collateral under the CAUCC; or the validity or effectiveness
for any purpose of any such collateral or any other property;

(ii) except as expressly stated in paragraph 2 above, (x) the creation,
attachment, validity, binding effect, enforceability or perfection of any
security interest, pledge, lien, mortgage or other encumbrance that may be
created under any of the Financing Documents, or (y) the priority or other
effect of perfection or non-perfection of any security interest created under
any of the Financing Documents;

(iii) any filings or other actions required after the date of this opinion to
maintain the perfection, priority or other effect of perfection of the security
interests under the Financing Documents in any collateral; and

(iv) any agreement, instrument or other document referred to, or incorporated by
reference, in any of the Financing Documents, other than the Financing Documents
listed in this opinion letter.

The law covered by this opinion is limited to the present federal law of the
United States and the present law of the State of California. I express no
opinion as to the laws of any other jurisdiction and no opinion regarding the
statutes, administrative decisions, rules, regulations or requirements of any
county, municipality, subdivision or local authority of any jurisdiction. The
opinions in paragraph 2 above are limited to Article 9 of the CAUCC, and,
therefore, those opinions do not address (i) laws of jurisdictions other than
California, and of California except for Article 9, as the case may be, of the
CAUCC, and (ii) collateral of a type not subject to Article 9 of the CAUCC, and
(iii) except as stated in paragraph 2 above, under the CAUCC what law governs
perfection of the security interests granted in the collateral addressed by this
opinion letter.

Any statement in this opinion that is qualified by any phrase that includes the
words “to my knowledge” or similar words is limited to my actual present
knowledge after consultation with such attorneys employed by the Company or any
of its subsidiaries and under my supervision as I deem appropriate. I have not
undertaken any independent investigation to determine the accuracy of any such
statement.

 

3



--------------------------------------------------------------------------------

 

This opinion is furnished by me as General Counsel of the Company to you in
connection with the making of the Loans under the Credit Agreement, is solely
for your benefit and may not be relied upon by, nor may copies be delivered to,
any other person without my prior written consent. This opinion is expressly
limited to the matters set forth above, are given only as of the date hereof,
and I render no opinion, whether by implication or otherwise, as to any other
matters. I assume no obligation to update or supplement this opinion to reflect
any facts or circumstances that arise after the date of this opinion and come to
my attention, or any future changes in laws.

 

Very truly yours,

Michael Newman

General Counsel

 

4



--------------------------------------------------------------------------------

 

Schedule 1

California Guarantors

 

California Guarantor

  

Jurisdiction

SunBridge Brittany Rehabilitation Center, Inc.

  

CA

SunBridge Carmichael Rehabilitation Center

  

CA

SunBridge Harbor View Rehabilitation Center

  

CA

SunBridge Paradise Rehabilitation Center, Inc.

  

CA

SunBridge Regency Rehab Hospitals, Inc.

  

CA

SunBridge Stockton Rehabilitation Center, Inc.

  

CA



--------------------------------------------------------------------------------

 

Schedule 2

Other Guarantors

 

Other Guarantor

  

Jurisdiction

CareerStaff Services Corporation

  

CO

SunBridge Retirement Care Associates, LLC

  

CO

SunDance Rehabilitation Corporation

  

CT

1240 Pinebrook Road, LLC

  

DE

1501 SE 24th Road, LLC

  

DE

1775 Huntington Lane, LLC

  

DE

1980 Sunset Point Road, LLC

  

DE

2600 Highlands Boulevard, North, LLC

  

DE

2900 Twelfth Street North, LLC

  

DE

3865 Tampa Road, LLC

  

DE

4602 Northgate Court, LLC

  

DE

4927 Voorhees Road, LLC

  

DE

Allegiance Hospice Care of Connecticut, LLC

  

DE

Allegiance Hospice Care of Massachusetts, Inc.

  

DE

Allegiance Hospice Care of New Hampshire, LLC

  

DE

Allegiance Hospice Care of Southeastern Massachusetts, LLC

  

DE

Allegiance Hospice Group, Inc.

  

DE

Americare Health Services Corp.

  

DE

Bradford Square Nursing, LLC

  

DE

CareerStaff Unlimited, Inc.

  

DE

Crestview Nursing, LLC

  

DE

Falmouth Healthcare, LLC

  

DE

Florida Administrative Services, LLC

  

DE

Florida Holdings I, LLC

  

DE

Florida Holdings II, LLC

  

DE

Florida Holdings III, LLC

  

DE

Grant Manor LLC

  

DE

Harborside Administrative Services, LLC

  

DE

Harborside Health I LLC

  

DE

Harborside Holdings I, LLC

  

DE

Harborside Point Place, LLC

  

DE

Harborside Swanton, LLC

  

DE

Harborside Sylvania, LLC

  

DE

Harborside Troy, LLC

  

DE

HBR Bardwell LLC

  

DE

HBR Barkely Drive, LLC

  

DE

HBR Bowling Green LLC

  

DE

HBR Brownsville, LLC

  

DE

HBR Campbell Lane, LLC

  

DE

Hbr Danbury, LLC

  

DE

HBR Elizabethtown, LLC

  

DE

Hbr Kentucky, LLC

  

DE

HBR Lewisport, LLC

  

DE

HBR Madisonville, LLC

  

DE

HBR Owensboro, LLC

  

DE

HBR Paducah, LLC

  

DE

Hbr Stamford, LLC

  

DE

Hbr Trumbull, LLC

  

DE



--------------------------------------------------------------------------------

Other Guarantor

  

Jurisdiction

HBR Woodburn, LLC

  

DE

KHI LLC

  

DE

Klondike Manor LLC

  

DE

Leisure Years Nursing, LLC

  

DE

LTC Leasing, LLC

  

DE

Marietta Healthcare, LLC

  

DE

Mashpee Healthcare, LLC

  

DE

Massachusetts Holdings I, LLC

  

DE

Ohio Holdings I, LLC

  

DE

Owenton Manor Nursing, LLC

  

DE

Peak Medical Ancillary Services, Inc.

  

DE

Peak Medical Assisted Living, LLC

  

DE

Peak Medical Colorado No. 2, Inc.

  

DE

Peak Medical Colorado No. 3, Inc.

  

DE

Peak Medical Farmington, Inc.

  

DE

Peak Medical Corporation

  

DE

Peak Medical Gallup, Inc.

  

DE

Peak Medical Idaho Operations, Inc.

  

DE

Peak Medical Las Cruces No. 2, Inc.

  

DE

Peak Medical Las Cruces, Inc.

  

DE

Peak Medical Montana Operations, Inc.

  

DE

Peak Medical New Mexico No. 3, Inc.

  

DE

Peak Medical NM Management Services, Inc.

  

DE

Peak Medical of Boise, Inc.

  

DE

Peak Medical of Colorado, Inc.

  

DE

Peak Medical of Idaho, Inc.

  

DE

Peak Medical of Montana, Inc.

  

DE

Peak Medical of Utah, Inc.

  

DE

Peak Medical Oklahoma No. 1, Inc.

  

DE

Peak Medical Oklahoma No. 11, Inc.

  

DE

Peak Medical Oklahoma No. 12, Inc.

  

DE

Peak Medical Oklahoma No. 13, Inc.

  

DE

Peak Medical Oklahoma No. 3, Inc.

  

DE

Peak Medical Oklahoma No. 4, Inc.

  

DE

Peak Medical Oklahoma No. 5, Inc.

  

DE

Peak Medical Oklahoma No. 7, Inc.

  

DE

Peak Medical Oklahoma No. 8, Inc.

  

DE

Peak Medical Oklahoma No. 9, Inc.

  

DE

Peak Medical Roswell, Inc.

  

DE

Peak Medical Utah No. 2, Inc.

  

DE

Pine Tree Villa LLC

  

DE

PM Henryetta Holdings, Inc.

  

DE

PM Oxygen Services, Inc.

  

DE

ProCare One Nurses, LLC

  

DE

Regency Health Services, Inc.

  

DE

Regency Nursing, LLC

  

DE

SunAlliance Healthcare Services, Inc.

  

DE

SunBridge Care Enterprises, Inc.

  

DE

 

7



--------------------------------------------------------------------------------

Other Guarantor

  

Jurisdiction

SunBridge Hallmark Health Services, Inc.

  

DE

SunBridge San Bernardino Rehabilitation Hospital, Inc.

  

DE

SunDance Rehabilitation Agency, Inc.

  

DE

Vital Care Services, LLC

  

DE

Wakefield Healthcare, LLC

  

DE

Westfield Healthcare, LLC

  

DE

Woodspoint LLC

  

DE

Huntington Place Limited Partnership

  

FL

Atlantic Medical Supply Company, Inc.

  

GA

SunBridge Charlton Healthcare, LLC

  

GA

SunBridge Gardendale Health Care Center, Inc.

  

GA

SunBridge Jeff Davis Healthcare, LLC

  

GA

SunBridge Statesboro Healthcare Center, Inc.

  

GA

SunBridge Summers Landing, Inc.

  

GA

SunBridge West Tennessee, Inc.

  

GA

Belmont Nursing Center Corp.

  

MA

Countryside Care Center Corp.

  

MA

Harborside Connecticut Limited Partnership

  

MA

Harborside Danbury Limited Partnership

  

MA

Harborside Healthcare Advisors Limited Partnership

  

MA

Harborside Healthcare Baltimore Limited Partnership

  

MA

Harborside Healthcare Limited Partnership

  

MA

Harborside Massachusetts Limited Partnership

  

MA

Harborside New Hampshire Limited Partnership

  

MA

Harborside North Toledo Limited Partnership

  

MA

Harborside of Cleveland Limited Partnership

  

MA

Harborside of Dayton Limited Partnership

  

MA

Harborside of Ohio Limited Partnership

  

MA

Harborside Rehabilitation Limited Partnership

  

MA

Harborside Rhode Island Limited Partnership

  

MA

Harborside Toledo Business LLC

  

MA

Harborside Toledo Limited Partnership

  

MA

HHCI Limited Partnership

  

MA

Maryland Harborside Corp.

  

MA

Massachusetts Holdings II, Limited Partnership

  

MA

Riverside Retirement Limited Partnership

  

MA

Great Falls Health Care Company, LLC

  

MT

SunBridge Regency-North Carolina, Inc.

  

NC

SunBridge Clipper Home of North Conway, Inc.

  

NH

SunBridge Clipper Home of Portsmouth, Inc.

  

NH

SunBridge Clipper Home of Rochester, Inc.

  

NH

SunBridge Clipper Home of Wolfeboro, Inc.

  

NH

SunBridge Goodwin Nursing Home, Inc.

  

NH

Masthead Corporation

  

NM

SunBridge Healthcare Corporation

  

NM

SunHealth Specialty Services, Inc.

  

NM

SunMark of New Mexico, Inc.

  

NM

The Mediplex Group, Inc.

  

NM

 

8



--------------------------------------------------------------------------------

Other Guarantor

  

Jurisdiction

SunBridge Circleville Health Care Corp.

  

OH

SunBridge Marion Health Care Corp.

  

OH

SolAmor Hospice Corporation

  

OK

SunBridge of Harriman, LLC

  

TN

SunBridge Regency-Tennessee, Inc.

  

TN

SunDance Services Corporation

  

TN

Peak Medical Peachtree, Inc.

  

UT

SunBridge Care Enterprises West

  

UT

SunBridge Nursing Home, Inc.

  

WA

SunBridge Beckley Health Care Corp.

  

WV

SunBridge Dunbar Health Care Corp.

  

WV

SunBridge Glenville Health Care, Inc.

  

WV

SunBridge Putnam Health Care Corp.

  

WV

SunBridge Salem Health Care Corp.

  

WV

 

9



--------------------------------------------------------------------------------

 

Schedule 3

Agreements, Decrees, Orders

 

1. Second Amended and Restated Master Lease Agreement among Sun Healthcare
Group, Inc. and certain of its subsidiaries (as Lessees) and Omega Healthcare
Investors, Inc. and certain of its affiliates (as Lessors) dated February 1,
2008

 

2. First Amendment to Second Amended and Restated Master Lease Agreement among
Sun Healthcare Group, Inc. and certain of its subsidiaries (as Lessees) and
Omega Healthcare Investors, Inc. and certain of its affiliates (as Lessors)
dated August 26, 2008

 

3. Second Amendment to Second Amended and Restated Master Lease Agreement among
Sun Healthcare Group, Inc. and certain of its subsidiaries (as Lessees) and
Omega Healthcare Investors, Inc. and certain of its affiliates (as Lessors)
dated February 26, 2009

 

5. Indenture, dated as of April 12, 2007, between Sun Healthcare Group, Inc.,
the Guarantors named therein and Wells Fargo Bank, National Association, as
trustee

 

6. First Supplemental Indenture, dated as of April 19, 2007, among Sun
Healthcare Group, Inc., Harborside Healthcare Corporation, certain subsidiaries
of Harborside Healthcare Corporation named therein and Wells Fargo Bank,
National Association, as Trustee

 

7. Second Supplemental Indenture, dated as of October 31, 2008, among Sun
Healthcare Group, Inc., Holisticare Hospice, LLC and Wells Fargo Bank, National
Association, as Trustee

 

8. Third Supplemental Indenture, dated as of October 26, 2009, among Sun
Healthcare Group, Inc., Allegiance Hospice Group, Inc., certain subsidiaries of
Allegiance Hospice Group, Inc. named therein and Wells Fargo Bank, National
Association, as Trustee

 

9. Superseding Permanent Injunction and Final Judgment entered on September 14,
2005, in Case No. GIC853861 in the Superior Court of the State of California for
the County of San Diego, Central Division, filed by the State of California
against Sun and certain other entities named therein.



--------------------------------------------------------------------------------

 

Exhibit A

CA Financing Statements



--------------------------------------------------------------------------------

 

EXHIBIT F-3

[FORM OF]

LOCAL COUNSEL OPINION



--------------------------------------------------------------------------------

 

October 18, 2010

Credit Suisse AG, as Administrative Agent,

Collateral Agent and Issuing Bank, and

the Lenders from time to time party to

the Credit Agreement (as herein defined)

Eleven Madison Avenue

New York, NY 10010

 

Re: Credit Agreement, dated as of October 18, 2010, by and among Sun Healthcare
Group, Inc., a Delaware corporation (“Old Sun”), SHG Services, Inc. (to be
renamed Sun Healthcare Group, Inc.), a Delaware corporation (“Borrower”), the
Lenders from time to time a party thereto (the “Lenders”), Credit Suisse AG, as
Administrative Agent and Collateral Agent (“Agent”), Credit Suisse Securities
(USA) LLC, J.P. Morgan Securities LLC and RBC Capital Markets as Joint
Bookrunners and Joint Lead Arrangers, JPMorgan Chase Bank, N.A. as Syndication
Agent, and RBC Capital Markets Corporation as Documentation Agent (as further
amended, modified, restated and supplemented from time to time, the “Credit
Agreement”)

Ladies and Gentlemen:

We have acted as local Oklahoma counsel to SolAmor Hospice Corporation, an
Oklahoma corporation and a subsidiary of Old Sun (“SolAmor”), in connection with
its execution and delivery of that certain Guarantee and Collateral Agreement,
dated as of October 15, 2010 (the “Guarantee”), and required to be delivered by
SolAmor pursuant to the Credit Agreement. Capitalized terms used but not defined
herein, respectively, have the meanings assigned to them in the Credit
Agreement; provided however, that any terms that are defined in the Uniform
Commercial Code as currently in effect in the State of Oklahoma (the “Oklahoma
UCC”) have the same meanings when used herein unless otherwise indicated by the
context in which such terms are used. The Credit Agreement and the Guarantee are
sometimes collectively referred to as the “Loan Documents.”

In connection with this opinion, we have examined the following: (i) an
execution copy of the Credit Agreement and the Guarantee; (ii) an unfiled copy
of a Financing Statement (UCC-1) naming SolAmor as the debtor and Agent as the
secured party (the “Financing Statement”); (iii) the Articles of Incorporation,
as amended and the undated By-Laws of SolAmor (collectively, the “Organizational
Documents”); (iv) the good standing certificate from the Oklahoma Secretary of
State dated as of October 5, 2010 for SolAmor (the “Good Standing Certificate”);
(v) the resolutions as adopted by the Board of Directors of SolAmor authorizing
SolAmor to enter into the Guarantee and to authorize the filing of the Financing
Statement (the “Resolutions”); and (vi) the Secretary’s Certificate as executed
by officers of SolAmor,



--------------------------------------------------------------------------------

 

Credit Suisse AG, as Administrative Agent

October 18, 2010

Page 2

 

certifying the Organizational Documents, the Good Standing Certificate and the
Resolutions (the “Officer’s Certificate”).

We have discussed the matters addressed in this opinion letter with
representatives of SolAmor to the extent we have deemed appropriate. As to
certain questions of fact we have, where such facts were not otherwise verified
or established, relied upon the accuracy of the various factual representations
and warranties of the parties set forth in the Loan Documents, the accuracy of
the Good Standing Certificate and the Officer’s Certificate. We have considered
such questions of law as we have deemed appropriate or necessary to enable us to
give the opinions hereinafter expressed.

A. Assumptions for Legal Opinions. In rendering the opinions set forth below, we
have, with your permission, made the following assumptions without independent
investigation:

1. All signatures on the Loan Documents are genuine and all documents submitted
to us as duplicates or certified or conformed as execution copies are accurate
and complete and conform to the originals.

2. Except insofar as we opine as to SolAmor: (a) the Loan Documents have been
duly authorized, executed, and delivered by the parties signatory thereto and
for such consideration as will support a simple contract; (b) each party to the
Loan Documents is duly organized and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business and validly
subsisting as a foreign company in each jurisdiction where such qualification is
required; (c) each party to the Loan Documents has the requisite power and
authority pursuant to the terms of its charter or other governing documents and
the laws of the jurisdiction of its formation to execute and deliver each of the
Loan Documents to which it is a party and to perform its obligations thereunder,
and all action, approvals and consents necessary for such execution, delivery
and performance under such charter or other governing documents or by law has
occurred; and (d) the execution, delivery, and performance of the Loan Documents
will not breach, conflict with, or constitute a violation of (i) the charter
documents of each party thereto, or (ii) the laws or governmental rules and
regulations of any jurisdiction, or (iii) any order, writ, injunction, or decree
of any court, administrative agency, or other governmental authority
specifically applicable to it, or any agreement, instrument, or document to
which it is a party or by which any of its properties are bound.

3. The Loan Documents are, under all applicable laws, the valid and binding
obligations of the parties thereto, enforceable against each such party in
accordance with their terms.

4. In addition to the assumption set forth in paragraph 3 above, any other
document pertaining to the transactions contemplated by the Loan Documents (the
“Transactions”) will be the legal, valid, and binding obligation of all parties
thereto under all applicable laws, enforceable against such parties in
accordance with its terms.



--------------------------------------------------------------------------------

 

Credit Suisse AG, as Administrative Agent

October 18, 2010

Page 3

 

5. The conduct of the parties to the Transactions complies with and will comply
with any requirement of good faith, fair dealing, conscionability and commercial
reasonableness.

6. There has not been any mistake of fact, misunderstanding, fraud, duress or
undue influence in connection with the Transactions.

7. The execution by each party of each Loan Document (except insofar as we opine
as to SolAmor) is in conformity with the law of the state in which it is
executed and in conformity with applicable federal statutes.

8. The statements, recitals, representations and warranties as to matters of
fact set forth in the Loan Documents are materially accurate and complete.

9. The Loan Documents accurately reflect the complete understanding of the
parties with respect to the subject matter thereof and the rights and
obligations of the parties thereunder. There is no agreement, course of dealing
or performance or usage of trade defining, supplementing, amending, modifying,
waiving or qualifying the terms of any of the Loan Documents.

10. All documents which are intended to be recorded or filed have, in fact, been
or will be properly recorded or filed, and unless expressly stated otherwise,
the opinions expressed herein assume such recording and filing.

11. The Guarantee is effective to create, to secure the present and future
obligations under the Loan Documents, a security interest (the “Article 9
Security Interest”) in the Collateral described therein with respect to which a
security interest can be created under Article 9 of the New York Commercial Code
(the “NY UCC”).

12. The Organizational Documents constitute all governing documents for SolAmor,
are currently in effect and have not been rescinded, amended, supplemented or
otherwise modified in any respect not reflected in the copies of the
Organizational Documents provided to us.

B. Opinions. Based and relying upon the foregoing and subject to the
qualifications and limitations set forth herein, we are of the opinion that:

1. SolAmor has been duly incorporated and is validly existing as a corporation
and is in good standing under the laws of the State of Oklahoma (the “State”).

2. SolAmor has the corporate power and authority and has been duly authorized by
all requisite corporate action to execute and deliver the Guarantee and to
perform its obligations thereunder.

3. Upon the filing of the Financing Statement in the office of the Oklahoma
County Clerk, the Article 9 Security Interest in that portion of the Collateral
in which a security interest may be perfected by the filing of a financing
statement under the Oklahoma UCC will be



--------------------------------------------------------------------------------

 

Credit Suisse AG, as Administrative Agent

October 18, 2010

Page 4

 

perfected (the “Article 9 Collateral”). No further or subsequent filing or
refiling will be necessary in order to continue the perfection of the Article 9
Security Interest in the Article 9 Collateral except that (a) a continuation
statement with respect to the Financing Statement must be filed under the
Oklahoma UCC in the office of the Oklahoma County Clerk within six months prior
to the expiration of five years from the date of the filing of such Financing
Statement (or otherwise within the time permitted by Section 1-9-515 of the
Oklahoma UCC), and subsequent continuation statements must be filed within six
months prior to the end of each subsequent five-year period, and (b) amendments
or supplements to the Financing Statement or additional financing statements may
be required to be filed under the Oklahoma UCC in the event of a change in the
name, identity, company structure, or jurisdiction of organization of SolAmor or
in the event the Financing Statement otherwise becomes inaccurate or incomplete.

C. Qualifications and Limitations. Our opinions set forth herein are subject to
the following qualifications and limitations:

1. Our opinions may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance and other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, as
well as the effects of the possible judicial application of foreign laws or
foreign governmental or judicial action affecting creditors’ rights.

2. Our opinions in opinion paragraph 1 are based solely on a review of the
Organizational Documents, the Good Standing Certificate and the Oklahoma General
Corporation Act.

3. Our opinions in opinion paragraph 1 are limited to our review of those
filings provided to us as are required by the Oklahoma Secretary of State for
domestic corporations to own its properties and assets and to carry on its
business in the State and do not address filings that may be required by other
agencies of the State.

4. We express no opinion as to the enforceability of the Loan Documents.

5. We express no opinion as to the effect on the opinions expressed herein of
(i) except as set forth in opinion paragraph 1, the compliance or non-compliance
of any party to the Loan Documents with any state, federal or other laws or
regulations applicable to them or (ii) the legal or regulatory status or the
nature of the business of any party.

6. We express no opinion with respect to the characterization of any property as
real or personal property. We express no opinion with respect to matters of
title or the priority of liens and security interests with regard to SolAmor’s
property.

7. The opinions set forth in opinion paragraphs 3 are limited to the extent that
SolAmor does not have “rights” (as defined in the NY UCC) in any Collateral in
which a security interest is purported to be granted under the Guarantee, but
only to the extent of such Collateral.



--------------------------------------------------------------------------------

 

Credit Suisse AG, as Administrative Agent

October 18, 2010

Page 5

 

8. The creation and validity of the security interest granted in the Guarantee
is subject to the effect of Section 552 of the Bankruptcy Code, which limits the
extent to which property acquired by a debtor after the commencement of a case
under the Bankruptcy Code may be subject to such security interest arising from
a security agreement entered into by the debtor before the commencement of such
case.

9. The opinions set forth in opinion paragraph 3 insofar as such opinions are
limited by and subject to the applicable provisions of Section 1-9-315 of the
Oklahoma UCC, which provision provides for, among other things, the lapse of
perfection under certain circumstances.

10. The perfection opinion set forth in opinion paragraph 3 is limited as to
that portion of the Article 9 Collateral that may be comprised of security
interests or lien rights held by SolAmor insofar as Agent will have a perfected
security interest in such security interests and lien rights only to the extent
that SolAmor has properly perfected and continued such security interests and
lien rights.

11. With respect to our opinions in opinion paragraph 3, we express no opinion
as to that part of the Collateral that may be comprised of commercial tort
claims.

12. The opinions expressed herein are limited and qualified to the extent that
SolAmor has disposed of or suffered a disposition of any interest in any
Collateral.

13. We express no opinion as to the Credit Agreement or the effect that any
provision of the Credit Agreement might have on the opinions expressed herein.
You are further advised that we have not reviewed any document or agreement
except for the ones expressly listed in this opinion letter. As a result, we
have assumed no responsibility for any provisions of any other document or
agreement, whether referred to in any of the Loan Documents or otherwise, which
may affect any of the Loan Documents, or which, if examined, could affect any
opinion we have given herein.

14. We express no opinion with regard to the effect of any federal or state
(a) securities and “blue sky” laws and regulations; (b) antitrust and unfair
competition laws and regulations; (c) pension and employee benefit laws and
regulations; (d) environmental, subdivision, zoning, health, safety or land use
laws and regulations; (e) racketeering laws and regulations and banking laws and
regulations; (f) laws related to any Facility; (g) Healthcare Requirements; and
(h) administrative decisions, and rules and regulations of county, municipal,
and special political subdivisions, whether state level, regional, or otherwise.

15. The opinions expressed herein are limited to the laws of the State and are
specifically limited to the present laws of the State.

This opinion letter sets forth our professional judgments as to the matters set
forth herein and you may rely upon the matters set forth herein as a legal
opinion only. In expressing the conclusions set forth in this opinion letter, we
have not intended to and do not render any guarantees or warranties of the
matters discussed in this opinion letter. This opinion letter is



--------------------------------------------------------------------------------

 

Credit Suisse AG, as Administrative Agent

October 18, 2010

Page 6

 

limited to the matters expressly stated herein and no opinions may be inferred
or implied beyond the matters expressly stated herein.

This opinion is issued as of the date hereof and is necessarily limited to the
laws now in effect and the facts and circumstances known to the undersigned on
the date hereof. We assume no obligation to review or supplement this opinion if
any applicable laws change after the date hereof or as a result of changes
caused by existing law or if we become aware of any facts or circumstances that
might change the opinions expressed herein after the date hereof.

We do not assume any responsibility for the accuracy, completeness or fairness
of any information, including but not limited to financial information,
furnished to you by Borrower or SolAmor, concerning such person, its business
and affairs or any other information furnished to you of a factual nature.

We are furnishing this opinion to you solely for the benefit of Agent and the
Lenders, as special counsel for SolAmor in connection with the Loan Documents,
and it may not be used, circulated, quoted, relied upon or otherwise referred to
by any other person other than your respective successors and assigns permitted
under the Credit Agreement, or for any other purpose without the prior written
consent of the undersigned. This opinion may not be relied upon by any other
person or for any other purpose. Provided however, Agent, the Lenders and any
subsequent holders of the Loans may deliver copies of this opinion to
(a) independent auditors, accountants, attorneys and other professionals acting
on behalf of Agent, the Lenders or any subsequent holders of the Loans,
(b) governmental agencies having regulatory authority over Agent, the Lenders or
any subsequent holders of the Loans, (c) designated persons pursuant to an order
or legal process of any court or governmental agency, (d) prospective purchasers
of the Loans, and (e) any statistical rating agency which provides a rating on
securities backed in part by the Loans.

 

Yours very truly,

HALL, ESTILL, HARDWICK, GABLE, GOLDEN

& NELSON, P.C.



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cobig.jpg]

ATTORNEYS AT LAW

57 BETASSO ROAD

BOULDER, COLORADO 80302

TELEPHONE: 303.586.6789

FACSIMILE: 303.586.6788

October 18, 2010

Credit Suisse AG, as Administrative Agent,

Collateral Agent and Issuing Bank

Eleven Madison Avenue

New York, NY 10010

Attention of Agency Group

The Lenders party to the Credit Agreement

described below (collectively, the “Lenders”)

 

  Re: Credit Facility to SHG Services, Inc., a Delaware corporation, to be
renamed Sun Healthcare Group, Inc. (“Borrower”)

Ladies and Gentlemen:

We have acted as special Colorado counsel to Borrower and SunBridge Retirement
Care Associates, LLC, a Colorado limited liability company (“Colorado
Guarantor”) in connection with the hereinafter defined Guarantee and Collateral
Agreement relating to that certain Credit Agreement (the “Credit Agreement”) of
even date herewith among Sun Healthcare Group, Inc., Borrower, the Lenders and
Credit Suisse AG, as Administrative Agent and Collateral Agent (“Agent”), and
the transactions contemplated under the Credit Agreement (the “Transaction”).
Unless otherwise defined in this letter, capitalized terms used herein shall
have the meanings ascribed thereto in the Credit Agreement.

In our capacity as special Colorado counsel to Borrower and Colorado Guarantor,
we have reviewed the following documents, each of which is dated as of the date
hereof:

1. the Credit Agreement;

2. that certain Guarantee and Collateral Agreement made by, among others,
Colorado Guarantor in favor of Agent for the benefit of Lenders (the “Guarantee
and Collateral Agreement”); and

3. that certain UCC-1 financing statement naming Colorado Guarantor as debtor,
and Agent as secured party, to be filed in the Office of the Secretary of State
of the State of Colorado (the “Financing Statement”).

We have also examined such certificates or comparable documents of public
officials and of Colorado Guarantor as we have deemed relevant and necessary as
a basis for the



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cosmall.jpg]

Credit Suisse AG

The Lenders party to the Credit Agreement

October 18, 2010

Page 2

 

opinions hereinafter set forth, including the following documents (collectively,
the “Authority Documents”):

A. Articles of Incorporation of Colorado Guarantor filed with the Colorado
Secretary of State on March 24, 1986 as filing number 19871663691, as amended by
the following amendments of Colorado Guarantor filed with the Colorado Secretary
of State:

1. Articles of Amendment to the Articles of Incorporation filed on April 14,
1987 as filing number 19871720624;

2. Statement Establishing Series of Preferred Stock filed August 14, 1989 as
filing number 19891086478;

3. Statement of Change of Registered Office or Registered Agent or both filed on
November 15, 1989 as filing number 19891106565;

4. Statement of Change of Registered Office or Registered Agent or both filed on
November 30, 1992 as filing number 19921113337;

5. Articles of Merger filed on December 2, 1992 as filing number 19921115132;

6. Statement Establishing Series of Preferred Stock filed December 8, 1992 as
filing number 19921116890;

7. Certificate of Correction to the Articles of Merger filed December 11, 1992
as filing number 19921118759;

8. Statement Establishing Series of Preferred Stock filed March 9, 1993 as
filing number 19931025487;

9. Statement Establishing Series of Preferred Stock filed March 9, 1993 as
filing number 19931025488;

10. Articles of Amendment to the Articles of Incorporation filed on July 13,
1993 as filing number 19931072230;

11. Statement Establishing Series of Preferred Stock filed November 8, 1993 as
filing number 19931127043;

12. Statement Establishing Series of Preferred Stock filed December 9, 1993 as
filing number 19931136274;

13. Articles of Merger filed September 1, 1994 as filing number 19941098396;



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cosmall.jpg]

Credit Suisse AG

The Lenders party to the Credit Agreement

October 18, 2010

Page 3

 

14. Articles of Amendment to Articles of Incorporation filed on September 29,
1994 as filing number 19941109710;

15. Articles of Amendment to Articles of Incorporation filed on April 17, 1996
as filing number 19961052870;

16. Articles of Amendment to Articles of Incorporation filed on September 25,
1996 as filing number 19961125809;

17. Certificate of Correction filed on September 26, 1996 as filing number
19961126465;

18. Certificate of Correction filed on October 10, 1996 as filing number
19961128439;

19. Plan and Articles of Merger filed on June 30, 1998 as filing number
19981120690;

20. Statement of Change of Registered Office or Registered Agent or both filed
on July 15, 1998 as filing number 19981129157;

21. Restated Articles of Incorporation With Amendments filed on September 10,
1998 as filing number 19981163904;

22. Articles of Merger filed on September 21, 1999 as filing number 19991176723;

23. Articles of Amendment to Articles of Incorporation filed on March 15, 2002
as filing number 20021065550;

24. Articles of Merger filed on January 27, 2003 as filing number 20031028746;

25. Articles of Merger filed on January 27, 2003 as filing number 20031028787;

26. Articles of Merger filed on January 27, 2003 as filing number 20031028792;

27. Articles of Merger filed on February 18, 2003 as filing number 20031052965;

28. Articles of Merger filed on March 3, 2003 as filing number 20031069800;

29. Articles of Merger filed on April 28, 2003 as filing number 20031134730;



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cosmall.jpg]

Credit Suisse AG

The Lenders party to the Credit Agreement

October 18, 2010

Page 4

 

30. Articles of Merger filed on May 1, 2003 as filing number 20031141034;

31. Statement of Change filed on August 5, 2004 as filing number 20041275795;

32. Statement of Merger filed September 7, 2004 as filing number 20041310727;

33. Statement of Merger filed October 7, 2004 as filing number 20041348600;

34. Articles of Amendment filed February 17, 2005 as filing number 20051073689;

35. Statement of Merger filed March 14, 2005 as filing number 20051109459;

36. Statement of Merger filed October 16, 2006 as filing number 20061422702;

37. Statement of Merger filed October 16, 2006 as filing number 20061422706;

38. Statement of Merger filed October 16, 2006 as filing number 20061422710;

39. Statement of Merger filed October 16, 2006 as filing number 20061422714;

40. Statement of Merger filed October 16, 2006 as filing number 20061422718;

41. Statement of Merger filed October 16, 2006 as filing number 20061422722;

42. Statement of Merger filed October 19, 2006 as filing number 20061428573;

43. Statement of Merger filed October 26, 2006 as filing number 20061438568;

44. Statement of Change filed July 30, 2007 as filing number 20071350500;



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cosmall.jpg]

Credit Suisse AG

The Lenders party to the Credit Agreement

October 18, 2010

Page 5

 

45. Statement of Conversion and Articles of Organization filed November 25, 2008
as filing number 20081615167;

B. Operating Agreement of Colorado Guarantor dated as of December 31, 2008;

C. Certificate of Good Standing of Colorado Guarantor issued by the Colorado
Secretary of State on October 15, 2010; and

D. Resolutions of Colorado Guarantor adopted October 11, 2010 and Secretary’s
Certificate of Colorado Guarantor with respect thereto.

In rendering the opinions expressed herein we have assumed and relied upon,
without independent investigation, the genuineness of all signatures, the legal
capacity of all natural persons, the authenticity of all documents submitted to
us as originals, the conformity to original documents of all documents submitted
to us as certified or photostatted copies and the authenticity of the originals
of such latter documents.

In rendering opinion number 1 below we have relied solely and exclusively on the
Authority Documents and have assumed, without independent investigation, that
all information and documents provided to us by public officials and Colorado
Guarantor were correct as of the applicable dates thereof and that such
information and documents remain current and correct as of the date hereof.

We have further assumed that:

(i) Each party to the Transaction has satisfied, and complied with, all legal
requirements that are applicable to it to the extent necessary to make the Loan
Documents enforceable against it. Agent and Lenders have complied with all legal
requirements pertaining to its status as such status relates to its rights to
enforce the Loan Documents.

(ii) (a) The provisions of the Guarantee and Collateral Agreement are effective
to create a security interest in favor of Agent in all of Colorado Guarantor’s
right, title and interest in and to the collateral described therein (the
“Colorado Guarantor Collateral”), (b) value has been given to Colorado Guarantor
pursuant to the Loan Documents, (c) Colorado Guarantor has rights in the
Colorado Guarantor Collateral and the power to transfer rights in the Colorado
Guarantor Collateral to a secured party, (d) the Guarantee and Collateral
Agreement has been executed and delivered by Colorado Guarantor and constitutes
the valid and binding obligations of Colorado Guarantor enforceable against
Colorado Guarantor in accordance with its terms, (e) the description of the
Colorado Guarantor Collateral contained in the Guarantee and Collateral
Agreement and in the Financing Statement sufficiently describes the Colorado
Guarantor Collateral intended to be covered thereby, and (f) under the state law
governing the Guarantee and Collateral Agreement, the laws of the State of
Colorado govern the perfection of security interests in the Colorado Guarantor
Collateral.

(iii) The Loan Documents have been executed and delivered by, constitute the
valid and binding obligations of, and are enforceable against, the parties
thereto, and all conditions



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cosmall.jpg]

Credit Suisse AG

The Lenders party to the Credit Agreement

October 18, 2010

Page 6

 

precedent to the effectiveness of the Loan Documents have been appropriately
satisfied or waived.

(iv) There are no oral or written statements or agreements or course of conduct
that modify, vary or amend or purport to modify, vary or amend any of the terms
of the Loan Documents.

(v) The conduct of the parties to the Transaction complies with any requirement
of good faith, fair dealing and conscionability.

(vi) There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.

The opinions set forth below are subject to the following qualifications:

(a) The opinions set forth below are limited by and subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, receivership,
moratorium and other similar laws affecting the rights and remedies of creditors
generally.

(b) The opinions set forth below are limited by and subject to the effects of
general principles of equity, whether applied by a court of law or equity, with
respect to the performance and enforcement of the Loan Documents and to the
effects of certain other laws and legal principles which may affect certain of
the remedial and waiver provisions contained in the Loan Documents.

(c) We express no opinion as to the enforceability of any provision of the Loan
Documents.

(d) Except as expressly set forth in opinion number 2 below with respect to the
perfection of the security interest in certain Colorado Guarantor Collateral, we
express no opinion with respect to matters of title or the creation, perfection
or priority of liens and security interests with regard to any property or
collateral.

(e) We express no opinion as to any actions that may be required to be taken
periodically under Article 9 of the Uniform Commercial Code in effect in the
State of Colorado (the “Code”) or under any other applicable law to maintain and
continue the effectiveness of the Financing Statement or the validity or
perfection of any security interest.

(f) We express no opinion with regard to the effect of any federal or state
(i) securities and “blue sky” laws and regulations, (ii) antitrust and unfair
competition laws and regulations, (iii) pension and employee benefit laws and
regulations or (iv) environmental, subdivision, zoning, health, safety or land
use laws and regulations.

Based upon, and subject to, the foregoing and to the following paragraphs of
this letter below, we are of the opinion that:



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_cosmall.jpg]

Credit Suisse AG

The Lenders party to the Credit Agreement

October 18, 2010

Page 7

 

1. Based solely on the Authority Documents, (a) Colorado Guarantor has been duly
organized and is validly existing and in good standing under the laws of the
State of Colorado and (b) Colorado Guarantor has power and authority, and has
been duly authorized by all requisite limited liability company action, to
execute, deliver and perform its obligations under the Guarantee and Collateral
Agreement.

2. The Financing Statement is in appropriate form for filing in the Office of
the Secretary of State of the State of Colorado (the “Filing Office”), and upon
filing the Financing Statement in the Filing Office, the Financing Statement
will be sufficient to perfect in favor of Agent a security interest in that
portion of the Colorado Guarantor Collateral described in the Financing
Statement in which a security interest may be perfected by filing a financing
statement in the Filing Office pursuant to Article 9 of the Code.

Our opinions expressed above are limited to the laws of the State of Colorado
and federal law and we do not express any opinion herein concerning any other
law or any statutes, ordinances, administrative decisions, rules or regulations
of any county, town, municipality or special political subdivision (whether
created or enabled through legislative action at the federal, state or regional
level). This opinion is given as of the date hereof and we assume no obligation
to advise you of changes that may hereafter be brought to our attention.

Except as provided in the immediately following sentences of this paragraph,
this opinion is solely for the information of Agent and Lenders and is not to be
quoted in whole or in part or otherwise referred to, nor is it to be filed with
any governmental agency or any other person without our prior written consent.
No one other than Agent and Lenders and any subsequent holder of the Loans is
entitled to rely on this opinion. Agent, Lenders and any subsequent holder of
the Loans may deliver copies of this opinion to (a) independent auditors,
accountants, attorneys and other professionals acting on behalf of Agent,
Lenders or a subsequent holder of the Loans, (b) governmental agencies having
regulatory authority over Agent, Lenders or a subsequent holder of the Loans,
(c) designated persons pursuant to an order or legal process of any court or
governmental agency, (d) prospective purchasers of the Loans, and (e) any
statistical rating agency which provides a rating on securities backed in part
by the Loans. This opinion is rendered solely for purposes of the Transaction
and should not be relied on for any other purpose.

 

Very truly yours, Kirschenbaum Jansen LLC



--------------------------------------------------------------------------------

 

LOGO [g110171f-3_nm.jpg]

 

     

Ruth M. Schifani

505.848.1820

Fax: 505.848.1891

rschifani@modrall.com

October 18, 2010

Credit Suisse AG,

As Administrative Agent,

Collateral Agent and Issuing Bank

Eleven Madison Avenue

New York, NY 10010

The Lenders party to the Credit Agreement

described below (collectively, the “Lenders”)

Re: Guarantee of Sunbridge Healthcare Corporation (“Guarantor”) of credit
facilities among SHG SERVICES, INC., a Delaware corporation to be renamed
through necessary filings and notices SUN HEALTHCARE GROUP, INC. (the
“Borrower”), SUN HEALTHCARE GROUP, INC. (“Old Sun”), the Lenders and CREDIT
SUISSE AG, as Administrative Agent and Collateral Agent (“Agent”) for the
Lenders. Unless otherwise defined in this letter, capitalized terms used herein
shall have the meanings ascribed thereto in the Credit Agreement.

Ladies and Gentlemen:

We have acted as special New Mexico counsel to Guarantor in connection with the
credit facilities described above (the “Transaction”) evidenced by the documents
described below. This Opinion Letter (“Opinion Letter”) is provided to you at
the request of Guarantor. The Law covered by the opinions expressed in this
Opinion Letter is limited to the law of the State of New Mexico. For purposes of
this Opinion Letter, the law (“Law”) is the statutes, the judicial and
administrative decisions and the rules and regulations of the governmental
agencies of New Mexico, but not including its Local Law. Local law (“Local Law”)
is the ordinances, the administrative decisions, and the rules and regulations
of counties, towns, and municipalities and special political subdivisions
(whether created or enabled through legislative action at the federal or state
level), and judicial decisions to the extent that they deal with any of the
foregoing. Statutory references are to New Mexico Statutes Annotated (1978) as
amended, unless otherwise indicated.

 

     

Modrall Sperling

Roehl Harris & Sisk P.A.

 

Bank of America Centre

500 Fourth Street NW

Suite 1000

Albuquerque,

New Mexico 87102

 

PO Box 2168

Albuquerque,

New Mexico 87103-2168

 

Tel: 505.848.1800

www.modrall.com



--------------------------------------------------------------------------------

 

Documents Reviewed. For purposes of this Opinion Letter, we have examined the
following documents (collectively, the “Documents”) all of which are dated
October 18, 2010, unless otherwise indicated:

1. Credit Agreement (the “Credit Agreement”), among Borrower, Old Sun, the
Lenders and Credit Suisse AG, as Administrative Agent and Collateral Agent for
the Lenders relating to the Transaction;

2. Guarantee and Collateral Agreement (the “Guarantee”).

3. Financing Statement (“Financing Statement”) by Guarantor as debtor, naming
Collateral Agent as secured party.

4. Certificate of Good Standing issued by the New Mexico Public Regulation
Commission dated October 12, 2010 (the “Public Authority Document”) attached to
the Certificate.

5. Secretary’s Certificate (“Certificate”) with copies of Guarantor’s
Certificate of Incorporation, bylaws and resolutions (the “Constituent
Documents”).

Scope of Review: Reliance. In connection with the opinions set forth below, we
have limited the scope of our review to the Documents, including the Constituent
Documents, and we have relied, without investigation or analysis, upon
information in the Documents. Except to the extent that the information
constitutes a statement, directly or in practical effect, of any legal
conclusion at issue, we have relied, without investigation or analysis, upon the
information contained in representations made by the parties in the Documents.

Opinions.

Based upon and subject to the foregoing and to the Assumptions and the
Qualifications set forth below, we are of the opinion that:

1. Status. Based solely on the Public Authority Document, Guarantor is a
corporation, validly existing, and in good standing in New Mexico.

2. Authorization. All actions or approvals by Guarantor, necessary to bind
Guarantor under the Guaranty have been taken or obtained.

3. Filing. The Financing Statement is in a form sufficient to perfect a security
in interest in the Article 9 Collateral (except fixtures) owned by Guarantor in
which a security interest may be perfected by filing a financing statement under
the Uniform Commercial Code as adopted in New Mexico. The appropriate office for
filing the Financing Statement is the office of the Secretary of State of New
Mexico.

 

Page 2



--------------------------------------------------------------------------------

 

Assumptions. In rendering the opinions set forth above we have relied, without
investigation, upon the assumptions set forth below:

1. Natural persons who are involved on behalf of Guarantor have sufficient legal
capacity to enter into and perform the Transaction or to carry out their role in
it.

2. All signatures are genuine.

3. Each document submitted to us for review is accurate and complete, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine.

4. Each Public Authority Document is accurate, complete and authentic, and all
official public records (including their proper indexing and filing) are
accurate. and complete.

5. There has been no mutual mistake of fact or misunderstanding, fraud, duress
or undue influence.

6. There are no agreements or understandings among the parties, written or oral,
and there is no course of prior dealing among the parties that would, in either
case, define, supplement or qualify the terms of the Documents. The Documents
accurately reflect all of the intended agreements of the Guarantor.

7. All statutes, judicial and administrative decisions, and rules and
regulations of governmental agencies, constituting the law of New Mexico are
generally available (i.e., in terms of access and distribution following
publication or other release) to lawyers practicing in New Mexico, and are in a
format that makes legal research reasonably feasible.

8. The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue unless a reported decision binding upon New Mexico
courts has specifically addressed but not resolved, or has established, its
unconstitutionality or invalidity.

We have no actual knowledge that the foregoing assumptions are false. We have no
actual knowledge that, under the circumstances, would make our reliance on the
foregoing assumptions unreasonable.

Qualifications. Notwithstanding any provision in this Opinion Letter to the
contrary, the foregoing opinions are subject to the following qualifications:

1. Exclusions. None of the foregoing opinions include any implied opinion.
Moreover, unless explicitly addressed in this Opinion Letter, the foregoing
opinions do not address any of the following legal issues

1.1 Compliance with fiduciary duty requirements.

 

Page 3



--------------------------------------------------------------------------------

 

1.2 Local Law.

1.3 Fraudulent transfer and fraudulent conveyance laws.

1.4 Racketeering laws and regulations.

1.5 Patent, copyright and trademark, and other intellectual property laws and
regulations.

1.6 Laws, regulations and policies concerning: (i) national and local emergency;
(ii) anti-terrorism and money laundering (ii) possible judicial deference to
acts of sovereign states; and (iii) criminal and civil forfeiture laws.

Closing.

The opinions expressed in this Opinion Letter are limited to the matters
expressly stated herein and are based on the assumptions and qualifications set
forth herein and no further opinion may be inferred. The opinions expressed in
this Opinion Letter are solely for your use in connection with the Transaction
for the purposes contemplated by the Transaction Documents. Without our prior
written consent, this Opinion Letter may not be used or relied upon by you or
any other person for any other purpose whatsoever, except this opinion letter
may be used: (1) in connection with review of the Transaction by a regulatory
agency having supervisory authority over Lenders for the purpose of confirming
the existence of this Opinion Letter, (2) in connection with the assertion of a
defense as to which this Opinion Letter is relevant and necessary, or (3) in
response to a court order. In addition, Agent, Lenders and any subsequent holder
of the Loans may deliver copies of this opinion to (a) independent auditors,
accountants, attorneys and other professionals acting on behalf of the Agent,
Lenders or a subsequent holder of the Loans, (b) prospective purchasers of the
Loans and (c) any statistical rating agency which provides a rating on
securities backed in part by the Loans.

 

Very truly yours, Modrall Sperling Roehl Harris & Sisk, P.A. By:  

 

  Ruth M. Schifani, Director

 

Page 4



--------------------------------------------------------------------------------

 

EXHIBIT G

[FORM OF]

MINORITY HOLDER ACKNOWLEDGEMENT, CONSENT AND WAIVER

(Attached)



--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF MINORITY HOLDER ACKNOWLEDGEMENT,

CONSENT AND WAIVER

AGREEMENT dated as of [•], among [•], a[n] [•] [•] (the “Minority Holder”), [SHG
SERVICES, INC. (to be renamed SUN HEALTHCARE GROUP, INC.), a Delaware
corporation (the “Borrower”), [Name of Subsidiary] ([collectively,] the
“Acquiror”) and CREDIT SUISSE AG (together with its affiliates, “Credit
Suisse”), as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).15

Reference is made to (a) the Credit Agreement dated as of October 18, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Sun Healthcare Group Inc., a Delaware corporation, the
Borrower, the various financial institutions from time to time party thereto
(collectively, the “Lenders”), Credit Suisse AG, as administrative agent (in
such capacity, the “Administrative Agent”) and as Collateral Agent and (b) the
Guarantee and Collateral Agreement dated as of October 18, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among the Sun Healthcare Group Inc., a Delaware
corporation, SHG Services Inc., a Delaware corporation to be renamed Sun
Healthcare Group., the Guarantors from time to time party thereto (the
“Guarantors”) and Credit Suisse AG, as collateral agent (in such capacity, the
“Collateral Agent”). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Lenders have made, and have agreed to make, Loans to the Borrower, and the
Issuing Bank has issued, and has agreed to issue, Letters of Credit for the
account of the Borrower, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. The Guarantors have guaranteed
such Loans and the other Obligations (as defined in the Guarantee and Collateral
Agreement) of the Borrower under the Credit Agreement pursuant to the Guarantee
and Collateral Agreement, and the Grantors (as defined in the Guarantee and
Collateral Agreement) have granted Liens on and security interests in certain of
their assets to secure such guarantees pursuant to the Guarantee and Collateral
Agreement and the other Security Documents.

 

 

15

Form assumes that the Restructuring has been consummated.



--------------------------------------------------------------------------------

 

The Acquiror has agreed to acquire (the “Acquisition”), directly or indirectly,
not less than 75% (other than directors’ qualifying shares) of the issued and
outstanding Equity Interests of [•], a[n] [•] [•] (the “Company”). Immediately
following the Acquisition, the Minority Holder will own Equity Interests (the
“Minority Equity Interests”) representing [•]% (other than directors’ qualifying
shares) of the issued and outstanding Equity Interests of the Company.

Accordingly, the Minority Holder agrees, for the benefit of the Collateral
Agent, the Secured Parties and the Borrower, as follows:

SECTION 1. Acknowledgment. The Minority Holder acknowledges that the Company and
some or all of its direct and indirect subsidiaries may become a party to, and
be bound to perform under, the Guarantee and Collateral Agreement as Guarantors
and as Grantors and any other Security Document required to be executed and
delivered by the Company and such subsidiaries pursuant to the foregoing or
pursuant to the provisions of Section 5.12 of the Credit Agreement.

SECTION 2. Consent and Agreement. The Minority Holder consents to the foregoing
and agrees that [it/he/she] will not take any action that would have the effect
of restraining or interfering in any material respect with the assertion by the
Collateral Agent or any other Secured Party of any claims, or the exercise by
the Collateral Agent or any other Secured Party of any rights that any of them
may at any time have, against the Company, any of its direct or indirect
subsidiaries or any of their respective assets, pursuant to or in connection
with the Guarantee and Collateral Agreement, any other Security Document or any
other Loan Document (other than any action that could be taken thereunder by the
holder of the majority of the Equity Interests of the Company or by the holders
of such Equity Interests generally).

SECTION 3. Transfer, etc. The Minority Holder further agrees that it will not
sell, transfer, pledge or encumber the Minority Equity Interests owned by it
except [(a) as permitted by the [shareholders’ agreement] and (b)] to a person
that shall have delivered to the Collateral Agent an agreement substantially in
the form hereof with respect to such Minority Equity Interests.

SECTION 4. Waiver. The Minority Holder acknowledges that the Company will
receive substantial benefit from the credit facilities provided under the Credit
Agreement and, to the extent it may lawfully do so, waives any and all claims,
at law or in equity, that it may have against the Borrower, the Company, their
respective Affiliates and their respective officers, directors and controlling
persons arising from or as a result of the transactions contemplated by the Loan
Documents to which the Company and its subsidiaries may become a party.



--------------------------------------------------------------------------------

 

SECTION 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the Collateral
Agent or the Borrower to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
the Borrower preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. Neither the Collateral
Agent nor the Borrower shall be deemed to have waived any rights hereunder
unless such waiver shall he in writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Minority Holder, the Borrower and the Collateral Agent.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by fax, as follows:

(a) if to the Acquiror, to it at to it at [18831 Von Karman, Suite 400, Irvine,
CA 92612, Attention of Treasury Department (Fax No. (949) 255-7055); with a copy
to Law Department (Fax No. (949) 255-7057)];

(b) if to the Collateral Agent, to Credit Suisse AG, Eleven Madison Avenue, New
York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304); and

 

(c) if to the Minority Holder, to it at [•], Attention of [•] (Fax No. [•]).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 7 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 7. Any party may
change its address for notices by giving notice of such change to each party in
accordance with this Section 7.



--------------------------------------------------------------------------------

 

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Minority Holder shall be considered to have been relied upon by the
Collateral Agent, the other Secured Parties and the Borrower and shall survive
the making by the Lenders of the Loans and the issuance of the Letters of Credit
by any Issuing Bank, and shall continue in full force and effect.

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provision contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by fax
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

[MINORITY HOLDER]

By:

        Name:   Title:

 

[SUN HEALTHCARE GROUP, INC.]

By:

        Name:   Title:

 

[NAME OF SUBSIDIARY]

By:

        Name:   Title:



--------------------------------------------------------------------------------

 

[CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Agent ]

By:

        Name:   Title:

By:

        Name:   Title:



--------------------------------------------------------------------------------

 

Schedule 1.01(a)

New Sun Subsidiary Guarantors

 

CareerStaff Unlimited, Inc.

ProCare One Nurses, LLC

SunAlliance Healthcare Services, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

Harborside Rehabilitation Limited Partnership



--------------------------------------------------------------------------------

 

Schedule 1.01(b)

Additional New Sun Subsidiary Guarantors

 

Americare Health Services Corp.

Allegiance Hospice Group, Inc.

Allegiance Hospice Care of Connecticut, LLC

Allegiance Hospice Care of Massachusetts, Inc.

Allegiance Hospice Care of New Hampshire, LLC

Allegiance Hospice Care of Southeastern Massachusetts, LLC

Atlantic Medical Supply Company, Inc.

CareerStaff Services Corporation

Great Falls Health Care Company, L.L.C.

Masthead Corporation

Peak Medical Ancillary Services, Inc.

Peak Medical Assisted Living, LLC

Peak Medical Colorado No. 2, Inc.

Peak Medical Colorado No. 3, Inc.

Peak Medical Corporation

Peak Medical Farmington, Inc.

Peak Medical Gallup, Inc.

Peak Medical Idaho Operations, Inc.

Peak Medical Las Cruces No. 2, Inc.

Peak Medical Las Cruces, Inc.

Peak Medical Montana Operations, Inc.

Peak Medical New Mexico No. 3, Inc.

Peak Medical NM Management Services, Inc.

Peak Medical of Boise, Inc.

Peak Medical of Colorado, Inc.

Peak Medical of Idaho, Inc.

Peak Medical of Utah, Inc.

Peak Medical Oklahoma No. 1, Inc.

Peak Medical Oklahoma No. 3, Inc.

Peak Medical Oklahoma No. 4, Inc.

Peak Medical Oklahoma No. 5, Inc.

Peak Medical Oklahoma No. 7, Inc.

Peak Medical Oklahoma No. 8, Inc.

Peak Medical Oklahoma No. 9, Inc.

Peak Medical Oklahoma No. 10, LLC

Peak Medical Oklahoma No. 11, Inc.

Peak Medical Oklahoma No. 12, Inc.

Peak Medical Oklahoma No. 13, Inc.

Peak Medical Peachtree, Inc.

Peak Medical Roswell, Inc.

Peak Medical Utah No. 2, Inc.

PM Henryetta Holdings, Inc.



--------------------------------------------------------------------------------

 

PM Oxygen Services, Inc.

Regency Health Services, Inc.

SolAmor Hospice Corporation

SunBridge Beckley Health Care Corp.

SunBridge Braswell Enterprises, Inc.

SunBridge Brittany Rehabilitation Center, Inc.

SunBridge Care Enterprises, Inc.

SunBridge Care Enterprises West, Inc.

SunBridge Carmichael Rehabilitation Center

SunBridge Charlton Healthcare, LLC

SunBridge Circleville Health Care Corp.

SunBridge Clipper Home of North Conway, Inc.

SunBridge Clipper Home of Portsmouth, Inc.

SunBridge Clipper Home of Rochester, Inc.

SunBridge Clipper Home of Wolfeboro, Inc.

SunBridge Dunbar Health Care Corp.

SunBridge Gardendale Health Care Center, LLC

SunBridge Glenville Health Care, Inc.

SunBridge Goodwin Nursing Home, Inc.

SunBridge Hallmark Health Services, Inc.

SunBridge Harbor View Rehabilitation Center

SunBridge Healthcare Corporation

SunBridge Jeff Davis Healthcare, LLC

SunBridge of Harriman, LLC

SunBridge Marion Health Care Corp.

SunBridge Meadowbrook Rehabilitation Center

SunBridge Nursing Home, Inc.

SunBridge Paradise Rehabilitation Center, Inc.

SunBridge Putnam Health Care Corp.

SunBridge Regency Rehab Hospitals, Inc.

SunBridge Regency-North Carolina, Inc.

SunBridge Regency-Tennessee, Inc.

SunBridge Retirement Care Associates, LLC

SunBridge Salem Health Care Corp.

SunBridge San Bernardino Rehabilitation Hospital, Inc.

SunBridge Shandin Hills Rehabilitation Center

SunBridge Statesboro Healthcare Center, Inc.

SunBridge Stockton Rehabilitation Center, Inc.

SunBridge Summers Landing, Inc.

SunBridge West Tennessee, Inc.

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark of New Mexico, Inc.

The Mediplex Group, Inc.

1240 Pinebrook Road, LLC



--------------------------------------------------------------------------------

 

1501 SE 24th Road, LLC

1775 Huntington Lane, LLC

1980 Sunset Point Road, LLC

2600 Highlands Boulevard, North, LLC

2900 Twelfth Street North, LLC

3865 Tampa Road, LLC

4602 Northgate Court, LLC

4927 Voorhees Road, LLC

Belmont Nursing Center Corp.

Bradford Square Nursing, LLC

Countryside Care Center Corp.

Crestview Nursing, LLC

Falmouth Healthcare, LLC

Florida Administrative Services, LLC

Florida Holdings I, LLC

Florida Holdings II, LLC

Florida Holdings III, LLC

Grant Manor LLC

Harborside Administrative Services, LLC

Harborside Connecticut Limited Partnership

Harborside Danbury Limited Partnership

Harborside Health I LLC

Harborside Healthcare Limited Partnership

Harborside Healthcare Advisors Limited Partnership

Harborside Healthcare Baltimore Limited Partnership

Harborside Healthcare Corporation

Harborside Holdings I, LLC

Harborside Massachusetts Limited Partnership

Harborside North Toledo Limited Partnership

Harborside of Cleveland Limited Partnership

Harborside of Dayton Limited Partnership

Harborside of Ohio Limited Partnership

Harborside Rhode Island Limited Partnership

Harborside Swanton, LLC

Harborside Sylvania, LLC

Harborside Toledo Business LLC

Harborside Toledo Limited Partnership

Harborside Troy, LLC

Harborside Point Place, LLC

Hbr Danbury, LLC

Hbr Kentucky, LLC

Hbr Stamford, LLC

Hbr Trumbull, LLC

HHCI Limited Partnership

Huntington Place Limited Partnership



--------------------------------------------------------------------------------

 

KHI LLC

Klondike Manor LLC

Leisure Years Nursing, LLC

LTC Leasing, LLC

Marietta Healthcare, LLC

Maryland Harborside Corp.

Mashpee Healthcare, LLC

Massachusetts Holdings II, Limited Partnership

Massachusetts Holdings I, LLC

Ohio Holdings I, LLC

Owenton Manor Nursing, LLC

Pine Tree Villa LLC

Regency Nursing, LLC

Riverside Retirement Limited Partnership

Wakefield Healthcare, LLC

Westfield Healthcare, LLC

Woodspoint LLC

Harborside New Hampshire Limited Partnership

HBR Bardwell LLC

HBR Barkely Drive, LLC

HBR Bowling Green LLC

HBR Brownsville, LLC

HBR Campbell Lane, LLC

HBR Elizabethtown, LLC

HBR Lewisport, LLC

HBR Madisonville, LLC

HBR Owensboro, LLC

HBR Paducah, LLC

HBR Woodburn, LLC

Vital Care Services, LLC



--------------------------------------------------------------------------------

 

Schedule 1.01(c)

Other Sun Guarantors

 

Oakhurst Manor Nursing Center LLC

Sunset Point Nursing Center LLC

Connecticut Holdings I LLC

Orchard Ridge Nursing Center LLC

HHC 1998-I Trust

Northwest Holdings I, LLC

395 Harding Street, LLC

1104 Wesley Avenue, LLC

Kentucky Holdings I, LLC

Bay Tree Nursing Center, LLC

West Bay Nursing Center LLC

New Hampshire Holdings, LLC

Peak Medical of Montana, Inc.



--------------------------------------------------------------------------------

 

Schedule 1.01(d)

Existing Letters of Credit

 

Credit Suisse Letters of Credit at 9/30/10  

Date

Issued

  

Date

Expires

     Beneficiary   

Amount

Outstanding

     LOC #   04/26/07      04/26/11       AIG    $ 41,453,861.00        
TS-07003969    05/16/07      05/16/11       C.N.A.      3,909,600.00        
TS-07003998    07/09/08      07/09/11       Elaine Manor      930,516.84        
TS-07004697    04/26/07      04/26/11       Health Care Property Investors     
1,237,823.06         TS-07003968    06/22/07      06/22/11       Health Care
REIT, Inc.      5,067,613.60         TS-07004040    07/26/07      07/26/11      
Health Care REIT, Inc.      433,686.85         TS-07004107    06/15/07     
06/15/11       Liberty Mutual Insurance Company      7,955,000.00        
TS-07004030    02/20/08      02/20/11       Liberty Mutual Insurance Company   
  1,507,656.00         TS-07004472    04/19/07      04/19/11       Lumbermen’s
Underwriting Alliance      750,000.00         TS-07003939    08/21/07     
08/21/11       National Union Fire Insurance Co. of Pittsburgh, PA     
500,000.00         TS-07004147    07/02/07      07/02/11       OHIMA HBSD     
837,500.00         TS-07004056    08/21/07      08/21/11       Ohio Bureau of
Workers’ Compensation      1,484,000.00         TS-07004146    11/08/07     
11/08/11       Omega Healthcare Investors, Inc.      362,500.00        
TS-07004274    08/15/07      08/15/11       Safety National      400,000.00   
     TS-07004142    08/02/07      08/02/11       Travelers Casualty and Surety
     1,780,540.00         TS-07004115    06/15/07      06/15/11       Traveler’s
Indemnity      550,000.00         TS-07004022    06/27/07      06/28/11      
Ventas Realty, Limited Partnership      538,377.30         TS-07004042         
                  Total Letters of Credit    $ 69,698,674.65                   
    



--------------------------------------------------------------------------------

 

Schedule 1.01(e)

Facilities

 

Operator

 

Facility Name

  

Address

1.   1240 Pinebrook Road, LLC   Pinebrook    1240 Pinebrook Road, Venice, FL,
34285 2.   1501 S.E. 24th Road, LLC   Oakhurst    1501 SE 24th Road, Ocala, FL,
64471 3.   1980 Sunset Point Road, LLC   Sunset Point    1980 Sunset Point Road,
Clearwater, FL, 33765 4.   2600 Highlands Boulevard, North, LLC   Bay Tree   
2600 Highlands Blvd, North, Palm Harbor, FL , 34684 5.   2900 Twelfth Street
North, LLC   Lakeside Pavilion    2900 Twelfth Street North, Naples, FL, 34103
6.   3865 Tampa Road, LLC   West Bay    3865 Tampa Road, Oldsmar, FL, 34677 7.  
4602 Northgate Court, LLC   Springwood    4602 Northgate Court, Sarasota, FL,
34234 8.   4927 Voorhees Road, LLC   Orchard Ridge    4927 Voorhees Road, New
Port Richey, FL, 34653 9.   Belmont Nursing Center Corp.   Perrysburg    28546
Starbright Boulevard, Perrysburg, OH, 43551 10.   Bowie Center Limited
Partnership   Larkin Chase    15005 Health Center Drive, Bowie, MD, 20716 11.  
Bradford Square Nursing, LLC   Bradford Square    1040 US 127, South Frankfort,
KY, 40601 12.   Crestview Nursing, LLC   Crestview    1871 Midland Trail,
Shelbyville, KY, 40065 13.   Falmouth Healthcare, LLC   Falmouth    359 Jones
Road, Falmouth, MA, 02540 14.   Grant Manor, LLC   Grant Manor    201 Kimberly
Lane, Williamstown, KY, 41097 15.   Great Falls Health Care Company, L.L.C.  
The Lodge    1801 9th St. South, Great Falls, MT, 59405 16.   Harborside
Connecticut Limited Partnership   Arden House    850 Mix Avenue, Hamden, CT,
06514 17.   Harborside Connecticut Limited Partnership   Governor’s House    36
Firetown Road, Simsbury, CT, 06070 18.   Harborside Connecticut Limited
Partnership   Madison House    34 Wildwood Avenue, Madison, CT, 06443 19.  
Harborside Connecticut Limited Partnership   The Reservoir    One Emily Way,
West Hartford, CT, 06107 20.   Harborside Connecticut Limited Partnership  
Willows    225 Amity Road, Woodbridge, CT, 06525 21.   Harborside Danbury
Limited Partnership   Glen Hill    1 Glen Hill Road, Danbury, CT, 06811 22.  
Harborside Danbury Limited Partnership   Glen Crest    3 Glen Hill Road,
Danbury, CT, 06811 23.   Harborside Healthcare Baltimore Limited Partnership  
Harford Gardens    4700 Harford Road, Baltimore, MD, 21214 24.   Harborside
Massachusetts Limited Partnership   Twin Oaks    63 Locust Street, Danvers, MA,
01923 25.   Harborside Massachusetts Limited Partnership   Saugus    266 Lincoln
Street, Saugus, MA, 01906 26.   Harborside Massachusetts Limited Partnership  
Maplewood    6 Morrill Place, Amesbury, MA, 01913 27.   Harborside Massachusetts
Limited Partnership   Cedar Glen    44 Summer Street, Danvers, MA , 01923 28.  
Harborside New Hampshire Limited Partnership   Applewood    8 Snow Road,
Winchester, NH, 03470 29.   Harborside New Hampshire Limited Partnership  
Westwood    298 Main Street, Keene, NH, 03431



--------------------------------------------------------------------------------

 

30.    Harborside New Hampshire Limited Partnership    Crestwood    40 Crosby
Street, Milford, NH, 03055 31.    Harborside New Hampshire Limited Partnership
   The Elms    71 Elm Street, Milford, NH, 03055 32.    Harborside New Hampshire
Limited Partnership    Bedford Hills    30 Colby Court, Bedford, NH, 03110 33.
   Harborside New Hampshire Limited Partnership    Pheasant Wood    50 Pheasant
Road, Petersborough, NH, 03458 34.    Harborside of Cleveland Limited
Partnership    Park East    3800 Park East, Beachwood, OH, 44122 35.   
Harborside of Cleveland Limited Partnership    The Heights    2801 E. Royalton
Road, Broadview Heights, OH, 44147 36.    Harborside of Cleveland Limited
Partnership    West Bay    27601 Westchester Parkway, Westlake, OH, 44145 37.   
Harborside of Dayton Limited Partnership    New Lebanon    101 Mills Place, New
Lebanon, OH, 45345 38.    Harborside of Dayton Limited Partnership    Forest
View    323 Forest Avenue, Dayton, OH, 45405 39.    Harborside of Ohio Limited
Partnership    Bryan    1104 Wesley Avenue, Bryan, OH, 43506 40.    Harborside
of Ohio Limited Partnership    Twin Rivers    395 Harding Avenue, Defiance, OH,
43512 41.    Harborside Point Place LLC    Point Place    6101 North Summit,
Toledo, OH, 43611 42.    Harborside Rhode Island Limited Partnership    Pawtuxet
Village    270 Post Road, Warwick, RI, 02888 43.    Harborside Rhode Island
Limited Partnership    Greenwood    1139 Main Avenue, Warwick, RI, 02886 44.   
Harborside Swanton, LLC    Swanton Valley    401 West Airport Highway, Swanton,
OH, 43558 45.    Harborside Sylvania LLC    Sylvania    5757 Whiteford Road,
Sylvania, OH, 43560 46.    Harborside Troy, LLC    Troy    512 Crescent Drive,
Troy, OH, 45373 47.    HBR Bardwell, LLC    Countryside    47 Margo Avenue,
Bardwell, KY, 42023 48.    HBR Barkely Drive, LLC    The Legacy    4747 Alben
Barkley Drive, Paducah, KY, 42001 49.    HBR Bowling Green, LLC    Colonial
Manor    2365 Nashville Road, Bowling Green, KY, 42101 50.    HBR Brownsville,
LLC    Edmonson    813 South main Street, Brownsville, KY, 42210 51.    HBR
Campbell Lane, LLC    Magnolia Village    1381 Campbell Lane, Bowling Green, KY,
42104 52.    HBR Danbury LLC    Pope John Paul II    33 Lincoln Avenue, Danbury,
CT, 06810 53.    HBR Elizabethtown, LLC    Kensington Manor    225 St. John
Road, Elizabethtown, KY, 42701 54.    HBR Lewisport, LLC    Heartland Villa   
8005 US Highway 60 West, Lewisport, KY, 42351 55.    HBR Madisonville, LLC   
Hillside Villa    1500 Pride Avenue, Madisonville, KY, 42341 56.    HBR
Owensboro, LLC    Heritage Place    3362 Buckland Square, Owensboro, KY, 42301
57.    HBR Paducah, LLC    Paducah    501 North 3rd Street, Paducah, KY, 42001
58.    HBR Stamford    St. Camillus    494 Elm Street, Stamford, CT, 06902 59.
   HBR Trumbull    St. Joseph’s Manor    6488 Main Street, Trumbull, CT, 06611
60.    HBR Woodburn, LLC    Hopkins    460 South College Street, Woodburn, KY,
42170 61.    HHCI Limited Partnership    New Haven    1201 Daly Drive, New
Haven, IN, 46774 62.    HHCI Limited Partnership    Green Knoll    875 Route
202/206, North Bridgewater, NJ, 08807 63.    Huntington Place Limited
Partnership    Huntington Place    1775 Huntington Lane, Rockledge, FL, 32955
64.    Klondike Manor, LLC    Klondike    3802 Klondike Lane, Louisville, KY,
40218



--------------------------------------------------------------------------------

 

65.    Leisure Years Nursing,LLC   Owensboro Place    1205 Leitchfield Road,
Owensboro, KY, 42303 66.    Marietta Healthcare, LLC   Marietta    117 Bartlett
Street, Marietta, OH, 45750 67.    MasHPee Healthcare, LLC   MasHPee    161
Falmouth Road, MasHPee, MA, 02649 68.    Owenton Manor Nursing, LLC   Owenton
Manor    905 US Hwy 127 North, Owenton, KY, 40359 69.    Peak Medical Assisted
Living, Inc.   Village at Northrise    2880 N. Roadrunner Pkwy, Las Cruces, NM,
88011 70.    Peak Medical Colorado No. 2, Inc.   Mesa Manor    2901 N. 12th St.,
Grand Junction, CO, 81506 71.    Peak Medical Colorado No. 2, Inc.   Cheyenne
Mountain    835 Tenderfoot Hill Rd., Colorado Springs, CO, 80906 72.    Peak
Medical Colorado No. 2, Inc.   Pikes Peak    2719 N. Union Blvd., Colorado
Springs, CO, 80909 73.    Peak Medical Colorado No. 2, Inc.   Cheyenne Place   
945 Tenderfoot Hill Rd., Colorado Springs, CO, 80906 74.    Peak Medical
Colorado No. 2, Inc.   Pueblo Care    2611 Jones Ave., Pueblo, CO, 81004 75.   
Peak Medical Colorado No. 3, Inc.   Bear Creek    150 Spring St., Morrison, CO,
80465 76.    Peak Medical Colorado No. 3, Inc.   Golden Peaks    1005 East
Elizabeth, Fort Collins, CO, 80524 77.    Peak Medical Farmington, Inc.   San
Juan    806 W. Maple, Farmington, NM, 87401 78.    Peak Medical Gallup, Inc.  
McKinley    224 Nizhoni Blvd., Gallup, NM, 87301 79.    Peak Medical Idaho
Operations, Inc.   Rexburg    660 South 2nd St. W., Rexburg, ID, 83440 80.   
Peak Medical Las Cruces No. 2, Inc.   Casa de Oro    1005 Lujan Hill Road, Las
Cruces, NM, 88007 81.    Peak Medical Las Cruces, Inc.   Casa del Sol    2905
East Missouri, Las Cruces, NM, 88011 82.    Peak Medical Montana Operations,
Inc.   Missouri River    1130 Seventeenth Ave S., Great Falls, MT, 59405 83.   
Peak Medical Montana Operations, Inc.   Butte Care    2400 Continental Drive,
Butte, MT, 59701 84.    Peak Medical Montana Operations, Inc.   Deer Lodge   
1100 Texas Ave., Deer Lodge, MT, 59722 85.    Peak Medical Montana Operations,
Inc.   Whitefish    1305 E. Seventh Street, Whitefish, MT, 59937 86.    Peak
Medical Montana Operations, Inc.   Valley View    207 East Holly, Saratoga, WY,
82331 87.    Peak Medical New Mexico No. 3, Inc.   Ladera    5901 Ouray Road NW,
Albuquerque, NM, 87120 88.    Peak Medical New Mexico No. 3, Inc.   Las Palomas
   8100 Palomas NE, Albuquerque, NM, 87109 89.    Peak Medical New Mexico No. 3,
Inc.   Rio Rancho    4210 Sabana Grande SE, Rio Rancho, NM, 87124 90.    Peak
Medical of Boise, Inc.   Capitol Care    8211 Ustick, Boise, ID, 83704 91.   
Peak Medical of Boise, Inc.   Bennett Hills    1220 Montana Street, Gooding, ID,
83330 92.    Peak Medical of Colorado, Inc.   Elms Haven    12080 Bellaire Way,
Thornton, CO, 80241 93.    Peak Medical of Colorado, Inc.   Sable    656 Dillon
Way, Aurora, CO, 80011 94.    Peak Medical of Idaho, Inc.   Idaho Falls    3111
Channing Way, Idaho Falls, ID, 83404 95.    Peak Medical of Idaho, Inc.   Twin
Falls    674 Eastland Drive, Twin Falls, ID, 83301 96.    Peak Medical of Utah,
Inc.   Washington Terrace    400 East 5350 South, Ogden, UT, 84405 97.    Peak
Medical Oklahoma No. 1, Inc.   Buena Vista    1400 Buena Vista, Midwest City,
OK, 73110 98.    Peak Medical Oklahoma No. 10, Inc.   Seminole Estates    1200
Hwy 9 East, Seminole, OK, 74868 99.    Peak Medical Oklahoma No. 11, Inc.  
Wewoka    1400 W. 1st St., Wewoka, OK, 74884



--------------------------------------------------------------------------------

 

100.    Peak Medical Oklahoma No. 12, Inc.    Lake Drive    600 Lake Road,
Henryetta, OK, 74437 101.    Peak Medical Oklahoma No. 13, Inc.    Colonial Park
   600 West Frontage Rd, Okemah, OK, 74859 102.    Peak Medical Oklahoma No. 3,
Inc.    Forest Hills    4300 West Houston, Broken Arrow, OK, 74012 103.    Peak
Medical Oklahoma No. 3, Inc.    Forest Hills    4304 West Houston, Broken Arrow,
OK, 74012 104.    Peak Medical Oklahoma No. 4, Inc.    South Park    5725 South
Ross, Oklahoma City, OK, 73119 105.    Peak Medical Oklahoma No. 5, Inc.   
Woodland View    7707 S. Memorial Dr., Tulsa, OK, 74133 106.    Peak Medical
Roswell, Inc.    Mission Arch    3200 Mission Arch Drive, Roswell, NM, 88201
107.    Pine Tree Villa, LLC    Regis Woods    4604 Lowe Road, Louisville, KY,
40220 108.    Regency Nursing, LLC    Regency    1550 Raydale Drive, Louisville,
KY, 40219 109.    Riverside Retirement Limited Partnership    Decatur Township
   4851 Tincher Road, Indianapolis, IN, 46221 110.    SunBridge Beckley Health
Care Corp.    Pine Lodge    405 Stanford Rd, Beckley, WV, 25801 111.   
SunBridge Braswell Enterprises, Inc.    Laurel Park    1425 Laurel Ave, Pomona,
CA, 91768 112.    SunBridge Braswell Enterprises, Inc.    Olive Vista    2335 S.
Towne Avenue , Pomona, CA, 91766 113.    SunBridge Braswell Enterprises, Inc.   
Sierra Vista    3455 East Highland Ave, Highland, CA, 92346 114.    SunBridge
Brittany Rehabilitation Center, Inc.    American River    3900 Garfield Ave,
Carmichael, CA, 95608 115.    SunBridge Care Enterprises West, Inc.    Kingsburg
   1101 Stroud Ave, Kingsburg, CA, 93631 116.    SunBridge Care Enterprises,
Inc.    Homestead    1900 E. Main St., Lancaster, OH, 43130 117.    SunBridge
Care Enterprises, Inc.    Parkersburg    1716 Gihon Road, Parkersburg, WV, 26101
118.    SunBridge Carmichael Rehabilitation Center, Inc.    Carmichael    8336
Fair Oaks Blvd, Carmichael, CA, 95608 119.    SunBridge Charlton Healthcare,
Inc.    Folkston Park    401 N. Okefenoke Drive, Folkston, GA, 31537 120.   
SunBridge Circleville Health Care Corp.    Circleville    1155 Atwater Ave,
Circleville, OH, 43113 121.    SunBridge Clipper Home of North Conway, Inc.   
Mineral Springs    1251 White Mountain Hwy, North Conway, NH, 03860 122.   
SunBridge Clipper Home of Portsmouth, Inc.    Clipper Harbor    188 Jones Ave,
Portsmouth, NH, 03801 123.    SunBridge Clipper Home of Rochester, Inc.   
Colonial Hill    62 Rochester Hill Road, Rochester, NH, 03867 124.    SunBridge
Clipper Home of Wolfeboro, Inc.    Wolfeboro Bay    39 Clipper Dr., Wolfeboro,
NH, 03820 125.    SunBridge Dunbar Health Care Corp.    Dunbar    501 Caldwell
Lane, Dunbar, WV, 25064 126.    SunBridge Gardendale Health Care Center, Inc.   
Magnolia Ridge    420 Dean Lane, Gardendale, AL, 35071 127.    SunBridge
Gardendale Health Care Center, Inc.    Summers Landing    424 Dean Lane,
Gardendale, AL, 35071 128.    SunBridge Glenville Health Care Inc.    Glenville
   46 Fairground Rd, Glenville, WV, 26351 129.    SunBridge Goodwin Nursing
Home, Inc.    Exeter    8 Hampton Rd, Exeter, NH, 03833 130.    SunBridge
Hallmark Health Services, Inc.    Playa Del Rey    7716 Manchester Av, Playa Del
Rey, CA, 90293 131.    SunBridge Hallmark Health Services, Inc.    Park West   
2210 E. First St., Santa Ana, CA, 92705 132.    SunBridge Harbor View
Rehabilitation Center    Harbor View    490 W. 14th Str, Long Beach, CA, 90813
133.    SunBridge Healthcare Corporation    Merry Wood Lodge    Mt. Hebron Rd.,
Box 7, Elmore, AL, 36025 134.    SunBridge Healthcare Corporation    Keller
Landing    813 Keller Lane, Tuscumbia, AL, 35674



--------------------------------------------------------------------------------

 

135.    SunBridge Healthcare Corporation    Cypress Cove    200 Alabama Ave.,
Muscle Shoals, AL, 35661 136.    SunBridge Healthcare Corporation    Cottage of
the Shoals    500 John Aldridge Dr., Tuscumbia, AL, 35674 137.    SunBridge
Healthcare Corporation    River City    1350 14th Avenue SE, Decatur, AL, 35601
138.    SunBridge Healthcare Corporation    Estrella    350 East LaCanada,
Avondale, AZ, 85323 139.    SunBridge Healthcare Corporation    Washington   
14766 Washington Ave, San Leandro, CA, 94578 140.    SunBridge Healthcare
Corporation    Willows    320 N. Crawford Str, Willows, CA, 95988 141.   
SunBridge Healthcare Corporation    Boise    8050 Northview, Boise, ID, 83704
142.    SunBridge Healthcare Corporation    Meridian    1351 W. Pine Ave,
Meridian, ID, 83642 143.    SunBridge Healthcare Corporation    Emmett Holly
Hills    501 W. Idaho Blvd., Emmett, ID, 83617 144.    SunBridge Healthcare
Corporation    Sunny Ridge    2609 Sunnybrook Drive, Nampa, ID, 83686 145.   
SunBridge Healthcare Corporation    River Ridge    640 Filer Avenue West, Twin
Falls, ID, 83301 146.    SunBridge Healthcare Corporation    Payette    1019 3rd
Avenue S., Payette, ID, 83661 147.    SunBridge Healthcare Corporation   
Colonial Heights    555 South Union St., Lawrence, MA, 01843 148.    SunBridge
Healthcare Corporation    Glenwood    557 Varnum Ave., Lowell, MA, 01854 149.   
SunBridge Healthcare Corporation    Meadow View    134 North St., North Reading,
MA, 01864 150.    SunBridge Healthcare Corporation    Wood Mill    800 Essex
St., Lawrence, MA, 01841 151.    SunBridge Healthcare Corporation    Rosewood   
547 Highland Ave., Fall River, MA, 02720 152.    SunBridge Healthcare
Corporation    Hammond House    18 Hammond St., Worcester, MA, 01610 153.   
SunBridge Healthcare Corporation    Sandalwood    3 Pine St., Oxford, MA, 01540
154.    SunBridge Healthcare Corporation    Spring Valley    81 Chatham St.,
Worcester, MA, 01609 155.    SunBridge Healthcare Corporation    Milford    10
Veterans Memorial Dr., Milford, MA, 01757 156.    SunBridge Healthcare
Corporation    Hadley at Elaine    20 N. Maple St., Hadley, MA, 01035 157.   
SunBridge Healthcare Corporation    Elkton    One Price Drive, Elkton, MD, 21921
158.    SunBridge Healthcare Corporation    Langdon Exeter    17 Hampton Road,
Exeter, NH, 03833 159.    SunBridge Healthcare Corporation    Langdon of Dover
   60 Middle Road, Dover, NH, 03820 160.    SunBridge Healthcare Corporation   
Nashua    319 East Dunstable Road, Nashua, NH, 03062 161.    SunBridge
Healthcare Corporation    Langdon of Keene    136A Arch St., Keene, NH, 03431
162.    SunBridge Healthcare Corporation    New Lexington    920 South Main
Street, New Lexington, OH, 43764 163.    SunBridge Healthcare Corporation   
Monroe House    1405 Monroe St., Moses Lake, WA, 98837 164.    SunBridge
Healthcare Corporation    Columbia Crest    1100 E. Nelson Rd., Moses Lake, WA,
98837 165.    SunBridge Healthcare Corporation    Lake Ridge Solana    817 East
Plum, Lake Ridge, WA, 98837 166.    SunBridge Healthcare Corporation    Ballard
Care    820 NW 95th St., Seattle, WA, 98117 167.    SunBridge Jeff Davis
Healthcare, Inc.    Hazelhurst    180 Burketts Ferry Rd., Hazelhurst, GA, 31539
168.    SunBridge Marion Health Care Corp.    Partners of Marion    524 James
Way, Marion, OH, 43302 169.    SunBridge Meadowbrook Rehabilitation Center   
Meadowbrook    3951 East Blvd., Los Angeles, CA, 90066



--------------------------------------------------------------------------------

    Manor    170.   SunBridge Mountain Care Management, Inc.   New Martinsville
   225 Russell Avenue, New Martinsville, WV, 26155 171.   SunBridge Mplewd Hlth
Care Center of Jacksn, TN, Inc.   Renaissance Terrace    257 Patton Lane,
Harriman, TN, 37748 172.   SunBridge Nursing Home, Inc.   Everett    1919 112th
St., SW, Everett, WA, 98204 173.   SunBridge Paradise Rehabilitation Center,
Inc.   Pineview    8777 Skyway St., Paradise, CA, 95969 174.   SunBridge Putnam
Health Care Corp.   Putnam    300 Seville Rd, Hurricane, WV, 25526 175.  
SunBridge Regency - North Carolina, Inc.   Woodland Hill    400 Vision Dr,
Asheboro, NC, 27203 176.   SunBridge Regency - North Carolina, Inc.   Siler City
   900 West Dolphin St, Siler City, NC, 27344 177.   SunBridge Regency - North
Carolina, Inc.   Triad Care    707 North Elm St, High Point, NC, 27262 178.  
SunBridge Regency - North Carolina, Inc.   Abbotts Creek    877 Hill Everhart
Rd, Lexington, NC, 27295 179.   SunBridge Regency - North Carolina, Inc.  
Allegheny    179 Combs St., Sparta, NC, 28675 180.   SunBridge Regency - North
Carolina, Inc.   Mount Olive    228 Smith Chapel Rd, Mount Olive, NC, 28365 181.
  SunBridge Regency - Tennessee, Inc.   Cumberland Village    136 Davis Lane, La
Follette, TN, 37766 182.   SunBridge Regency - Tennessee, Inc.   Willow Ridge   
215 Richardson Way, Maynardville, TN, 37807 183.   SunBridge Retirement Care
Associates, Inc.   Etowah Landing    809 South Broad Street, Rome, GA, 30161
184.   SunBridge Retirement Care Associates, Inc.   Fountain City    5131 Warm
Springs Rd, Columbus, GA, 31909 185.   SunBridge Retirement Care Associates,
Inc.   Renaissance    415 Airport Road, Griffin, GA, 30223 186.   SunBridge
Retirement Care Associates, Inc.   Fox Glove Court    2850 Springdale Rd SW,
Atlanta, GA, 30315 187.   SunBridge Retirement Care Associates, Inc.   Riverdale
Place    315 Upper Riverdale Rd, Riverdale, GA, 30274 188.   SunBridge
Retirement Care Associates, Inc.   Cartersville Heights    78 Opal St.,
Cartersville, GA, 30120 189.   SunBridge Retirement Care Associates, Inc.  
Pembroke    310 East Wardell Dr, Pembroke, NC, 28372 190.   SunBridge Retirement
Care Associates, Inc.   Poplar Heights    804 S. Poplar St., Elizabethtown, NC,
28337 191.   SunBridge Retirement Care Associates, Inc.   Ardmore on Main   
25385 Main St., Ardmore, TN, 38449 192.   SunBridge Retirement Care Associates,
Inc.   Fayetteville    4081 Thorton-Taylor Pkwy, Fayetteville, TN, 37334 193.  
SunBridge Retirement Care Associates, Inc.   Willows    32 Memorial Drive,
Winchester, TN, 37398 194.   SunBridge Salem Health Care Corp.   Salem    146
Water St., Salem, WV, 26426 195.   SunBridge Shandin Hills Rehabilition Center  
Shandin Hills Behav    4164 North 4th Ave, San Bernardino, CA, 92407 196.  
SunBridge Stockton Rehabilitation Center, Inc.   Creekside    9107 N. Davis Rd,
Stockton, CA, 95209 197.   SunBridge Summers Landing, Inc.   Summers Landing   
419 Airport Road, Griffin, GA, 30223 198.   SunBridge West Tennessee, Inc.  
Trenton Place    2036 Highway 45 Bypass, Trenton, TN, 38382 199.   SunBridge
West Tennessee, Inc.   Summers Landing    2036 Highway 45 Bypass, Trenton, TN,
38382 200.   Wakefield Healthcare, LLC   Wakefield    1 Bathol Street,
Wakefield, MA, 01880 201.   Westfield Healthcare, LLC   Westfield    60 East
Silver Street, Westfield, MA, 01085 202.   Woodspoint, LLC   Bridge Point   
7300 Woodspoint Drive, Florence, KY, 41045



--------------------------------------------------------------------------------

 

Schedule 1.01(f)

Restructuring Schedule

The following steps are intended to be taken to restructure the ownership of the
real property and related tangible personal property for approximately 86
healthcare centers and consummate the transactions contemplated in the
Distribution Agreement, provided however, if any unforeseen tax or regulatory
issues arise, alternative steps may be taken as appropriate following
notification to the Administrative Agent at such time (terms utilized in this
Restructuring Schedule have the meanings provided in the Credit Agreement):

 

  1. Isolate the centers in real property holding companies, as necessary,
through various methods, including contributions and dividends of the ownership
of the real property (and including any refinancing in connection therewith).

 

  2. Convert certain of Old Sun’s operating and real property subsidiaries,
including SunBridge Healthcare Corporation (“SunBridge”), to limited liability
corporations.

 

  3. Subsidiaries of SunBridge will contribute title to approximately 22 centers
to Sabra Health Care Holdings III, LLC (“Holdings III”), in exchange for equity
interests in Holdings III. Such equity interests of Holdings III held by the
SunBridge subsidiaries will subsequently be transferred via dividend to Old Sun.

 

  4. Subsidiaries of SunBridge will sell to subsidiaries of Sabra the ownership
interests of approximately 11 entities that own an aggregate of approximately 15
centers. The consideration to be received will consist of promissory notes,
which will immediately be transferred via dividend to Old Sun and Old Sun will
contribute them to the applicable Sabra payors.

 

  5. Subsidiaries of SunBridge will dividend the ownership interests of
approximately 28 entities that own an aggregate of approximately 49 centers to
Old Sun.

 

  6. Old Sun will contribute to the Borrower the ownership interests of
SunBridge and other subsidiaries directly owned by Old Sun (excluding Sabra and
its subsidiaries), as well as additional assets of Old Sun.

 

  7. In addition, there will be contributions and dividends of cash by the
Borrower, SunBridge and their subsidiaries to the extent necessary to provide
for (i) the cash dividend payment by Old Sun referred to in item 8 below and
(ii), as shown on the Borrower’s unaudited pro forma consolidated balance sheet
as of June 30, 2010, up to approximately $61.067 million in cash being held by
Sabra at the time the Declaration Date Transactions occur.

 

  8. Old Sun will declare and pay a dividend of the equity of the Borrower and a
cash dividend in an amount per share to be determined.

 

  9. Borrower will amend its Certificate of Incorporation and Bylaws.

 

  10. Old Sun will merge with and into Sabra.

 

  11. Sabra, as the successor to Old Sun, will contribute to its subsidiaries
the ownership interests of the entities dividended to Old Sun.

 

  12. The Borrower will amend its Certificate of Incorporation to change its
name to Sun Healthcare Group, Inc



--------------------------------------------------------------------------------

 

Schedule 2.01

Lenders and Commitments

 

Lender

   Revolving  Credit
Commitment      Term Loan
Commitment      Total
Commitments  

Credit Suisse AG

   $ 20,000,000       $ 225,000,000       $ 245,000,000   

JPMorgan Chase Bank, N.A.

   $ 20,000,000         —         $ 20,000,000   

Royal Bank of Canada

   $ 20,000,000         —         $ 20,000,000                              

TOTAL

   $ 60,000,000       $ 225,000,000       $ 285,000,000                        
     



--------------------------------------------------------------------------------

 

Schedule 3.02

Certain Corporate and Stakeholder Actions

None.



--------------------------------------------------------------------------------

 

Schedule 3.04

Certain Governmental Approvals

Approvals or consents of, and filings with, government agencies in connection
with the Restructuring are required as set forth below (terms used in this
Schedule without definitions have the meanings set forth in the Credit
Agreement).

 

Regulatory Approvals/Regulatory Submissions Outstanding as of 10/__/10 prior to
Restructuring completion

State

  

Approval

Alabama    Licensure: Issuance of new licenses by the Alabama Department of
Public Health to SunBridge Healthcare, LLC (“SunBridge LLC”), upon receipt of
evidence of the conversion of SunBridge Healthcare Corporation (“SunBridge”) to
SunBridge LLC and of the foreign qualification of SunBridge LLC in the State of
Alabama. Connecticut    Licensure: Approval of the Connecticut Department of
Public Health of the transfer of ownership of (i) Arden Real Estate Holdings,
LLC and Reservoir Real Estate Holdings, Inc. from Connecticut Holdings I, LLC to
its parent, Harborside Healthcare Advisors, L.P., and (ii) Glen Hill from HHC
1998-1 Trust to Sabra Connecticut II, LLC. Massachusetts   

Licensure: Approval of the Commonwealth of Massachusetts Department of Public
Health of: (i) the contribution of Old Sun’s ownership interest in SunBridge to
the Borrower and subsequent spin-off of the Borrower, (ii) the conversion of
SunBridge, (iii) the conversion of Harborside Healthcare Corporation
(“Harborside”) to a limited liability company, (iv) the change in direct
ownership of SolAmor Hospice Corporation from Peak Medical Ancillary Services,
Inc. to the Borrower, and (v) issuance of new licenses to SunBridge LLC.

 

Medicaid: With respect to each licensee for which a change of ownership will
occur, issuance by MassHealth of a new provider number.

North

Carolina

   CON: With respect to Woodland Hill, written confirmation from the North
Carolina Department of Health and Human Services of exemption from CON review of
the transfer of the real property to Sabra NC, LLC. Ohio    Licensure: With
respect to New Lexington, issuance of a new license by the Ohio Department of
Health to SunBridge LLC upon receipt of evidence of the conversion of SunBridge
and of the foreign qualification of SunBridge LLC in Ohio. With respect to
Perrysburg, issuance of a new license to Belmont Nursing Center, LLC in the
ordinary course.



--------------------------------------------------------------------------------

 

Rhode Island    Licensure: Approval of the Rhode Island Department of Health,
following a recommendation for approval by the Health Services Council, a
statutory advisory council appointed by the Governor, of the conversion of
SunBridge and Harborside. Washington    Licensure: Issuance of new licenses by
the Washington Department of Social and Health Services to SunBridge LLC upon
the receipt of evidence of the conversion of SunBridge and the issuance to
SunBridge LLC of a new Unified Business Identifier number and a new Master
Business License by the Washington State Department of Licensing. Post-Closing
Notices and Filings (All of Which, Unless Noted Otherwise, Relate Solely to the
Skilled Nursing Facilities Operated by Borrower and Its Subsidiaries)

STATE

  

Notices/Filings

AZ    Licensing: Submit to the Arizona Department of Health Services a license
renewal application in order to obtain an updated license in the name of
SunBridge LLC. CA    Licensing: Submit to the California Department of Public
Health the following: (i) Form HS 200, including copies of any new Lease
Agreements; (ii) Form HS 215 A; and (iii) Form HS 309. IN   

Medicaid: Provide notice to the Indiana Office of the Secretary of Family and
Social Services of the closing of the Restructuring and confirming the Closing
Date.

 

Licensure: Provide notice to the Indiana State Department of Health of the
closing of the Restructuring and confirming the Closing Date.

KY    DME (Medicaid): File with the Commonwealth of Kentucky Cabinet for Health
and Family Services applications regarding change in ownership of Americare
Health Services Corp. (“Americare”) resulting from the Restructuring. MA   
Staffing (licensure): With respect to Vital Care Services, LLC and ReadyNurse
Staffing Services, file with the Department of Public Health a change of
ownership application immediately before or after Closing.



--------------------------------------------------------------------------------

 

MD   

Licensing: Provide notice to the Maryland Department of Mental Health and
Hygiene (the “DMHH”) of the closing of the Restructuring and confirming the
Closing Date and, with respect to the Elkton facility only, requesting the
issuance of a new license to SunBridge LLC. Further, provide notices to the
Cecil County Health Department, DMHH Division of Drug Control and Department of
Health Care Quality of the change in the name of the licensee of the Elkton
facility to SunBridge LLC.

 

Medicaid: Provide notice to the DMHH of the change of the name of the Elkton
facility licensee to SunBridge LLC.

 

CON: Within 15 days after Closing, provide notice to the Maryland Health Care
Commission of the closing of the Restructuring and confirming the Closing Date.

NC   

Medicaid: Provide notice to the North Carolina Department of Health and Human
Services (the “DHHS”) of the closing of the Restructuring and confirming the
Closing Date.

 

DME (licensing): With respect to Americare, provide notice to the North Carolina
Board of Pharmacy of the closing of the Restructuring and confirming the Closing
Date.

 

DME (Medicaid): With respect to Americare, within 30 days after Closing, provide
notice to the DHHS of the closing of the Restructuring and confirming the
Closing Date, along with a Verification Form showing any changes in the direct
or indirect ownership of Americare.

NH   

Licensing and CON: In connection with the conversion of SunBridge, the licensee
of four (4) of the New Hampshire facilities, to SunBridge LLC, submit to the New
Hampshire Department of Health and Human Services copies of the documents filed
with the New Hampshire Secretary of State to qualify SunBridge LLC to do
business as a foreign limited liability company.

 

Medicaid: Provide copies of (i) foreign qualification documents for SunBridge
LLC, (ii) the new licenses issued to SunBridge LLC, and (iii) the new IRS tax ID
form issued to SunBridge LLC.

NJ   

Medicaid: Within 30 days post-Closing, provide notice to the New Jersey
Department of Human Services of the closing of the Restructuring and confirming
the Closing Date, along with CMS-1513 Disclosure of Ownership Form showing any
changes in the direct or indirect ownership of the licensee.

 

Hospice (licensure): With respect to SolAmor, provide notice to the New Jersey
Department of Health and Senior Services of the closing of the Restructuring and
confirming the Closing Date.

NM    Licensing: With respect to the Village at Northrise facilities, submit
license renewal applications to the New Mexico Department of Health in order to
obtain updated licenses issued in the name of SunBridge LLC. For all eleven (11)
licensed facilities, provide updated Disclosure of Ownership forms showing any
changes in the direct or indirect ownership of the licensees.



--------------------------------------------------------------------------------

 

OH   

Medicaid (DME): With respect to Americare, within 30 days after Closing, provide
notice to the Ohio Respiratory Care Board of the closing of the Restructuring
and confirming the Closing Date.

 

Licensure: Provide to the Ohio Department of Health W-9 Forms for SunBridge LLC,
with respect to New Lexington, and Belmont LLC, with respect to Perrysburg.

OK   

Medicaid: Immediately after Closing, provide notice to the Oklahoma Health Care
Authority (“OHCA”) of the closing of the Restructuring and confirming the
Closing Date.

 

DME (Medicaid): With respect to Americare, immediately after Closing, provide
notice to the OHCA of the closing of the Restructuring and confirming the
Closing Date.

TN   

Licensure: Provide notice to the Tennessee Department of Health of the closing
of the Restructuring and confirming the Closing Date.

 

Medicaid: Provide notice to TennCare of the closing of the Restructuring and
confirming the Closing Date.

 

DME (Medicaid): With respect to Americare, provide notice to TennCare of the
closing of the Restructuring and confirming the Closing Date.

 

Rehab (licensure): With respect to SunDance Rehabilitation Corporation, provide
notice of the closing of the Restructuring and confirming the Closing Date.

WV   

CON: Promptly after Closing, submit to the West Virginia Health Care Authority a
final request for a determination of substantial compliance.

 

Licensure: Promptly after closing, provide to the West Virginia Office of Health
Facility Licensure and Certification notice of the closing of the Restructuring
and confirming the Closing Date, along with copies of the new leases for
Glenville and New Martinsville.

Centers for Medicare and Medicaid Services (federal)    Submit CMS Forms 855A

Local

Licenses and

Permits

   In the event of a conversion of a licensee, each facility or ancillary
service provider will determine whether any of the licenses or permits issued by
local jurisdictions will need to be re-issued reflecting the new name of the
converted entity and make such filings as may be appropriate in connection
therewith.



--------------------------------------------------------------------------------

 

Schedule 3.08

Subsidiaries

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

Americare Health Services Corp.

   Atlantic Medical Supply Company, Inc.    5,000 Common authorized
1,665 issued, $1.00 par value    100%

Allegiance Hospice Group, Inc.

   SolAmor Hospice Corporation   

10,000 Common authorized

10,000 issued, no par value

   100%

Allegiance Hospice Care of Connecticut, LLC

   Allegiance Hospice Group, Inc.   

1,000 units authorized

100 units issued

   100%

Allegiance Hospice Care of Massachusetts, Inc.

   Allegiance Hospice Group, Inc.   

1,000 Common authorized

1,000 issued, $.01 par value

   100%

Allegiance Hospice Care of New Hampshire, LLC

   Allegiance Hospice Group, Inc.   

1,000 units authorized

100 units issued

   100%

Allegiance Hospice Care of Southeastern Massachusetts, LLC

   Allegiance Hospice Group, Inc.   

1,000 Class A units
authorized and 100 Class A
units issued

100 Class B units authorized
and 80 Class B units issued

   100%

Atlantic Medical Supply Company, Inc.

   SunBridge Retirement Care Associates, LLC    5,000,000 Common
authorized
1,000 issued, $1.00 par value    100%

CareerStaff Unlimited, Inc.

   SHG Services, Inc.    1,000 Common authorized
250 issued, $.01 par value    100%

CareerStaff Services Corporation

   The Mediplex Group, Inc.    1,000,000 Common
Authorized
10,000 issued, no par value    100%

Great Falls Health Care Company, L.L.C.

   Peak Medical Montana Operations, Inc.    No certificates    100%

Peak Medical Ancillary Services, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Assisted Living, LLC

   Peak Medical Corporation    No certificated    100%

Peak Medical Colorado No. 2, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Colorado No. 3, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Corporation

   SunBridge Healthcare Corporation    1,000 issued, $ .01 par    100%

Peak Medical Farmington, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Gallup, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Idaho Operations, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Las Cruces No. 2, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Las Cruces, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Montana Operations, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical New Mexico No. 3, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

Peak Medical NM Management Services, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical of Boise, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical of Colorado, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical of Idaho, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical of Utah, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 1, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 3, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 4, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 5, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 7, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 8, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 9, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 10, LLC

   Peak Medical Corporation    No certificates    100%

Peak Medical Oklahoma No. 11, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 12, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Oklahoma No. 13, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Peachtree, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Roswell, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

Peak Medical Utah No. 2, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

PM Henryetta Holdings, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

PM Oxygen Services, Inc.

   Peak Medical Ancillary Services, Inc.    1,000 Common Authorized
100 issued, $.001 par    100%

ProCare One Nurses, LLC

   CareerStaff Unlimited, Inc.    No certificates    100%

Regency Health Services, Inc.

   SunBridge Healthcare Corporation    1,000 Common authorized
250 issued, $.01 par value    100%

SolAmor Hospice Corporation

   Peak Medical Ancillary Services, Inc.   

10,000 Common authorized


10,000 issued, $1.00 par value

   100%

SHG Services, Inc.

   Sun HealthCare Group, Inc.   

1,000 Common authorized

1,000 Issued, $.01 par
value

   100%

SunAlliance Healthcare Services, Inc.

   SunDance Rehabilitation Corporation    1,000 Common authorized
1,000 issued, $1.00 par value    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

SunBridge Beckley Health Care Corp.

   SunBridge Care Enterprises, Inc. (formerly Americare of West Virginia, Inc.)
   500 Common authorized
100 issued, $2.00 par value    100%

SunBridge Braswell Enterprises, Inc.

   Regency Health Services, Inc.    1,000,000 Common
authorized
43,633 issued, $5.00 par
value    100%

SunBridge Brittany Rehabilitation Center, Inc.

   Regency Health Services, Inc.    1,000,000 Common
authorized
30,000 issued, no par value    100%

SunBridge Care Enterprises, Inc.

   Regency Health Services, Inc.    1,000 Common authorized
500 issued, $.01 par value    100%

SunBridge Care Enterprises West, Inc.

   SunBridge Care Enterprises, Inc.    50,000 Common authorized
45,000 issued, no par value    100%

SunBridge Carmichael Rehabilitation Center

   Regency Health Services, Inc.    1,000,000 Common
authorized
30,000 issued, no par value    100%

SunBridge Charlton Healthcare, LLC

   SunBridge Retirement Care Associates, LLC    No certificates    100%

SunBridge Circleville Health Care Corp.

   SunBridge Care Enterprises, Inc.    500 Common authorized
100 issued, no par value    100%

SunBridge Clipper Home of North Conway, Inc.

  

SunBridge Healthcare Corporation

SunBridge Healthcare Corporation

   290 Class A Common
authorized
90 issued, no par value
10 Class B Common
authorized
10 issued, no par value    100%

SunBridge Clipper Home of Portsmouth, Inc.

   SunBridge Healthcare Corporation    300 Common authorized
100 issued, no par value    100%

SunBridge Clipper Home of Rochester, Inc.

   SunBridge Healthcare Corporation SunBridge Healthcare Corporation    290
Class A Common
authorized
90 issued, no par value
10 Class B Common
authorized
10 issued, no par value    100%

SunBridge Clipper Home of Wolfeboro, Inc.

   SunBridge Healthcare Corporation SunBridge Healthcare Corporation    290
Class A Common
authorized
90 issued, no par value
10 Class B Common
authorized
10 issued, no par value    100%

SunBridge Dunbar Health Care Corp.

   SunBridge Care Enterprises, Inc. (formerly Americare of West Virginia, Inc.)
   500 Common authorized
500 issued, $2.00 par value    100%

SunBridge Gardendale Health Care Center, LLC

   SunBridge Retirement Care Associates, LLC    No certificates    100%

SunBridge Glenville Health Care Inc.

   SunBridge Care Enterprises, Inc.    60 Common authorized
60 issued, $100.00 par value    100%

SunBridge Goodwin Nursing Home, Inc.

   SunBridge Healthcare Corporation    300 Common authorized
153 issued, no par value    100%

SunBridge Hallmark Health Services, Inc.

   Regency Health Services, Inc.    10,000,000 Common
authorized
100 issued, $.01 par value    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

SunBridge Harbor View Rehabilitation Center

   Regency Health Services, Inc.    1,000,000 Common
authorized
30,000 issued, no par value    100%

SunBridge Healthcare Corporation

   Sun Healthcare Group, Inc.    100,000 Common authorized
10,000 issued, $1.00 par
value    100%

SunBridge Jeff Davis Healthcare, LLC

   SunBridge Retirement Care Associates, LLC    No certificates    100%

SunBridge of Harriman, LLC

   SunBridge Retirement Care Associates, LLC    No certificates    100%

SunBridge Marion Health Care Corp.

   SunBridge Care Enterprises, Inc.    750 Common authorized
100 issued, no par value    100%

SunBridge Meadowbrook Rehabilitation Center

   Regency Health Services, Inc.    1,000,000 Common
authorized
30,000 issued, no par value    100%

SunBridge Nursing Home, Inc.

   SunBridge Healthcare Corporation    50,000 Common authorized
5,000 issued, no par value    100%

SunBridge Paradise Rehabilitation Center, Inc.

   Regency Health Services, Inc.    30,000 Common authorized
30,000 issued, no par value    100%

SunBridge Putnam Health Care Corp.

   SunBridge Care Enterprises, Inc.    1,000 Common authorized
500 issued, $2.00 par value    100%

SunBridge Regency-North Carolina, Inc.

   Regency Health Services, Inc.    100,000 Common authorized
1,000 issued, no par value    100%

SunBridge Regency Rehab Hospitals, Inc.

   Regency Health Services, Inc.    100,000 Common authorized
1,000 issued, no par value    100%

SunBridge Regency-Tennessee, Inc.

   Regency Health Services, Inc.    1,000 Common authorized
100 issued, no par value    100%

SunBridge Retirement Care Associates, LLC

   SunBridge Healthcare Corporation    No certificates    100%

SunBridge Salem Health Care Corp.

   SunBridge Care Enterprises, Inc.    500 Common authorized
500 issued, $2.00 par value    100%

SunBridge San Bernardino Rehabilitation Hospital, Inc.

   SunBridge Regency Rehab Hospitals, Inc.    1,000 Common authorized
1,000 issued, $1.00 par value    100%

SunBridge Shandin Hills Rehabilitation Center

   Regency Health Services, Inc.    1,000,000 Common
authorized
30,000 issued, no par value    100%

SunBridge Statesboro Healthcare Center, Inc.

   SunBridge Retirement Care Associates, LLC    1,000 Common authorized
100 issued, no par value    100%

SunBridge Stockton Rehabilitation Center, Inc.

   Regency Health Services, Inc.    30,000 Common authorized
30,000 issued, no par value    100%

SunBridge Summers Landing, Inc.

   SunBridge Retirement Care Associates, LLC    1,000 Common authorized
100 issued, no par value    100%

SunBridge West Tennessee, Inc.

   SunBridge Retirement Care Associates, LLC    1,000 Common authorized
100 issued, no par value    100%

SunDance Rehabilitation Agency, Inc.

   SunDance Rehabilitation Corporation    1,000 Common authorized
250 issued, $.01 par value    100%

SunDance Rehabilitation Corporation

   SHG Services, Inc.    1,000 Common authorized
250 issued, $.01 par value    100%

SunDance Services Corporation

   The Mediplex Group, Inc.    100 Common authorized
100 issued, no par value    100%

SunHealth Specialty Services, Inc.

   SunBridge Healthcare Corporation    10,000 Common authorized
1,000 issued, no par value    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

SunMark of New Mexico, Inc.

   Sun Healthcare Group, Inc.    10,000 Common authorized
1,000 issued, no par value    100%

The Mediplex Group, Inc.

   Sun Healthcare Group, Inc.    1,000 Common authorized
1,000 issued, no par value    100%

1240 Pinebrook Road, LLC

   Florida Holdings II, LLC    No certificates    100%

1501 SE 24th Road, LLC

   Florida Holdings I, LLC    No certificates    100%

1775 Huntington Lane, LLC

   Florida Holdings I, LLC    No certificates    100%

1980 SunSet Point Road, LLC

   Florida Holdings III, LLC    No certificates    100%

2600 Highlands Boulevard, North, LLC

   Florida Holdings III, LLC    No certificates    100%

2900 Twelfth Street North, LLC

   Florida Holdings II, LLC    No certificates    100%

3865 Tampa Road, LLC

   Florida Holdings III, LLC    No certificates    100%

4602 Northgate Court, LLC

   Florida Holdings II, LLC    No certificates    100%

4927 Voorhees Road, LLC

   Florida Holdings I, LLC    No certificates    100%

Belmont Nursing Center Corp.

   Harborside Healthcare Corporation   

200,000 Common authorized


100 issued, no par value

   100%

Bradford Square Nursing, LLC

   HBR Kentucky, LLC    No certificates    100%

Countryside Care Center Corp.

   Harborside Healthcare Corporation    200,000 Common authorized
100 issued, no par value    100%

Crestview Nursing, LLC

   HBR Kentucky, LLC    No certificates    100%

Falmouth Healthcare, LLC

   Massachusetts Holdings I, LLC    No certificates    100%

Florida Administrative Services, LLC

   Harborside Healthcare Limited Partnership    No certificates    100%

Florida Holdings I, LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Florida Holdings II, LLC

   HHCI, Limited Partnership    No certificates    100%

Florida Holdings III, LLC

   Harborside Healthcare Corporation    No certificates    100%

Grant Manor LLC

   HBR Kentucky, LLC    No certificates    100%

Harborside Administrative Services, LLC

   Harborside Healthcare Limited Partnership    No certificates    100%

Harborside Connecticut Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership-L.P.
99%    No certificates    100%

Harborside Danbury Limited Partnership

   Harborside Health I LLC-GP 1%Harborside Healthcare Limited Partnership-L.P.
99%    No certificates    100%

Harborside Health I LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Harborside Healthcare Limited Partnership

  

KHI, LLC-G.P. 1%

Harborside Healthcare Advisors Limited Partnership-L.P. 99%

   No certificates    100%

Harborside Healthcare Advisors Limited Partnership

  

KHI, LLC-G.P. 1%

Harborside Healthcare Corporation-LP. 99%

   No certificates    100%

Harborside Healthcare Baltimore Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership-L.P.
99%    No certificates    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

Harborside Healthcare Corporation

   SunBridge Healthcare Corporation    100 Common authorized
100 issued, $.001 par value    100%

Harborside Holdings I, LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Harborside Massachusetts Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership-L.P.
99%    No certificates    100%

Harborside North Toledo Limited Partnership

   Harborside Health I LLC -GP 1% Harborside Healthcare Limited Partnership-L.P.
99%    No certificates    100%

Harborside of Cleveland Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership-L.P.
99%    No certificates    100%

Harborside of Dayton Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership L.P.
99%    No certificates    100%

Harborside of Ohio Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership L.P.
99%    No certificates    100%

Harborside Rehabilitation Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership L.P.
99%    No certificates    100%

Harborside Rhode Island Limited Partnership

   Harborside Health I LLC-GP 1% Harborside Healthcare Limited Partnership L.P.
99%    No certificates    100%

Harborside Swanton, LLC

   Harborside Toledo Limited Partnership    No certificates    100%

Harborside Sylvania, LLC

   Harborside North Toledo Limited Partnership    No certificates    100%

Harborside Toledo Business LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Harborside Toledo Limited Partnership

  

Harborside Toledo Business, LLCG.P. 1%

Harborside Healthcare Limited Partnership-L.P.99%

   No certificates    100%

Harborside Troy, LLC

   Harborside Toledo Limited Partnership    No certificates    100%

Harborside Point Place, LLC

   Harborside North Toledo, L.P.    No certificates    100%

Hbr Danbury, LLC

   Harborside Danbury Limited Partnership    No certificates    100%

Hbr Kentucky, LLC

   Harborside Healthcare Limited Partnership    No certificates    100%

Hbr Stamford, LLC

   Harborside Danbury Limited Partnership    No certificates    100%

Hbr Trumbull, LLC

   Harborside Danbury Limited Partnership    No certificates    100%

HHCI Limited Partnership

  

Harborside Health I LLC-G.P. 1%

Harborside Healthcare Advisors Limited Partnership- L.P. 99%

   No certificates    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

Huntington Place Limited Partnership

  

Harborside Health I LLC-G.P. 1%

Harborside Healthcare Limited Partnership- L.P. 99%

   No certificates    100%

KHI LLC

   Harborside Healthcare Corporation    No certificates    100%

Klondike Manor LLC

   HBR Kentucky, LLC    No certificates    100%

Leisure Years Nursing, LLC

   HBR Kentucky, LLC    No certificates    100%

LTC Leasing, LLC

   Harborside Healthcare Limited Partnership    No certificates    100%

Marietta Healthcare, LLC

   Ohio Holdings I, LLC    No certificates    100%

Maryland Harborside Corp.

   KHI, LLC    200,000 Common authorized
100 issued, no par value    100%

Mashpee Healthcare, LLC

   Massachusetts Holdings I, LLC    No certificates    100%

Massachusetts Holdings II, Limited Partnership

   Maryland Harborside Corp.-G.P. 1% Harborside Healthcare Corporation-L.P. 99%
   No certificates    100%

Massachusetts Holdings I, LLC

   Harborside Massachusetts Limited Partnership    No certificates    100%

Ohio Holdings I, LLC

   Harborside Toledo Limited Partnership    No certificates    100%

Owenton Manor Nursing, LLC

   HBR Kentucky, LLC    No certificates    100%

Pine Tree Villa LLC

   HBR Kentucky, LLC    No certificates    100%

Regency Nursing, LLC

   HBR Kentucky, LLC    No certificates    100%

Riverside Retirement Limited Partnership

  

Harborside Health I LLC-G.P. 1%

Harborside Healthcare Corporation-L.P. 99%

   No certificates    100%

Wakefield Healthcare, LLC

   Massachusetts Holdings I, LLC    No certificates    100%

Westfield Healthcare, LLC

   Massachusetts Holdings I, LLC    No certificates    100%

Woodspoint LLC

   HBR Kentucky, LLC    No certificates    100%

Harborside New Hampshire Limited Partnership

  

Harborside Toledo Business, LLCG.P. 1%

Harborside Healthcare Limited Partnership-L.P. 99%

   No certificates    100%

HBR Bardwell LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Barkley Drive, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Bowling Green LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Brownsville, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Campbell Lane, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Elizabethtown, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Lewisport, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Madisonville, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Owensboro, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Paducah, LLC

   HBR Kentucky, LLC    No certificates    100%

HBR Woodburn, LLC

   HBR Kentucky, LLC    No certificates    100%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

Vital Care Services, LLC

   Harborside Rehabilitation Limited Partnership    No certificates    100%

Oakhurst Manor Nursing Center LLC

   Harborside Healthcare Corporation    No certificates    100%

Sunset Point Nursing Center LLC

   Harborside Healthcare Corporation    No certificates    100%

Connecticut Holdings I LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Orchard Ridge Nursing Center LLC

   Harborside Healthcare Corporation    No certificates    100%

HHC 1998-I Trust

      No certificates    100%

Northwest Holdings I, LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

395 Harding Street, LLC

   Northwest Holdings I, LLC    No certificates    100%

1104 Wesley Avenue, LLC

   Northwest Holdings I, LLC    No certificates    100%

Kentucky Holdings I, LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Bay Tree Nursing Center, LLC

   Harborside Healthcare Corporation    No certificates    100%

West Bay Nursing Center LLC

   Harborside Healthcare Corporation    No certificates    100%

New Hampshire Holdings, LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Masthead Corporation

   Sun Healthcare Group, Inc.   

100,000 Common authorized


100,000 issued, no par value

   100%

Peak Medical of Montana, Inc.

   Peak Medical Corporation   

1,000 Common authorized


100 issued, $.001 par

   100%

Allegiance Hospice Care of Maine, LLC

   Allegiance Hospice Group, Inc.    No certificates    80.5% member

Sable-Aurora, LLC

   Peak Medical of Colorado, Inc.    No certificates    100%

Elms Haven-Thornton, LLC

   Peak Medical of Colorado, Inc.    No certificates    100%

SunBridge G.P. Corporation

   SunBridge Healthcare Corporation   

1,000 Common authorized


1,000 issued, $.01 par value

   100%

Clipper Home of North Conway, L.L.C.

   SunBridge G.P. Corporation    No certificates    71%

C.H.P. Limited Liability Company

   SunBridge G.P. Corporation    No certificates    71%

C.H.R. Limited Liability Company

   SunBridge G.P. Corporation    No certificates    71%

C.H.W. Limited Liability Company

   SunBridge G.P. Corporation    No certificates    71%

Clipper Home of Nashua L.L.C.

   SunBridge G.P. Corporation    No certificates    71%

DJB Realty L.L.C.

   SunBridge G.P. Corporation    No certificates    71%

Langdon Place of Dover, a New Hampshire General Partnership

   SunBridge G.P. Corporation    No certificates    71%

Langdon Place of Keene, a New Hampshire Limited Partnership

   SunBridge G.P. Corporation    No certificates    71%



--------------------------------------------------------------------------------

 

NAME OF SUBSIDIARY

  

RECORD OWNER

  

CLASS AND # OF

SHARES

   PERCENTAGE
OWNERSHIP  INTEREST

L.P.E., a New Hampshire General Partnership

   SunBridge G.P. Corporation    No certificates    71%

SB Fountain City, LLC

   SunBridge Healthcare Corporation    No certificates    100%

SB New Martinsville, LLC

   SunBridge Healthcare Corporation    No certificates    100%

Reservoir Real Estate Holdings, LLC

   Connecticut Holdings I, LLC    No certificates    100%

Sabra Lake Drive, LLC

   Peak Medical Corporation    No certificates    100%

Arden Real Estate Holdings, LLC

   Connecticut Holdings I, LLC    No certificates    100%

Harborside Northwood, LLC

   New Hampshire Holdings, LLC    No certificates    100%

Harford Gardens LLC

   Harborside Healthcare Advisors Limited Partnership    No certificates    100%

Sabra Forest Hills, LLC

   Peak Medical Corporation    No certificates    100%

Sabra Woodland View, LLC

   Peak Medical Corporation    No certificates    100%

Bowie Center Limited Partnership

  

Maryland Harborside Corp.-g.p.

Harborside Healthcare Limited Partnership- l.p.

   No certificates    .75% general partner


74.25% limited partner

Peak Medical Oklahoma Holdings - McLoud, Inc.

   Peak Medical Corporation    1,000 Common Authorized
100 issued, $.001 par    100%

SunBridge Mountain Care Management, Inc.

   SunBridge Healthcare Corporation   

5,000 Common authorized


100 issued, $1.00 par value

   100%

Peak Medical FHAPT, Inc.

   Peak Medical Corporation   

1,000 Common authorized


100 issued, $.001 par

   100%



--------------------------------------------------------------------------------

 

Schedule 3.09

Litigation

On September 2, 2010, a lawsuit was filed in California Superior Court by a
former employee of a subsidiary of our medical staffing company, alleging
violation of various wage and hour provisions of the California Labor
Code. Michelle Nesbit v. ProCare One Nurses, LLC has been filed as a purported
class action on behalf of the former employee and all those similarly
situated. The complaint alleges that the aggregate claim is less than $5
million. We are in the process of investigating the allegations set forth in the
complaint. We intend to vigorously defend the lawsuit.



--------------------------------------------------------------------------------

 

Schedule 3.17

Environmental Matters

None.



--------------------------------------------------------------------------------

 

Schedule 3.18

Insurance

Insurance

 

Policy Number

  

Poicy Type

  

Insuring Company

   Effective Date

MMM101760910

   Catlin Locum Tenens    Catlin Specialty Insurance    9/11/2009

MMM971260910

   Catlin NY Locums    Catlin Specialty Insurance    9/11/2009

34 4400104335 00

   Flood Toledo OH    Fidelity National Property    12/22/2009

XWC0910556

   Workers’ Comp OH Excess    Illinois National Insurane    1/1/2010

XWC0910557

   Workers’ Comp WA EXCESS    Illinois National Insurance    1/1/2010

WC020342115

   Workers’ Comp CA    Insurance Company State of PA    1/1/2010

WC020342116

   Workers’ Comp FL    Illinois National Insurance    1/1/2010

WC020342117

   Workers’ Comp OR    Insurance Company State of PA    1/1/2010

WC020342118

   Workers’ Comp DAS    National Union Fire Ins. Co.    1/1/2010

WC020342119

   Workers’ Comp AOS    Insurance Company State of PA    1/1/2010

PHPK510572

   Auto Liability    Philadelphia Insurance Company    1/1/2010

PHUB293977

   Excess Auto Liability    Philadelphia Insurance Company    1/1/2010

EPP9428793

   SolAmor Hospice D & O    Great American Insurance Co.    2/20/2010

38 4400110809

   Flood Warwick RI    Fidelity National Property    2/27/2010

PI 0996199016

   Colorado GLPL    Underwriters at Lloyds, London    3/12/2010

13 4400114002 00

   Flood New Haven IN    Fidelity National Property    3/13/2010

28 4400112430 00

   Flood Winchester NH    Fidelity National Property    3/13/2010

CPN10002025400

   Property DIC Quake    Endurance American Specialties    4/7/2010

EJ368

   Property    Affiliated FM Insurance Co.    4/7/2010

8210-0027

   Crime    Federal Insurance Company    4/15/2010

8211-6373

   Fiduciary Liability    Federal Insurance Company    4/15/2010

DON G24575032 002

   D & O Primary    ACE American Insurance Co.    4/15/2010

8209-9985

   D & O Side A    Federal Insurance Company    4/15/2010

0305-4240

   D & O 3rd Excess    Allied World Assurance Co.    4/15/2010

ELU116255-10

   D & O 2nd Excess    XL Insurance (Bermuda) Ltd.    4/15/2010

00 DA 0208461 10

   D & O 1st Excess    Twin City Fire Insurance    4/15/2010

06 4400074528 01

   Flood Pope John Paul    Fidelity National Property    5/6/2010

47 4400074534 01

   Flood New Martinsville WV    Fidelity National Property    5/6/2010

16 4400119370 00

   Flood Lewisport KY    Fidelity National Property    5/14/2010

34 4400121079 00

   Flood Lancaster OH    Fidelity National Property    6/21/2010

35 4400121080 00

   Flood Lake Drive OK    Fidelity National Property    7/6/2010

XLUMB604223

   XL Excess GLPL    XL Insurance (Bermuda) Ltd.    8/1/2010

545973821UMB2010

   Alterra Excess GLPL    Alterra Insurance Limited    8/1/2010    CNA Excess
GLPL    Columbia Casualty Company    8/1/2010

RMGL/PL 583-6004

   CSIC Primary GLPL Front    Chartis Specialty Insurance Co.    8/1/2010

11 4400125573 00

   Flood Bennett Hills    Fidelity National Property    8/6/2010

16 4400128334

   Flood Owensboro KY    Fidelity National Property    9/8/2010

04 4400128665 00

   Flood Stockton CA    Fidelity National Property    9/15/2010

16 4400128673 00

   Flood Elizabethtown    Fidelity National Property    9/15/2010



--------------------------------------------------------------------------------

 

Schedule 3.19(a)

UCC Filing Offices

 

Grantor

   Jurisdiction

Americare Health Services Corp.

   DE

Allegiance Hospice Group, Inc.

   DE

Allegiance Hospice Care of Connecticut, LLC

   DE

Allegiance Hospice Care of Massachusetts, Inc.

   DE

Allegiance Hospice Care of New Hampshire, LLC

   DE

Allegiance Hospice Care of Southeastern Massachusetts, LLC

   DE

Atlantic Medical Supply Company, Inc.

   GA

CareerStaff Unlimited, Inc.

   DE

CareerStaff Services Corporation

   CO

Great Falls Health Care Company, L.L.C.

   MT

Peak Medical Ancillary Services, Inc.

   DE

Peak Medical Assisted Living, LLC

   DE

Peak Medical Colorado No. 2, Inc.

   DE

Peak Medical Colorado No. 3, Inc.

   DE

Peak Medical Corporation

   DE

Peak Medical Farmington, Inc.

   DE

Peak Medical Gallup, Inc.

   DE

Peak Medical Idaho Operations, Inc.

   DE

Peak Medical Las Cruces No. 2, Inc.

   DE

Peak Medical Las Cruces, Inc.

   DE

Peak Medical Montana Operations, Inc.

   DE

Peak Medical New Mexico No. 3, Inc.

   DE

Peak Medical NM Management Services, Inc.

   DE

Peak Medical of Boise, Inc.

   DE

Peak Medical of Colorado, Inc.

   DE

Peak Medical of Idaho, Inc.

   DE

Peak Medical of Utah, Inc.

   DE

Peak Medical Oklahoma No. 1, Inc.

   DE

Peak Medical Oklahoma No. 3, Inc.

   DE

Peak Medical Oklahoma No. 4, Inc.

   DE

Peak Medical Oklahoma No. 5, Inc.

   DE

Peak Medical Oklahoma No. 7, Inc.

   DE

Peak Medical Oklahoma No. 8, Inc.

   DE

Peak Medical Oklahoma No. 9, Inc.

   DE

Peak Medical Oklahoma No. 10, LLC

   DE

Peak Medical Oklahoma No. 11, Inc.

   DE

Peak Medical Oklahoma No. 12, Inc.

   DE

Peak Medical Oklahoma No. 13, Inc.

   DE

Peak Medical Peachtree, Inc.

   UT

Peak Medical Roswell, Inc.

   DE

Peak Medical Utah No. 2, Inc.

   DE

PM Henryetta Holdings, Inc.

   DE



--------------------------------------------------------------------------------

 

Grantor

   Jurisdiction

PM Oxygen Services, Inc.

   DE

SolAmor Hospice Corporation

   OK

ProCare One Nurses, LLC

   DE

Regency Health Services, Inc.

   DE

SHG Services, Inc.

   DE

SunAlliance Healthcare Services, Inc.

   DE

SunBridge Beckley Health Care Corp.

   WV

SunBridge Braswell Enterprises, Inc.

   CA

SunBridge Brittany Rehabilitation Center, Inc.

   CA

SunBridge Care Enterprises, Inc.

   DE

SunBridge Care Enterprises West, Inc.

   UT

SunBridge Carmichael Rehabilitation Center

   CA

SunBridge Charlton Healthcare, LLC

   GA

SunBridge Circleville Health Care Corp.

   OH

SunBridge Clipper Home of North Conway, Inc.

   NH

SunBridge Clipper Home of Portsmouth, Inc.

   NH

SunBridge Clipper Home of Rochester, Inc.

   NH

SunBridge Clipper Home of Wolfeboro, Inc.

   NH

SunBridge Dunbar Health Care Corp.

   WV

SunBridge Gardendale Health Care Center, LLC

   GA

SunBridge Glenville Health Care, Inc.

   WV

SunBridge Goodwin Nursing Home, Inc.

   NH

SunBridge Hallmark Health Services, Inc.

   DE

SunBridge Harbor View Rehabilitation Center

   CA

SunBridge Healthcare Corporation

   NM

SunBridge Jeff Davis Healthcare, LLC

   GA

SunBridge of Harriman, LLC

   TN

SunBridge Marion Health Care Corp.

   OH

SunBridge Meadowbrook Rehabilitation Center

   CA

SunBridge Nursing Home, Inc.

   WA

SunBridge Paradise Rehabilitation Center, Inc.

   CA

SunBridge Putnam Health Care Corp.

   WV

SunBridge Regency Rehab Hospitals, Inc.

   CA

SunBridge Regency-North Carolina, Inc.

   NC

SunBridge Regency-Tennessee, Inc.

   TN

SunBridge Retirement Care Associates, LLC

   CO

SunBridge Salem Health Care Corp.

   WV

SunBridge San Bernardino Rehabilitation Hospital, Inc.

   DE

SunBridge Shandin Hills Rehabilitation Center

   CA

SunBridge Statesboro Healthcare Center, Inc.

   GA

SunBridge Stockton Rehabilitation Center, Inc.

   CA

SunBridge Summers Landing, Inc.

   GA

SunBridge West Tennessee, Inc.

   GA

SunDance Rehabilitation Agency, Inc.

   DE



--------------------------------------------------------------------------------

 

Grantor

   Jurisdiction

SunDance Rehabilitation Corporation

   CT

SunDance Services Corporation

   TN

SunHealth Specialty Services, Inc.

   NM

SunMark of New Mexico, Inc.

   NM

The Mediplex Group, Inc.

   NM

1240 Pinebrook Road, LLC

   DE

1501 SE 24th Road, LLC

   DE

1775 Huntington Lane, LLC

   DE

1980 Sunset Point Road, LLC

   DE

2600 Highlands Boulevard, North, LLC

   DE

2900 Twelfth Street North, LLC

   DE

3865 Tampa Road, LLC

   DE

4602 Northgate Court, LLC

   DE

4927 Voorhees Road, LLC

   DE

Belmont Nursing Center Corp.

   MA

Bradford Square Nursing, LLC

   DE

Countryside Care Center Corp.

   MA

Crestview Nursing, LLC

   DE

Falmouth Healthcare, LLC

   DE

Florida Administrative Services, LLC

   DE

Florida Holdings I, LLC

   DE

Florida Holdings II, LLC

   DE

Florida Holdings III, LLC

   DE

Grant Manor LLC

   DE

Harborside Administrative Services, LLC

   DE

Harborside Connecticut Limited Partnership

   MA

Harborside Danbury Limited Partnership

   MA

Harborside Health I LLC

   DE

Harborside Healthcare Limited Partnership

   MA

Harborside Healthcare Advisors Limited Partnership

   MA

Harborside Healthcare Baltimore Limited Partnership

   MA

Harborside Healthcare Corporation

   DE

Harborside Holdings I, LLC

   DE

Harborside Massachusetts Limited Partnership

   MA

Harborside North Toledo Limited Partnership

   MA

Harborside of Cleveland Limited Partnership

   MA

Harborside of Dayton Limited Partnership

   MA

Harborside of Ohio Limited Partnership

   MA

Harborside Rehabilitation Limited Partnership

   MA

Harborside Rhode Island Limited Partnership

   MA

Harborside Swanton, LLC

   DE

Harborside Sylvania, LLC

   DE

Harborside Toledo Business LLC

   MA

Harborside Toledo Limited Partnership

   MA



--------------------------------------------------------------------------------

 

Grantor

   Jurisdiction

Harborside Troy, LLC

   DE

Harborside Point Place, LLC

   DE

Hbr Danbury, LLC

   DE

Hbr Kentucky, LLC

   DE

Hbr Stamford, LLC

   DE

Hbr Trumbull, LLC

   DE

HHCI Limited Partnership

   MA

Huntington Place Limited Partnership

   FL

KHI LLC

   DE

Klondike Manor LLC

   DE

Leisure Years Nursing, LLC

   DE

LTC Leasing, LLC

   DE

Marietta Healthcare, LLC

   DE

Maryland Harborside Corp.

   MA

Mashpee Healthcare, LLC

   DE

Massachusetts Holdings II, Limited Partnership

   MA

Massachusetts Holdings I, LLC

   DE

Ohio Holdings I, LLC

   DE

Owenton Manor Nursing, LLC

   DE

Pine Tree Villa LLC

   DE

Regency Nursing, LLC

   DE

Riverside Retirement Limited Partnership

   MA

Wakefield Healthcare, LLC

   DE

Westfield Healthcare, LLC

   DE

Woodspoint LLC

   DE

Harborside New Hampshire Limited Partnership

   MA

HBR Bardwell LLC

   DE

HBR Barkely Drive, LLC

   DE

HBR Bowling Green LLC

   DE

HBR Brownsville, LLC

   DE

HBR Campbell Lane, LLC

   DE

HBR Elizabethtown, LLC

   DE

HBR Lewisport, LLC

   DE

HBR Madisonville, LLC

   DE

HBR Owensboro, LLC

   DE

HBR Paducah, LLC

   DE

HBR Woodburn, LLC

   DE

Vital Care Services, LLC

   DE

Masthead Corporation

   NM



--------------------------------------------------------------------------------

 

Schedule 3.20

Leased Real Property

 

Address

   Leased /
Owned   

Entity

   Estimated
Value  

1080 Elm Street, Building B, Suite 201

   Rocky Hill, CT    Lease    CareerStaff Unlimited, Inc.      n/a   

444 North Wells Street

   Chicago, IL    Lease    CareerStaff Unlimited, Inc.      n/a   

7101 Executive Center Drive, Suite 197

   Brentwood, TN    Lease    CareerStaff Unlimited, Inc.      n/a   

3 Burlington Woods, Suite # 304

   Burlington, MA    Lease    CareerStaff Unlimited, Inc.      n/a   

19401 40th Ave., West Suite 330

   Lynnwood, WA    Lease    CareerStaff Unlimited, Inc.      n/a   

404 Camino Del Rio South, Ste. #106

   San Diego, CA    Lease    CareerStaff Unlimited, Inc.      n/a   

4815 S. Harvard Suite 505

   Tulsa, OK    Lease    CareerStaff Unlimited, Inc.      n/a   

5180 N. Palm Avenue Ste. 102

   Fresno, CA    Lease    CareerStaff Unlimited, Inc.      n/a   

7820 Ballantyne Commons Parkway Suite 100

   Charlotte, NC    Lease    CareerStaff Unlimited, Inc.      n/a   

Triangle Office Park, Building #37, Suite 3702

   Cincinnati, OH    Lease    CareerStaff Unlimited, Inc.      n/a   

600 Spring Hill Road Suite 118

   West Dundee, IL    Lease    CareerStaff Unlimited, Inc.      n/a   

34921 US Hwy. 19

   Palm Harbor, FL    Lease    CareerStaff Unlimited, Inc.      n/a   

13100 Northwest Freeway, Zip 77040

   Houston, TX    Lease    CareerStaff Unlimited, Inc.      n/a   

607 North Avenue, Door 12 2nd Floor

   Wakefield, MA    Lease    CareerStaff Unlimited, Inc.      n/a   

300 South Harbor Blvd., Suite 710

   Anaheim, CA    Lease    CareerStaff Unlimited, Inc.      n/a   

Suite #220, 5000 Hopyard Road

   Pleasanton, CA    Lease    CareerStaff Unlimited, Inc.      n/a   

2374 Post Road

   Warwick, RI    Lease    CareerStaff Unlimited, Inc.      n/a   

177 South River Road units 6 and 7

   Bedford, NH    Lease    CareerStaff Unlimited, Inc.      n/a   

11550 North Meridien Suite 312

   Carmel, IN    Lease    CareerStaff Unlimited, Inc.      n/a   

10811 Red Run Blvd, Suite 100

   Owings Mills, MD    Lease    CareerStaff Unlimited, Inc.      n/a   

6525 N. Meridian, Ste. 311

   Oklahoma City, OK    Lease    CareerStaff Unlimited, Inc.      n/a   



--------------------------------------------------------------------------------

 

3169 Holcomb Bridge Road

   Norcross, GA    Lease    CareerStaff Unlimited, Inc.      n/a   

4041 MacArthur Blvd Suite 150

   Newport Beach, CA    Lease    CareerStaff Unlimited, Inc.      n/a   

Irving/Dallas

   Irving, TX    Lease    CareerStaff Unlimited, Inc.      n/a   

31600 Telegraph Road, Suite 175

   Bingham Farms, MI    Lease    CareerStaff Unlimited, Inc.      n/a   

6004 Westgate Blvd, Suite 220

   Tacoma, WA    Lease    CareerStaff Unlimited, Inc.      n/a   

12 Kent Way, Suite 204

   Byfield, MA    Lease    SolAmor Hospice Corporation      n/a   

5700 Harper Drive NE, Suite 300

   Albuquerque, NM    Lease    SolAmor Hospice Corporation      n/a   

65 Lafayette Rd, Suite 301

   North Hampton, NH    Lease    SolAmor Hospice Corporation      n/a   

Five Cabot Place

   Stoughton, MA    Lease    SolAmor Hospice Corporation      n/a   

7950 E. Prentice Avenue, Suite 101

   Greenwood Village, CO    Lease    SolAmor Hospice Corporation      n/a   

4 Oxford Road, Suite E4

   Milford, CT    Lease    SolAmor Hospice Corporation      n/a   

5401 S. Sheridan Ave, Suite 104

   Tulsa, OK    Lease    SolAmor Hospice Corporation      n/a   

14 Manchester Square Suite 276

   Portsmouth, NH    Lease    SolAmor Hospice Corporation      n/a   

222 S, 32nd Street

   Muskogee, OK    Lease    SolAmor Hospice Corporation      n/a   

67 Middle Street (5th floor)

   Lowell, MA    Lease    SolAmor Hospice Corporation      n/a   

67 Middle Street (3rd floor)

   Lowell, MA    Lease    SolAmor Hospice Corporation      n/a   

100 Foden Rd, Suite 200-W

   South Portland, ME    Lease    SolAmor Hospice Corporation      n/a   

1415 Hooper Ave, Suite 203

   Toms River, NJ    Lease    SolAmor Hospice Corporation      n/a   

415 Boston Turnpike, Suite 304

   Shrewsbury, MA    Lease    SolAmor Hospice Corporation      n/a   

105 Daventry Lane, Suite 206

   Louisville, KY    Lease    SolAmor Hospice Corporation      n/a   

1405 West Center Street

   Greenwood, AR    Lease    SolAmor Hospice Corporation      n/a   

340 Granite Street

   Manchester, NH    Lease    SolAmor Hospice Corporation      n/a   

655 Southpointe Court, Suite 201

   Colorado Springs, CO    Lease    SolAmor Hospice Corporation      n/a   

161 South Main Street, Suites 105 & 207-211

   Middleton, MA    Lease    SolAmor Hospice Corporation      n/a   

123 Waterhouse Rd, Suite 4 & 5

   Bourne, MA    Lease    SolAmor Hospice Corporation      n/a   

1900 NW Expressway, Suite 320

   Oklahoma City, OK    Lease    SolAmor Hospice Corporation      n/a   

370 Mallory Station Road, Suite 504

   Franklin , TN    Lease    SolAmor Hospice Corporation      n/a   

18831 Von Karman, Suite 400

   Irvine, CA    Lease    Sun Healthcare Group, Inc.      n/a   

101b Sun Ave.

   Albuquerque, NM    Lease    Sun Healthcare Group, Inc.      n/a   



--------------------------------------------------------------------------------

 

6454 Main Street (Ground Floor-First Floor Lease)

   Trumbull, CT    Lease    SunBridge Healthcare Corporation      n/a   

4424 Emerson Avenue

   Parkersburg, WV    Lease    SunBridge Healthcare Corporation      n/a   

Brandywine Two Bldg 5 Christy Drive Suite 304

   Chadds Ford, PA    Lease    SunBridge Healthcare Corporation      n/a   

2 Emily Way

   Hartford, CT    Lease    SunBridge Healthcare Corporation      n/a   

77 Gilcreast Rd, Suite 1000 & 2004

   Londonderry, NH    Lease    SunBridge Healthcare Corporation      n/a   

5000 Back Square Dive, Suite C

   Owensboro, KY    Lease    SunBridge Healthcare Corporation      n/a   

713 Lancaster Street

   Marietta, OH    Lease    SunBridge Healthcare Corporation      n/a   

3550 Harrison Blvd, Suite #4

   Ogden, UT    Lease    SunBridge Healthcare Corporation      n/a   

850 Wardlow Road

   Long Beach, CA    Lease    SunBridge Healthcare Corporation      n/a   

155 Federal Street Suites 1100 & 1104

   Boston, MA    Lease    SunBridge Healthcare Corporation      n/a   

200 Cahaba Park South, Suite 100

   Birmingham, AL    Lease    SunBridge Healthcare Corporation      n/a   

2504 East Avalon Avenue, Suite E

   Muscle Shoals, AL    Lease    SunBridge Healthcare Corporation      n/a   

3800 Park East, Suite 250

   Beachwood, OH    Lease    SunBridge Healthcare Corporation      n/a   

3800 Park East, Suite 250

   Beachwood, OH    Lease    SunBridge Healthcare Corporation      n/a   

2400 Continental Drive

   Butte, MT    Lease    SunBridge Healthcare Corporation      n/a   

2400 Continental Drive

   Butte, MT    Lease    SunBridge Healthcare Corporation      n/a   

2400 Continental Drive

   Butte, MT    Lease    SunBridge Healthcare Corporation      n/a   

333 Elmwood Avenue

   Maplewood, NJ    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

5681 Bentgrass Drive, #104,

   Sarasota, FL    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

100 Carolina Meadows, Chapel Hills, NC 27514

   Chapel Hills, NC    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

7033 Washington Avenue, Suite 104

   Racine, WI    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

50 West Main Street

   Hopkintown, MA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

The Maples 7925 York Road

   Towson, MD    Lease    SunDance Rehabilitation Agency, Inc.      n/a   



--------------------------------------------------------------------------------

 

Hearthstone Manor 1125 Birch Road

   Lebanon, PA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

8592 Roswell Road

   Atlanta, GA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

50 Benton Drive

   East Longmeadow, MA    Lease    SunDance Rehabilitation Agency, Inc.      n/a
  

50 Benton Drive

   East Longmeadow, MA    Lease    SunDance Rehabilitation Agency, Inc.      n/a
  

2960 Bethel Church Road

   Bethel Park, PA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

St. Joseph Residence-The Washington Center 500 West Washington Street

   New London, WI    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

200 Glenwood Circle

   Monterey, CA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

628 Congdon Street West

   Middletown, CT    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

425 Drozdyk Drive

   Groton, CT    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

1421 River Road, Piscataway, NJ 08854

   Sewell, NJ    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

6336 Cedar Lane

   Columbia, MD    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

Dunn County Healthcare Center

   Menomonie, WI    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

936 - 942 Grayson Dr

   Springfield, MA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

Somerby of Alpharetta 100 Somerby Drive

   Alpharetta, GA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

2480 North Park Road

   Hollywood, FL    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

8500 West Sunrise Blvd

   Plantation, FL    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

9244 29th Ave.

   Kenosha, WI    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

11350 Woodstock Road

   Roswell, GA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

59 Roxbury Road

   Stamford, CT    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

One Peachtree drive

   Savannah, GA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

155 Federal Street Suites 1100 & 1104

   Boston, MA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

1440 Military West, Suite 201E

   Benicia , CA    Lease    SunDance Rehabilitation Agency, Inc.      n/a   

121 McElroy Rd

   Cranberry Township, PA    Lease    SunDance Rehabilitation Agency, Inc.     
n/a   

Snowden Commons Office Complex, 5850 Waterloo Road Offices 120,127 and 123

   Columbia, MD    Lease    SunDance Rehabilitation Corporation, Inc.      n/a
  

Northpointe Center, 300 Northpointe Circle, Suite 302

   Seven Fields, PA    Lease    SunDance Rehabilitation Corporation, Inc.     
n/a   



--------------------------------------------------------------------------------

 

300 North Washington Street, Suite 300

   Alexandria, VA    Lease    SunDance Rehabilitation Corporation, Inc.      n/a
  

1240 Pinebrook Road

   Venice, FL, 34285    Leased    Harborside Holdings I, LLC      n/a   

2900 Twelfth Street North

   Naples, FL, 34103    Leased    Harborside Holdings I, LLC      n/a   

4602 Northgate Court

   Sarasota, FL, 34234    Leased    Harborside Holdings I, LLC      n/a   

1871 Midland Trail

   Shelbyville, KY, 40065    Leased    Harborside Holdings I, LLC      n/a   

359 Jones Road

   Falmouth, MA, 02540    Leased    Falmouth Healthcare LLC      n/a   

201 Kimberly Lane

   Williamstown, KY, 41097    Leased    Harborside Holdings I, LLC      n/a   

1801 9th St. South

   Great Falls, MT, 59405    Leased    Peak Medical of Utah, Inc. Peak Medical
Idaho Operations, Inc., Peak Medical Colorado No. 3, Inc., and Great Falls
Health Care Company L.L.C.      n/a   

3800 Park East

   Beachwood, OH, 44122    Leased    Harborside of Cleveland LP      n/a   

2801 E. Royalton Road

   Broadview Heights, OH, 44147    Leased    Harborside of Cleveland LP      n/a
  

27601 Westchester Parkway

   Westlake, OH, 44145    Leased    Harborside of Cleveland LP      n/a   

401 West Airport Highway

   Swanton, OH, 43558    Leased    Harborside Holdings I, LLC      n/a   

512 Crescent Drive

   Troy, OH, 45373    Leased    Harborside Holdings I, LLC      n/a   

1201 Daly Drive

   New Haven, IN, 46774    Leased    Harborside Holdings I, LLC      n/a   

875 Route 202/206

   North Bridgewater, NJ, 08807    Leased    Harborside Holdings I, LLC      n/a
  

1775 Huntington Lane

   Rockledge, FL, 32955    Leased    LTC Leasing, LLC      n/a   

1205 Leitchfield Road

   Owensboro, KY, 42303    Leased    Harborside Holdings I, LLC      n/a   

117 Bartlett Street

   Marietta, OH, 45750    Leased    Marietta Healthcare LLC      n/a   

161 Falmouth Road

   MasHPee, MA, 02649    Leased    MasHPee Healthcare LLC      n/a   

281 Broadway

   Methuen, MA, 01844    Leased    SunBridge Healthcare Corporation      n/a   

55 Lowell St.

   Lawrence, MA, 01840    Leased    SunBridge Healthcare Corporation      n/a   

170 Oak Grove Ave.

   Fall River, MA, 02723    Leased    SunBridge Healthcare Corporation      n/a
  

205 Elm St.

   Quincy, MA, 02169    Leased    SunBridge Healthcare Corporation      n/a   

835 Main St.

   Worcester, MA, 01610    Leased    SunBridge Healthcare Corporation      n/a
  

905 US Hwy 127 North

   Owenton, KY, 40359    Leased    Harborside Holdings I, LLC      n/a   

2901 N. 12th St.

   Grand Junction, CO, 81506    Leased    Peak Medical Colorado No. 2, Inc.     
n/a   

835 Tenderfoot Hill Rd.

   Colorado Springs, CO, 80906    Leased    Peak Medical Colorado No. 2, Inc.   
  n/a   

2719 N. Union Blvd.

   Colorado Springs, CO, 80909    Leased    Peak Medical Colorado No. 2, Inc.   
  n/a   

945 Tenderfoot Hill Rd.

   Colorado Springs, CO, 80906    Leased    Peak Medical Colorado No. 2, Inc.   
  n/a   

2611 Jones Ave.

   Pueblo, CO, 81004    Leased    Peak Medical Colorado No. 2, Inc.      n/a   



--------------------------------------------------------------------------------

 

150 Spring St.

   Morrison, CO, 80465    Leased    Peak Medical of Utah, Inc. Peak Medical
Idaho Operations, Inc., Peak Medical Colorado No. 3, Inc., and Great Falls
Health Care Company L.L.C.      n/a   

1005 East Elizabeth

   Fort Collins, CO, 80524    Leased    Peak Medical of Utah, Inc. Peak Medical
Idaho Operations, Inc., Peak Medical Colorado No. 3, Inc., and Great Falls
Health Care Company L.L.C.      n/a   

660 South 2nd St. W.

   Rexburg, ID, 83440    Leased    Peak Medical of Utah, Inc. Peak Medical Idaho
Operations, Inc., Peak Medical Colorado No. 3, Inc., and Great Falls Health Care
Company L.L.C.      n/a   

1005 Lujan Hill Road

   Las Cruces, NM, 88007    Leased    Peak Medical Las Cruces No. 2, Inc.     
n/a   

2905 East Missouri

   Las Cruces, NM, 88011    Leased    Peak Medical Las Cruces, Inc.      n/a   

5901 Ouray Road NW

   Albuquerque, NM, 87120    Leased   

Peak Medical New Mexico

No. 3, Inc

     n/a   

8100 Palomas NE

   Albuquerque, NM, 87109    Leased   

Peak Medical New Mexico

No. 3, Inc

     n/a   

4210 Sabana Grande SE

   Rio Rancho, NM, 87124    Leased   

Peak Medical New Mexico

No. 3, Inc

     n/a   

8211 Ustick

   Boise, ID, 83704    Leased    Peak Medical Colorado No. 2, Inc. Sub-leases to
Peak Medical of Boise, Inc.      n/a   

3111 Channing Way

   Idaho Falls, ID, 83404    Leased    Peak Medical of Idaho, Inc.      n/a   

674 Eastland Drive

   Twin Falls, ID, 83301    Leased    Peak Medical of Idaho, Inc.      n/a   

400 East 5350 South

   Ogden, UT, 84405    Leased    Peak Medical of Utah, Inc. Peak Medical Idaho
Operations, Inc., Peak Medical Colorado No. 3, Inc., and Great Falls Health Care
Company L.L.C.      n/a   

1400 Buena Vista

   Midwest City, OK, 73110    Leased    Peak Medical Corporation      n/a   

1400 W. 1st St.

   Wewoka, OK, 74884    Leased    Peak Medical Oklahoma No. 11, Inc.      n/a   

600 West Frontage Rd

   Okemah, OK, 74859    Leased    Peak Medical Oklahoma No. 13, Inc.      n/a   

5725 South Ross

   Oklahoma City, OK, 73119    Leased    Peak Medical Corporation      n/a   

3200 Mission Arch Drive

   Roswell, NM, 88201    Leased    Peak Medical Roswell, Inc.      n/a   

4604 Lowe Road

   Louisville, KY, 40220    Leased    Harborside Holdings I, LLC      n/a   

405 Stanford Rd

   Beckley, WV, 25801    Leased    Beckley Health Care Corp. (Individual Leae)
     n/a   

1425 Laurel Ave

   Pomona, CA, 91768    Leased    Braswel Enterprises, Inc. (Individual Lease)
     n/a   

2335 S. Towne Avenue

   Pomona, CA, 91766    Leased    SunBridge Healthcare Corporation (Individual
Lease)      n/a   

3455 East Highland Ave

   Highland, CA, 92346    Leased    Braswel Enterprises, Inc. (Individual Lease)
     n/a   

3900 Garfield Ave

   Carmichael, CA, 95608    Leased    Brittany Rehabilitation Center, Inc.     
n/a   



--------------------------------------------------------------------------------

 

1101 Stroud Ave

   Kingsburg, CA, 93631    Leased    SunBridge Care Enterprises West, Inc.     
n/a   

1900 E. Main St.

   Lancaster, OH, 43130    Leased    Care Enterprises, Inc. (Individual Lease)
     n/a   

1716 Gihon Road

   Parkersburg, WV, 26101    Leased    Care Enterprises, Inc. (Individual Lease)
     n/a   

401 N. Okefenoke Drive

   Folkston, GA, 31537    Leased    SunBridge Charlton Healthcare, Inc.      n/a
  

1155 Atwater Ave

   Circleville, OH, 43113    Leased    Circleville Health Care Corp. (Individual
Lease)      n/a   

501 Caldwell Lane

   Dunbar, WV, 25064    Leased    Dunbar Health Care Corp. (Individual Lease)   
  n/a   

420 Dean Lane

   Gardendale, AL, 35071    Leased    Gardendale Health Care Center, Inc.     
n/a   

424 Dean Lane

   Gardendale, AL, 35071    Leased    Gardendale Health Care Center, Inc.     
n/a   

7716 Manchester Av

   Playa Del Rey, CA, 90293    Leased    Hallmark Health Services, Inc.      n/a
  

2210 E. First St.

   Santa Ana, CA, 92705    Leased    Hallmark Health Services, Inc.      n/a   

490 W. 14th Str

   Long Beach, CA, 90813    Leased    Regency Health Services, Inc.      n/a   

Mt. Hebron Rd., Box 7

   Elmore, AL, 36025    Leased    SunBridge Healthcare Corporation (Individual
Lease)      n/a   

813 Keller Lane

   Tuscumbia, AL, 35674    Leased    SunBridge Healthcare Corporation
(Individual Lease)      n/a   

200 Alabama Ave.

   Muscle Shoals, AL, 35661    Leased    SunBridge Healthcare Corporation
(Individual Lease)      n/a   

500 John Aldridge Dr.

   Tuscumbia, AL, 35674    Leased    SunBridge Healthcare Corporation
(Individual Lease)      n/a   

1350 14th Avenue SE

   Decatur, AL, 35601    Leased    SunRise Healthcare Corporation (Individual
Lease)      n/a   

350 East LaCanada

   Avondale, AZ, 85323    Leased    SunBridge Healthcare Corporation      n/a   

501 W. Idaho Blvd.

   Emmett, ID, 83617    Leased    SunBridge Healthcare Corporation (Individual
Lease)      n/a   

2609 Sunnybrook Drive

   Nampa, ID, 83686    Leased    SunBridge Healthcare Corporation      n/a   

640 Filer Avenue West

   Twin Falls, ID, 83301    Leased    SunBridge Healthcare Corporation      n/a
  

1019 3rd Avenue S.

   Payette, ID, 83661    Leased    SunBridge Healthcare Corporation      n/a   

555 South Union St.

   Lawrence, MA, 01843    Leased    SunBridge Healthcare Corporation      n/a   

557 Varnum Ave.

   Lowell, MA, 01854    Leased    SunBridge Healthcare Corporation      n/a   

134 North St.

   North Reading, MA, 01864    Leased    SunBridge Healthcare Corporation     
n/a   

800 Essex St.

   Lawrence, MA, 01841    Leased    SunBridge Healthcare Corporation      n/a   

547 Highland Ave.

   Fall River, MA, 02720    Leased    SunBridge Healthcare Corporation      n/a
  

18 Hammond St.

   Worcester, MA, 01610    Leased    SunBridge Healthcare Corporation      n/a
  

3 Pine St.

   Oxford, MA, 01540    Leased    SunBridge Healthcare Corporation      n/a   



--------------------------------------------------------------------------------

 

81 Chatham St.

   Worcester, MA, 01609    Leased    SunBridge Healthcare Corporation      n/a
  

10 Veterans Memorial Dr.

   Milford, MA, 01757    Leased    Mediplex of Massachusetts Inc. assigned to
SunRise Healthcare Corporation (Individual Lease)      n/a   

20 N. Maple St.

   Hadley, MA, 01035    Leased    SunBridge Healthcare Corporation      n/a   

One Price Drive

   Elkton, MD, 21921    Leased    SunBridge Healthcare Corporation      n/a   

7445 E. 24th

   Mercer Island, WA, 98040    Leased    SunBridge Healthcare Corporation     
n/a   

1100 E. Nelson Rd.

   Moses Lake, WA, 98837    Leased    SunBridge Healthcare Corporation and West
Tennessee, Inc.      n/a   

817 East Plum

   Lake Ridge, WA, 98837    Leased    SunBridge Healthcare Corporation and West
Tennessee, Inc.      n/a   

820 NW 95th St.

   Seattle, WA, 98117    Leased    SunBridge Healthcare Corporation (Individual
Lease)      n/a   

180 Burketts Ferry Rd.

   Hazelhurst, GA, 31539    Leased    SunBridge Jeff Davis Healthcare, Inc.     
n/a   

524 James Way

   Marion, OH, 43302    Leased    Marion Health Care Corp. (Individual Lease)   
  n/a   

3951 East Blvd.

   Los Angeles, CA, 90066    Leased    Meadowbrook Rehabilitation Center
(Individual Lease)      n/a   

1919 112th St., SW

   Everett, WA, 98204    Leased    Nursing Home, Inc.      n/a   

8777 Skyway St.

   Paradise, CA, 95969    Leased    Regency Health Services, Inc.      n/a   

300 Seville Rd

   Hurricane, WV, 25526    Leased    Putnam Health Care Corp. (Individual Lease)
     n/a   

900 West Dolphin St

   Siler City, NC, 27344    Leased    Regency - North Carolina, Inc. (Individual
Lease)      n/a   

707 North Elm St

   High Point, NC, 27262    Leased    Regency - North Carolina, Inc. (Individual
Lease)      n/a   

877 Hill Everhart Rd

   Lexington, NC, 27295    Leased    Regency - North Carolina, Inc. (Individual
Lease)      n/a   

179 Combs St.

   Sparta, NC, 28675    Leased    Regency - North Carolina, Inc. (Individual
Lease)      n/a   

228 Smith Chapel Rd

   Mount Olive, NC, 28365    Leased    Regency - North Carolina, Inc.
(Individual Lease)      n/a   

136 Davis Lane

   La Follette, TN, 37766    Leased    Regency - Tennessee, Inc. (Individual
Lease)      n/a   

215 Richardson Way

   Maynardville, TN, 37807    Leased    Regency - Tennessee, Inc. (Individual
Lease)      n/a   

415 Airport Road

   Griffin, GA, 30223    Leased    Retirement Care Associates, Inc.      n/a   

2850 Springdale Rd SW

   Atlanta, GA, 30315    Leased    Retirement Care Associates, Inc.      n/a   

315 Upper Riverdale Rd

   Riverdale, GA, 30274    Leased    Retirement Care Associates, Inc.      n/a
  

78 Opal St.

   Cartersville, GA, 30120    Leased    Retirement Care Associates, Inc.     
n/a   

310 East Wardell Dr

   Pembroke, NC, 28372    Leased    Retirement Care Associates, Inc.      n/a   

804 S. Poplar St.

   Elizabethtown, NC, 28337    Leased    Retirement Care Associates, Inc.     
n/a   

25385 Main St.

   Ardmore, TN, 38449    Leased    Retirement Care Associates, Inc.      n/a   



--------------------------------------------------------------------------------

 

4081 Thorton-Taylor Pkwy

   Fayetteville, TN, 37334    Leased    Retirement Care Associates, Inc.     
n/a   

32 Memorial Drive

   Winchester, TN, 37398    Leased    Retirement Care Associates, Inc.      n/a
  

146 Water St.

   Salem, WV, 26426    Leased    Salem Health Care Corp. (Individual Lease)     
n/a   

4164 North 4th Ave

   San Bernardino, CA, 92407    Leased    SunBridge Healthcare Corporation
(Individual Lease)      n/a   

9107 N. Davis Rd

   Stockton, CA, 95209    Leased    Regency Health Services, Inc.      n/a   

2036 Highway 45 Bypass

   Trenton, TN, 38382    Leased    SunBridge Healthcare Corporation and West
Tennessee, Inc.      n/a   

2036 Highway 45 Bypass

   Trenton, TN, 38382    Leased    SunBridge Healthcare Corporation and West
Tennessee, Inc.      n/a   

1 Bathol Street

   Wakefield, MA, 01880    Leased    Wakefield Healthcare LLC      n/a   

60 East Silver Street

   Westfield, MA, 01085    Leased    Westfield Healthcare LLC      n/a   

7820 Ballantyne Commons Parkway Suite 100

   Charlotte, NC    Leased    CareerStaff Unlimited, Inc.      n/a   



--------------------------------------------------------------------------------

 

Schedule 3.21

Collective Bargaining Agreements

 

1. Collective Bargaining Agreement between SEIU United Healthcare Workers West
and Washington Care and Rehabilitation Center for the period of June 16, 2008 –
July 31, 2011.

 

2. Agreement between SunBridge Meadowbrook Manor Psychiatric Convalescent
Facility and United Food and Commercial Workers Union Local 1442 for the period
of May 1, 2010 – April 30, 2013.

 

3. Agreement between SunBridge Care Center Glenwood and 1199SEIU United
Healthcare Workers East for the period of November 1, 2007 – October 31, 2010.

 

4. Collective Bargaining Agreement between SEIU Healthcare 775NW and SunBridge
Care Center Ballard for the period August 27, 2009 – August 31, 2012.

 

5. Agreement between SunBridge Care & Rehabilitation Center of New Lexington and
Teamsters Local Union No. 637 for the period June 1, 2008 – May 31, 2012.

 

6. Collective Bargaining agreement between SunBridge Healthcare Park East,
Marietta, New Lebanon, Circleville, Sylvania, Point Place and Service Employees
International Union District 1199 for the period April 1, 2009 – June 30, 2012.

 

7. Agreement between SEIU Local 1199 and SunBridge Green Knoll for the period
March 1, 2010 - December 1, 2012.

 

8. Collective Bargaining Agreement between SunBridge Healthcare/Harborside
Healthcare – Harford Gardens and 1199 SEIU United Healthcare Workers East for
the period of February 1, 2008 – January 31, 2011.

 

9. Collective Bargaining Agreement between Wakefield Care and Rehabilitation
Center and 1199 SEIU United Healthcare Workers East for the period June 1, 2009
- June 30, 2011.

 

10. Agreement between SunBridge Healthcare d/b/a Harborside Healthcare –
Falmouth and 1199 SEIU United Healthcare Workers East for the period July 1,
2010 - June 30, 2013.

 

11. Collective Bargaining Agreement between Arden House Healthcare and New
England Health Care Employees Union District 1199 SEIU for the period June 30,
2009 – March 15, 2011.



--------------------------------------------------------------------------------

 

12. Collective Bargaining Agreement between St. Camillus Rehabilitation and
Nursing Center and New England Health Care Employees Union District 1199 SEIU
for the period of March 15, 2009 – March 15, 2011.

 

13. Collective Bargaining Agreement between Laborers’ Local 1224 Connecticut
Laborers’ District Council, LIUNA and SunBridge Healthcare d/b/a The Reservoir
for the period of September 1, 2009 – August 31, 2012.

 

14. Collective Bargaining Agreement between SunBridge Healthcare – Willows Care
and Rehabilitation Center and United Food and Commercial Workers Union Local 371
for the period June 1, 2010 – May 31, 2012.

 

15. Collective Bargaining Agreement between Perrysburg Care & Rehab and
Teamsters, Chauffeurs, Warehouseman, Local No. 20 affiliated with the
International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers for
the period February 18, 2010 – February 17, 2013.

 

16. Collective Bargaining Agreement between SunBridge Healthcare d/b/a Greenwood
Care & Rehabilitation Center and Rhode Island Laborers’ District Council on
Behalf of Local 1322, of the Laborers’ International Union of North America
AFL-CIO for the period of May 1, 2010 – April 30, 2013.

 

17. Collective Bargaining Agreement between SunBridge Healthcare d/b/a Pawtuxet
Care & Rehabilitation Center and Rhode Island Laborers’ District Council on
Behalf of Local 1322, of the Laborers’ International Union of North America
AFL-CIO for the period of May 1, 2010 – April 30, 2013.

 

18. Agreement between SunBridge Care & Rehabilitation – Magnolia Ridge Nursing
Home, Inc. and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers of America, AFL-CIO-CLC for the period of
July 1, 2008 – June 30, 2011.

 

19. Collective Bargaining Agreement between United Healthcare Workers West and
ULTCW and SunBridge Healthcare for Kingsburg, Creekside, Playa del Rey and Park
West for the period June 16, 2008 – July 31, 2011.

 

20. Collective Bargaining Agreement between SEIU United Long Term Care Workers
Union and SunBridge Healthcare/SunBridge Care Center for Paradise for the period
October 7, 2008 - June 15, 2011.

 

21. Collective Bargaining Agreement between Governor’s House and New England
Health Care employees Union, District 1199 SEIU for the period Jun 22, 2010 –
March 15, 2011.



--------------------------------------------------------------------------------

 

22. Collective Bargaining Agreement between National association of Government
Employees (SEIU/NAGE) Local 679 and SunBridge Care and Rehabilitation Fox Glove
for the period September 1, 2006 – August 31, 2009 (in negotiations now).

 

23. Collective Bargaining Agreement between Harborside Healthcare Northshore
Rehabilitation & Nursing Center and 1199SEIU United Healthcare Workers East for
the period April 16, 2008 – April 17, 2011.

 

24. Agreement between Silver-Bow Federation of Licensed Practical Nurses, Local
5005, MEA-MFT, AFT, AFL-CIO and SunBridge Butte Care & Rehabilitation Center for
the period May 1, 2009 – April 30, 2012.

 

25. Agreement between Butte Care & Rehabilitation Center and Butte Teamsters
Union, Local 2 for the period September 1, 2009 – August 31, 2012.

 

26. Agreement by and between Local 400, Chartered by the United Food and
Commercial Workers International Union and Parkersburg Care and Rehabilitation
Center for the period April 14, 2010 – April 14, 2013.

 

27. Labor Agreement between New Martinsville Health Care Center and District
1199 WV/KY/OH The Health Care and Social Service Union, SEIU for the period
March 1, 2008 – March 1, 2011.



--------------------------------------------------------------------------------

 

Schedule 3.24(d)

Certain Medicare/Medicaid Provider Agreements

Peak Medical Oklahoma No. 5, Inc., a Subsidiary (“Peak No. 5”), is the operator
of a skilled nursing facility in Tulsa, Oklahoma known as Woodland View Care and
Rehabilitation. The Oklahoma State Department of Health decertified the Woodland
View facility from participation in the Medicare and Medicaid programs effective
as of September 3, 2010. However, a temporary restraining order (the “TRO”) has
been issued by the United States District Court for the Northern District of
Oklahoma, which stays the termination of Medicare and Medicaid payments to the
facility. Accordingly, the facility is continuing to receive Medicare and
Medicaid payments at this time. The court is expected to rule at a future date
on converting the TRO into a preliminary injunction. At the same time, Peak
No. 5 is pursuing its administrative remedies with respect to the
decertification and is starting the process to have the facility re-certified to
participate in Medicare and Medicaid.



--------------------------------------------------------------------------------

 

Schedule 4.02(a)

Local Counsel

OKLAHOMA

Pamela Goldberg

Hall Estill

320 South Boston Avenue

Suite 200

Tulsa, OK 74103-3706

Phone: (918) 594-0465

Email: pgoldberg@hallestill.com

COLORADO

Ellen Kirschenbaum

Kirschenbaum Jansen LLC

57 Betasso Road

Boulder, Colorado 80302

Phone: (303) 586-6789

Email: ellen.kirschenbaum@kjcounsel.com

NEW MEXICO

Ruth Schifani

Modrall Sperling Law Firm

500 Fourth Street NW

PO Box 2168

Albuquerque, NM 87103

Phone: (505) 848-1820

Email: rschifani@modrall.com



--------------------------------------------------------------------------------

 

Schedule 6.01

Existing Indebtedness

 

Unsecured   

Interest

Rate

   

Balance as of

September 30, 2010

     Maturity Date

Vehicle Lease(s) 1

     10 %      2,065       January, 2011

Vehicle Lease(s) 2

     10 %      24,417       March, 2012

Vehicle Lease(s) 3

     10 %      9,552       May, 2011

Vehicle Lease(s) 4

     10 %      2,042       June, 2011

Vehicle Lease(s) 5

     10 %      10,404       October, 2011

Vehicle Lease(s) 6

     10 %      6,065       August, 2011

Vehicle Lease(s) 7

     10 %      14,548       September, 2011

Vehicle Lease(s) 8

     10 %      17,265       November, 2011

Vehicle Lease(s) 9

     10 %      10,133       December, 2011

Vehicle Lease(s) 10

     10 %      11,057       January, 2012

Vehicle Lease(s) 11

     10 %      20,817       February, 2012

Vehicle Lease(s) 12

     10 %      10,518       March, 2012

Vehicle Lease(s) 13

     10 %      36,628       July, 2012

Vehicle Lease(s) 14

     10 %      46,175       September, 2012

Vehicle Lease(s) 15

     10 %      48,473       October, 2012

Vehicle Lease(s) 16

     10 %      33,083       December, 2012

Vehicle Lease(s) 17

     10 %      24,498       February, 2013

Vehicle Lease(s) 18

     10 %      99,813       March, 2013

Vehicle Lease(s) 19

     10 %      41,331       April, 2013

Vehicle Lease(s) 20

     10 %      23,007       June, 2013

Vehicle Lease(s) 21

     10 %      39,048       September, 2013

Vehicle Lease(s) 22

     10 %      30,075       April, 2014

Vehicle Lease(s) 23

     10 %      26,150       March, 2014

Sr Subordinated Note

     9.125 %      200,000,000       April, 2015



--------------------------------------------------------------------------------

 

Schedule 6.02

Existing Liens

 

Debtor

  

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

1

   1240 PINEBROOK ROAD, LLC    DE    12/13/2004    4355700 8   

Health Care REIT, Inc. (landlord)

HCRI Indiana Properties, LLC

HCRI Kentucky Properties, LLC

   Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property    Amendments
filed: 11/9/2009
Continuation filed: 11/9/2009

2

   1240 PINEBROOK ROAD, LLC    DE    11/11/2005    5350763 0    Heller
Healthcare Finance, Inc.    Unspecified   

3

  

1501 SE 24TH ROAD,

LLC

   DE    5/8/2009    2009 1463782    Wells Fargo Financial Leasing, Inc.   
Specified equipment   

4

  

2900 TWELFTH

STREET NORTH, LLC

   DE    12/13/2004    4355708 1    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property    Amendments
filed: 11/9/2009
Continuation filed: 11/9/2009

5

   4602 NORTHGATE COURT, LLC    DE    12/13/2004    4355719 8    Health Care
REIT, Inc. et al (landlord)    Accounts, contract rights, instruments, document,
chattel paper, general intangibles, equipment, inventory and all other personal
property    Amendment filed: 11/9/2009
Continuation filed: 11/9/2009

6

   4927 VOORHEES ROAD, LLC    DE    11/20/2008    2008 3879002    Wells Fargo
Financial Leasing, Inc.    Specified equipment   



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

7   

CRESTVIEW

NURSING, LLC

   DE    7/11/2005    5223599 3   

Health Care REIT,

Inc. et al (landlord)

   Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendment filed: 7/7/2010

Continuation filed: 7/7/2010

8    FALMOUTH HEALTHCARE, LLC    DE    3/22/2002    2074675 4   

Ohima, Inc.

(Omega-landlord)

   Land (359 Jones Road, Falmouth MA)   

Continuation filed: 12/12/2006

Amendment filed: 1/16/2009

9    GRANT MANOR LLC    DE    7/11/2005    5223617 3   

Health Care REIT,

Inc. et al (landlord)

   Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendment filed: 7/7/2010

Continuation filed: 7/7/2010

10   

GREAT FALLS HEALTH CARE COMPANY, L.L.C.

Additional Debtors:

Peak Medical

Colorado No. 3, Inc.;

Peak Medical of Utah;

Peak Medical Idaho

Operations, Inc.

   MT    3/10/06    86617179   

Health Care

Property

Investors, Inc.

(landlord)

   Specified real estate and property thereon   



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

11   

GREAT FALLS

HEALTH CARE

COMPANY, L.L.C.

Additional Debtors: Peak Medical

Colorado No. 3, Inc.;

Peak Medical of Utah;

Peak Medical Idaho

Operations, Inc.

   MT    3/10/06    86617290   

Health Care

Property

Investors, Inc.

(landlord)

   Specified real estate and all machinery, furniture, equipment, inventory
thereon    12   

HARBORSIDE

HOLDINGS I, LLC

   DE    12/13/2004    4355732 1    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendments filed: 7/19/2005,

7/11/2005, 8/8/2008, 11/9/2009

Continuation filed: 11/9/2009

13   

HARBORSIDE

HOLDINGS I, LLC

   DE    12/12/2004    4355733 9   

Health Care REIT, Inc. et al

(landlord)

   Machinery, furniture, equipment, trade fixtures, appliances, all other goods
and personal property   

Amendments filed: 7/19/2005,

8/8/2008, 11/9/2009

Continuation filed: 11/9/2009

14   

HARBORSIDE

MASSACHUSETTS

LIMITED

PARTNERSHIP

   MA    9/4/2007    200759513710    Nationwide Health Properties, Inc.   
Personal Property    15   

HARBORSIDE OF

CLEVELAND LIMITED

PARTNERSHIP

   MA    1/3/2002    200208041520    HCRI Broadview, Inc. (landlord)   
Machinery, furniture, equipment, trade fixtures, appliances, all other goods and
personal property    Continuation filed: 12/29/2006 16    HARBORSIDE OF
CLEVELAND LIMITED PARTNERSHIP    MA    1/3/2002    200208041610    HCRI
Westlake, Inc. (landlord)    Machinery, furniture, equipment, trade fixtures,
appliances, all other goods and personal property   
Continuation filed: 12/29/2006



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

17   

HARBORSIDE OF

CLEVELAND LIMITED

PARTNERSHIP

   MA    1/3/2002    200208041700    HCRI Beachwood, Inc. (landlord)   
Machinery, furniture, equipment, trade fixtures, appliances, all other goods and
personal property    Continuation filed: 12/29/2006 18   

HARBORSIDE OF

CLEVELAND LIMITED

PARTNERSHIP

   MA    1/3/2002    2002080411980    HCRI Westlake, Inc. (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   
Continuation filed: 12/29/2006 19   

HARBORSIDE OF

CLEVELAND LIMITED

PARTNERSHIP

   MA    1/3/2002    200208042040    HCRI Beachwood, Inc. (landlord)   
Machinery, furniture, equipment, trade fixtures, appliances, all other goods and
personal property    Continuation filed: 12/29/2006 20   

HARBORSIDE OF

CLEVELAND LIMITED

PARTNERSHIP

   MA    1/3/2002    200208051600    HCRI Broadview, Inc. (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   
Continuation filed: 12/29/2006 21   

HARBORSIDE

SWANTON, LLC

   DE    12/13/2004    4355721 4    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendments filed: 11/9/2009

Continuation filed: 11/9/2009



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

22   

HARBORSIDE

TOLEDO LIMITED

PARTNERSHIP

   MA    12/13/2004    200435098490    Health Care REIT, Inc. (Additional
Secured Parties) (landlord)    Accounts, contract rights, instruments, document,
chattel paper, general intangibles, equipment, inventory and all other personal
property   

Amendments filed: 11/9/2009

& 11/12/2009 (2x)

Continuation filed: 11/13/2009

23   

HARBORSIDE TROY,

LLC

   DE    12/13/2004    4355730 5    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendments filed: 11/9/2009

& 11/9/2009

Continuation filed: 11/9/2009

24   

HHCI LIMITED

PARTNERSHIP

   MA    11/10/2004    200434341740    512 Crescent Drive, LLC    Inventory,
Equipment, Proceeds, Insurance Rights, Other property. Specified real estate   
25   

HHCI LIMITED

PARTNERSHIP

   IN    7/18/08    6957357    Marion County Circuit Court Clerk    Tax lien   
26   

HHCI LIMITED

PARTNERSHIP

   MA    12/13/2004    200435098210    Health Care REIT, Inc.
et al (landlord)    Accounts, contract rights, instruments, document, chattel
paper, general intangibles, equipment, inventory and all other personal property
   Amendments filed: 8/8/2008 & 11/9/2009 & 11/12/2009(2x)
Continuation filed: 11/13/2009 27   

LEISURE YEARS

NURSING, LLC

   DE    7/11/2005    5223616 5    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendment filed: 7/7/2010

Continuation filed: 7/7/2010



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

28   

MARIETTA

HEALTHCARE, LLC

   DE    8/27/2009    2009 2766845   

Ventas Realty, Limited Partnership

(landlord)

   Machinery, equipment, fixtures, vehicles, inventory, specified real property,
licenses    29   

MASHPEE

HEALTHCARE, LLC

   DE    3/22/2002    2074673 9    Ohima, Inc. (Omega - landlord)    Specified
real property: 161 Falmouth Road Mashpee, MA   

Continuation filed: 12/12/2006

Amendment filed: 1/16/2009

30   

MASSACHUSETTS

HOLDINGS I, LLC

   DE    3/22/2002    2074672 1    OHIMA, Inc. (landlord)    359 Jones Road
Falmouth, MA    Continuation filed: 12/12/2006 31   

MASTHEAD

CORPORATION

   NM    6/2/97    970602085    Sun Life Assurance Company of Canada (mortgage)
   All improvements existing or constructed on specified real estate (ABQ HQ)   

Continuations filed: 5/17/02

& 5/4/07

32   

OWENTON MANOR

NURSING, LLC

   DE    7/11/2005    5223620 7    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendment filed: 7/7/2010

Continuation filed: 7/7/2010

33   

PEAK MEDICAL

ANCILLARY

SERVICES, INC.

   DE    7/17/2000    200045108    Heller Healthcare Finance, Inc.    Accounts,
moneys, securities, Accounts, general intangibles, inventory, machinery,
equipment and fixtures    Continuation filed: 3/30/2005



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

34   

PEAK MEDICAL COLORADO NO. 2,

INC.

   DE    2/12/2008   

2008

0422878

  

Delta Investors I, LLC

(Omega - landlord)

   Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property    35    PEAK MEDICAL CORPORATION    DE    8/15/2006    6294168 0
   Health Care REIT, Inc. et al (landlord)    Accounts, contract rights,
instruments, document, chattel paper, general intangibles, equipment, inventory
and all other personal property    36    PEAK MEDICAL CORPORATION    DE   
8/15/2006    6294180 5    Health Care REIT, Inc. et al (landlord)    Accounts,
contract rights, instruments, document, chattel paper, general intangibles,
equipment, inventory and all other personal property    37   

PEAK MEDICAL

IDAHO

OPERATIONS, INC.

   DE    2/22/2005    5056823 9    US Bancorp    Specified audio equipment    38
   PEAK MEDICAL LLC    DE    8/15/2006    6294168 0   

Health Care REIT, Inc. et al

(landlord)

   Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

39    PEAK MEDICAL LLC    DE    8/15/2006    6294180 5    Health Care REIT, Inc.
et al (landlord)    Machinery, furniture, equipment, trade fixtures, appliances
and all other goods and personal property    40   

PEAK MEDICAL OF

BOISE, INC.

   DE    2/12/2008   

2008

0521698

   Delta Investors I, LLC et al (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate    41   

PEAK MEDICAL OF

BOISE, INC.

   ID    5/4/2007    T 321237    Idaho State Tax Commission - ID Tax    Tax Lien
($9,457.26)    42   

PEAK MEDICAL OF

COLORADO, INC.

   DE    8/4/2010   

2010

2711087

   General Electric Capital Corporation, as Agent (mortgage lender)    All
shares of outstanding member interests in Elms Haven-Thornton LLC and
Sable-Aurora, LLC (Sabra subsidiaries)    43   

PEAK MEDICAL OF

IDAHO, INC.

   DE    7/2/2004    4190040 8    Omega Healthcare Investors, Inc. (landlord)   
All personal property and specified real property excluding accounts, cash and
trade names   

Amendments filed: 2/1/2006,

3/6/2006 & 1/16/2008

Continuation filed: 3/10/2009

44   

PEAK MEDICAL OF

IDAHO, INC.

   DE    2/7/2006    6054167 2    Omega Healthcare Investors, Inc. (landlord)   
Specified real property    Amendments filed: 3/6/2006 & 1/16/2009 45   

PEAK MEDICAL OF

IDAHO, INC.

   DE    4/24/2006    6136415 7    Greatamerica Leasing Corporation    Specified
audio and computer equipment    46    PEAK MEDICAL OF MONTANA, INC. (Sabra
subsidiary)    DE    6/2/2008   

2008

1875812

   Keybank National Association (mortgage lender)    All assets   



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

47   

PEAK MEDICAL OKLAHOMA NO. 1,

INC.

   DE    11/19/2003    3311970 1   

Health Care REIT, Inc. et al

(landlord)

   Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property    Continuation filed: 11/13/2008 Amendment filed: 11/13/2008 48
  

PEAK MEDICAL OKLAHOMA NO. 1,

INC.

   DE    11/19/2003    3311989 1    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property    Continuation filed: 11/13/2008 Amendment filed: 11/13/2008 49
  

PEAK MEDICAL OKLAHOMA NO. 3,

INC

   DE    11/6/2002    2291669 4    Berkadia Commercial Mortgage LLC (HUD
mortgage lender)    Accounts, contract rights, instruments, document, chattel
paper, general intangibles, equipment, inventory and all other personal
property, specified real property    Continuation filed: 5/15/2007 Assignments
filed: 11/6/2002, 2/11/2010, 5/27/2010, 6/16/2010, 8/4/2010 50   

PEAK MEDICAL

OKLAHOMA NO. 4,

INC.

   DE    11/6/2003    3300138 8    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property    Continuation filed: 11/3/2008 Amendment filed: 11/13/2008



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

51   

PEAK MEDICAL

OKLAHOMA NO. 5,

INC.

   DE    11/6/2002    2291664 5    Berkadia Commercial Mortgage LLC (HUD
mortgage lender)    Accounts, contract rights, instruments, document, chattel
paper, general intangibles, equipment, inventory and all other personal
property, specified real property    Continuation filed: 5/11/2007 Assignments
filed: 11/6/2002, 2/11/2010, 5/4/2010, 6/16/2010, 8 /4/2010 52   

PINE TREE VILLA

LLC

   DE    7/11/2005    5223605 8    Health Care REIT, Inc. et al (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property   

Amendment filed: 7/7/2010

Continuation filed: 7/7/2010

53   

REGENCY HEALTH

SERVICES, INC.

   DE    12/13/2006    6436150 7    Wells Fargo Bank, National Association   
Specified equipment    54   

SUN HEALTHCARE

GROUP, INC

   DE    1/13/2004    4031564 0    Republic Bank    3 specified single channel
pumps    Continuation filed: 12/3/2008 55   

SUN HEALTHCARE

GROUP, INC

   DE    10/13/2005    5317632 9    Dell Financial Services, L.P.    Computer
equipment and peripherals    56   

SUN HEALTHCARE

GROUP, INC

   DE    10/19/2005    5323623 0    Dell Financial Services, L.P.    Computer
equipment and peripherals    Continuation filed: 9/13/2010 57   

SUN HEALTHCARE

GROUP, INC

   DE    4/18/2006    6128671 5    Somerset Leasing Corp. VII    Equipment and
leased property    Assignment filed: 4/18/2006 58   

SUN HEALTHCARE

GROUP, INC

   DE    6/29/2006    6224727 8    Somerset Leasing Corp. VI    Equipment and
leased property    Assignment filed: 9/1/2006



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

59   

SUN HEALTHCARE

GROUP, INC

   DE    8/23/2006    6294995 6    Republic Bank    Bi-pap vision systems    60
  

SUN HEALTHCARE

GROUP, INC

   DE    3/16/2007    2007 1002624    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    61   

SUN HEALTHCARE

GROUP, INC

   DE    4/5/2007    2007 1270106    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    62   

SUN HEALTHCARE

GROUP, INC

   DE    8/29/2007    2007 3304978    Gelco Corporation DBA GE Fleet Services   
2 specified vehicles    63   

SUN HEALTHCARE

GROUP, INC

   DE    9/11/2007    2007 3444451    Hill-Rom Financial Services    Two
mattresses and two synergy air blowers    64   

SUN HEALTHCARE

GROUP, INC

   DE    10/17/2007    2007 3913497    Gelco Corporation DBA GE Fleet Services
   3 specified vehicles    65   

SUN HEALTHCARE

GROUP, INC

   DE    10/23/2007    2007 3999934    Gelco Corporation DBA GE Fleet Services
   1 specified vehicle    66   

SUN HEALTHCARE

GROUP, INC

   DE    11/6/2007    2007 4218151    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    67   

SUN HEALTHCARE

GROUP, INC

   DE    1/4/2008    2008 0043164    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    68   

SUN HEALTHCARE

GROUP, INC

   DE    4/24/2008    2008 1426673    Gelco Corporation DBA GE Fleet Services   
3 specified vehicles   



--------------------------------------------------------------------------------

 

     

Debtor

  

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

69   

SUN HEALTHCARE

GROUP, INC

   DE    5/20/2008    2008 1730793    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    70   

SUN HEALTHCARE

GROUP, INC

   DE    7/22/2008    2008 2508099    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    71   

SUN HEALTHCARE

GROUP, INC

   DE    10/23/2008    2008 3568886    Gelco Corporation DBA GE Fleet Services
   1 specified vehicle    72   

SUN HEALTHCARE

GROUP, INC

   DE    2/24/2009    2009 0591658    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    73   

SUN HEALTHCARE

GROUP, INC

   DE    3/16/2009    2009 0911575    Office Business Solutions LLC and/or
assignees    Specified copiers, finishers, scanners, document feeder.    74   

SUN HEALTHCARE

GROUP, INC

   DE    4/6/2009    2009 1087839    Gelco Corporation DBA GE Fleet Services   
1 specified vehicle    Amendment filed: 4/15/2009 75   

SUN HEALTHCARE

GROUP, INC

   DE    4/15/2009    2009 1200606    Office Business Solutions LLC    Specified
copiers, finishers, scanners, document feeder.    Amendments filed: 4/16/2009 &
5/11/2009 76   

SUN HEALTHCARE

GROUP, INC

   DE    6/30/2009    2009 2094370    Security Bank of Kansas City    Specified
copiers, finishers, scanners, document feeder.    Amendments filed: 11/30/2009
77   

SUN HEALTHCARE

GROUP, INC

   DE    10/26/2009    2009 3434914    Security Bank of Kansas City    Specified
copiers, finishers, scanners, document feeder.    Amendment filed: 11/30/2009 78
  

SUN HEALTHCARE

GROUP, INC

   DE    1/18/2010    2010 0167761    Security Bank of Kansas City    Specified
copiers, finishers, scanners, document feeder.    Amendment filed: 2/23/2010



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

79   

SUN HEALTHCARE

GROUP, INC

   DE    5/4/2010    2010 1561509    Office Business Solutions and/or Assignees
   Specified copiers and fax equipment    80   

SUN HEALTHCARE

GROUP, INC

   DE    5/18/2010    2010 1732456    Living Designs, Inc.    Aviary Lakota
equipment    81   

SUN HEALTHCARE

GROUP, INC

   DE    7/13/2010    2010 2426686    Security Bank of Kansas City    Specified
copiers, finishers, scanners, document feeder.    Assignment filed: 7/26/2010 82
  

SUNBRIDGE

BECKLEY HEALTH

CARE CORP.

   WV    12/2/02    200200200430    Delta Investors I, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 8/21/06 & 1/20/09

Continuation filed: 6/25/07

83   

SUNBRIDGE

BECKLEY HEALTH

CARE CORP.

   WV    7/30/04    200400536726    Delta Investors I, LLC Additional Secured
Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset
(ID), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate   

Amendments filed: 3/10/06, 8/21/06 & 1/20/09

Continuation filed: 3/9/09



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

84   

SUNBRIDGE

BECKLEY HEALTH

CARE CORP.

   WV    1/22/07    200701014494    Delta Investors I, LLC Additional Secured
Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset
(ID), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate    Amendment filed: 1/20/09 85   

SUNBRIDGE

BRASWELL

ENTERPRISES, INC.

   CA    12/2/2002    233760780    Delta Investors II, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 8/31/2006 & 1/16/2009

Continuation filed: 6/25/2007

86    SUNBRIDGE BRASWELL ENTERPRISES, INC.    CA    12/2/2002    233760887   
Delta Investors I, LLC et al (landlord)    Specified real estate   

Amendments filed: 8/31/2006 & 1/16/2009

Continuation filed: 6/25/2007

87    SUNBRIDGE BRASWELL ENTERPRISES, INC.    CA    7/30/2004    421560667   
Delta Investors I, LLC (landlord)    Cash, Specified real estate, intangibles   

Amendments filed: 3/13/2006, 8/31/2006 & 1/16/2009

Continuation filed: 3/9/2009

88    SUNBRIDGE CARE ENTERPRISES, INC.    DE    12/2/2002    2300133 0    Delta
Investors I, LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights,
Other property. Specified real estate   

Continuation filed: 6/27/2007

Amendments filed: 1/16/2009 & 8/22/2006

89   

SUNBRIDGE CARE

ENTERPRISES, INC.

   DE    7/29/2004    4213971 7    Delta Investors I, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 3/13/2006 & 8/22/2006 & 1/16/2009

Continuation filed: 3/10/2009



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

90   

SUNBRIDGE CARE

ENTERPRISES, INC.

   DE    1/23/2007    2007 0339761    Delta Investors I, LLC (landlord)    All
assets except Inventory, Equipment, Proceeds, Insurance Rights, Other property.
   Amendments filed: 1/16/2009 91    SUNBRIDGE CARE ENTERPRISES, INC.    DE   
5/18/2010    2010 1732456    Living Designs, Inc.    Aviary Lakota equipment   
92   

SUNBRIDGE CARE

ENTERPRISES

WEST, INC.

   UT    4/8/02    184653200234    Delta Investors II, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 9/3/04, 8/28/06 & 12/8/06

Continuation filed: 12/8/06

93   

SUNBRIDGE CARE

ENTERPRISES

WEST, INC.

   UT    8/26/04    251745200439    Delta Investors II, LLC Additional Secured
Parties: OHI Asset (ID), LLC; Delta Investors I, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate   

Amendments filed: 3/10/06, 5/1/06 & 8/31/06

Continuation filed: 3/30/09

94   

SUNBRIDGE CARE

ENTERPRISES

WEST, INC.

   UT    3/10/06    253053200427    Delta Investors I, LLC Additional Secured
Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset
(ID), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate   

Amendments filed: 3/10/06 (2x), 8/31/06

Continuation filed: 3/30/09



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

95   

SUNBRIDGE CARE

ENTERPRISES

WEST, INC.

   UT    1/29/07    312386200706    Delta Investors I, LLC Additional Secured
Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset
(ID), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate    96   

SUNBRIDGE

CIRCLEVILLE

HEALTH CARE

CORP.

   OH    12/2/02    OH00057228261    Delta Investors I, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendment filed: 8/21/06 & 1/20/09

Continuation filed: 6/25/07

97   

SUNBRIDGE

CIRCLEVILLE

HEALTH CARE

CORP.

   OH    7/30/04    OH00080037649    Delta Investors I, LLC Additional Secured
Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset
(ID), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate   

Amendments filed: 3/9/06, 8/21/06 & 1/20/09

Continuation filed 3/9/09

98   

SUNBRIDGE DUNBAR HEALTH

CARE CORP.

   WV    12/2/02    200200200455    Delta Investors II, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 8/21/06 & 1/20/09

Continuation filed: 6/25/07



--------------------------------------------------------------------------------

 

Debtor

  

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

99    SUNBRIDGE DUNBAR HEALTH CARE CORP.    WV    7/30/04    200400536690   
Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate   

Amendments filed: 3/10/06,

8/21/06 & 1/20/09

Continuation filed: 3/9/09

100    SUNBRIDGE DUNBAR HEALTH CARE CORP.    WV    1/22/07    200701014506   
Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate    Amendment filed:
1/20/09 101    SUNBRIDGE MARION HEALTH CARE CORP.    OH    4/8/02   
OH00047496337    Delta Investors II, LLC (landlord)    Inventory, Equipment,
Proceeds, Insurance Rights, Other property. Specified real estate   

Amendments filed: 9/7/04,

8/21/06 (2x) & 1/20/09


Continuation filed: 12/7/06



--------------------------------------------------------------------------------

 

Debtor

  

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

102   

SUNBRIDGE

MARION HEALTH

CARE CORP.

   OH    7/30/04    OH00080038217    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate   

Amendments filed: 3/9/06,

8/21/06 & 1/20/09


Continuation filed 3/9/09

103   

SUNBRIDGE

MARION HEALTH

CARE CORP.

   OH    1/22/07    OH00111189789    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate    Amendment filed
1/20/09 104   

SUNBRIDGE

MEADOWBROOK

REHABILITATION

CENTER

   CA    12/24/2002    0236160869    Delta Investors II, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property   

Amendments filed:

8/31/2006 & 1/16/2009


Continuation filed: 5/25/2007



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

105   

SUNBRIDGE

MEADOWBROOK

REHABILITATION

CENTER

   CA    7/30/2004    0421560662    Delta Investors I, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property   

Amendments filed:

3/13/2006, 8/31/2006 &

1/16/2009


Continuation filed: 3/9/2009

106   

SUNBRIDGE

MEADOWBROOK

REHABILITATION

CENTER

   CA    1/23/2007    07-7100524682    Delta Investors I, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property    Amendment filed: 1/16/2009 107   

SUNBRIDGE

PUTNAM HEALTH

CARE CORP.

   WV    4/8/02    200200065926    Delta Investors I, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 1/10/05,

8/21/06, 12/8/06 & 1/20/09


Continuation filed: 12/8/06

108   

SUNBRIDGE

PUTNAM HEALTH

CARE CORP.

   WV    7/30/04    200400536688    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate   

Amendments filed: 3/10/06,

8/21/06 & 1/20/09


Continuation filed: 3/9/09



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

109   

SUNBRIDGE

PUTNAM HEALTH

CARE CORP.

   WV    1/22/07    200701014518    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate    Amendment filed:
1/20/09 110   

SUNBRIDGE

REGENCY-NORTH

CAROLINA, INC.

   NC    9/3/96    1375292    Omega Healthcare Investors, Inc.
Additional Secured Parties: Delta Investors I, LLC; Delta Investors II, LLC; OHI
Asset (CO), LLC; OHI Asset (ID), LLC; OHI Asset (CA), LLC; OHI Asset, LLC;
OHIMA, Inc. (landlord)    Inventory, Equipment, Proceeds, Insurance Rights,
Other property. Specified real estate   

Continuations filed: 5/14/01

& 6/26/06

Amendments filed: 6/26/06 (2x) & 1/21/09 (2x)



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

111   

SUNBRIDGE

REGENCY-NORTH

CAROLINA, INC.

   NC    4/9/02    20020041277J    Omega Healthcare Investors, Inc.
Additional Secured Parties: Delta Investors I, LLC; Delta Investors II, LLC; OHI
Asset (CO), LLC; OHI Asset (ID), LLC; OHI Asset (CA), LLC; OHI Asset, LLC;
OHIMA, Inc. (landlord)    Inventory, Equipment, Proceeds, Insurance Rights,
Other property. Specified real estate   

Amendments filed: 8/25/06

(2x), 1/21/09 & 1/27/09


Continuation filed: 12/11/06


Correction Statement filed: 1/27/09

112   

SUNBRIDGE

REGENCY-NORTH

CAROLINA, INC.

   NC    12/2/02    20020126750G    Delta Investors II, LLC (landlord)   
Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified real
estate   

Amendments filed: 8/21/06 &

1/21/09


Continuation filed: 6/25/07

113   

SUNBRIDGE

REGENCY-NORTH

CAROLINA, INC.

   NC    7/30/04    20040076421H    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate   

Amendments filed: 3/13/2006

(2x), 8/21/2006 & 1/21/2009


Continuation filed: 3/10/2009



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

114   

SUNBRIDGE

REGENCY-NORTH

CAROLINA, INC.

   NC    5/30/06    20060053583C    Omega Healthcare Investors, Inc. (landlord)
   Inventory, Equipment, Proceeds, Insurance Rights, Other property. Specified
real estate    115   

SUNBRIDGE

REGENCY-NORTH

CAROLINA, INC.

   NC    1/22/07    20070007624K    Delta Investors I, LLC Additional Secured
Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset
(ID), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance Rights, Other
property. Specified real estate    Amendment filed: 1/21/09 116   

SUNBRIDGE

REGENCY-

TENNESSEE, INC.

   TN    4/15/2002    302-020992    Omega Healthcare Investors, Inc. Additional
Secured Parties: OHIMA, Inc.; Delta Investors I, LLC; Delta Investors II, LLC;
OHI Asset (CA), LLC; OHI Asset, LLC; OHI Asset (CA), LLC; OHI Asset (ID), LLC;
OHI Asset (CO), LLC (landlord)    Inventory, Equipment, Proceeds, Insurance
Rights, Other property. Specified real estate   

Amendments filed: 12/8/06

(2x), 1/20/09 & 1/27/09

Continuation filed: 12/8/06



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

117   

SUNBRIDGE

REGENCY-

TENNESSEE, INC.

   TN    9/15/2004    304-053372    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Inventory, Equipment, Proceeds,
Insurance Rights, Other property. Specified real estate   

Amendments filed: 3/21/06,

9/22/06 & 1/20/09

Continuation filed: 3/31/09

118   

SUNBRIDGE

REGENCY-

TENNESSEE, INC.

   TN    6/5/2006    206-033813    Omega Healthcare Investors, Inc.
Additional Secured Parties: OHIMA, Inc.; OHI Asset (CO), LLC; OHI Asset (ID),
LLC; OHI Asset, LLC; Delta Investors I, LLC; OHI Asset (CA), LLC; Delta
Investors II, LLC (landlord)    Accounts, contract rights, instruments,
document, chattel paper, general intangibles, equipment, inventory and all other
personal property, specified real property   

Amendments filed: 1/20/09 &

1/27/09



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

119   

SUNBRIDGE

REGENCY-

TENNESSEE, INC.

   TN    1/30/2007    107-004509    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Accounts, contract rights,
instruments, document, chattel paper, general intangibles, equipment, inventory
and all other personal property, specified real property    Amendment filed:
1/20/09 120   

SUNBRIDGE SALEM

HEALTH CARE

CORP.

   WV    12/2/02    200200200442    Delta Investors II, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property   

Amendments filed: 8/21/06 &

1/20/09

Continuation filed: 6/25/07

121   

SUNBRIDGE SALEM

HEALTH CARE

CORP.

   WV    7/30/04    200400536702    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Accounts, contract rights,
instruments, document, chattel paper, general intangibles, equipment, inventory
and all other personal property, specified real property   

Amendments filed: 3/10/06,

8/21/06 & 1/20/09

Continuation filed: 3/9/09



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS

Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured Party

  

Collateral

  

Related Filings

122   

SUNBRIDGE SALEM

HEALTH CARE

CORP.

   WV    1/22/07    200701014520    Delta Investors I, LLC
Additional Secured Parties: Delta Investors II, LLC; OHI Asset, LLC; OHI Asset
(CA), LLC; OHI Asset (ID), LLC (landlord)    Accounts, contract rights,
instruments, document, chattel paper, general intangibles, equipment, inventory
and all other personal property, specified real property    Amendment filed:
1/20/09 123   

SUNBRIDGE

SHANDIN HILLS

REHABILITATION

CENTER

   CA    12/2/2002    02-33760655    Delta Investors II, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property   

Amendments filed:

8/31/2006 & 1/16/2009

Continuation filed; 6/25/2007

124   

SUNBRIDGE

SHANDIN HILLS

REHABILITATION

CENTER

   CA    7/30/2004    421560588    Delta Investors I, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property   

Amendments filed:

3/13/2006, 8/31/2006 &

1/16/2009

Continuation filed: 3/9/2009

125   

SUNBRIDGE

SHANDIN HILLS

REHABILITATION

CENTER

   CA    1/23/2007    07-7100529011    Delta Investors I, LLC (landlord)   
Accounts, contract rights, instruments, document, chattel paper, general
intangibles, equipment, inventory and all other personal property, specified
real property    Amendment filed: 1/16/2009



--------------------------------------------------------------------------------

 

Debtor   

State

(SOS
Jurisdiction)

  

Original

File

Date

  

Original

File

Number

  

Secured
Party

  

Collateral

  

Related Filings

126    WAKEFIELD HEALTHCARE, LLC    DE    3/22/2002    2074669 7    Ohima, Inc.
(landlord)   

Accounts, contract rights,

instruments, document, chattel paper, general intangibles, equipment,
inventory and all other personal property, specified real property

  

Amendment filed: 1/16/2009

Continuation filed:

12/12/2006

127    WESTFIELD HEALTHCARE, LLC    DE    3/22/2002    2074670 5    Ohima, Inc.
(landlord)    Accounts, contract rights, instruments, document,
chattel paper, general intangibles, equipment, inventory and all other
personal property, specified real property   

Amendment filed: 1/16/2009

Continuation filed:

12/12/2006

Permitted Liens which may have not been perfected or for which a UCC Statement
may have not been filed:

 

No.

  

Debtor Name

   Jx   

Secured Party

  

Collateral

128    SunBridge Healthcare Corporation    NM    NHI (Landlord)    Personal
property located at or arising from Estrella Care and Rehabilitation Center and
Sunny Ridge Care and Rehabilitation Center



--------------------------------------------------------------------------------

 

129    SunBridge Healthcare Corporation    NM    Omega (landlord)    Personal
property (other than accounts, proceeds thereof, vehicles, specialized medical
equipment and business office equipment) located at or arising from Ballard Care
and Rehabilitation Center, Cherry Ridge at Emmett Care and Rehabilitation
Center, Cottage of the Shoals Care and Rehabilitation Center, Cypress Cove Care
and Rehabilitation Center, Keller Landing Care and Rehabilitation Center, Merry
Wood Lodge Care and Rehabilitation Center, Milford Care and Rehabilitation
Center and River City Care and Rehabilitation Center 130    Peak Medical of
Boise, Inc.    DE    Omega (landlord)    Personal property (other than accounts,
proceeds thereof, vehicles, specialized medical equipment and business office
equipment) located at or arising from Capital Care and Rehabilitation Center,
131    Peak Medical Colorado No. 3, Inc.    DE    Health Care Property Investors
(Landlord)    Personal property located at or arising from Bear Creek Care and
Rehabilitation Center and Golden Peaks Care and Rehabilitation Center 132   
Peak Medical Idaho Operations, Inc.    DE    Health Care Property Investors
(Landlord)    Personal property located at or arising from Rexburg Care and
Rehabilitation Center



--------------------------------------------------------------------------------

 

133    Peak Medical of Utah, Inc.    DE    Health Care Property Investors
(Landlord)    Personal property located at or arising from Washington Terrace
Care and Rehabilitation Center 134    SunBridge West Tennessee, Inc.    GA   
Nationwide Health Properties (landlord)    Personal property located at or
arising from Summers Landing Retirement and Care Center and Trenton Place Care
and Rehabilitation Center 135    SunBridge Healthcare Corporation    NM   
Nationwide Health Properties (Landlord)    Personal property located at or
arising from Columbia Crest Care and Rehabilitation Center and Lake Ridge Solana
Alzheimer’s Care and Rehabilitation Center 136    SunBridge Nursing Home, Inc.
   NM    Nationwide Health Properties (Landlord)    Personal property located at
or arising from Everett Care and Rehabilitation Center 137    SunBridge
Healthcare Corporation    NM    Aviv (Landlord)    Personal property located at
or arising from River Ridge Care and Rehabilitation Center, Colonial Heights
Care and Rehabilitation Center, Meadow View Care and Rehabilitation Center,
Glenview Care and Rehabilitation Center, Wood Mill Care and Rehabilitation
Center, Rosewood Care and Rehabilitation Center, Hammond House Care and
Rehabilitation Center, Sandalwood Care and Rehabilitation Center, Spring Valley
and Payette Care and Rehabilitation Center



--------------------------------------------------------------------------------

 

138    SunBridge Brittany Rehabilitation Center, Inc.    CA    Brittany
Healthcare Center (landlord)    Inventory of American River Care Center 139   
SunBridge Stockton Rehabilitation Center, Inc.    CA    M.C Horning (landlord)
   Personal property located at or arising from Creekside Care Center 140   
SunBridge Retirement Care Associates LLC    CO    Bartow River LLC (landlord);
Riverdale Associates LP (landlord)    Inventory, equipment and furnishings at
Carterville and Riverdale facilities 141    SunBridge Paradise Rehabilitation
Center, Inc.    CA    M.C. Horning (landlord)    Personal property located at or
arising from Pine View Care Center 142    Harborside Connecticut Limited
Partnership    MA    Ziegler (HUD mortgage)    Personal property located at or
arising from Arden House Care and Rehabilitation Center and $350,000 cash
collateral 143    Harford Gardens, LLC    MD    Wells Fargo (HUD mortgage)   
Real and personal property relating to Harford Gardens Care and Rehabilitation
Center 144    Masthead Corp.    NM    Sun Life Assurance Company of Canada
(mortgage)    Real and personal property relating to Albuquerque HQ buildings
145    Huntington Place Limited Partnership    FL    HC REIT (landlord)   
Personal property located at or arising from Huntington Place Care and
Rehabilitation Center 146    Peak Medical of Montana, Inc. (Sabra subsidiary)   
MT    Key Bank (Mortgage Lender)    Real and personal property relating to
Valley View Care and Rehabilitation Center



--------------------------------------------------------------------------------

 

147    Peak Medical of Montana, Inc. (Sabra subsidiary)    MT    Key Bank/GE
(Mortgage Lender)    Real and personal property relating to Butte Care and
Rehabilitation Center, Whitefish Care and Rehabilitation Center, Deer Lodge Care
and Rehabilitation Center, Missouri River Care and Rehabilitation Center and San
Juan Care and Rehabilitation Center 148    Peak Medical Forest Hills, Inc.
(Sabra subsidiary)    OK    Berkadia (HUD mortgage)    Real and personal
property relating to Forest Hills Care and Rehabilitation Center 149    Peak
Medical Mayfair, Inc. (Sabra subsidiary)    OK    Berkadia (HUD mortgage)   
Real and personal property relating to Woodland View Care and Rehabilitation
Center 150    Harborside Northwood LLC (Sabra subsidiary)    NH    Heartland
(HUD mortgage)    Real and personal property relating to Bedford Hills Care and
Rehabilitation Center 151    Clipper Home of Portsmouth, L.L.C. (Sabra
subsidiary)    NH    GE (Mortgage Lender)    Real and personal property relating
to Clipper Harbor of Portsmouth Care and Rehabilitation Center 152    Clipper
Home of Wolfeboro, L.L.C. (Sabra subsidiary)    NH    GE (Mortgage Lender)   
Real and personal property relating to Wolfeboro Bay Care and Rehabilitation
Center 153    Clipper Home of Rochester, L.L.C. (Sabra subsidiary)    NH    GE
(Mortgage Lender)    Real and personal property relating to Colonial Hill of
Rochester Care and Rehabilitation Center



--------------------------------------------------------------------------------

 

154    SunBridge Healthcare Corporation    NM    CapitalSource (Mortgage Lender)
(to be repaid in October 2010)    Real and personal property relating to
Washington Care and Rehabilitation Center and Meridian Care and Rehabilitation
Center 155    Sabra California I, LLC    DE    GE (Mortgage Lender)    Real and
personal property relating to Washington Care and Rehabilitation Center 156   
North Conway, LLC (Sabra subsidiary)    NH    GE (Mortgage Lender)    Real and
personal property relating to Mineral Springs of North Conway Care and
Rehabilitation Center 157    DJB Realty, LLC (Sabra subsidiary)    NH    GE
(Mortgage Lender)    Real and personal property relating to Exeter on Hampton
Care and Rehabilitation Center 158    Langdon Place of Dover, a New Hampshire
general partnership (Sabra subsidiary)    NH    Midland Loan Services (HUD
Mortgage)    Real and personal property relating to Langdon Place of Dover Care
and Rehabilitation Center 159    Langdon Place of Keene Limited Partnership, a
New Hampshire limited partnership (Sabra subsidiary)    NH    Midland Loan
Services (HUD Mortgage)    Real and personal property relating to Langdon Place
of Keene Care and Rehabilitation Center 160    L.P.E., a New Hampshire general
partnership (Sabra subsidiary)    NH    Midland Loan Services (HUD Mortgage)   
Real and personal property relating to Langdon Place of Exeter Care and
Rehabilitation Center 161    Arden House Real Estate Holdings, LLC (Sabra
subsidiary)    DE    Ziegler (HUD Mortgage)    Real and personal property
relating to Arden House Care and Rehabilitation Center



--------------------------------------------------------------------------------

 

162    SB New Martinsville, LLC (Sabra subsidiary)    WV    GE (Mortgage Lender)
   Real and personal property relating to New Martinsville Care and
Rehabilitation Center 163    SB Fountain City, LLC (Sabra subsidiary)    GA   
GE (Mortgage Lender)    Real and personal property relating to Fountain City
Care and Rehabilitation Center 164    Elms Haven-Thornton LLC (Sabra subsidiary)
   CO    GE (Mortgage Lender)    Real and personal property relating to Elms
Haven Care and Rehabilitation Center 165    Sable-Aurora LLC (Sabra subsidiary)
   CO    GE (Mortgage Lender)    Real and personal property relating to Elms
Haven Care and Rehabilitation Center



--------------------------------------------------------------------------------

 

Schedule 6.04

Existing and Scheduled Investments

 

1. Senior Subordinated Note Due 2017 in the principal amount of $1,050,000 dated
as of May 26 2005 made by Liberty Management Group, Inc, in favor of Sun
Healthcare Group, Inc.

 

2. Senior Subordinated Note Due 2013 in the principal amount of $250,000 dated
as of May 28, 2008 made by Liberty Management Group, Inc, in favor of Sun
Healthcare Group, Inc.

 

3. Promissory Note due 2011 dated April 30, 2004 in the amount of $1,100,000,
payable by C.H.P. Limited Liability Company to Clipper Home of Portsmouth, Inc.

 

4. 50% partnership interest by SunBridge Retirement Care Associates, Inc. in
W.R. Partners (Warner Robbins), LP, which is inactive.

 

5. Membership interest in Forum Purchasing, LLC (approximate 5% interest)

 

6. Purchase Options on Leased Centers:

 

  a. Cartersville Heights, GA

 

  b. Riverdale Place GA



--------------------------------------------------------------------------------

 

Schedule 6.05

Scheduled Asset Sales

Owned Facilities

Valley View, WY

Hartford Gardens, MD

Cedar Glen, MA

Summer’s Landing, GA

Property:

Raw land in Ft. Myers, FL